Exhibit 10.72

Execution Version

SENIOR SUBORDINATED BRIDGE LOAN AGREEMENT

dated as of August 1, 2007

among

SOURCE INTERLINK COMPANIES, INC.,

as the Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWER,

as Guarantors,

VARIOUS LENDERS,

CITIGROUP GLOBAL MARKETS INC.

and

J.P. MORGAN SECURITIES INC.,

as Joint Lead Arrangers and Joint Book Runners,

CITICORP NORTH AMERICA, INC.,

as Administrative Agent

and

JPMORGAN CHASE BANK N.A.,

as Syndication Agent

$465,000,000 Senior Subordinated Bridge Loan Facility


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

SECTION 1.

 

DEFINITIONS AND INTERPRETATION

 

 

 

 

 

 

 

1.1

 

Definitions

 

1

1.2

 

Accounting Terms

 

28

1.3

 

Interpretation, etc.

 

29

1.4

 

Conversion of Foreign Currencies

 

29

 

 

 

 

 

SECTION 2.

 

LOANS

 

 

 

 

 

 

 

2.1

 

Loans

 

29

2.2

 

[Reserved]

 

30

2.3

 

Notes

 

30

2.4

 

Pro Rata Shares

 

30

2.5

 

Use of Proceeds

 

31

2.6

 

Repayment of Loans; Evidence of Debt; Register; Lenders’ Books and Records

 

31

2.7

 

Interest on Loans

 

31

2.8

 

Conversion/Continuation

 

32

2.9

 

Default Interest

 

33

2.10

 

Fees

 

33

2.11

 

Voluntary Prepayments

 

33

2.12

 

[Reserved].

 

34

2.13

 

Mandatory Prepayments

 

34

2.14

 

Application of Prepayments

 

35

2.15

 

General Provisions Regarding Payments

 

35

2.16

 

Ratable Sharing

 

36

2.17

 

Making or Maintaining Eurodollar Rate Loans

 

37

2.18

 

Increased Costs; Capital Adequacy

 

38

2.19

 

Taxes; Withholding, etc.

 

39

2.20

 

Obligation to Mitigate

 

41

2.21

 

[Reserved]

 

41

2.22

 

Removal or Replacement of a Lender

 

41

2.23

 

Exchange Notes

 

42

 

 

 

 

 

SECTION 3.

 

CONDITIONS PRECEDENT

 

 

 

 

 

 

 

3.1

 

Closing Date

 

43

3.2

 

Initial Maturity Date

 

46

 

 

 

 

 

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

4.1

 

Organization; Requisite Power and Authority; Qualification

 

46

4.2

 

Capital Stock and Ownership

 

46

4.3

 

Due Authorization

 

47

4.4

 

No Conflict

 

47

4.5

 

Governmental Consents

 

47

4.6

 

Binding Obligation

 

47

4.7

 

Historical Financial Statements

 

47

i


--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

4.8

 

Projections

 

47

4.9

 

No Material Adverse Change

 

48

4.10

 

Insurance

 

48

4.11

 

Compliance with Laws; Adverse Proceedings, etc.

 

48

4.12

 

Payment of Taxes

 

48

4.13

 

Properties

 

48

4.14

 

Environmental Matters

 

48

4.15

 

No Defaults

 

49

4.16

 

Governmental Regulation

 

49

4.17

 

Margin Stock

 

49

4.18

 

Labor Matters

 

49

4.19

 

ERISA Matters

 

49

4.20

 

Solvency

 

50

4.21

 

Intellectual Property

 

50

4.22

 

[Reserved].

 

50

4.23

 

Disclosure

 

50

4.24

 

Use of Proceeds

 

50

4.25

 

[Reserved].

 

50

4.26

 

Purchase Documents; Representations and Warranties in Acquisition Agreement

 

51

4.27

 

Anti-Terrorism Law

 

51

 

 

 

 

 

SECTION 5.

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

 

5.1

 

Financial Statements and Other Reports

 

52

5.2

 

Existence

 

55

5.3

 

Payment of Taxes and Claims

 

55

5.4

 

Maintenance of Properties

 

56

5.5

 

Insurance

 

56

5.6

 

Inspections

 

56

5.7

 

Lenders’ Meetings

 

56

5.8

 

Compliance with Laws

 

56

5.9

 

[Reserved].

 

56

5.10

 

Environmental Matters; Hazardous Activities, etc.

 

57

5.11

 

Subsidiaries

 

57

5.12

 

[Reserved].

 

57

5.13

 

Further Assurances

 

57

5.14

 

Books

 

57

5.15

 

Securities Demand; Cooperation in Financing

 

57

 

 

 

 

 

SECTION 6.

 

NEGATIVE COVENANTS

 

 

 

 

 

 

 

6.1

 

Indebtedness

 

58

6.2

 

Liens

 

59

6.3

 

[Reserved].

 

61

6.4

 

Restricted Junior Payments

 

61

6.5

 

Restrictions on Subsidiary Distributions

 

61

6.6

 

Investments

 

62

6.7

 

[Reserved].

 

63

6.8

 

Fundamental Changes; Disposition of Assets; Acquisitions

 

63

6.9

 

Disposal of Subsidiary Interests

 

64

ii


--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

6.10

 

Sales and Lease-Backs

 

64

6.11

 

Transactions with Shareholders and Affiliates

 

64

6.12

 

Limitation on Layering.

 

64

6.13

 

Limitation on Issuance of Subsidiary Capital Stock

 

65

6.14

 

Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents, etc.

 

65

6.15

 

Accounting Changes; Fiscal Year

 

65

 

 

 

 

 

SECTION 7.

 

GUARANTY

 

 

 

 

 

 

 

7.1

 

Guaranty of the Obligations

 

65

7.2

 

Limitation of Guaranty

 

66

7.3

 

Contribution

 

66

7.4

 

Liability of Guarantors Absolute

 

66

7.5

 

Waivers by Guarantors

 

68

7.6

 

Guarantors’ Rights of Subrogation, Contribution, etc.

 

69

7.7

 

Subordination of Other Obligations

 

69

7.8

 

Continuing Guaranty

 

69

7.9

 

Authority of Guarantors

 

69

7.10

 

Financial Condition of the Borrower

 

69

7.11

 

Default, Remedies

 

70

7.12

 

Bankruptcy, etc.

 

70

7.13

 

Waiver of Judicial Bond

 

71

7.14

 

Discharge of Guaranty upon Sale of Guarantor

 

71

 

 

 

 

 

SECTION 8.

 

EVENTS OF DEFAULT

 

 

 

 

 

 

 

8.1

 

Events of Default

 

71

8.2

 

[Reserved].

 

74

8.3

 

Rescission

 

74

 

 

 

 

 

SECTION 9.

 

AGENTS

 

 

 

 

 

 

 

9.1

 

Appointment of Agents; Authorization

 

74

9.2

 

Powers and Duties

 

75

9.3

 

General Immunity

 

75

9.4

 

Facility Agent Entitled to Act as Lenders

 

76

9.5

 

Representations, Warranties and Acknowledgment by Lenders

 

76

9.6

 

Right to Indemnity

 

77

9.7

 

Successor Facility Agent

 

77

9.8

 

Guaranty

 

78

9.9

 

Approved Electronic Communications

 

79

9.10

 

[Reserved].

 

79

9.11

 

Withholding Taxes

 

79

 

 

 

 

 

SECTION 10.

 

MISCELLANEOUS

 

 

 

 

 

 

 

10.1

 

Notices

 

80

10.2

 

Expenses

 

80

10.3

 

Indemnity

 

81

iii


--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

10.4

 

Set-Off

 

82

10.5

 

Amendments and Waivers

 

83

10.6

 

Successors and Assigns; Participations

 

84

10.7

 

Independence of Covenants

 

86

10.8

 

Survival of Representations, Warranties and Agreements

 

86

10.9

 

No Waiver; Remedies Cumulative

 

86

10.10

 

Marshalling; Payments Set Aside

 

86

10.11

 

Severability

 

87

10.12

 

Obligations Several; Independent Nature of Lenders’ Rights

 

87

10.13

 

Headings

 

87

10.14

 

GOVERNING LAW

 

87

10.15

 

Consent to Jurisdiction; Service of Process

 

87

10.16

 

WAIVER OF JURY TRIAL

 

87

10.17

 

Confidentiality

 

88

10.18

 

Entire Agreement

 

88

10.19

 

Counterparts

 

89

10.20

 

Effectiveness

 

89

10.21

 

Patriot Act

 

89

10.22

 

Electronic Execution of Assignments

 

89

10.23

 

Reinstatement

 

89

 

 

 

 

 

SECTION 11.

 

SUBORDINATION

 

 

 

 

 

 

 

11.1

 

Obligations Subordinated to Senior Indebtedness of the Borrower

 

89

11.2

 

Priority and Payment Over of Proceeds in Certain Events

 

90

11.3

 

Payments May Be Paid Prior to Dissolution

 

91

11.4

 

Rights of Holders of Senior Indebtedness of the Borrower Not To Be Impaired

 

91

11.5

 

Subrogation

 

92

11.6

 

Obligations of the Borrower Unconditional

 

92

11.7

 

Lenders Authorize Agent to Effectuate Subordination

 

93

 

 

 

 

 

SECTION 12.

 

SUBORDINATION OF GUARANTEE OBLIGATIONS

 

 

 

 

 

 

 

12.1

 

Guarantee Obligations Subordinated to Guarantee Senior Indebtedness

 

93

12.2

 

Priority and Payment Over of Proceeds in Certain Events

 

93

12.3

 

Payments May Be Paid Prior to Dissolution

 

95

12.4

 

Rights of Holders of Guarantor Senior Indebtedness Not To Be Impaired

 

95

12.5

 

Subrogation

 

96

12.6

 

Obligations of the Guarantors Unconditional

 

96

12.7

 

Lenders Authorize Agent to Effectuate Subordination

 

96

 

iv


--------------------------------------------------------------------------------


 

APPENDICES:

 

B

 

Notice Addresses

 

 

 

 

 

SCHEDULES:

 

1.1(a)

 

Interest Rates

 

 

1.1(c)

 

Certain Acquisitions

 

 

1.1(d)

 

Existing Indebtedness

 

 

1.1(f)

 

Guarantors

 

 

4.1

 

Jurisdictions of Organization and Qualification

 

 

4.2

 

Capital Stock and Ownership

 

 

4.26

 

Purchase Documents

 

 

6.1

 

Certain Indebtedness

 

 

6.2

 

Certain Liens

 

 

6.6

 

Existing Investments

 

 

 

 

 

EXHIBITS:

 

A-1

 

Funding Notice

 

 

A-2

 

Conversion/Continuation Notice

 

 

B-1

 

Initial Note

 

 

B-2

 

Extended Note

 

 

C

 

[Reserved]

 

 

D

 

Opinions of Counsel

 

 

E

 

Assignment Agreement

 

 

F

 

[Reserved]

 

 

G-1

 

Closing Date Certificate

 

 

G-2

 

Solvency Certificate

 

v


--------------------------------------------------------------------------------


SENIOR SUBORDINATED BRIDGE LOAN AGREEMENT

This SENIOR SUBORDINATED BRIDGE LOAN AGREEMENT, dated as of August 1, 2007, is
entered into by and among SOURCE INTERLINK COMPANIES, INC., a Delaware
corporation (the “Borrower”), the Guarantors party hereto, the Lenders party
hereto from time to time, CITICORP NORTH AMERICA, INC. (“CNAI”), as
Administrative Agent (together with its permitted successors in such capacity,
the “Administrative Agent”), and JPMORGAN CHASE BANK N.A., as Syndication Agent
(together with its permitted successors in such capacity, the “Syndication
Agent”).

RECITALS:

WHEREAS, capitalized terms used in the Preamble and these Recitals shall have
the respective meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, the Lenders have agreed to extend a senior subordinated bridge loan
facility (the “Bridge Loan Facility”) to the Borrower, in an aggregate amount
not to exceed $465,000,000, the proceeds of which will be used on the Closing
Date to finance the Purchase and the Refinancing and to pay fees and expenses in
connection with the Transactions; and

WHEREAS, the Guarantors have agreed to guarantee the obligations of the Borrower
hereunder.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:


SECTION 1.                                      DEFINITIONS AND INTERPRETATION


1.1          DEFINITIONS.  THE FOLLOWING TERMS USED HEREIN, INCLUDING IN THE
PREAMBLE, RECITALS, EXHIBITS AND SCHEDULES HERETO, SHALL HAVE THE FOLLOWING
MEANINGS:

“Acquired Business” means Enthusiast Media and its Subsidiaries.

“Acquired Indebtedness” means (a) with respect to any Person, Indebtedness
existing at the time such Person becomes a Subsidiary of the Borrower or (b)
Indebtedness assumed by the Borrower or a Subsidiary in a Permitted Acquisition;
provided, that such Indebtedness (i) is unsecured or secured only by collateral
of such Person granted prior to the consummation of any such Permitted
Acquisition and (ii) was not incurred in anticipation of such Permitted
Acquisition.

“Acquisition” means any acquisition, whether by purchase, merger or otherwise,
of all or substantially all of the assets of, all or substantially all of the
Capital Stock of, or a business line or unit or a division of, any Person.

“Acquisition Agreement” means that certain Stock Purchase Agreement, dated as of
May 13, 2007, by and among PRIMEDIA Inc., Seller and the Borrower, together with
all disclosure schedules and exhibits thereto.

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition including all other payments by the Borrower or any of its
Subsidiaries of purchase consideration in exchange for, or as part of, or in
connection with, any Permitted Acquisition, whether paid in cash or by exchange
of Capital Stock or of properties or otherwise and whether payable at or prior
to the consummation of such Permitted Acquisition or deferred for payment at any
future time, whether or not any such future payment is subject to the occurrence
of any contingency, and includes any and all payments representing


--------------------------------------------------------------------------------


the purchase price and any assumptions of Indebtedness, “earn-outs” and other
agreements to make any payment the amount of which is, or the terms of payment
of which are, in any respect subject to or contingent upon the revenues, income,
cash flow or profits (or the like) of any person or business; provided that any
such future payment that is subject to a contingency shall be considered
Acquisition Consideration only to the extent of the reserve, if any, required
under GAAP at any time by the Borrower or any of its Subsidiaries or, if
greater, the amount actually paid in cash in respect of such contingency.

“Acquisition Documents” means the collective reference to the Acquisition
Agreement and the agreements, certificates, instruments and other documents
required to be delivered in connection with the consummation of the transactions
contemplated by the Acquisition Agreement

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Borrower or any of its Subsidiaries) at law or
in equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
the Borrower or any of its Subsidiaries, threatened against or affecting the
Borrower or any of its Subsidiaries or any property of the Borrower or any of
its Subsidiaries.

“Affected Lender” as defined in Section 2.17(c).

“Affected Loans” as defined in Section 2.17(c).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

“Agent” means the Administrative Agent.

“Agent Affiliates” as defined in Section 9.9(c).

“Aggregate Amounts Due” as defined in Section 2.16.

“Agreement” means this Senior Subordinated Bridge Loan Credit Agreement, as it
may be amended, supplemented or otherwise modified from time to time in
accordance with its terms.

“Applicable Margin” means (i) with respect to Loans that are Eurodollar Rate
Loans, a percentage per annum, equal to 4.75%; and (ii) with respect to Loans
that are Base Rate Loans, a percentage per annum, equal to 3.75%; provided that
if the Loans are not repaid in whole within the three-month period following the
Closing Date, the Applicable Margin will increase by 0.50% per annum at the end
of such three-month period and shall increase by an additional 0.50% per annum
at the end of each three-month period thereafter until, but excluding, the
Initial Maturity Date. Notwithstanding the foregoing, the interest rate in
effect at any time shall not exceed the lesser of the interest rate set forth on
Schedule 1.1(a) or the highest rate permitted by applicable law.

“Approved Counterparty” means each Facility Agent, Lender or any Affiliate of a
Facility Agent or a Lender to a Related Obligation Document (including any
Person who is a Facility Agent or a

2


--------------------------------------------------------------------------------


Lender (and any Affiliate thereof) as of the Closing Date but subsequently,
whether before or after entering into a Related Obligation Document, ceases to
be an Agent or a Lender).

“Approved Electronic Communications” means each notice, demand, communication,
information, document and other material that any Credit Party is obligated to,
or otherwise chooses to, provide to any Agent pursuant to any Credit Document or
the transactions contemplated therein, including (a) any supplement to the
Guaranty and any other written Contractual Obligation delivered or required to
be delivered in respect of any Credit Document or the transactions contemplated
therein and (b) any financial statement, financial and other report, notice,
request, certificate and other information material; provided, however, that,
“Approved Electronic Communication” shall exclude (i) any Notice, and any other
notice, demand, communication, information, document and other material relating
to a request for a new, or a conversion of an existing, Borrowing or Credit
Extension, (ii) any notice pursuant to Sections 2.11 and 2.13 and any other
notice relating to the payment of any principal or other amount due under any
Credit Document prior to the scheduled date therefor, (iii) all notices of any
Default or Event of Default and (iv) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Section 3 or Section 2.3(b) or any other
condition to any Borrowing or other Credit Extension hereunder or any condition
precedent to the effectiveness of this Agreement.

“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), Sale and
Leaseback Transaction, assignment, conveyance, transfer or other disposition to,
or any exchange of property with, any Person (other than any Borrower or any
Guarantor), in one transaction or a series of transactions, of all or any part
of the Borrower’s or any of its Subsidiaries’ businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including, without
limitation, the Capital Stock of any of the Borrower’s Subsidiaries, in each
case other than (i) inventory (or other assets) sold or leased in the ordinary
course of business (excluding any such sales by operations or divisions
discontinued or to be discontinued), (ii) leases of real property in the
ordinary course of business, (iii) substantially worn, damaged or obsolete
property disposed of in the ordinary course of business, (iv) returns of
inventory, (v) the use of cash and Cash Equivalents in a manner not inconsistent
with the provisions of the Agreement or the other Credit Documents and
(vi) licenses or sublicenses of patents, trademarks, copyrights and other
intellectual property in the ordinary course of business.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by the Administrative Agent.

“Assignment Effective Date” as defined in Section 10.6(b).

“Attributable Indebtedness,” when used with respect to any Sale and Leaseback
Transaction, means, as at the time of determination, the present value
(discounted at a rate borne by the Revolving Loans at such time, compounded on a
semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such Sale and Leaseback
Transaction.

“Authorized Officer” means, as applied to any Person, the principal executive
officers, managing members or general partners of such Person, including any
individual holding the position of chairman of the board (if an officer), chief
executive officer, president or one of its executive vice presidents (or the
equivalent thereof), but, in any event, with respect to financial matters, such
Person’s chief financial officer, treasurer, controller or senior vice president
of corporate finance.

“Automotive.com” means Automotive.com, Inc., a Delaware corporation.

3


--------------------------------------------------------------------------------


“Automotive.com Earn-Out Obligation” means the earn-out obligation pursuant to
the Automotive.com Stockholders Agreement and the Automotive.com Stock Purchase
Agreement.

“Automotive.com Put/Call Option” means the option to purchase, and the right to
cause the sale of, certain shares of issued and outstanding common stock of
Automotive.com not held by Enthusiast Media, as set forth in the Automotive.com
Stockholders Agreement.

“Automotive.com Stock Purchase Agreement” means that certain Stock Purchase
Agreement dated as of November 15, 2005 by and among PRIMEDIA Inc., a Delaware
corporation, Automotive.com and each shareholder listed therein.

“Automotive.com Stockholders Agreement” means that certain Automotive.com
Stockholders Agreement dated as of November 15, 2005 by and among PRIMEDIA Inc.,
a Delaware corporation, Automotive.com and each holder of common stock listed
therein.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
rate of interest announced publicly by Citibank in New York, New York, from time
to time, as Citibank’s base rate, (ii) ½ of 1% (i.e., 50 basis points) plus the
three-month certificate of deposit rate in effect on such day and (iii) ½ of 1%
(i.e., 50 basis points) plus the Federal Funds Effective Rate in effect on such
day.  Any change in the Base Rate due to a change in the Federal Funds Effective
Rate shall be effective on the effective day of such change in Citibank’s base
rate or the Federal Funds Effective Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Books” means all of the Borrower’s and its Subsidiaries’ now-owned or hereafter
acquired books and records (including all of their records indicating,
summarizing, or evidencing their assets or liabilities, all of the Borrower’s
and its Subsidiaries’ records relating to their business operations or financial
condition, and all of their goods or General Intangibles related to such
information).

“Borrower” as defined in the preamble hereto.

“Borrower’s Accountants” means BDO Seidman, LLP or other independent
nationally-recognized public accountants reasonably acceptable to the
Administrative Agent.

“Borrowing” means a borrowing consisting of Loans made on the same day by the
Lenders ratably according to their respective Commitments.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, the term “Business Day” shall mean any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

4


--------------------------------------------------------------------------------


“Calculation Date” as defined in the definition of “Fixed Charge Coverage
Ratio.”

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means any and all shares, equity interests or other equivalents 
(however designated) of capital stock of a corporation, any and all equivalent
ownership interests in a Person (other than a corporation), including, without
limitation, partnership interests and membership interests, and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing.

“Cash” means money, currency or a credit balance in any demand or deposit
account.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that (a)
has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s.

“Cash Management Obligations” has the meaning set forth in the Revolving Credit
Agreement.

“CGMI” means Citigroup Global Markets Inc.

“Change of Control” means:

(i)            any Person or “group” (within the meaning of Rules 13d-3 and
13d-5 under the Exchange Act) other than Yucaipa and/or its Controlled
Investment Affiliates (a) shall have acquired beneficial ownership of 30% or
more on a fully diluted basis of the voting and/or economic interest in the
Capital Stock of the Borrower or (b) shall have obtained the power (whether or
not exercised) to elect a majority of the members of the board of directors (or
similar governing body) of the Borrower; or

(ii)           at any time, the majority of the seats (other than vacant seats)
on the board of directors (or similar governing body) of the Borrower cease to
be occupied by Persons who either (a) were members of the board of directors of
the Borrower on the Closing Date or (b) were nominated for election by the board
of directors of the Borrower, a majority of whom were directors on the Closing
Date or whose appointment or nomination for election was previously approved by
a majority of such directors (including by approval of the proxy statement in
which such individual is named as a nominee for director).

5


--------------------------------------------------------------------------------


“Citibank” means Citibank, N.A., a national banking association.

“Closing Date” means August 1, 2007, the date on which all the conditions
precedent in Section 3.1 are satisfied or waived in accordance with Section 3.1.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.

“CNAI” as defined in the preamble hereto.

“Commitment” means the commitment of a Lender to make or otherwise fund an
Initial Loan on the Closing Date and “Commitments” means such commitments of all
Lenders in the aggregate.  The aggregate amount of the Commitments as of the
Closing Date is $465,000,000.

“Commitment Letter” means the Amended and Restated Commitment Letter dated as of
June 15, 2007 among CGMI, JPMSI, JPMCB and the Borrower

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Borrower and its Subsidiaries on a consolidated basis equal to:

(i)            the sum, without duplication (and except with respect to clause
(i)(a), to the extent not already added in the calculation of Consolidated Net
Income), of the amounts for such period of:

(a)           Consolidated Net Income;

(b)           Consolidated Interest Expense;

(c)           provisions for taxes based on income;

(d)           total depreciation expense;

(e)           total amortization expense(including amortization associated with
capitalized display rack costs and the recognition of such costs as a deferred
cost asset amortized as contra revenue);

(f)            extraordinary or unusual non-recurring charges, expenses or
losses, including, without limitation, losses and charges from discontinued
titles;

(g)           stock option based compensation expenses and non-cash compensation
expenses relating to Automotive.com;

(h)           cash fees and expenses incurred in connection with the
Transactions, Permitted Acquisitions and the incurrence of Indebtedness of the
type described in clause (i) of the definition thereof;

(i)            management fees and expenses permitted to be paid in accordance
with Section 6.11;

(j)            non-recurring restructuring, severance, relocation, facility
closure and integration costs in connection with (i) the Transactions and
certain acquisitions consummated

6


--------------------------------------------------------------------------------


prior to the Closing Date and listed on Schedule 1.1(c) hereto and (ii) any
Permitted Acquisition; provided that with respect to clause (ii), (A) such costs
shall be in an amount not to exceed ten percent (10%) of Consolidated Adjusted
EBITDA for such period (as determined prior to giving effect to any amount added
to Net Income in calculating Consolidated Adjusted EBITDA for such period
pursuant to this clause (j)), and (B) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate specifying and quantifying such
cost and stating that such cost is a non-recurring restructuring, severance,
reduction, facility closure or integration cost in connection with the
Transactions, such Permitted Acquisition or such acquisition specified on
Schedule 1.1(c) hereto, as the case may be;

(k)           other non-Cash charges, expense or losses reducing Consolidated
Net Income including, but not limited to, non-Cash impairment charges, non-Cash
charges relating to the conversion of any customer to Scan-Based Trading and
charges or adjustments arising from subscriptions sold by Enthusiast Media prior
to the Closing Date (excluding any such non-Cash charge, expense or loss to the
extent that it represents an accrual or reserve for potential Cash expenses in
any future period or amortization of a prepaid Cash expense that was paid in a
prior period); and

(l)            non-interest losses from any Hedge Agreements,

minus

(ii) the sum, without duplication (and to the extent not already deducted in the
calculations of Consolidated Net Income), of the amounts for such period of:

(a)           interest income;

(b)           any credit for income tax;

(c)           gains or income from extraordinary, unusual or non-recurring items
for such period including gains recognized in connection with the sale of any
assets outside the ordinary course of business;

(d)           other non-Cash items increasing Consolidated Net Income for such
period (excluding any such non-Cash item to the extent it represents the
reversal of an accrual or reserve for potential Cash item in any prior period)
(other than the accrual of revenue in the ordinary course); and

(e)           non-interest gains from any Hedge Agreements.

Notwithstanding the foregoing, it is agreed that Consolidated Adjusted EBITDA
for the Fiscal Quarters ended October 31, 2006, January 31, 2007 and April 30,
2007 shall be $52.3 million, $54.1 million and $45.5 million, respectively.

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for the Borrower and its Subsidiaries on
a consolidated basis equal to (i) Consolidated Interest Expense; (ii) all cash
dividend payments or other distributions (excluding items eliminated in
consolidation) on any series of Preferred Stock during such period; and (iii)
all cash dividend payments or other distributions (excluding items eliminated in
consolidation) on any series of Disqualified Capital Stock made during such
period.

7


--------------------------------------------------------------------------------


“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP,
capitalized interest, interest in respect of original issue discount and
interest imputed on Attributable Indebtedness) of the Borrower and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries, including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
net costs under Interest Rate Agreements, but excluding, however, any amounts
referred to in Section 2.9 payable on or before the Closing Date.

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
the Borrower and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP, minus (to the
extent included in(i)) the sum of (ii) (a) the income (or loss) of any Person
(other than a Subsidiary of the Borrower) in which any other Person (other than
the Borrower or any of its Subsidiaries) has a joint interest, except to the
extent of the amount of dividends or other distributions actually paid to the
Borrower or any of its Subsidiaries by such Person during such period, (b) the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of the Borrower or is merged into or consolidated with the Borrower or any of
its Subsidiaries or that Person’s assets are acquired by the Borrower or any of
its Subsidiaries, (c) the income of any Subsidiary of the Borrower to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Subsidiary, (d) any after-tax
gains or losses attributable to Asset Sales outside the ordinary course or
returned surplus assets of any Pension Plan, (e) any after-tax income or loss
from discontinued operations and (f) (to the extent not included in clauses
(a) through (e) above) any net extraordinary gains or net extraordinary losses.

“Consolidated Total Debt” means with respect to the Borrower and its
Subsidiaries, as at any date of determination, Indebtedness of the type
specified in clauses (i), (ii) and (iii) of the definition of “Indebtedness” and
non-contingent obligations of the type specified in clause (vi) of such
definition and clause (x)(a) of such definition (to the extent such obligations
under clause (x)(a) relate to Indebtedness of the type described in clauses (i),
(ii) and (iii) of such definition), determined on a consolidated basis in
accordance with GAAP.

“Contractual Obligation” means, as applied to any Person, any provision of any
security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Controlled Investment Affiliate” means, as to any person, any other person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such person and is organized by such person (or any person
Controlling such person) primarily for making equity or debt investments in the
Borrower or other portfolio companies of such person.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion of a Loan, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

8


--------------------------------------------------------------------------------


“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A–2.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, and the Fee
Letter.

“Credit Extension” means the making of a Loan.

“Credit Party” means, collectively, the Borrower and the Guarantors.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with the Borrower’s and its Subsidiaries’
operations and not for speculative purposes.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Designated Senior Indebtedness” means with respect to a Person (i) the
Indebtedness under or in respect of the Senior Credit Facilities and (ii) any
other Senior Indebtedness of such Person that, at the date of determination, has
an aggregate principal amount equal to or under which, at the date of
determination, the lenders thereof are committed to lend up to at least
$25,000,000 and is specifically designated by such Person in an agreement or
instrument evidencing or governing such Senior Indebtedness as “Designated
Senior Indebtedness” for purposes of this Agreement.

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Final Maturity Date, (b) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Capital Stock referred to in (a) above, in each
case at any time on or prior to the first anniversary of the Final Maturity
Date, or (c) contains any repurchase obligation which may come into effect prior
to payment in full of all Obligations; provided, however, that any Capital Stock
that would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof (or the holders of any security into or for which such
Capital Stock is convertible, exchangeable or exercisable) the right to require
the issuer thereof to redeem such Capital Stock upon the occurrence of a change
in control or an asset sale occurring prior to the 90th day after the Final
Maturity Date shall not constitute Disqualified Capital Stock if such Capital
Stock provides that the issuer thereof will not redeem any such Capital Stock
pursuant to such provisions prior to the repayment in full of the Obligations.

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount and (b) if such amount
is denominated in any other currency, the equivalent of such amount in Dollars
as determined by the Administrative Agent using any customary method of
determination it deems appropriate.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

9


--------------------------------------------------------------------------------


“Eligible Assignee” means (i) any Facility Agent, any Lender, any Affiliate of
any Facility Agent or Lender, any Related Fund (any two or more Related Funds
being treated as a single Eligible Assignee for all purposes hereof) and any
Federal Reserve Bank, and (ii) any commercial bank, insurance company,
investment or mutual fund or other entity that is an “accredited investor” (as
defined in Regulation D under the Securities Act) and which extends credit or
buys loans as one of its businesses; provided no Affiliate of the Borrower or
Yucaipa shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, the Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates or with respect to which the Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates could incur
liability.

“Enthusiast Media” means PRIMEDIA Enthusiast Media, Inc., a Delaware
corporation.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare and natural resources, in
any manner applicable to the Borrower or any of its Subsidiaries or any
Facility.

“Environmental Reports” means, for each material Facility owned or operated by
the Borrower or any Subsidiary, reports and other information regarding
environmental matters relating to such Facility, including Phase I Reports, each
in form, scope and substance reasonably satisfactory to the Agent.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member.  Any former ERISA Affiliate of the Borrower or any of its Subsidiaries
shall continue to be considered an ERISA Affiliate of the Borrower or any such
Subsidiary within the meaning of this definition with respect to the period such
entity was an ERISA Affiliate of the Borrower or such Subsidiary and with
respect to liabilities arising after such period for which the Borrower or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the

10


--------------------------------------------------------------------------------


provision for 30-day notice to the PBGC has been waived by regulation); (ii) the
failure to meet the minimum funding standard of Section 412 of the Internal
Revenue Code or Section 302 of ERISA with respect to any Pension Plan (whether
or not waived in accordance with Section 412(d) of the Internal Revenue Code) or
the failure to make by its due date a required installment under Section 412(m)
(or Section 430(j) of the Internal Revenue Code, as amended by the Pension
Protection Act of 2006) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) the incurrence by the Borrower, any of its Subsidiaries, or any of their
respective ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan; (iv) the withdrawal by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to the Borrower, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on the Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (vii) the incurrence by the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates of any liability with respect to a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan, or the receipt by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act or
omission which could give rise to the imposition on the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (ix) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (x) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a Lien
pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board.

“Eurodollar Base Rate” the rate determined by the Administrative Agent to be the
offered rate for deposits in Dollars for the applicable Interest Period
appearing on the Dow Jones Markets Telerate Page 3750 as of 11:00 a.m., London
time, on the second full Business Day next preceding the first day of each
Interest Period.  In the event that such rate does not appear on the Dow Jones
Markets Telerate Page 3750 (or otherwise on the Dow Jones Markets screen), the
Eurodollar Base Rate for the purposes of this definition shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent, or, in the
absence of such availability, the Eurodollar Base Rate shall be the rate of
interest determined by the Administrative Agent to be the rate per annum at
which deposits in Dollars are offered by the principal office of Citibank in
London to major banks in the London interbank market at 11:00 a.m. (London time)
two Business Days before the first day of such Interest Period in an amount
substantially equal to the Eurodollar Rate Loan for a period equal to such
Interest Period.

11


--------------------------------------------------------------------------------


“Eurodollar Rate” means, with respect to any Interest Period for any Eurodollar
Rate Loan, an interest rate per annum equal to the rate per annum obtained by
dividing (a) the Eurodollar Base Rate by (b)(i) a percentage equal to 100% minus
(ii) the reserve percentage applicable two Business Days before the first day of
such Interest Period under regulations issued from time to time by the Federal
Reserve Board for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the Eurodollar Rate is determined) having a term equal to such Interest Period.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in Section
8.1.

“Excess Availability” as defined in the Revolving Credit Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Exchange Date” as defined in Section 2.23(b).

“Exchange Note Indenture” means the indenture to be entered into relating to the
Exchange Notes, in a form to be agreed upon by the Borrower and the
Administrative Agent (with terms, covenants and events of default as previously
agreed in writing in the Commitment Letter or as otherwise to be agreed upon by
the Borrower and the Administrative Agent), as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“Exchange Note Registration Rights Agreement” means the registration rights
agreement relating to the Exchange Notes, in a form to be agreed upon by the
Borrower and the Administrative Agent (with terms as previously agreed in
writing in the Commitment Letter or as otherwise to be agreed upon by the
Borrower and the Administrative Agent), as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“Exchange Notes” as defined in Section 2.23(a).

“Exchange Notice” as defined in Section 2.23(a).

“Exchange Trigger Event” means on and after the Initial Maturity Date, the
receipt by the Administrative Agent of one or more Exchange Notices representing
$25.0 million aggregate principal amount of Loans.

“Extended Notes” means a promissory note in the form of Exhibit B-2, as it may
be amended, supplemented or otherwise modified from time to time.

“Extended Term Loans” means the Initial Loans extended on the Initial Maturity
Date pursuant to Section 2.1(b).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

12


--------------------------------------------------------------------------------


“Facility Agent” means, collectively, the Administrative Agent and Syndication
Agent.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent, in its capacity as a lender,
on such day on such transactions as determined by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

“Fee Letter” means the Amended and Restated Fee Letter dated as of June 15, 2007
among CGMI, JPMSI, JPMCB and the Borrower.

“Final Maturity Date” means with respect to the Extended Term Loans, the earlier
of  the tenth anniversary of the Closing Date and the date that all Extended
Term Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer, treasurer, controller or senior vice president of
corporate finance of the Borrower that such financial statements fairly present,
in all material respects, the financial condition of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.

“Financial Plan” as defined in Section 5.1(h).

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on January 31 of each calendar year or such other date as the Borrower may
otherwise determine and that is reasonably satisfactory to the Administrative
Agent.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (i)
Consolidated Adjusted EBITDA for such period to (ii) the Consolidated Fixed
Charges for such period.  In the event that the Borrower or any Subsidiary
incurs, assumes, guarantees, redeems, retires or extinguishes any Indebtedness
(other than Indebtedness incurred under any revolving credit facility that has
been permanently repaid and has not been replaced) or issues or redeems
Disqualified Capital Stock or Preferred Stock subsequent to the commencement of
the period for which the Fixed Charge Coverage Ratio is being calculated but
prior to or simultaneously with the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect to such incurrence,
assumption, guarantee, redemption, retirement or extinguishing of Indebtedness,
or such issuance or redemption of Disqualified Capital Stock or Preferred Stock,
as if the same had occurred at the beginning of the applicable four-quarter
period (the “reference period”).

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that

13


--------------------------------------------------------------------------------


have been made by the Borrower or any Subsidiary during the four-quarter
reference period or subsequent to such reference period and on or prior to or
simultaneously with the Calculation Date shall be calculated on a pro forma
basis assuming that all such Investments, acquisitions, dispositions, mergers,
consolidations and disposed operations (and the change in any associated fixed
charges and the change in Consolidated Adjusted EBITDA resulting therefrom) had
occurred on the first day of the reference period.  If since the beginning of
such period any Person (that subsequently became a Subsidiary or was merged with
or into the Borrower or any Subsidiary since the beginning of such period) shall
have made any Investment, acquisition, disposition, merger, consolidation or
disposed operation that would have required adjustment pursuant to this
definition, then the Fixed Charge Coverage Ratio shall be calculated giving pro
forma effect thereto for such period as if such Investment, acquisition,
disposition, merger, consolidation or disposed operation had occurred at the
beginning of the reference period.

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower and, for any fiscal
period ending on or prior to the first anniversary of an asset acquisition,
asset disposition, discontinued operation or operational change, may include
adjustments to reflect operating expense reductions and other operating
improvements or synergies reasonably expected to result from such asset
acquisition, asset disposition, discontinued operation or operational change,
for purposes of determining compliance with the Fixed Charge Coverage Ratio and
achievement of other financial measures provided for herein, such adjustments
may reflect additional operating expense reductions and other additional
operating improvements and synergies that would not be includable in pro forma
financial statements prepared in accordance with Regulation S-X but for which
substantially all of the steps necessary for the realization thereof have been
taken or are reasonably anticipated by the Borrower to be taken in the next
12-month period following the consummation thereof and, are estimated on a good
faith basis by the Borrower; provided, however, (i) that the pro forma effect of
all such adjustments arising out of the Transactions and certain acquisitions
consummated prior to the Closing Date and listed on Schedule 1.1(c) hereto on
Consolidated Adjusted EBITDA for Fiscal Quarter ending prior to the Closing Date
have been fully reflected in the stipulated amounts for such Fiscal Quarters set
forth in the definition of “Consolidated Adjusted EBITDA” and no such further
adjustment in respect of such transactions shall be made pursuant to this
paragraph and (ii) that the aggregate amount of any such adjustments other than
in respect of the Transactions and such transactions listed on Schedule 1.1(c)
hereto shall not exceed five percent (5%) of Consolidated Adjusted EBITDA of the
Borrower in any reference period.  The Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer of the Borrower
setting forth such demonstrable or additional operating expense reductions and
other operating improvements or synergies and information and calculations
supporting them in reasonable detail.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Calculation Date had been the applicable rate for the
entire period (taking into account any Obligation arising under any Hedge
Agreement applicable to such Indebtedness).  Interest on Indebtedness with
respect to Capital Leases shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Indebtedness with respect
to Capital Leases in accordance with GAAP.  For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period. 
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate, shall be deemed to have been based upon the rate actually
chosen, or, if none, then based upon such optional rate chosen as the Borrower
may designate.

“Fixed Rate Exchange Notes” as defined in Section 2.23(c).

14


--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fraudulent Transfer Laws” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Guarantee Obligations” as defined in Section 12.1.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means each Domestic Subsidiary of the Borrower named in Schedule
1.1(f) or becomes party hereto at anytime after the Closing Date pursuant to
Section 5.11 or otherwise, that guarantees all or any part of the Obligations.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7 and any
other guaranty executed and delivered by a Guarantor in favor of the
Administrative Agent for the benefit of the Lenders and the other Secured
Parties, in form and substance reasonably satisfactory to the Administrative
Agent.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means a Swap Contract entered into with an Approved
Counterparty in order to satisfy the requirements of this Agreement or otherwise
in the ordinary course of the Borrower’s or any of its Subsidiaries’ businesses.

“Historical Financial Statements” means as of the Closing Date, (i)(A) the
audited financial statements of the Borrower and its Subsidiaries, for the
immediately preceding three Fiscal Years, consisting of balance sheets and the
related consolidated statements of income, stockholders’ equity and cash flows
for such Fiscal Years, and (B) the unaudited financial statements of the
Borrower and its Subsidiaries as at the most recent Fiscal Quarter ended not
less than 45 days prior to the Closing Date, consisting of

15


--------------------------------------------------------------------------------


a balance sheet and the related consolidated statements of income, stockholders’
equity and cash flows for the three-, six- or nine-month period, as applicable,
ending on such date and (ii)(A) the audited financial statements of Enthusiast
Media and its Subsidiaries, for the immediately preceding three Fiscal Years,
consisting of balance sheets and the related consolidated statements of income,
stockholders’ equity and cash flows for such Fiscal Years, and (B) the unaudited
financial statements of Enthusiast Media and its Subsidiaries as at the most
recent Fiscal Quarter ended not less than 45 days prior to the Closing Date,
consisting of a balance sheet and the related consolidated statements of income,
stockholders’ equity and cash flows for the three-, six- or nine-month period,
as applicable, ending on such date and, in the case of clauses (i) and (ii),
certified by the chief financial officer of the Borrower that they fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments.

“Immaterial Subsidiary” means any Subsidiary that has no revenues and that has
total assets (including the capital stock of other Subsidiaries), but excluding
goodwill, of less than $2,000,000 for all such Subsidiaries.

“Increased-Cost Lender” as defined in Section 2.22.

“Incurrence Test” means a Fixed Charge Coverage Ratio of no greater than 2.0 to
1.0 as of the date of the event giving rise to the application of the Incurrence
Test.

“Indebtedness,” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument; (v) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (vi) the face amount of any letter of credit issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (vii) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of another; (viii) any obligation of such Person the primary purpose
or intent of which is to provide assurance to an obligee that the obligation of
the obligor thereof will be paid or discharged, or any agreement relating
thereto will be complied with, or the holders thereof will be protected (in
whole or in part) against loss in respect thereof; (ix) the redemption,
repayment or other repurchase amount of such Person with respect to any
Disqualified Capital Stock of such Person or (if such Person is a Subsidiary of
the Borrower other than a Guarantor) any Preferred Stock of such Subsidiary, but
excluding, in each case, any accrued dividends (the amount of such obligation to
be equal at any time to the maximum fixed involuntary redemption, repayment or
repurchase price for such Capital Stock, or if less (or if such Capital Stock
has no such fixed price), to the involuntary redemption, repayment or repurchase
price therefor calculated in accordance with the terms thereof as if then
redeemed, repaid or repurchased, and if such price is based upon or measured by
the fair market value of such Capital Stock, such fair market value shall be as
determined in good faith by the Board of Directors or the board of directors or
other governing body of the issuer of such Capital Stock), (x) any liability of
such Person for an obligation of another through any agreement (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of

16


--------------------------------------------------------------------------------


loans, advances, stock purchases, capital contributions or otherwise) or (b) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclauses
(a) or (b) of this clause (x), the primary purpose or intent thereof is as
described in clause (viii) above; (xi) all obligations of such Person in respect
of any exchange traded or over the counter derivative transaction, including,
without limitation, any Interest Rate Agreement and Currency Agreement, whether
entered into for hedging or speculative purposes; and (xii) all Attributable
Indebtedness; provided, for the avoidance of doubt, future payment obligations
under operating leases (as that term is defined under GAAP) shall not be deemed
Indebtedness; provided, further, for the purposes of this Agreement, the
Automotive.com Earn-Out Obligation and any obligations related to the
Automotive.com Put/Call Option shall not be deemed Indebtedness.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees) arising out of or relating to action, investigation, suit or
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)) or (ii) any Environmental Claim or any Hazardous
Materials Activity relating to or arising from, directly or indirectly, any past
or present activity, operation, land ownership, or practice of the Borrower or
any of its Subsidiaries.

“Indemnitee” as defined in Section 10.3.

“Initial Loans” means the senior subordinated bridge loans made on the Closing
Date by each Lender to the Borrower pursuant to Section 2.1(a).

“Initial Maturity Date” means with respect to the Initial Loans, the earlier of
the first anniversary of the Closing Date and the date that all Initial Loans
shall become due and payable in full hereunder, whether by acceleration or
otherwise.

“Initial Notes” means a promissory note in the form of Exhibit B-1, as it may be
amended, supplemented or otherwise modified from time to time.

“Interest Payment Date” means with respect to (i) any Base Rate Loan, the first
Business Day of each Fiscal Quarter commencing on September 30, 2007 and the
Term Loan Maturity Date and (ii) any Eurodollar Rate Loan, the last day of each
Interest Period applicable to such Loan and the Term Loan Maturity Date;
provided, in the case of each Interest Period of longer than three months,
“Interest Payment Date” shall also include each date that is three months, or an
integral multiple thereof, after the commencement of such Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two or three months, as selected by the Borrower in the
applicable Funding Notice or

17


--------------------------------------------------------------------------------


Conversion/Continuation Notice, (i) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (ii) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided (a) if an Interest Period would otherwise expire on a day that
is not a Business Day, such Interest Period shall expire on the next succeeding
Business Day unless no further Business Day occurs in such month, in which case
such Interest Period shall expire on the immediately preceding Business Day; (b)
any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to clauses (c) and (d)
of this definition, end on the last Business Day of a calendar month; (c) no
Interest Period with respect to any portion of the Initial Loans shall extend
beyond the Initial Maturity Date; and (d) no Interest Period with respect to any
portion of the Extended Term Loans shall extend beyond the Final Maturity Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with the Borrower’s and its
Subsidiaries’ operations and not for speculative purposes.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Inventory” means inventory (as that term is defined in the UCC).

“Investment” means (i) any direct or indirect purchase or other acquisition by
the Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person (other than a Guarantor); (ii) any direct
or indirect redemption, retirement, purchase or other acquisition for value, by
any Subsidiary of the Borrower from any Person (other than any Guarantor), of
any Capital Stock of such Person; and (iii) any direct or indirect loan, advance
(other than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contributions by the Borrower or any of its Subsidiaries to any other
Person (other than any Guarantor), including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the ordinary course of business.  The amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment.

“Joint Lead Arrangers” means CGMI and JPMSI, in their capacities as joint lead
arrangers and joint bookrunners for the Bridge Loan Facility.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.

“JPMCB” means JPMorgan Chase Bank, N.A.

“JPMSI” means J.P. Morgan Securities Inc.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other

18


--------------------------------------------------------------------------------


title retention agreement, and any lease in the nature thereof) and any option,
trust or other preferential arrangement having the practical effect of any of
the foregoing and (ii) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.

“Loan” means, collectively, the Initial Loans and any Extended Term Loans.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets, financial condition, results of operations of the Borrower and its
Subsidiaries taken as a whole; (ii) the legality, validity, binding effect or
enforceability against a Credit Party of a Credit Document to which it is a
party; or (iii) the rights and remedies available to any Agent and any Lender
under any Credit Document.

“Moody’s” means Moody’s Investors Service, Inc.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the Borrower and its Subsidiaries in the form prepared for presentation to
senior management thereof for the applicable month, Fiscal Quarter or Fiscal
Year and for the period from the beginning of the then current Fiscal Year to
the end of such period to which such financial statements relate (it being
understood that the “Management’s Discussion and Analysis of Financial Condition
and Results of Operations” required by Item 303 of Regulation S-K under the
Securities Act shall constitute a satisfactory Narrative Report).

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to:  (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by the Borrower or any of its Subsidiaries from
such Asset Sale, minus (ii) any bona fide direct costs incurred in connection
with such Asset Sale, including (a) income or gains taxes payable by the seller
as a result of any gain recognized in connection with such Asset Sale, (b)
payment of the outstanding principal amount of, premium or penalty, if any, and
interest on any Indebtedness (other than the Loans) that is secured by a Lien on
the stock or assets in question and that is required to be repaid under the
terms thereof as a result of such Asset Sale and (c) a reasonable reserve for
any indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by the Borrower or any of its Subsidiaries in connection
with such Asset Sale.

“Net Issuance Proceeds” means an amount equal to the excess of (i) any Cash
payments or proceeds received by the Borrower or any of its Subsidiaries in
connection with such issuance over (ii) all taxes and fees (including investment
banking fees, underwriting discounts, commissions, costs and other out-of-pocket
expenses and other customary expenses) incurred by the Borrower or such
Subsidiary in connection with such issuance.

“New Term Loan Incurrence Level” means a Senior Secured Leverage Ratio of no
greater than the ratios set forth below as of the date of the incurrence of any
New Term Loans on a date in a Fiscal Quarter ending on the dates set forth
below.

Period

 

Senior Secured Leverage Ratio

 

 

 

October 31, 2007

 

5.25:1.0

January 31, 2008

 

5.25:1.0

 

19


--------------------------------------------------------------------------------


 

Period

 

Senior Secured Leverage Ratio

 

 

 

April 30, 2008

 

5.25:1.0

July 31, 2008

 

5.25:1.0

October 31, 2008

 

5.25:1.0

January 31, 2009

 

5.25:1.0

April 30, 2009

 

5.25:1.0

July 31, 2009

 

5.00:1.0

October 31, 2009

 

5.00:1.0

January 31, 2010

 

4.75:1.0

April 30, 2010

 

4.75:1.0

July 31, 2010

 

4.50:1.0

October 31, 2010

 

4.50:1.0

January 31, 2011 and thereafter

 

4.25:1.0

 

“New Term Loans” as defined in the Term Loan Agreement.

“Non-Consenting Lender” as defined in Section 2.22.

“Nonpublic Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-US Lender” as defined in Section 2.19(e).

“Note” means a collective reference to one or more Initial Notes and/or Extended
Notes, as the context may require.

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

“Obligations” means all obligations of every nature of each Credit Party under
the Credit Documents, including obligations from time to time owed to the Agents
(including former Agents), the Lenders or any of them and Approved
Counterparties or any of them, under any Credit Document or Related Obligation
Document, whether for principal, interest (including interest which, but for the
filing of a petition in bankruptcy with respect to such Credit Party, would have
accrued on any Obligation, whether or not a claim is allowed against such Credit
Party for such interest in the related bankruptcy proceeding), payments for
early termination of Hedge Agreements, fees, expenses, indemnification or
otherwise.

“Obligee Guarantor” as defined in Section 7.7.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended.  In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Other Tax” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies (including any
interest, additions to tax or penalties applicable

20


--------------------------------------------------------------------------------


thereto) arising from any payment made or required to be made hereunder or under
any other Credit Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Credit Document.

“Patriot Act” means the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.).

“Payment Blockage Period” as defined in Section 11.2(b).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Acquisition” means any Acquisition by the Borrower or any of its
wholly-owned Subsidiaries; provided that:

(i)            immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;

(ii)           all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations;

(iii)          in the case of the Acquisition of Capital Stock, all of the
Capital Stock (except for any such Securities in the nature of directors’
qualifying shares required pursuant to applicable law) acquired or otherwise
issued by such Person or any newly formed Subsidiary of the Borrower in
connection with such Acquisition shall be owned 100% by a Borrower or a
Guarantor thereof, and the Borrower shall have taken, or caused to be taken, as
of the date such Person becomes a Subsidiary of the Borrower, each of the
actions set forth in Section 5.11;

(iv)          the Borrower and its Subsidiaries shall be in compliance with the
Incurrence Test after giving effect to such Acquisition;

(v)           the Borrower shall have delivered to the Administrative Agent (A)
at least 10 Business Days prior to such proposed Acquisition, a Compliance
Certificate evidencing compliance with the Incurrence Test as required under
clause (iv) above, together with all relevant financial information with respect
to such acquired assets, including, without limitation, the aggregate
consideration for such Acquisition and any other information required to
demonstrate compliance with the Incurrence Test;

(vi)          the Excess Availability, determined on a pro forma basis after
giving effect to such Acquisition, shall not be less than $100,000,000;

(vii)         with respect to any transaction involving Acquisition
Consideration of more than $25,000,000, unless the Administrative Agent shall
otherwise agree, the Borrower shall have provided the Administrative Agent and
the Lenders with audited historical financial statements of the person or
business to be acquired, if available, and unaudited financial statements
thereof for the most recent interim period which are available;

21


--------------------------------------------------------------------------------


(viii)        any business or lines of business of any Person or assets or
division acquired in accordance herewith shall be reasonably related to the
business engaged by the Credit Parties on the Closing Date; and

(ix)           the Board of Directors of the person to be acquired shall not
have indicated publicly its opposition to the consummation of such acquisition
(which opposition has not been publicly withdrawn).

“Permitted Asset Swap” means any transfer of property or assets by the Borrower
or any of its Subsidiaries in which at least 90% of the consideration received
by the transferor consists of properties or assets (other than cash) that will
be used in a business or business activity permitted under Section 6.12;
provided that the aggregate fair market value of all such property or assets
being transferred by the Borrower or such Subsidiary since the Closing Date (x)
shall not exceed $25,000,000 in the aggregate and (y) is not greater than the
aggregate fair market value of the property or assets received by the Borrower
or such Subsidiary in such exchange; provided further that such market value of
the property or assets being transferred or received by the Borrower or such
Subsidiary shall be made in good faith by management of the Borrower.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable business judgment in accordance with customary business
practices for comparable asset based lending transactions.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Permitted Refinancing” means (i) renewals and extensions expressly provided for
in the agreements evidencing any such Indebtedness as the same are in effect on
the date of this Agreement and (ii) refinancings and extensions of any such
Indebtedness if the terms and conditions thereof are not materially less
favorable to the obligor thereon or to the Lenders than the Indebtedness being
refinanced or extended, and the average life to maturity thereof is greater than
or equal to that of the Indebtedness being refinanced or extended, and the final
maturity thereof is equal to or later than the Indebtedness being refinanced or
extended; provided, that (a) such Indebtedness permitted under the immediately
preceding clause (i) or (ii) above shall not (A) include Indebtedness of an
obligor that was not an obligor with respect to the Indebtedness being extended,
renewed or refinanced, (B) exceed in a principal amount the principal amount of
Indebtedness being renewed, extended or refinanced plus interest, premium and
reasonable transaction costs and fees and expenses, if any, paid in connection
with such renewal extension or refinancing or (C) be incurred, created or
assumed if any Default or Event of Default has occurred and is continuing or
would result therefrom and (b) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Phase I Report” means, with respect to any Facility,  a report that (i)
conforms to the ASTM Standard Practice for Environmental Site Assessments: 
Phase I Environmental Site Assessment Process, E 1527, as amended, (ii) was
conducted no more than six months prior to the date such report is required to
be delivered hereunder, by one or more environmental consulting firms reasonably
satisfactory to the

22


--------------------------------------------------------------------------------


Facility Agent, (iii) includes an assessment of asbestos containing materials at
such Facility, (iv) is accompanied by (a) an estimate of the reasonable worst
case cost of investigating and remediating any Hazardous Materials Activity
identified in the Phase I Report as giving rise to an actual or potential
material violation of any Environmental Law or as presenting a material risk of
giving rise to a material Environmental Claim, and (b) a current compliance
audit setting forth an assessment of the Borrower’s, its Subsidiaries’ and such
Facility’s current and past compliance with Environmental Laws and an estimate
of the cost of rectifying any non compliance with current Environmental Laws
identified therein and the cost of compliance with reasonably anticipated future
Environmental Laws identified therein.

“Platform” as defined in Section 9.9(a).

“Preferred Stock” means, with respect to any person, any and all preferred or
preference Capital Stock (however designated) of such person whether now
outstanding or issued after the Closing Date.

“Principal Office” means, for the Administrative Agent, such Person’s “Principal
Office” as set forth on Appendix B, or such other office or office of a third
party or sub-agent, as appropriate, as such Person may from time to time
designate in writing to the Borrower, the Administrative Agent and each Lender.

“Proceeds” has the meaning given such term in the UCC.

“Projections” as defined in Section 4.8.

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender by (b) the aggregate Term
Loan Exposure of all Lenders.  For all other purposes with respect to each
Lender, “Pro Rata Share” means the percentage obtained by dividing (A) an amount
equal to the sum of the Term Loan Exposure of that Lender by (B) an amount equal
to the sum of the aggregate Term Loan Exposure of all Lenders.

“Purchase” means the acquisition by the Borrower of the Acquired Business
pursuant to the Acquisition Agreement.

“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.

“Refinancing” means the repayment in full and the termination of any commitment
to make extensions of credit under all of the outstanding indebtedness and other
obligations set forth on Schedule 1.1(d) of the Borrower or any of its
Subsidiaries on the Closing Date.

“Register” as defined in Section 2.6(c).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the US Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

“Related Agreements” means, collectively, the Acquisition Agreement and the
Yucaipa Management Agreement.

23


--------------------------------------------------------------------------------


“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Obligation Document” means, collectively, each Hedge Agreement and each
Cash Management Document.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Replacement Lender” as defined in Section 2.22.

“Requisite Lenders” means one or more Lenders having or holding Initial or
Extended Loans and representing more than 50% of the sum of the aggregate
Initial and Extended Loans of all Lenders.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of the Borrower now
or hereafter outstanding, except a dividend payable solely in shares of that
class of stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock of the Borrower now or
hereafter outstanding and (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of the Borrower now or hereafter outstanding.

“Revolving Credit Agreement” means that certain Revolving Credit Agreement,
dated as of August 1, 2007, among the Borrower, the Guarantors, the Revolving
Credit Facility Administrative Agent, the Revolving Credit Facility Collateral
Agent, the financial institutions party thereto and JPMorgan Chase Bank, N.A.,
as syndication agent, and Wachovia Bank, National Association and Wells Fargo
Foothill, Inc., as co-documentation agents together with any agreements or
instruments entered into from time to time in connection with any refinancing,
restatement, replacement or refunding, in whole or in part, of the obligations
incurred thereunder.

“Revolving Credit Documents” has the meaning given to the term “Credit
Documents” in the Revolving Credit Agreement.

“Revolving Credit Facility” as defined in the Revolving Credit Agreement.

“Revolving Credit Facility Administrative Agent” means Citicorp, in its capacity
as administrative agent under the Term Loan Agreement, together with its
permitted successors in such capacity.

“Revolving Credit Facility Collateral Agent” means Citicorp, in its capacity as
collateral agent under the Revolving Credit Agreement, together with its
permitted successors in such capacity.

“Revolving Credit Facility Secured Parties” has the meaning given to the term
“Secured Parties” in the Revolving Credit Agreement.

“Revolving Loans” means the loans made to the Borrower pursuant to the Revolving
Credit Agreement.

24


--------------------------------------------------------------------------------


“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Sale and Leaseback Transactions” as defined in Section 6.10.

“Scan-Based Trading” means an arrangement between a distributor and a retailer
whereby goods are delivered by the distributor to the retailer and the retailer
is under no obligation to pay for any such good until such time as a retail
customer purchases such good from the retailer or such good is not timely
returned to the distributor.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Seller” means Consumer Source Inc., a Delaware corporation.

“Senior Credit Facilities” means the collective reference to the Revolving
Credit Facility and the Term Loan Credit Facility.

“Senior Indebtedness” means for any Person the principal of, premium, if any,
and interest on and all other obligations with respect to any Indebtedness of
such Person, whether outstanding on the Closing Date or thereafter created,
incurred or assumed, unless, in the case of any particular Indebtedness, the
instrument creating or evidencing the same or pursuant to which the same is
outstanding expressly provides that such Indebtedness shall not be senior in
right of payment to the Loans.  Without limiting the generality of the
foregoing, “Senior Indebtedness” shall include (x) the principal of, premium, if
any, and interest on all obligations of every nature of the Company from time to
time owed to the lenders under any Senior Credit Facility, including, without
limitation, all obligations in respect of letters of credit and principal of and
interest on and all fees, indemnities, and expenses payable under the Senior
Credit Facilities and (y) interest accruing thereon subsequent to the occurrence
of any Event of Default specified in Sections 8.1(f) or (g) relating to the
Borrower or any Subsidiary, whether or not the claim for such interest is
allowed under any applicable Bankruptcy Law.  Notwithstanding the foregoing,
“Senior Indebtedness” of any Person shall not include (a) Indebtedness evidenced
by the Loans, the Exchange Notes or the Take Out Securities, (b) Indebtedness
that is expressly subordinate or junior in right of payment to any Indebtedness
of such Person, (c) Indebtedness which, when incurred and without respect to any
election under Section 1111(b) of Title 11, United States Code, is without
recourse to such Person (other than Capitalized Lease Obligations), (d)
Indebtedness which is represented by Disqualified Capital Stock, (e) obligations
for goods, inventory, materials or services purchased in the ordinary course of
business or obligations consisting of trade payables, (f) Indebtedness of or
amounts owed by such Person for compensation to employees or for services
rendered such Person, (g) any liability for federal, state, local or other taxes
owed or owing by such Person, (h) Indebtedness of such Person to a Subsidiary of
such Person, and (i) that portion of any Indebtedness which is incurred by such
Person in violation of this Agreement.

“Senior Secured Leverage Ratio” means, at any date of determination, the ratio
of (i) (x)Consolidated Total Debt (other than Revolving Loans) that is secured
by any assets of the Borrower or any of its Subsidiaries on such date plus (y)
the average of Revolving Loans outstanding at the end of each of the four
immediately preceding Fiscal Quarters (or if such date of determination occurs
during the three

25


--------------------------------------------------------------------------------


Fiscal Quarters after the Closing Date, the Loans outstanding on such date) to
(ii) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period ending on
such date (or if such date of determination is not the last day of a Fiscal
Quarter, for the four-Fiscal Quarters period ending as of the most recently
concluded Fiscal Quarter).

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that have been made by the Borrower or any
Subsidiary during the four-quarter reference period or subsequent to such
reference period and on or prior to or simultaneously with the date of
determination shall be calculated on a pro forma basis assuming that all such
Investments, acquisitions, dispositions, mergers, consolidations and disposed
operations (and the change in any associated indebtedness and the change in
Consolidated Adjusted EBITDA resulting therefrom) had occurred on the first day
of the reference period.  If since the beginning of such period any Person (that
subsequently became a Subsidiary or was merged with or into the Borrower or any
Subsidiary since the beginning of such period) shall have made any Investment,
acquisition, disposition, merger, consolidation or disposed operation that would
have required adjustment pursuant to this definition, then the Senior Secured
Leverage Ratio shall be calculated giving pro forma effect thereto for such
period as if such Investment, acquisition, disposition, merger, consolidation or
disposed operation had occurred at the beginning of the reference period.

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower and, for any fiscal
period ending on or prior to the first anniversary of an asset acquisition,
asset disposition, discontinued operation or operational change, may include
adjustments to reflect operating expense reductions and other operating
improvements or synergies reasonably expected to result from such asset
acquisition, asset disposition, discontinued operation or operational change,
for purposes of determining compliance with the Senior Secured Leverage Ratio
and achievement of other financial measures provided for herein, such
adjustments may reflect additional operating expense reductions and other
additional operating improvements and synergies that would not be includable in
pro forma financial statements prepared in accordance with Regulation S-X but
for which substantially all of the steps necessary for the realization thereof
have been taken or are reasonably anticipated by the Borrower to be taken in the
next 12-month period following the consummation thereof and, are estimated on a
good faith basis by the Borrower; provided, however, (i) that the pro forma
effect of all such adjustments arising out of the Transactions and certain
acquisitions consummated prior to the Closing Date and listed on Schedule 1.1(c)
hereto on Consolidated Adjusted EBITDA for Fiscal Quarters ending prior to the
Closing Date have been fully reflected in the stipulated amounts for such Fiscal
Quarters set forth in the definition of “Consolidated Adjusted EBITDA” and no
such further adjustment in respect of such transactions shall be made pursuant
to this paragraph and (ii) that the aggregate amount of any such adjustments
other than in respect of the Transactions and such transactions listed on
Schedule 1.1(c) hereto shall not exceed five percent (5%) of Consolidated
Adjusted EBITDA of the Borrower in any reference period.  The Borrower shall
deliver to the Administrative Agent a certificate of a Financial Officer of the
Borrower setting forth such demonstrable or additional operating expense
reductions and other operating improvements or synergies and information and
calculations supporting them in reasonable detail.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Borrower substantially in the form of Exhibit G-2.

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, (a) the sum of such Credit Party’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Credit
Party’s present assets; (b) such Credit Party’s capital is not unreasonably
small in relation to its business as contemplated on the Closing Date and
reflected in the Projections or with

26


--------------------------------------------------------------------------------


respect to any transaction contemplated or undertaken after the Closing Date;
and (c) such Credit Party has not incurred and does not intend to incur, or
believe (nor should it reasonably believe) that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or
otherwise).  For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding. 
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower;
provided, further, until the exercise of the Automotive.com Put/Call Option and
the closing of the share purchase pursuant thereto, Automotive.com shall not be
deemed a Subsidiary of any Credit Party.

“Swap Contract” means, collectively, each Interest Rate Agreement and each
Currency Agreement.

“Swap Termination Value” means, in respect of any Swap Contract after taking
into account the effect of any legally enforceable netting agreement relating to
such Swap Contract, (a) for any date on or after the date such Swap Contract has
been closed out and a termination value determined in accordance therewith, such
termination value, and (b) for any date prior to the date referenced in clause
(a), the amount(s) determined as the mark-to-market value for such Swap
Contract, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contract
(which may include any Agent or any Lender).

“Syndication Agent” as defined in the preamble hereto.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto; provided, “Tax on the overall net income” of a
Person shall be construed as a reference to a tax imposed by the jurisdiction in
which that Person is organized or in which that Person’s applicable principal
office (and/or, in the case of a Lender, its lending office) is located or in
which that Person (and/or, in the case of a Lender, its lending office) is
deemed to be doing business (other than a business arising from or deemed to
arise from this Agreement or any other Credit Document or any of the
transactions contemplated hereunder or thereunder) on all or part of the net
income, profits or gains (whether worldwide, or only insofar as such income,
profits or gains are considered to arise in or to relate to a particular
jurisdiction, or otherwise) of that Person.

“Term Loan Administrative Agent” means CNAI, in its capacity as administrative
agent under the Term Loan Agreement, together with its permitted successors in
such capacity.

27


--------------------------------------------------------------------------------


 

“Term Loan Agreement” means that certain Term Loan Agreement, dated as of
August 1, 2007, among the Borrower, the guarantors party thereto, the Term Loan
Administrative Agent, the Term Loan Collateral Agent, the financial institutions
party thereto, JPMorgan Chase Bank, N.A., as syndication agent, and CGMI, as
lead arranger and bookrunner, together with any agreements or instruments
entered into from time to time in connection with any refinancing, restatement,
replacement or refunding, in whole or in part, of the obligations incurred
thereunder.

“Term Loan Collateral Agent” means CNAI, in its capacity as collateral agent
under the Term Loan Agreement, together with its permitted successors in such
capacity.

“Term Loan Credit Documents” has the meaning given to the term “Credit
Documents” in the Term Loan Agreement.

“Term Loans” has the meaning given to the term “Loans” in the Term Loan
Agreement.

“Term Loan Secured Parties” has the meaning given to the term “Secured Parties”
in the Term Loan Agreement.

“Terminated Lender” as defined in Section 2.22.

“Transaction Documents” means the Acquisition Documents, the Revolving Credit
Documents, Term Loan Documents and the Credit Documents.

“Transactions” means the Purchase, the Refinancing, the initial borrowings under
the Term Loan Agreement, the Revolving Credit Agreement and this Agreement, and
the payments of fees, commissions and expenses in connection with each of the
foregoing.

“Transfer Rate” as defined in Section 2.23(d).

“Type of Loan” means a Base Rate Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“Yucaipa” means The Yucaipa Companies LLC, a Delaware limited liability company.

“Yucaipa Management Agreement” means that certain Consulting Agreement dated as
of February 28, 2005, between Yucaipa and the Borrower, as may be amended from
time to time.


1.2           ACCOUNTING TERMS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
ALL ACCOUNTING TERMS NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS
ASSIGNED TO THEM IN CONFORMITY WITH GAAP.  FINANCIAL STATEMENTS AND OTHER
INFORMATION REQUIRED TO BE DELIVERED BY THE BORROWER TO LENDERS PURSUANT TO
SECTION 5.1(A) AND 5.1(B) SHALL BE PREPARED IN ACCORDANCE WITH GAAP AS IN EFFECT
AT THE TIME OF SUCH PREPARATION (AND DELIVERED TOGETHER WITH THE RECONCILIATION
STATEMENTS PROVIDED FOR IN SECTION 5.1(D), IF APPLICABLE).  SUBJECT TO THE
FOREGOING, CALCULATIONS IN CONNECTION WITH THE DEFINITIONS, COVENANTS AND OTHER
PROVISIONS HEREOF SHALL UTILIZE ACCOUNTING PRINCIPLES AND POLICIES IN CONFORMITY
WITH THOSE USED TO PREPARE THE HISTORICAL FINANCIAL STATEMENTS.  IF ANY CHANGE
IN THE ACCOUNTING PRINCIPLES USED IN THE PREPARATION OF THE MOST RECENT
FINANCIAL STATEMENTS REFERRED TO IN SECTION 5.1 IS HEREAFTER REQUIRED OR
PERMITTED BY THE RULES, REGULATIONS, PRONOUNCEMENTS AND OPINIONS OF THE
FINANCIAL ACCOUNTING STANDARDS BOARD OR THE AMERICAN INSTITUTE OF CERTIFIED
PUBLIC ACCOUNTANTS (OR ANY SUCCESSORS THERETO) AND SUCH CHANGE IS ADOPTED BY THE
BORROWER WITH THE AGREEMENT OF THE BORROWER’S ACCOUNTANTS AND RESULTS IN A
CHANGE IN ANY OF THE

28


--------------------------------------------------------------------------------



CALCULATIONS REQUIRED BY SECTION 6 THAT WOULD NOT HAVE RESULTED HAD SUCH
ACCOUNTING CHANGE NOT OCCURRED, THE PARTIES HERETO AGREE TO ENTER INTO
NEGOTIATIONS IN ORDER TO AMEND SUCH PROVISIONS SO AS TO EQUITABLY REFLECT SUCH
CHANGE SUCH THAT THE CRITERIA FOR EVALUATING COMPLIANCE WITH SUCH COVENANTS BY
THE BORROWER SHALL BE THE SAME AFTER SUCH CHANGE AS IF SUCH CHANGE HAD NOT BEEN
MADE.


1.3           INTERPRETATION, ETC.  ANY OF THE TERMS DEFINED HEREIN MAY, UNLESS
THE CONTEXT OTHERWISE REQUIRES, BE USED IN THE SINGULAR OR THE PLURAL, DEPENDING
ON THE REFERENCE.  REFERENCES HEREIN TO ANY SECTION, APPENDIX, SCHEDULE OR
EXHIBIT SHALL BE TO A SECTION, AN APPENDIX, A SCHEDULE OR AN EXHIBIT, AS THE
CASE MAY BE, HEREOF UNLESS OTHERWISE SPECIFICALLY PROVIDED.  THE USE HEREIN OF
THE WORD “INCLUDE” OR “INCLUDING,” WHEN FOLLOWING ANY GENERAL STATEMENT, TERM OR
MATTER, SHALL NOT BE CONSTRUED TO LIMIT SUCH STATEMENT, TERM OR MATTER TO THE
SPECIFIC ITEMS OR MATTERS SET FORTH IMMEDIATELY FOLLOWING SUCH WORD OR TO
SIMILAR ITEMS OR MATTERS, WHETHER OR NOT NO LIMITING LANGUAGE (SUCH AS “WITHOUT
LIMITATION” OR “BUT NOT LIMITED TO” OR WORDS OF SIMILAR IMPORT) IS USED WITH
REFERENCE THERETO, BUT RATHER SHALL BE DEEMED TO REFER TO ALL OTHER ITEMS OR
MATTERS THAT FALL WITHIN THE BROADEST POSSIBLE SCOPE OF SUCH GENERAL STATEMENT,
TERM OR MATTER.  UNLESS THE PRIOR WRITTEN CONSENT OF THE REQUISITE LENDERS IS
REQUIRED HEREUNDER FOR AN AMENDMENT, RESTATEMENT, SUPPLEMENT OR OTHER
MODIFICATION TO ANY SUCH AGREEMENT AND SUCH CONSENT IS NOT OBTAINED, REFERENCES
IN THIS AGREEMENT TO SUCH AGREEMENT SHALL BE TO SUCH AGREEMENT AS SO AMENDED,
RESTATED, SUPPLEMENTED OR MODIFIED.  REFERENCES IN THIS AGREEMENT TO ANY STATUTE
SHALL BE TO SUCH STATUTE AS AMENDED OR MODIFIED FROM TIME TO TIME AND TO ANY
SUCCESSOR LEGISLATION THERETO, IN EACH CASE AS IN EFFECT AT THE TIME ANY SUCH
REFERENCE IS OPERATIVE.  THE TERMS “LENDER,” “ADMINISTRATIVE AGENT,”
“SYNDICATION AGENT,” “FACILITY AGENT” AND “AGENT” INCLUDE, WITHOUT LIMITATION,
THEIR RESPECTIVE SUCCESSORS.  UPON THE APPOINTMENT OF ANY SUCCESSOR FACILITY
AGENT PURSUANT TO SECTION 9.7, REFERENCES TO CITIBANK IN THE DEFINITIONS OF BASE
RATE, DOLLAR EQUIVALENT AND EURODOLLAR RATE SHALL BE DEEMED TO REFER TO THE
FINANCIAL INSTITUTION THEN ACTING AS SUCH FACILITY AGENT OR ONE OF ITS
AFFILIATES IF IT SO DESIGNATES.


1.4           CONVERSION OF FOREIGN CURRENCIES.


(A)           DOLLAR EQUIVALENTS.  THE ADMINISTRATIVE AGENT SHALL DETERMINE THE
DOLLAR EQUIVALENT OF ANY AMOUNT AS REQUIRED HEREBY, AND A DETERMINATION THEREOF
BY THE ADMINISTRATIVE AGENT SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE
ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE OBLIGATED TO, RELY ON ANY
DETERMINATION MADE BY ANY CREDIT PARTY IN ANY DOCUMENT DELIVERED TO THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY DETERMINE OR REDETERMINE THE
DOLLAR EQUIVALENT OF ANY AMOUNT ON ANY DATE EITHER IN ITS OWN REASONABLE
DISCRETION OR UPON THE REQUEST OF ANY LENDER.


(B)           ROUNDING-OFF.  THE ADMINISTRATIVE AGENT MAY SET UP APPROPRIATE
ROUNDING OFF MECHANISMS OR OTHERWISE ROUND-OFF AMOUNTS HEREUNDER TO THE NEAREST
HIGHER OR LOWER AMOUNT IN WHOLE DOLLAR OR CENT TO ENSURE AMOUNTS OWING BY ANY
PARTY HEREUNDER OR THAT OTHERWISE NEED TO BE CALCULATED OR CONVERTED HEREUNDER
ARE EXPRESSED IN WHOLE DOLLARS OR IN WHOLE CENTS, AS MAY BE NECESSARY OR
APPROPRIATE.


SECTION 2.                                      LOANS


2.1           LOANS.


(A)           THE INITIAL LOANS.  SUBJECT TO THE TERMS AND CONDITIONS HEREOF,
EACH LENDER SEVERALLY AGREES TO MAKE, ON THE CLOSING DATE, AN INITIAL LOAN TO
THE BORROWER IN AN AMOUNT EQUAL TO SUCH LENDER’S COMMITMENT.  THE BORROWER MAY
MAKE ONLY ONE BORROWING UNDER SUCH COMMITMENT WHICH SHALL BE ON THE CLOSING
DATE.  ANY AMOUNT BORROWED UNDER THIS SECTION 2.1(A) AND SUBSEQUENTLY REPAID OR
PREPAID MAY NOT BE REBORROWED.  SUBJECT TO SECTIONS 2.1(B), 2.11 AND 2.13, ALL
AMOUNTS OWED HEREUNDER WITH RESPECT TO THE INITIAL LOANS SHALL BE PAID IN FULL
NO LATER THAN THE FINAL MATURITY DATE.  EACH LENDER’S COMMITMENT SHALL TERMINATE
IMMEDIATELY AND WITHOUT FURTHER ACTION ON THE CLOSING DATE AFTER GIVING EFFECT
TO THE FUNDING OF SUCH LENDER’S COMMITMENT ON SUCH DATE.

29


--------------------------------------------------------------------------------



(B)           EXTENDED TERM LOANS.  SUBJECT TO NO DEFAULT OR EVENT OF DEFAULT
UNDER SECTION 8.1(A), (F) AND (G) WITH RESPECT TO THE BORROWER OR ANY SUBSIDIARY
AND SECTION 3.2, THE BORROWER AND EACH LENDER SEVERALLY AGREES, IF THE INITIAL
LOANS HAVE NOT BEEN REPAID IN FULL, THAT THE THEN OUTSTANDING PRINCIPAL AMOUNT
OF ITS INITIAL NOTES SHALL AUTOMATICALLY BE CONVERTED INTO AN EXTENDED TERM LOAN
BY THE BORROWER ON THE INITIAL MATURITY DATE IN AN AGGREGATE PRINCIPAL AMOUNT
EQUAL TO THE THEN OUTSTANDING PRINCIPAL AMOUNT OF THE INITIAL LOANS (INCLUDING
ANY ACCRUED INTEREST NOT REQUIRED TO BE PAID IN CASH).  SUBJECT TO SECTIONS
2.13, ALL AMOUNTS OWED HEREUNDER WITH RESPECT TO THE LOANS SHALL BE PAID IN FULL
NO LATER THAN THE FINAL MATURITY DATE.


(C)           BORROWING MECHANICS FOR LOANS.

(i)      The Borrower shall deliver to Administrative Agent a fully executed
Funding Notice (which may be given by electronic mail, including with electronic
signature thereto) no later than (i) in the case of Base Rate Loans, 1 Business
Day and (ii) in the case of Eurodollar Rate Loans, 3 Business Days, in each
case, prior to the Closing Date.  Promptly upon receipt by Administrative Agent
of such Funding Notice, Administrative Agent shall notify each Lender of the
proposed Borrowing.

(ii)     Each Person that is a Lender on the Closing Date shall make its Initial
Loan available to the Administrative Agent not later than 11:00 a.m. (New York
City time) on the Closing Date, by wire transfer of same day funds in Dollars,
at the Principal Office designated by the Administrative Agent.  Upon
satisfaction or waiver of the conditions precedent specified herein, the
Administrative Agent shall make the proceeds of the Initial Loans available to
the Borrower on the Closing Date by causing an amount of same day funds in
Dollars equal to the proceeds of all such Initial Loans received by the
Administrative Agent from the Lenders to be credited to the account of the
Borrower at the Principal Office designated by Administrative Agent or to such
other account as may be designated in writing to Administrative Agent by the
Borrower.


2.2           [RESERVED].


2.3           NOTES.


(A)           INITIAL NOTES.  IF SO REQUESTED BY ANY LENDER BY WRITTEN NOTICE TO
THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) AT LEAST TWO BUSINESS
DAYS PRIOR TO THE CLOSING DATE, OR AT ANY TIME THEREAFTER, THE BORROWER SHALL
EXECUTE AND DELIVER TO SUCH LENDER (AND/OR, IF APPLICABLE AND IF SO SPECIFIED IN
SUCH NOTICE, TO ANY PERSON WHO IS AN ASSIGNEE OF SUCH LENDER PURSUANT TO SECTION
10.6) ON THE CLOSING DATE (OR, IF SUCH NOTICE IS DELIVERED AFTER THE CLOSING
DATE, PROMPTLY AFTER THE BORROWER’S RECEIPT OF SUCH NOTICE) AN INITIAL NOTE OR
INITIAL NOTES TO EVIDENCE SUCH LENDER’S INITIAL LOAN.


(B)           EXTENDED NOTES.  TO THE EXTENT EXTENDED TERM LOANS ARE MADE ON THE
INITIAL MATURITY DATE, AND TO THE EXTENT REQUESTED BY ANY LENDER BY WRITTEN
NOTICE TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) AT LEAST TWO
BUSINESS DAYS PRIOR TO THE INITIAL MATURITY DATE, OR AT ANY TIME THEREAFTER, THE
BORROWER SHALL EXECUTE AND DELIVER TO SUCH LENDER (AND/OR, IF APPLICABLE AND IF
SO SPECIFIED IN SUCH NOTICE, TO ANY PERSON WHO IS AN ASSIGNEE OF SUCH LENDER
PURSUANT TO SECTION 10.6) ON THE INITIAL MATURITY DATE (OR, IF SUCH NOTICE IS
DELIVERED AFTER THE INITIAL MATURITY DATE, PROMPTLY AFTER THE BORROWER’S RECEIPT
OF SUCH NOTICE) AN EXTENDED NOTE OR EXTENDED NOTES TO EVIDENCE SUCH LENDER’S
EXTENDED TERM LOAN.


2.4           PRO RATA SHARES.  ALL LOANS SHALL BE MADE, AND ALL PARTICIPATIONS
PURCHASED, BY LENDERS SIMULTANEOUSLY AND PROPORTIONATELY TO THEIR RESPECTIVE PRO
RATA SHARES, IT BEING UNDERSTOOD THAT NO LENDER SHALL BE RESPONSIBLE FOR ANY
DEFAULT BY ANY OTHER LENDER IN SUCH OTHER LENDER’S OBLIGATION TO MAKE A LOAN
REQUESTED HEREUNDER OR PURCHASE A PARTICIPATION REQUIRED HEREBY NOR SHALL ANY
LOAN OF ANY LENDER BE

30


--------------------------------------------------------------------------------



INCREASED OR DECREASED AS A RESULT OF A DEFAULT BY ANY OTHER LENDER IN SUCH
OTHER LENDER’S OBLIGATION TO MAKE A LOAN REQUESTED HEREUNDER OR PURCHASE A
PARTICIPATION REQUIRED HEREBY.


2.5           USE OF PROCEEDS.  THE PROCEEDS OF THE INITIAL LOANS MADE ON THE
CLOSING DATE SHALL BE USED BY THE BORROWER (AND, TO THE EXTENT DISTRIBUTED TO
THEM BY ANY BORROWER, EACH OTHER CREDIT PARTY) SOLELY TO FINANCE THE
TRANSACTIONS.  NO PORTION OF THE PROCEEDS OF ANY CREDIT EXTENSION SHALL BE USED
IN ANY MANNER THAT CAUSES OR MIGHT CAUSE SUCH CREDIT EXTENSION OR THE
APPLICATION OF SUCH PROCEEDS TO VIOLATE REGULATION T, REGULATION U OR
REGULATION X OF THE BOARD OF GOVERNORS OR ANY OTHER REGULATION THEREOF OR TO
VIOLATE THE EXCHANGE ACT.


2.6           REPAYMENT OF LOANS; EVIDENCE OF DEBT; REGISTER; LENDERS’ BOOKS AND
RECORDS.


(A)           [RESERVED].


(B)           LENDERS’ EVIDENCE OF DEBT.  EACH LENDER SHALL MAINTAIN ON ITS
INTERNAL RECORDS AN ACCOUNT OR ACCOUNTS EVIDENCING THE OBLIGATIONS OF THE
BORROWER TO SUCH LENDER, INCLUDING THE AMOUNTS OF THE LOANS MADE BY IT AND EACH
REPAYMENT AND PREPAYMENT IN RESPECT THEREOF.  ANY SUCH RECORDATION SHALL BE
CONCLUSIVE AND BINDING ON THE BORROWER, ABSENT MANIFEST ERROR; PROVIDED THAT THE
FAILURE TO MAKE ANY SUCH RECORDATION, OR ANY ERROR IN SUCH RECORDATION, SHALL
NOT AFFECT THE BORROWER’S OBLIGATIONS IN RESPECT OF ANY APPLICABLE LOANS; AND
PROVIDED FURTHER IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE REGISTER AND ANY
LENDER’S RECORDS, THE RECORDATIONS IN THE REGISTER SHALL GOVERN.


(C)           REGISTER.  THE ADMINISTRATIVE AGENT (OR ITS AGENT OR SUB-AGENT
APPOINTED BY IT) SHALL MAINTAIN AT ITS PRINCIPAL OFFICE A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS AND THE LOANS OF EACH
LENDER FROM TIME TO TIME AND ANY NOTES ISSUED BY THE BORROWER PURSUANT TO
SECTION 2.3 EVIDENCING SUCH LOANS (THE “REGISTER”).  THE REGISTER, AS IN EFFECT
AT THE CLOSE OF BUSINESS ON THE PRECEDING BUSINESS DAY, SHALL BE AVAILABLE FOR
INSPECTION BY THE BORROWER OR ANY LENDER (SOLELY WITH RESPECT TO THE OBLIGATIONS
OWING TO SUCH LENDER) AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.  THE ADMINISTRATIVE AGENT SHALL RECORD, OR SHALL CAUSE
TO BE RECORDED, IN THE REGISTER THE LOANS IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 10.6, AND EACH REPAYMENT OR PREPAYMENT IN RESPECT OF THE PRINCIPAL
AMOUNT OF THE LOANS, AND ANY SUCH RECORDATION SHALL BE CONCLUSIVE AND BINDING ON
THE BORROWER AND EACH LENDER, ABSENT MANIFEST ERROR; PROVIDED FAILURE TO MAKE
ANY SUCH RECORDATION, OR ANY ERROR IN SUCH RECORDATION, SHALL NOT AFFECT THE
BORROWER’S OBLIGATIONS IN RESPECT OF ANY LOAN.  THE BORROWER HEREBY DESIGNATES
CNAI TO SERVE AS THE BORROWER’S AGENT SOLELY FOR PURPOSES OF MAINTAINING THE
REGISTER AS PROVIDED IN THIS SECTION 2.6, AND THE BORROWER HEREBY AGREES THAT,
TO THE EXTENT CNAI SERVES IN SUCH CAPACITY, CNAI AND ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, SUB-AGENTS AND AFFILIATES SHALL CONSTITUTE “INDEMNITEES.”


2.7           INTEREST ON LOANS.


(A)           EXCEPT AS OTHERWISE SET FORTH HEREIN, EACH LOAN SHALL BEAR
INTEREST ON THE UNPAID PRINCIPAL AMOUNT THEREOF FROM THE DATE MADE THROUGH
REPAYMENT (WHETHER BY ACCELERATION OR OTHERWISE) THEREOF AS FOLLOWS:

(i)

 

if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

 

 

 

(ii)

 

if a Eurodollar Rate Loan, at the Eurodollar Rate plus the Applicable Margin.

 


(B)           THE BASIS FOR DETERMINING THE RATE OF INTEREST WITH RESPECT TO ANY
LOAN, AND THE INTEREST PERIOD WITH RESPECT TO ANY EURODOLLAR RATE LOAN, SHALL BE
SELECTED BY THE BORROWER AND NOTIFIED TO THE ADMINISTRATIVE AGENT AND LENDERS
PURSUANT TO THE APPLICABLE FUNDING NOTICE OR CONVERSION/CONTINUATION

31


--------------------------------------------------------------------------------



NOTICE, AS THE CASE MAY BE.  IF ON ANY DAY A LOAN IS OUTSTANDING WITH RESPECT TO
WHICH A FUNDING NOTICE OR CONVERSION/CONTINUATION NOTICE HAS NOT BEEN DELIVERED
TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE TERMS HEREOF SPECIFYING THE
APPLICABLE BASIS FOR DETERMINING THE RATE OF INTEREST, THEN SUCH LOAN WILL
AUTOMATICALLY CONVERT INTO A EURODOLLAR RATE LOAN WITH AN INTEREST PERIOD OF ONE
MONTH BEGINNING ON SUCH DATE.


(C)           IN CONNECTION WITH EURODOLLAR RATE LOANS, THERE SHALL BE NO MORE
THAN FIVE (5) INTEREST PERIODS OUTSTANDING AT ANY TIME.  IN THE EVENT THE
BORROWER FAILS TO SPECIFY BETWEEN A BASE RATE LOAN OR A EURODOLLAR RATE LOAN IN
THE APPLICABLE FUNDING NOTICE OR CONVERSION/CONTINUATION NOTICE, SUCH LOAN (IF
OUTSTANDING AS A EURODOLLAR RATE LOAN) WILL BE AUTOMATICALLY CONTINUED AS A
EURODOLLAR RATE LOAN WITH AN INTEREST PERIOD OF ONE MONTH BEGINNING ON THE LAST
DAY OF THE THEN-CURRENT INTEREST PERIOD FOR SUCH LOAN OR (IF OUTSTANDING AS A
BASE RATE LOAN WILL BE AUTOMATICALLY CONVERTED INTO (OR IF NOT THEN OUTSTANDING
WILL BE MADE AS) A EURODOLLAR RATE LOAN WITH AN INTEREST PERIOD OF ONE MONTH. 
IN THE EVENT THE BORROWER FAILS TO SPECIFY AN INTEREST PERIOD FOR ANY EURODOLLAR
RATE LOAN IN THE APPLICABLE FUNDING NOTICE OR CONVERSION/CONTINUATION NOTICE,
THE BORROWER SHALL BE DEEMED TO HAVE SELECTED AN INTEREST PERIOD OF ONE MONTH. 
AS SOON AS PRACTICABLE AFTER 10:00 A.M. (NEW YORK CITY TIME) ON EACH INTEREST
PAYMENT DATE, THE ADMINISTRATIVE AGENT SHALL DETERMINE (WHICH DETERMINATION
SHALL, ABSENT MANIFEST ERROR, BE FINAL, CONCLUSIVE AND BINDING UPON ALL PARTIES)
THE INTEREST RATE THAT SHALL APPLY TO THE EURODOLLAR RATE LOANS FOR WHICH AN
INTEREST RATE IS THEN BEING DETERMINED FOR THE APPLICABLE INTEREST PERIOD AND
SHALL PROMPTLY GIVE NOTICE THEREOF (IN WRITING OR BY TELEPHONE CONFIRMED IN
WRITING) TO THE BORROWER AND EACH LENDER.


(D)           INTEREST PAYABLE PURSUANT TO SECTION 2.7 SHALL BE COMPUTED (I) IN
THE CASE OF BASE RATE LOANS ON THE BASIS OF A 365-DAY OR 366-DAY YEAR, AS THE
CASE MAY BE, AND (II) IN THE CASE OF EURODOLLAR RATE LOANS AND BASE RATE LOANS
WHERE THE BASE RATE IS DETERMINED PURSUANT TO CLAUSE (III) OF THE DEFINITION OF
“BASE RATE”, ON THE BASIS OF A 360-DAY YEAR, IN EACH CASE FOR THE ACTUAL NUMBER
OF DAYS ELAPSED IN THE PERIOD DURING WHICH IT ACCRUES.  IN COMPUTING INTEREST ON
ANY LOAN, THE DATE OF THE MAKING OF SUCH LOAN OR THE FIRST DAY OF AN INTEREST
PERIOD APPLICABLE TO SUCH LOAN OR, WITH RESPECT TO A BASE RATE LOAN BEING
CONVERTED FROM A EURODOLLAR RATE LOAN, THE DATE OF CONVERSION OF SUCH EURODOLLAR
RATE LOAN TO SUCH BASE RATE LOAN, AS THE CASE MAY BE, SHALL BE INCLUDED, AND THE
DATE OF PAYMENT OF SUCH LOAN OR THE EXPIRATION DATE OF AN INTEREST PERIOD
APPLICABLE TO SUCH LOAN OR, WITH RESPECT TO A BASE RATE LOAN BEING CONVERTED TO
A EURODOLLAR RATE LOAN, THE DATE OF CONVERSION OF SUCH BASE RATE LOAN TO SUCH
EURODOLLAR RATE LOAN, AS THE CASE MAY BE, SHALL BE EXCLUDED; PROVIDED, IF A LOAN
IS REPAID ON THE SAME DAY ON WHICH IT IS MADE, ONE DAY’S INTEREST SHALL BE PAID
ON THAT LOAN.


(E)           EXCEPT AS OTHERWISE SET FORTH HEREIN, INTEREST ON EACH LOAN (I)
SHALL ACCRUE ON A DAILY BASIS AND SHALL BE PAYABLE IN ARREARS ON EACH INTEREST
PAYMENT DATE WITH RESPECT TO INTEREST ACCRUED ON AND TO EACH SUCH PAYMENT DATE;
(II) SHALL ACCRUE ON A DAILY BASIS AND SHALL BE PAYABLE IN ARREARS UPON ANY
PREPAYMENT OF THAT LOAN, WHETHER VOLUNTARY OR MANDATORY, TO THE EXTENT ACCRUED
ON THE AMOUNT BEING PREPAID; AND (III) SHALL ACCRUE ON A DAILY BASIS AND SHALL
BE PAYABLE IN ARREARS AT MATURITY OF THE LOANS, INCLUDING FINAL MATURITY OF THE
LOANS; PROVIDED, HOWEVER, WITH RESPECT TO ANY VOLUNTARY PREPAYMENT OF A BASE
RATE LOAN, ACCRUED INTEREST SHALL INSTEAD BE PAYABLE ON THE APPLICABLE INTEREST
PAYMENT DATE.


2.8           CONVERSION/CONTINUATION.


(A)           SUBJECT TO SECTION 2.17 AND SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND THEN BE CONTINUING, THE BORROWER SHALL HAVE THE
OPTION:

(I)            TO CONVERT AT ANY TIME ALL OR ANY PART OF ANY LOAN EQUAL TO
$5,000,000 AND INTEGRAL MULTIPLES OF $1,000,000 IN EXCESS OF THAT AMOUNT FROM
ONE TYPE OF LOAN TO ANOTHER TYPE OF LOAN; PROVIDED, A EURODOLLAR RATE LOAN MAY
ONLY BE CONVERTED ON THE EXPIRATION OF THE INTEREST

32


--------------------------------------------------------------------------------


PERIOD APPLICABLE TO SUCH EURODOLLAR RATE LOAN UNLESS THE BORROWER SHALL PAY ALL
AMOUNTS DUE UNDER SECTION 2.17 IN CONNECTION WITH ANY SUCH CONVERSION; OR

(II)           UPON THE EXPIRATION OF ANY INTEREST PERIOD APPLICABLE TO ANY
EURODOLLAR RATE LOAN, TO CONTINUE ALL OR ANY PORTION OF SUCH LOAN EQUAL TO
$5,000,000 AND INTEGRAL MULTIPLES OF $1,000,000 IN EXCESS OF THAT AMOUNT AS A
EURODOLLAR RATE LOAN.


(B)           THE BORROWER SHALL DELIVER A CONVERSION/CONTINUATION NOTICE TO THE
ADMINISTRATIVE AGENT NO LATER THAN NOON (NEW YORK CITY TIME) ON THE DATE OF THE
PROPOSED CONVERSION DATE (IN THE CASE OF A CONVERSION TO A BASE RATE LOAN) AND
AT LEAST THREE BUSINESS DAYS IN ADVANCE OF THE PROPOSED CONVERSION/CONTINUATION
DATE (IN THE CASE OF A CONVERSION TO, OR A CONTINUATION OF, A EURODOLLAR RATE
LOAN).  EXCEPT AS OTHERWISE PROVIDED HEREIN, A CONVERSION/CONTINUATION NOTICE
FOR CONVERSION TO, OR CONTINUATION OF, ANY EURODOLLAR RATE LOANS (OR TELEPHONIC
NOTICE IN LIEU THEREOF) SHALL BE IRREVOCABLE AND THE BORROWER SHALL BE BOUND TO
EFFECT A CONVERSION OR CONTINUATION IN ACCORDANCE THEREWITH.


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING, NO
CONVERSION IN WHOLE OR IN PART TO A EURODOLLAR RATE LOAN SHALL BE PERMITTED AT
ANY TIME AT WHICH (I) A DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR (II) THE CONTINUATION OF, OR CONVERSION INTO, A EURODOLLAR RATE
LOAN WOULD VIOLATE ANY PROVISION OF SECTION 2.17.


2.9           DEFAULT INTEREST.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, THE PRINCIPAL AMOUNT OF ALL LOANS OUTSTANDING AND, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, ANY INTEREST PAYMENTS ON THE LOANS OR
ANY FEES OR OTHER AMOUNTS OWED HEREUNDER, SHALL THEREAFTER BEAR INTEREST
(INCLUDING POST-PETITION INTEREST IN ANY PROCEEDING UNDER THE BANKRUPTCY CODE OR
OTHER APPLICABLE BANKRUPTCY LAWS) PAYABLE ON DEMAND AT A RATE THAT IS 2% PER
ANNUM IN EXCESS OF THE INTEREST RATE OTHERWISE PAYABLE HEREUNDER WITH RESPECT TO
THE APPLICABLE LOANS (OR, IN THE CASE OF ANY SUCH FEES AND OTHER AMOUNTS, AT A
RATE WHICH IS 2% PER ANNUM IN EXCESS OF THE INTEREST RATE OTHERWISE PAYABLE
HEREUNDER FOR BASE RATE LOANS); PROVIDED, IN THE CASE OF EURODOLLAR RATE LOANS,
UPON THE EXPIRATION OF THE INTEREST PERIOD IN EFFECT AT THE TIME ANY SUCH
INCREASE IN INTEREST RATE IS EFFECTIVE, SUCH EURODOLLAR RATE LOANS SHALL
THEREUPON BECOME BASE RATE LOANS AND SHALL THEREAFTER BEAR INTEREST PAYABLE UPON
DEMAND AT A RATE WHICH IS 2% PER ANNUM IN EXCESS OF THE INTEREST RATE OTHERWISE
PAYABLE HEREUNDER FOR BASE RATE LOANS.  PAYMENT OR ACCEPTANCE OF THE INCREASED
RATES OF INTEREST PROVIDED FOR IN THIS SECTION 2.9 IS NOT A PERMITTED
ALTERNATIVE TO TIMELY PAYMENT AND SHALL NOT CONSTITUTE A WAIVER OF ANY EVENT OF
DEFAULT OR OTHERWISE PREJUDICE OR LIMIT ANY RIGHTS OR REMEDIES OF ANY AGENT OR
ANY LENDER.


2.10         FEES.  THE BORROWER AGREES TO PAY TO THE JOINT LEAD ARRANGERS AND
THE AGENTS SUCH FEES IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON.


2.11         VOLUNTARY PREPAYMENTS.  THE BORROWER MAY PREPAY THE OUTSTANDING
PRINCIPAL AMOUNT OF THE LOANS AT ANY TIME AND FROM TIME TO TIME, IN WHOLE OR IN
PART, TOGETHER WITH ACCRUED INTEREST TO THE DATE OF SUCH PREPAYMENT ON THE
PRINCIPAL AMOUNT PREPAID; PROVIDED, HOWEVER, THAT IF ANY PREPAYMENT OF ANY
EURODOLLAR RATE LOAN IS MADE BY THE BORROWER OTHER THAN ON THE LAST DAY OF AN
INTEREST PERIOD FOR SUCH LOAN, THE BORROWER SHALL ALSO PAY ANY AMOUNT OWING
PURSUANT TO SECTION 2.17(D); AND, PROVIDED FURTHER THAT EACH PARTIAL PREPAYMENT
SHALL BE IN AN AGGREGATE AMOUNT NOT LESS THAN $1,000,000 OR INTEGRAL MULTIPLES
OF $1,000,000 IN EXCESS THEREOF.  EACH SUCH PARTIAL PREPAYMENT SHALL BE APPLIED
RATABLY TO THE TERM LOANS AND EACH SERIES OF NEW TERM LOANS, TO THE INSTALLMENTS
OF THE OUTSTANDING PRINCIPAL AMOUNT THEREOF IN SUCH ORDER OF APPLICATION AS
SELECTED BY THE BORROWER, AND WITHIN EACH SUCH TRANCHE, RATABLY TO THE LENDERS
IN RESPECT THEREOF.  ANY SUCH PREPAYMENT SHALL BE MADE UPON AT LEAST THREE
BUSINESS DAYS’ PRIOR NOTICE TO THE ADMINISTRATIVE AGENT (OR SUCH SHORTER PERIOD
AS THE ADMINISTRATIVE AGENT MAY AGREE) GIVEN TO ADMINISTRATIVE AGENT BY 12:00
P.M. (NEW YORK CITY TIME) ON THE DATE REQUIRED AND, IF GIVEN BY TELEPHONE,
PROMPTLY CONFIRMED IN WRITING TO ADMINISTRATIVE AGENT (AND ADMINISTRATIVE AGENT
WILL

33


--------------------------------------------------------------------------------



PROMPTLY TRANSMIT SUCH TELEPHONIC OR ORIGINAL NOTICE BY POSTING TO THE PLATFORM
OR BY TELEFACSIMILE OR TELEPHONE TO EACH LENDER).  UPON THE GIVING OF ANY SUCH
NOTICE, THE PRINCIPAL AMOUNT OF THE LOANS SPECIFIED IN SUCH NOTICE SHALL BECOME
DUE AND PAYABLE ON THE PREPAYMENT DATE SPECIFIED THEREIN; PROVIDED, HOWEVER,
THAT ANY SUCH PREPAYMENT MAY, SUBJECT TO THE BORROWER’S PAYMENT OF ANY AMOUNTS
REQUIRED TO BE PAID IN CONNECTION THEREWITH PURSUANT TO SECTION 2.17(D) AS A
RESULT OF SUCH LOAN NOT BEING PREPAID ON THE DATE SPECIFIED IN SUCH NOTICE, BE
CONDITIONED ON THE RECEIPT OF PROCEEDS OF NEW INDEBTEDNESS.


2.12         [RESERVED].


2.13         MANDATORY PREPAYMENTS.


(A)           ASSET SALES.  NO LATER THAN THE FIRST BUSINESS DAY FOLLOWING THE
DATE OF RECEIPT BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OF ANY NET ASSET SALE
PROCEEDS IN EXCESS OF $5,000,000 SINCE THE LATER OF (X) THE DATE OF THIS
AGREEMENT AND (Y) THE LAST MANDATORY PREPAYMENT PURSUANT TO THIS SECTION
2.13(A), THE BORROWER SHALL PREPAY THE LOANS AS SET FORTH IN SECTION 2.14(A) IN
AN AGGREGATE AMOUNT EQUAL TO SUCH NET CASH PROCEEDS; PROVIDED SO LONG AS NO
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE BORROWER SHALL HAVE
THE OPTION, DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES, TO INVEST NET ASSET
SALE PROCEEDS IN PRODUCTIVE ASSETS OF THE GENERAL TYPE USED IN THE BUSINESS OF
THE BORROWER AND ITS SUBSIDIARIES (INCLUDING PERMITTED ACQUISITIONS) WITHIN
THREE HUNDRED AND SIXTY DAYS OF RECEIPT OF SUCH NET ASSET SALE PROCEEDS.


(B)           [RESERVED].


(C)           CHANGE OF CONTROL.  NO LATER THAN THE FIRST BUSINESS DAY FOLLOWING
A CHANGE OF CONTROL, THE BORROWER SHALL PREPAY THE LOANS AS SET FORTH IN SECTION
2.13(A) IN AN AGGREGATE AMOUNT EQUAL TO 100% OF THE PRINCIPAL AMOUNT THEREOF.


(D)           ISSUANCE OF DEBT.  ON THE DATE OF RECEIPT BY THE BORROWER OR ANY
OF ITS SUBSIDIARIES OF ANY NET CASH PROCEEDS FROM THE INCURRENCE OF ANY
INDEBTEDNESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES (INCLUDING ANY TAKE OUT
SECURITIES BUT OTHER THAN WITH RESPECT TO ANY INDEBTEDNESS PERMITTED TO BE
INCURRED PURSUANT TO SECTION 6.1), THE BORROWER SHALL PREPAY THE LOANS AS SET
FORTH IN SECTION 2.14(A) IN AN AGGREGATE AMOUNT EQUAL TO 100% OF SUCH NET CASH
PROCEEDS, NET OF UNDERWRITING DISCOUNTS AND COMMISSIONS AND OTHER REASONABLE
COSTS AND EXPENSES ASSOCIATED THEREWITH, INCLUDING REASONABLE LEGAL FEES AND
EXPENSES.


(E)           ISSUANCE OF CAPITAL STOCK.  ON THE DATE OF RECEIPT FROM ANY
THIRD-PARTY OF ANY NET CASH PROCEEDS BY THE BORROWER OR ANY OF IT SUBSIDIARIES
FROM THE ISSUANCE OF ANY CAPITAL STOCK OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES, THE BORROWER SHALL PREPAY THE LOANS AS SET FORTH IN SECTION
2.14(A) IN AN AGGREGATE AMOUNT EQUAL TO 100% OF SUCH CASH PROCEEDS, NET OF
UNDERWRITING DISCOUNTS AND COMMISSIONS AND OTHER REASONABLE COSTS AND EXPENSES
ASSOCIATED THEREWITH, INCLUDING REASONABLE LEGAL FEES AND EXPENSES.


(F)            PREPAYMENT CERTIFICATE.  CONCURRENTLY WITH ANY PREPAYMENT OF THE
LOANS PURSUANT TO SECTIONS 2.13(A), (C), (D) OR (E), THE BORROWER SHALL DELIVER
TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF AN AUTHORIZED OFFICER DEMONSTRATING
THE CALCULATION OF THE AMOUNT OF THE APPLICABLE NET PROCEEDS, AS THE CASE MAY
BE.  IN THE EVENT THAT THE BORROWER SHALL SUBSEQUENTLY DETERMINE THAT THE ACTUAL
AMOUNT RECEIVED EXCEEDED THE AMOUNT SET FORTH IN SUCH CERTIFICATE, THE BORROWER
SHALL PROMPTLY MAKE AN ADDITIONAL PREPAYMENT OF THE LOANS AND THE BORROWER SHALL
CONCURRENTLY THEREWITH DELIVER TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF AN
AUTHORIZED OFFICER DEMONSTRATING THE DERIVATION OF SUCH EXCESS.


(G)           NOTWITHSTANDING THE FOREGOING, IN THE EVENT OF ANY PREPAYMENT
OBLIGATION PURSUANT TO SECTION 2.13(A) OR (D) ABOVE, THE BORROWER IS NOT
OBLIGATED TO COMPLY WITH THE FOREGOING SECTIONS TO THE

34


--------------------------------------------------------------------------------



EXTENT THAT THE BORROWER IS REQUIRED TO AND OTHERWISE APPLIES SUCH PROCEEDS
(OTHER THAN THE PROCEEDS OF THE TAKE OUT SECURITIES) IN COMPLIANCE WITH THE
APPLICABLE PREPAYMENT PROVISIONS OF THE SENIOR CREDIT FACILITIES.


2.14         APPLICATION OF PREPAYMENTS.


(A)           SUBJECT TO THE PROVISIONS OF SECTION 2.13(G), ANY PREPAYMENTS MADE
BY THE BORROWER REQUIRED TO BE APPLIED IN ACCORDANCE WITH THIS CLAUSE (A) SHALL
BE APPLIED TO REPAY THE OUTSTANDING PRINCIPAL BALANCE OF THE LOANS, UNTIL SUCH
LOANS SHALL HAVE BEEN PREPAID IN FULL.  ALL REPAYMENTS OF THE LOANS MADE
PURSUANT TO THIS CLAUSE (A) SHALL BE APPLIED ON A PRO RATA BASIS TO THE LOANS
THEN OUTSTANDING.


(B)           APPLICATION OF PREPAYMENTS OF LOANS TO BASE RATE LOANS AND
EURODOLLAR RATE LOANS.  ANY PREPAYMENT OF LOANS SHALL BE APPLIED FIRST TO BASE
RATE LOANS TO THE FULL EXTENT THEREOF BEFORE APPLICATION TO EURODOLLAR RATE
LOANS, IN EACH CASE IN A MANNER WHICH MINIMIZES THE AMOUNT OF ANY PAYMENTS
REQUIRED TO BE MADE BY THE BORROWER PURSUANT TO SECTION 2.17(D).


2.15         GENERAL PROVISIONS REGARDING PAYMENTS.


(A)           ALL PAYMENTS BY THE BORROWER OF PRINCIPAL, INTEREST, FEES AND
OTHER OBLIGATIONS SHALL BE MADE IN DOLLARS IN SAME DAY FUNDS, WITHOUT DEFENSE,
SETOFF OR COUNTERCLAIM, FREE OF ANY RESTRICTION OR CONDITION, AND DELIVERED TO
THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME) ON THE
DATE DUE AT THE PRINCIPAL OFFICE DESIGNATED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF LENDERS; FOR PURPOSES OF COMPUTING INTEREST AND FEES, FUNDS RECEIVED
BY THE ADMINISTRATIVE AGENT AFTER THAT TIME ON SUCH DUE DATE SHALL BE DEEMED TO
HAVE BEEN PAID BY THE BORROWER ON THE NEXT SUCCEEDING BUSINESS DAY.


(B)           ALL PAYMENTS IN RESPECT OF THE PRINCIPAL AMOUNT OF ANY LOAN SHALL
BE ACCOMPANIED BY PAYMENT OF ACCRUED INTEREST ON THE PRINCIPAL AMOUNT BEING
REPAID OR PREPAID.


(C)           THE ADMINISTRATIVE AGENT (OR ITS AGENT OR SUB-AGENT APPOINTED BY
IT) SHALL PROMPTLY DISTRIBUTE TO EACH LENDER AT SUCH ADDRESS AS SUCH LENDER
SHALL INDICATE IN WRITING, SUCH LENDER’S APPLICABLE PRO RATA SHARE OF ALL
PAYMENTS AND PREPAYMENTS OF PRINCIPAL AND INTEREST DUE HEREUNDER, TOGETHER WITH
ALL OTHER AMOUNTS DUE THERETO, INCLUDING, WITHOUT LIMITATION, ALL FEES PAYABLE
WITH RESPECT THERETO, TO THE EXTENT RECEIVED BY THE ADMINISTRATIVE AGENT.


(D)           NOTWITHSTANDING THE FOREGOING PROVISIONS HEREOF, IF ANY
CONVERSION/CONTINUATION NOTICE IS WITHDRAWN AS TO ANY AFFECTED LENDER OR IF ANY
AFFECTED LENDER MAKES BASE RATE LOANS IN LIEU OF ITS PRO RATA SHARE OF ANY
EURODOLLAR RATE LOANS, THE ADMINISTRATIVE AGENT SHALL GIVE EFFECT THERETO IN
APPORTIONING PAYMENTS RECEIVED THEREAFTER.


(E)           SUBJECT TO THE PROVISIONS SET FORTH IN THE DEFINITION OF “INTEREST
PERIOD” AS THEY APPLY TO LOANS, WHENEVER ANY PAYMENT TO BE MADE HEREUNDER WITH
RESPECT TO ANY LOAN SHALL BE STATED TO BE DUE ON A DAY THAT IS NOT A BUSINESS
DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY.


(F)            [RESERVED].


(G)           THE ADMINISTRATIVE AGENT SHALL DEEM ANY PAYMENT BY OR ON BEHALF OF
THE BORROWER HEREUNDER THAT IS NOT MADE IN SAME DAY FUNDS PRIOR TO 12:00 P.M.
(NEW YORK CITY TIME) TO BE A NON-CONFORMING PAYMENT.  ANY SUCH PAYMENT SHALL NOT
BE DEEMED TO HAVE BEEN RECEIVED BY THE ADMINISTRATIVE AGENT UNTIL THE LATER OF
(I) THE TIME SUCH FUNDS BECOME AVAILABLE FUNDS, AND (II) THE APPLICABLE NEXT
BUSINESS DAY.  THE ADMINISTRATIVE AGENT SHALL GIVE PROMPT TELEPHONIC NOTICE TO
THE BORROWER AND EACH APPLICABLE LENDER (CONFIRMED IN WRITING) IF ANY PAYMENT IS
NON-CONFORMING.  ANY NON-CONFORMING PAYMENT

35


--------------------------------------------------------------------------------



MAY CONSTITUTE OR BECOME A DEFAULT OR EVENT OF DEFAULT IN ACCORDANCE WITH THE
TERMS OF SECTION 8.1(A).  INTEREST SHALL CONTINUE TO ACCRUE ON ANY PRINCIPAL AS
TO WHICH A NON-CONFORMING PAYMENT IS MADE UNTIL SUCH FUNDS BECOME AVAILABLE
FUNDS (BUT IN NO EVENT LESS THAN THE PERIOD FROM THE DATE OF SUCH PAYMENT TO THE
NEXT SUCCEEDING APPLICABLE BUSINESS DAY) AT THE RATE DETERMINED PURSUANT TO
SECTION 2.9 FROM THE DATE SUCH AMOUNT WAS DUE AND PAYABLE UNTIL THE DATE SUCH
AMOUNT IS PAID IN FULL.


(H)           [RESERVED].


(I)            THE BORROWER HEREBY IRREVOCABLY WAIVES THE RIGHT TO DIRECT THE
APPLICATION OF ANY AND ALL PAYMENTS IN RESPECT OF THE OBLIGATIONS AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT AND AGREES THAT
NOTWITHSTANDING THE PROVISIONS OF SECTION 2.14(A) AND CLAUSE (G) ABOVE, IF AN
EVENT OF DEFAULT SHALL HAVE OCCURRED AND NOT OTHERWISE BEEN WAIVED, THE
ADMINISTRATIVE AGENT MAY, AND, UPON EITHER (A) THE WRITTEN DIRECTION OF THE
REQUISITE LENDERS OR (B) THE ACCELERATION OF THE OBLIGATIONS PURSUANT TO SECTION
8.1, SHALL, APPLY ALL PAYMENTS IN RESPECT OF ANY OBLIGATIONS IN THE FOLLOWING
ORDER:

(I)            FIRST, TO PAY ANY COSTS AND EXPENSES THEN DUE TO THE
ADMINISTRATIVE AGENT UNDER THE CREDIT DOCUMENTS;

(II)           SECOND, TO PAY OBLIGATIONS IN RESPECT OF ANY FEES THEN DUE TO THE
FACILITY AGENT AND THE LENDERS;

(III)          THIRD, RATABLY TO PAY INTEREST DUE IN RESPECT OF THE LOANS;

(IV)          FOURTH, TO PAY OR PREPAY PRINCIPAL AMOUNTS ON THE LOANS;

(V)           FIFTH, TO PAY ANY OTHER OBLIGATIONS; AND

(VI)          SIXTH, TO BORROWER OR SUCH OTHER PERSON ENTITLED THERETO UNDER
APPLICABLE LAW;

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Obligation described in any of clauses (i)
through (vi) above the available funds being applied with respect to any such
Obligation (unless otherwise specified in such clause) shall be allocated to the
payment of such Obligation ratably, based on the proportion of the applicable
Facility Agent’s and each Lender’s interest in the aggregate outstanding
Obligations described in such clauses.  The order of priority set forth in
clauses (i) through (vi) above may at any time and from time to time be changed
by the agreement of the Requisite Lenders without necessity of notice to or
consent of or approval by the Borrower or by any other Person that is not a
Lender.  The order of priority set forth in clauses (i), (ii), (iii) and (iv)
above may be changed only with the prior written consent of the Administrative
Agent in addition to that of the Requisite Lenders.


2.16         RATABLE SHARING.  THE LENDERS HEREBY AGREE AMONG THEMSELVES THAT IF
ANY OF THEM SHALL, WHETHER BY VOLUNTARY PAYMENT (OTHER THAN A VOLUNTARY
PREPAYMENT OF LOANS MADE AND APPLIED IN ACCORDANCE WITH THE TERMS HEREOF),
THROUGH THE EXERCISE OF ANY RIGHT OF SET-OFF OR BANKER’S LIEN, BY COUNTERCLAIM
OR CROSS ACTION OR BY THE ENFORCEMENT OF ANY RIGHT UNDER THE CREDIT DOCUMENTS OR
OTHERWISE, OR AS ADEQUATE PROTECTION OF A DEPOSIT TREATED AS CASH COLLATERAL
UNDER THE BANKRUPTCY CODE, RECEIVE PAYMENT OR REDUCTION OF A PROPORTION OF THE
AGGREGATE AMOUNT OF PRINCIPAL, INTEREST, FEES AND OTHER AMOUNTS THEN DUE AND
OWING TO SUCH LENDER HEREUNDER OR UNDER THE OTHER CREDIT DOCUMENTS
(COLLECTIVELY, THE “AGGREGATE AMOUNTS DUE” TO SUCH LENDER) WHICH IS GREATER THAN
THE PROPORTION RECEIVED BY ANY OTHER LENDER IN RESPECT OF THE AGGREGATE AMOUNTS
DUE TO SUCH OTHER LENDER, THEN THE LENDER RECEIVING SUCH PROPORTIONATELY GREATER
PAYMENT SHALL (A) NOTIFY THE ADMINISTRATIVE AGENT AND EACH OTHER LENDER OF THE
RECEIPT OF SUCH PAYMENT AND (B) APPLY A PORTION OF SUCH PAYMENT TO PURCHASE
PARTICIPATIONS (WHICH IT SHALL BE

36


--------------------------------------------------------------------------------



DEEMED TO HAVE PURCHASED FROM EACH SELLER OF A PARTICIPATION SIMULTANEOUSLY UPON
THE RECEIPT BY SUCH SELLER OF ITS PORTION OF SUCH PAYMENT) IN THE AGGREGATE
AMOUNTS DUE TO THE OTHER LENDERS SO THAT ALL SUCH RECOVERIES OF AGGREGATE
AMOUNTS DUE SHALL BE SHARED BY ALL LENDERS IN PROPORTION TO THE AGGREGATE
AMOUNTS DUE TO THEM; PROVIDED IF ALL OR PART OF SUCH PROPORTIONATELY GREATER
PAYMENT RECEIVED BY SUCH PURCHASING LENDER IS THEREAFTER RECOVERED FROM SUCH
LENDER UPON THE BANKRUPTCY OR REORGANIZATION OF THE BORROWER OR OTHERWISE, THOSE
PURCHASES SHALL BE RESCINDED AND THE PURCHASE PRICES PAID FOR SUCH
PARTICIPATIONS SHALL BE RETURNED TO SUCH PURCHASING LENDER RATABLY TO THE EXTENT
OF SUCH RECOVERY, BUT WITHOUT INTEREST.  THE BORROWER EXPRESSLY CONSENTS TO THE
FOREGOING ARRANGEMENT AND AGREES THAT ANY HOLDER OF A PARTICIPATION SO PURCHASED
MAY EXERCISE ANY AND ALL RIGHTS OF BANKER’S LIEN, SET-OFF OR COUNTERCLAIM WITH
RESPECT TO ANY AND ALL MONIES OWING BY THE BORROWER TO THAT HOLDER WITH RESPECT
THERETO AS FULLY AS IF THAT HOLDER WERE OWED THE AMOUNT OF THE PARTICIPATION
HELD BY THAT HOLDER.


2.17         MAKING OR MAINTAINING EURODOLLAR RATE LOANS.


(A)           DETERMINATION OF INTEREST RATE.  THE EURODOLLAR RATE FOR EACH
INTEREST PERIOD FOR EURODOLLAR RATE LOANS SHALL BE DETERMINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE PROCEDURES SET FORTH IN THE DEFINITION OF
“EURODOLLAR RATE.”  THE ADMINISTRATIVE AGENT’S DETERMINATION SHALL BE PRESUMED
TO BE CORRECT ABSENT MANIFEST ERROR AND SHALL BE BINDING ON THE BORROWER.


(B)           INABILITY TO DETERMINE APPLICABLE INTEREST RATE.  IN THE EVENT
THAT THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH DETERMINATION SHALL
BE FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO), ON ANY INTEREST
PAYMENT DATE WITH RESPECT TO ANY EURODOLLAR RATE LOANS, THAT BY REASON OF
CIRCUMSTANCES AFFECTING THE LONDON INTERBANK MARKET, ADEQUATE AND FAIR MEANS DO
NOT EXIST FOR ASCERTAINING THE INTEREST RATE APPLICABLE TO SUCH LOANS ON THE
BASIS PROVIDED FOR IN THE DEFINITION OF EURODOLLAR RATE, THE ADMINISTRATIVE
AGENT SHALL ON SUCH DATE GIVE NOTICE (BY TELEFACSIMILE OR BY TELEPHONE CONFIRMED
IN WRITING) TO THE BORROWER AND EACH LENDER OF SUCH DETERMINATION, WHEREUPON
(I) NO LOANS MAY BE MADE AS, OR CONVERTED TO, EURODOLLAR RATE LOANS UNTIL SUCH
TIME AS THE ADMINISTRATIVE AGENT NOTIFIES THE BORROWER AND THE LENDERS THAT THE
CIRCUMSTANCES GIVING RISE TO SUCH NOTICE NO LONGER EXIST, AND (II) ANY FUNDING
NOTICE OR CONVERSION/CONTINUATION NOTICE GIVEN BY THE BORROWER WITH RESPECT TO
THE LOANS IN RESPECT OF WHICH SUCH DETERMINATION WAS MADE SHALL BE DEEMED TO BE
RESCINDED BY THE BORROWER.


(C)           ILLEGALITY OR IMPRACTICABILITY OF EURODOLLAR RATE LOANS.  IN THE
EVENT THAT ON ANY DATE ANY LENDER SHALL HAVE DETERMINED (WHICH DETERMINATION
SHALL BE FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO BUT SHALL BE
MADE ONLY AFTER CONSULTATION WITH THE BORROWER AND THE ADMINISTRATIVE AGENT)
THAT THE MAKING, MAINTAINING OR CONTINUATION OF ITS EURODOLLAR RATE LOANS (I)
HAS BECOME UNLAWFUL AS A RESULT OF COMPLIANCE BY SUCH LENDER IN GOOD FAITH WITH
ANY LAW, TREATY, GOVERNMENTAL RULE, REGULATION, GUIDELINE, ORDER OR GOVERNMENTAL
AUTHORIZATION (OR WOULD CONFLICT WITH ANY SUCH TREATY, GOVERNMENTAL RULE,
REGULATION, GUIDELINE, ORDER OR GOVERNMENTAL AUTHORIZATION NOT HAVING THE FORCE
OF LAW EVEN THOUGH THE FAILURE TO COMPLY THEREWITH WOULD NOT BE UNLAWFUL), OR
(II) HAS BECOME IMPRACTICABLE, AS A RESULT OF CONTINGENCIES OCCURRING AFTER THE
DATE HEREOF WHICH MATERIALLY AND ADVERSELY AFFECT THE LONDON INTERBANK MARKET OR
THE POSITION OF SUCH LENDER IN THAT MARKET, THEN, AND IN ANY SUCH EVENT, SUCH
LENDER SHALL BE AN “AFFECTED LENDER” AND IT SHALL ON THAT DAY GIVE NOTICE (BY
TELEFACSIMILE OR BY TELEPHONE CONFIRMED IN WRITING) TO THE BORROWER AND THE
ADMINISTRATIVE AGENT OF SUCH DETERMINATION (WHICH NOTICE THE ADMINISTRATIVE
AGENT SHALL PROMPTLY TRANSMIT TO EACH OTHER LENDER).  THEREAFTER (1) THE
OBLIGATION OF THE AFFECTED LENDER TO MAKE LOANS AS, OR TO CONVERT LOANS TO,
EURODOLLAR RATE LOANS SHALL BE SUSPENDED UNTIL SUCH NOTICE SHALL BE WITHDRAWN BY
THE AFFECTED LENDER, (2) TO THE EXTENT SUCH DETERMINATION BY THE AFFECTED LENDER
RELATES TO A EURODOLLAR RATE LOAN THEN BEING REQUESTED BY THE BORROWER PURSUANT
TO A FUNDING NOTICE OR A CONVERSION/CONTINUATION NOTICE, THE AFFECTED LENDER
SHALL MAKE SUCH LOAN AS (OR CONTINUE SUCH LOAN AS OR CONVERT SUCH LOAN TO, AS
THE CASE MAY BE) A BASE RATE LOAN, (3) THE AFFECTED LENDER’S OBLIGATION TO
MAINTAIN ITS OUTSTANDING EURODOLLAR RATE LOANS (THE “AFFECTED LOANS”) SHALL BE
TERMINATED AT THE

37


--------------------------------------------------------------------------------



EARLIER TO OCCUR OF THE EXPIRATION OF THE INTEREST PERIOD THEN IN EFFECT WITH
RESPECT TO THE AFFECTED LOANS OR WHEN REQUIRED BY LAW, AND (4) THE AFFECTED
LOANS SHALL AUTOMATICALLY CONVERT INTO BASE RATE LOANS ON THE DATE OF SUCH
TERMINATION.  NOTWITHSTANDING THE FOREGOING, TO THE EXTENT A DETERMINATION BY AN
AFFECTED LENDER AS DESCRIBED ABOVE RELATES TO A EURODOLLAR RATE LOAN THEN BEING
REQUESTED BY THE BORROWER PURSUANT TO A FUNDING NOTICE OR A
CONVERSION/CONTINUATION NOTICE, THE BORROWER SHALL HAVE THE OPTION, SUBJECT TO
THE PROVISIONS OF SECTION 2.17(D), TO RESCIND SUCH FUNDING NOTICE OR
CONVERSION/CONTINUATION NOTICE AS TO ALL LENDERS BY GIVING NOTICE (BY
TELEFACSIMILE OR BY TELEPHONE CONFIRMED IN WRITING) TO THE ADMINISTRATIVE AGENT
OF SUCH RESCISSION ON THE DATE ON WHICH THE AFFECTED LENDER GIVES NOTICE OF ITS
DETERMINATION AS DESCRIBED ABOVE (WHICH NOTICE OF RESCISSION THE ADMINISTRATIVE
AGENT SHALL PROMPTLY TRANSMIT TO EACH OTHER LENDER).  EXCEPT AS PROVIDED IN THE
IMMEDIATELY PRECEDING SENTENCE, NOTHING IN THIS SECTION 2.17(C) SHALL AFFECT THE
OBLIGATION OF ANY LENDER OTHER THAN AN AFFECTED LENDER TO MAKE OR MAINTAIN LOANS
AS, OR TO CONVERT LOANS TO, EURODOLLAR RATE LOANS IN ACCORDANCE WITH THE TERMS
HEREOF.


(D)           COMPENSATION FOR BREAKAGE OR NON-COMMENCEMENT OF INTEREST
PERIODS.  THE BORROWER SHALL COMPENSATE EACH LENDER, UPON WRITTEN REQUEST BY
SUCH LENDER (WHICH REQUEST SHALL SET FORTH THE BASIS FOR REQUESTING SUCH
AMOUNTS), FOR ALL REASONABLE LOSSES, EXPENSES AND LIABILITIES (INCLUDING ANY
INTEREST PAID BY SUCH LENDER TO LENDERS OF FUNDS BORROWED BY IT TO MAKE OR CARRY
ITS EURODOLLAR RATE LOANS AND ANY LOSS, EXPENSE OR LIABILITY SUSTAINED BY SUCH
LENDER IN CONNECTION WITH THE LIQUIDATION OR RE-EMPLOYMENT OF SUCH FUNDS BUT
EXCLUDING LOSS OF ANTICIPATED PROFITS) WHICH SUCH LENDER MAY SUSTAIN:  (I) IF
FOR ANY REASON (OTHER THAN A DEFAULT BY SUCH LENDER) A BORROWING OF ANY
EURODOLLAR RATE LOAN DOES NOT OCCUR ON A DATE SPECIFIED THEREFOR IN A FUNDING
NOTICE OR A TELEPHONIC REQUEST FOR BORROWING, OR A CONVERSION TO OR CONTINUATION
OF ANY EURODOLLAR RATE LOAN DOES NOT OCCUR ON A DATE SPECIFIED THEREFOR IN A
CONVERSION/CONTINUATION NOTICE OR A TELEPHONIC REQUEST FOR CONVERSION OR
CONTINUATION; (II) IF ANY PREPAYMENT OR OTHER PRINCIPAL PAYMENT OF, OR ANY
CONVERSION OF, ANY OF ITS EURODOLLAR RATE LOANS OCCURS ON A DATE PRIOR TO THE
LAST DAY OF AN INTEREST PERIOD APPLICABLE TO THAT LOAN; OR (III) IF ANY
PREPAYMENT OF ANY OF ITS EURODOLLAR RATE LOANS IS NOT MADE ON ANY DATE SPECIFIED
IN A NOTICE OF PREPAYMENT GIVEN BY THE BORROWER.


(E)           BOOKING OF EURODOLLAR RATE LOANS.  ANY LENDER MAY MAKE, CARRY OR
TRANSFER EURODOLLAR RATE LOANS AT, TO, OR FOR THE ACCOUNT OF ANY OF ITS BRANCH
OFFICES OR THE OFFICE OF AN AFFILIATE OF SUCH LENDER.


2.18         INCREASED COSTS; CAPITAL ADEQUACY.


(A)           COMPENSATION FOR INCREASED COSTS AND TAXES.  SUBJECT TO THE
PROVISIONS OF SECTION 2.19 (WHICH SHALL BE CONTROLLING WITH RESPECT TO THE
MATTERS COVERED THEREBY), IN THE EVENT THAT ANY LENDER SHALL DETERMINE (WHICH
DETERMINATION SHALL, ABSENT MANIFEST ERROR, BE FINAL AND CONCLUSIVE AND BINDING
UPON ALL PARTIES HERETO) THAT ANY LAW, TREATY OR GOVERNMENTAL RULE, REGULATION,
ORDER OR GOVERNMENTAL AUTHORIZATION, OR ANY CHANGE THEREIN OR IN THE
INTERPRETATION, ADMINISTRATION OR APPLICATION THEREOF (INCLUDING THE
INTRODUCTION OF ANY NEW LAW, TREATY OR GOVERNMENTAL RULE, REGULATION, ORDER OR
GOVERNMENTAL AUTHORIZATION), OR ANY DETERMINATION OF A COURT OR GOVERNMENTAL
AUTHORITY, IN EACH CASE THAT BECOMES EFFECTIVE AFTER THE DATE HEREOF, OR
COMPLIANCE BY SUCH LENDER WITH ANY GUIDELINE, REQUEST OR DIRECTIVE ISSUED OR
MADE AFTER THE DATE HEREOF BY ANY CENTRAL BANK OR OTHER GOVERNMENTAL OR
QUASI-GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW):  (I)
SUBJECTS SUCH LENDER (OR ITS APPLICABLE LENDING OFFICE) TO ANY ADDITIONAL TAX
(OTHER THAN ANY TAX ON THE OVERALL NET INCOME OF SUCH LENDER) WITH RESPECT TO
THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS OR ANY OF ITS OBLIGATIONS
HEREUNDER OR THEREUNDER OR ANY PAYMENTS TO SUCH LENDER (OR ITS APPLICABLE
LENDING OFFICE) OF PRINCIPAL, INTEREST, FEES OR ANY OTHER AMOUNT PAYABLE
HEREUNDER OR THEREUNDER; (II) IMPOSES, MODIFIES OR HOLDS APPLICABLE ANY RESERVE
(INCLUDING ANY MARGINAL, EMERGENCY, SUPPLEMENTAL, SPECIAL OR OTHER RESERVE),
SPECIAL DEPOSIT, COMPULSORY LOAN, FDIC INSURANCE OR SIMILAR REQUIREMENT AGAINST
ASSETS HELD BY, OR DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF, OR

38


--------------------------------------------------------------------------------



ADVANCES OR LOANS BY, OR OTHER CREDIT EXTENDED BY, OR ANY OTHER ACQUISITION OF
FUNDS BY, ANY OFFICE OF SUCH LENDER (OTHER THAN ANY SUCH RESERVE OR OTHER
REQUIREMENTS WITH RESPECT TO EURODOLLAR RATE LOANS THAT ARE REFLECTED IN THE
DEFINITION OF EURODOLLAR RATE); OR (III) IMPOSES ANY OTHER CONDITION (OTHER THAN
WITH RESPECT TO A TAX MATTER) ON OR AFFECTING SUCH LENDER (OR ITS APPLICABLE
LENDING OFFICE) OR ITS OBLIGATIONS HEREUNDER OR THE LONDON INTERBANK MARKET; AND
THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE COST TO SUCH LENDER OF
AGREEING TO MAKE, MAKING OR MAINTAINING LOANS HEREUNDER OR TO REDUCE ANY AMOUNT
RECEIVED OR RECEIVABLE BY SUCH LENDER (OR ITS APPLICABLE LENDING OFFICE) WITH
RESPECT THERETO; THEN, IN ANY SUCH CASE, THE BORROWER SHALL PROMPTLY PAY TO SUCH
LENDER, UPON RECEIPT OF THE STATEMENT REFERRED TO IN THE NEXT SENTENCE, SUCH
ADDITIONAL AMOUNT OR AMOUNTS (IN THE FORM OF AN INCREASED RATE OF, OR A
DIFFERENT METHOD OF CALCULATING, INTEREST OR OTHERWISE AS SUCH LENDER IN ITS
SOLE DISCRETION SHALL DETERMINE) AS MAY BE NECESSARY TO COMPENSATE SUCH LENDER
FOR ANY SUCH INCREASED COST OR REDUCTION IN AMOUNTS RECEIVED OR RECEIVABLE
HEREUNDER OR THEREUNDER.  SUCH LENDER SHALL DELIVER TO THE BORROWER (WITH A COPY
TO THE ADMINISTRATIVE AGENT) A WRITTEN STATEMENT, SETTING FORTH IN REASONABLE
DETAIL THE BASIS FOR CALCULATING THE ADDITIONAL AMOUNTS OWED TO SUCH LENDER
UNDER THIS SECTION 2.18(A), WHICH STATEMENT SHALL BE CONCLUSIVE AND BINDING UPON
ALL PARTIES HERETO ABSENT MANIFEST ERROR.


(B)           CAPITAL ADEQUACY ADJUSTMENT.  IN THE EVENT THAT ANY LENDER SHALL
HAVE DETERMINED THAT THE ADOPTION, EFFECTIVENESS, PHASE-IN OR APPLICABILITY
AFTER THE CLOSING DATE OF ANY LAW, RULE OR REGULATION (OR ANY PROVISION THEREOF)
REGARDING CAPITAL ADEQUACY, OR ANY CHANGE THEREIN OR IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE
BY ANY LENDER (OR ITS APPLICABLE LENDING OFFICE) WITH ANY GUIDELINE, REQUEST OR
DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF
ANY SUCH GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY, HAS OR WOULD
HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON THE CAPITAL OF SUCH LENDER OR
ANY CORPORATION CONTROLLING SUCH LENDER AS A CONSEQUENCE OF, OR WITH REFERENCE
TO, SUCH LENDER’S LOANS OR PARTICIPATIONS THEREIN OR OTHER OBLIGATIONS HEREUNDER
WITH RESPECT TO THE LOANS TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH
CONTROLLING CORPORATION COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION,
EFFECTIVENESS, PHASE-IN, APPLICABILITY, CHANGE OR COMPLIANCE (TAKING INTO
CONSIDERATION THE POLICIES OF SUCH LENDER OR SUCH CONTROLLING CORPORATION WITH
REGARD TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME, WITHIN FIVE BUSINESS DAYS
AFTER RECEIPT BY THE BORROWER FROM SUCH LENDER OF THE STATEMENT REFERRED TO IN
THE NEXT SENTENCE, THE BORROWER SHALL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT
OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH CONTROLLING CORPORATION ON AN
AFTER-TAX BASIS FOR SUCH REDUCTION. SUCH LENDER SHALL DELIVER TO THE BORROWER
(WITH A COPY TO THE ADMINISTRATIVE AGENT) A WRITTEN STATEMENT, SETTING FORTH IN
REASONABLE DETAIL THE BASIS FOR CALCULATING THE ADDITIONAL AMOUNTS OWED TO
LENDER UNDER THIS SECTION 2.18(B), WHICH STATEMENT SHALL BE CONCLUSIVE AND
BINDING UPON ALL PARTIES HERETO ABSENT MANIFEST ERROR.


2.19         TAXES; WITHHOLDING, ETC.


(A)           PAYMENTS TO BE FREE AND CLEAR.  ALL SUMS PAYABLE BY ANY CREDIT
PARTY HEREUNDER AND UNDER THE OTHER CREDIT DOCUMENTS SHALL (EXCEPT TO THE EXTENT
REQUIRED BY LAW) BE PAID FREE AND CLEAR OF, AND WITHOUT ANY DEDUCTION OR
WITHHOLDING ON ACCOUNT OF, ANY TAX.


(B)           WITHHOLDING OF TAXES.  IF ANY CREDIT PARTY OR ANY OTHER PERSON IS
REQUIRED BY LAW TO MAKE ANY DEDUCTION OR WITHHOLDING ON ACCOUNT OF ANY SUCH TAX
FROM ANY SUM PAID OR PAYABLE BY ANY CREDIT PARTY TO THE ADMINISTRATIVE AGENT OR
ANY LENDER UNDER ANY OF THE CREDIT DOCUMENTS:  (I) THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF ANY SUCH REQUIREMENT OR ANY CHANGE IN ANY SUCH
REQUIREMENT AS SOON AS THE BORROWER BECOMES AWARE OF IT; (II) THE BORROWER SHALL
PAY ANY SUCH TAX BEFORE THE DATE ON WHICH PENALTIES ATTACH THERETO, SUCH PAYMENT
TO BE MADE (IF THE LIABILITY TO PAY IS IMPOSED ON ANY CREDIT PARTY) FOR ITS OWN
ACCOUNT OR (IF THAT LIABILITY IS IMPOSED ON THE ADMINISTRATIVE AGENT OR SUCH
LENDER, AS THE CASE MAY BE) ON BEHALF OF AND IN THE NAME OF THE ADMINISTRATIVE
AGENT OR SUCH LENDER; (III) EXCEPT TO

39


--------------------------------------------------------------------------------



THE EXTENT OF A TAX ON THE OVERALL NET INCOME OF THE RECIPIENT, THE SUM PAYABLE
BY SUCH CREDIT PARTY IN RESPECT OF WHICH THE RELEVANT DEDUCTION, WITHHOLDING OR
PAYMENT IS REQUIRED SHALL BE INCREASED TO THE EXTENT NECESSARY TO ENSURE THAT,
AFTER THE MAKING OF THAT DEDUCTION, WITHHOLDING OR PAYMENT (INCLUDING ANY
DEDUCTION, WITHHOLDING, OR PAYMENT ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS
SECTION 2.19), THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR SUCH LENDER, AS
THE CASE MAY BE, RECEIVES ON THE DUE DATE A NET SUM EQUAL TO WHAT IT WOULD HAVE
RECEIVED HAD NO SUCH DEDUCTION, WITHHOLDING OR PAYMENT BEEN REQUIRED OR MADE;
AND (IV) WITHIN THIRTY DAYS AFTER PAYING ANY SUM FROM WHICH IT IS REQUIRED BY
LAW TO MAKE ANY DEDUCTION OR WITHHOLDING, AND WITHIN THIRTY DAYS AFTER THE DUE
DATE OF PAYMENT OF ANY TAX WHICH IT IS REQUIRED BY CLAUSE (II) ABOVE TO PAY, THE
BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT EVIDENCE SATISFACTORY TO THE
OTHER AFFECTED PARTIES OF SUCH DEDUCTION, WITHHOLDING OR PAYMENT AND OF THE
REMITTANCE THEREOF TO THE RELEVANT TAXING OR OTHER AUTHORITY; PROVIDED NO SUCH
ADDITIONAL AMOUNT SHALL BE REQUIRED TO BE PAID TO ANY NON-US LENDER UNDER CLAUSE
(III) ABOVE IN RESPECT OF U.S. FEDERAL WITHHOLDING TAX IMPOSED ON AMOUNTS
PAYABLE TO A NON-US LENDER AT THE TIME SUCH NON-US LENDER BECOMES A PARTY HERETO
(OR DESIGNATES A NEW LENDING OFFICE), EXCEPT TO THE EXTENT THAT SUCH NON-US
LENDER (OR ITS ASSIGNOR, IF ANY) WAS ENTITLED, AT THE TIME OF DESIGNATION OF A
NEW LENDING OFFICE (OR ASSIGNMENT), TO RECEIVE ADDITIONAL AMOUNTS FROM ANY
CREDIT PARTY WITH RESPECT TO SUCH WITHHOLDING TAX PURSUANT TO THIS SECTION 2.19.


(C)           PAYMENT OF OTHER TAXES.  WITHOUT LIMITING THE PROVISIONS OF
PARAGRAPH (B) ABOVE, THE BORROWER SHALL TIMELY PAY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(D)           INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH LENDER, WITHIN 10 BUSINESS DAYS AFTER WRITTEN
DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY TAXES (OTHER THAN A TAX ON THE
OVERALL NET INCOME) OR OTHER TAXES (INCLUDING SUCH TAXES OR OTHER TAXES IMPOSED
OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) PAYABLE BY
THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR
OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR
LIABILITY DELIVERED TO THE BORROWER BY A LENDER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON
BEHALF OF A LENDER, SETTING FORTH IN REASONABLE DETAIL THE MANNER IN WHICH SUCH
AMOUNT WAS DETERMINED, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(E)           EVIDENCE OF EXEMPTION FROM U.S. FEDERAL WITHHOLDING TAX.  TO THE
EXTENT IT IS LEGALLY ENTITLED TO DO SO: EACH LENDER THAT IS NOT A UNITED STATES
PERSON (AS SUCH TERM IS DEFINED IN SECTION 7701(A)(30) OF THE INTERNAL REVENUE
CODE) FOR U.S. FEDERAL INCOME TAX PURPOSES (A “NON-US LENDER”) SHALL DELIVER TO
THE ADMINISTRATIVE AGENT FOR TRANSMISSION TO THE BORROWER, ON OR PRIOR TO THE
CLOSING DATE (IN THE CASE OF EACH LENDER LISTED ON THE SIGNATURE PAGES HEREOF ON
THE CLOSING DATE) OR ON OR PRIOR TO THE DATE OF THE ASSIGNMENT AGREEMENT
PURSUANT TO WHICH IT BECOMES A LENDER (IN THE CASE OF EACH OTHER LENDER), AND AT
SUCH OTHER TIMES AS MAY BE NECESSARY IN THE DETERMINATION OF THE BORROWER OR THE
ADMINISTRATIVE AGENT (EACH IN THE REASONABLE EXERCISE OF ITS DISCRETION), (I)
TWO ORIGINAL COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN OR W-8ECI (OR ANY
SUCCESSOR FORMS), PROPERLY COMPLETED AND DULY EXECUTED BY SUCH LENDER, AND SUCH
OTHER DOCUMENTATION REQUIRED UNDER THE INTERNAL REVENUE CODE AND REASONABLY
REQUESTED BY THE BORROWER TO ESTABLISH THAT SUCH LENDER IS NOT SUBJECT TO
DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX WITH RESPECT TO ANY
PAYMENTS TO SUCH LENDER OF PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS PAYABLE
UNDER ANY OF THE CREDIT DOCUMENTS, OR (II) IF SUCH LENDER IS NOT A “BANK” OR
OTHER PERSON DESCRIBED IN SECTION 881(C)(3) OF THE INTERNAL REVENUE CODE AND
CANNOT DELIVER EITHER INTERNAL REVENUE SERVICE FORM W-8ECI OR FORM W-8BEN
PURSUANT TO CLAUSE (I) ABOVE, A CERTIFICATE RE NON-BANK STATUS TOGETHER WITH TWO
ORIGINAL COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN (OR ANY SUCCESSOR FORM),
PROPERLY COMPLETED AND DULY EXECUTED BY SUCH LENDER, AND SUCH OTHER
DOCUMENTATION REQUIRED UNDER THE INTERNAL REVENUE CODE AND REASONABLY REQUESTED
BY THE BORROWER TO ESTABLISH THAT

40


--------------------------------------------------------------------------------



SUCH LENDER IS NOT SUBJECT TO DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL
INCOME TAX WITH RESPECT TO ANY PAYMENTS TO SUCH LENDER OF INTEREST PAYABLE UNDER
ANY OF THE CREDIT DOCUMENTS, OR (III) TO THE EXTENT SUCH NON-US LENDER IS NOT
THE BENEFICIAL OWNER (FOR EXAMPLE, WHERE THE NON-US LENDER IS A PARTNERSHIP OR
PARTICIPATING LENDER GRANTING A TYPICAL PARTICIPATION), TWO ORIGINAL COPIES OF
INTERNAL REVENUE SERVICE FORM W-8IMY (OR ANY SUCCESSOR FORM), ACCOMPANIED BY
FORM W-8ECI , W-8BEN, CERTIFICATE RE NON-BANK STATUS OR W-8BEN FROM EACH
BENEFICIAL OWNER, AS APPLICABLE.  EACH LENDER REQUIRED TO DELIVER ANY FORMS,
CERTIFICATES OR OTHER EVIDENCE WITH RESPECT TO UNITED STATES FEDERAL INCOME TAX
WITHHOLDING MATTERS PURSUANT TO THIS SECTION 2.19(E) HEREBY AGREES, FROM TIME TO
TIME AFTER THE INITIAL DELIVERY BY SUCH LENDER OF SUCH FORMS, CERTIFICATES OR
OTHER EVIDENCE, WHENEVER A LAPSE IN TIME OR CHANGE IN CIRCUMSTANCES RENDERS SUCH
FORMS, CERTIFICATES OR OTHER EVIDENCE OBSOLETE OR INACCURATE IN ANY MATERIAL
RESPECT, THAT SUCH LENDER SHALL PROMPTLY DELIVER TO THE ADMINISTRATIVE AGENT FOR
TRANSMISSION TO THE BORROWER TWO NEW ORIGINAL COPIES OF INTERNAL REVENUE SERVICE
FORM W-8BEN OR W-8ECI , OR A CERTIFICATE RE NON-BANK STATUS AND TWO ORIGINAL
COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN (OR ANY SUCCESSOR FORM) OR W-8IMY
AND THE ACCOMPANYING FORMS OR CERTIFICATES, AS THE CASE MAY BE, PROPERLY
COMPLETED AND DULY EXECUTED BY SUCH LENDER, AND SUCH OTHER DOCUMENTATION
REQUIRED UNDER THE INTERNAL REVENUE CODE AND REASONABLY REQUESTED BY THE
BORROWER TO CONFIRM OR ESTABLISH THAT SUCH LENDER IS NOT SUBJECT TO DEDUCTION OR
WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX WITH RESPECT TO PAYMENTS TO SUCH
LENDER UNDER THE CREDIT DOCUMENTS, OR NOTIFY THE ADMINISTRATIVE AGENT AND THE
BORROWER OF ITS INABILITY TO DELIVER ANY SUCH FORMS, CERTIFICATES OR OTHER
EVIDENCE.  THE BORROWER SHALL NOT BE REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO
ANY NON-US LENDER UNDER SECTION 2.19(B)(III) TO THE EXTENT THAT THE U.S. FEDERAL
WITHHOLDING TAX RESULTS FROM SUCH NON-US LENDER’S FAILURE TO DELIVER ANY SUCH
FORM OR CERTIFICATE THAT SUCH NON-US LENDER IS LEGALLY ENTITLED TO DELIVER.


2.20         OBLIGATION TO MITIGATE.  EACH LENDER AGREES THAT, AS PROMPTLY AS
PRACTICABLE AFTER THE OFFICER OF SUCH LENDER RESPONSIBLE FOR ADMINISTERING ITS
LOANS BECOMES AWARE OF THE OCCURRENCE OF AN EVENT OR THE EXISTENCE OF A
CONDITION THAT WOULD CAUSE SUCH LENDER TO BECOME AN AFFECTED LENDER OR THAT
WOULD ENTITLE SUCH LENDER TO RECEIVE PAYMENTS UNDER SECTIONS 2.17, 2.18 OR 2.19,
IT WILL, TO THE EXTENT NOT INCONSISTENT WITH THE INTERNAL POLICIES OF SUCH
LENDER AND ANY APPLICABLE LEGAL OR REGULATORY RESTRICTIONS, USE REASONABLE
EFFORTS TO (A) MAKE, ISSUE, FUND OR MAINTAIN ITS CREDIT EXTENSIONS, INCLUDING
ANY AFFECTED LOANS, THROUGH ANOTHER OFFICE OF SUCH LENDER, OR (B) TAKE SUCH
OTHER MEASURES AS SUCH LENDER MAY DEEM REASONABLE, IF AS A RESULT THEREOF THE
CIRCUMSTANCES WHICH WOULD CAUSE SUCH LENDER TO BE AN AFFECTED LENDER WOULD CEASE
TO EXIST OR THE ADDITIONAL AMOUNTS WHICH WOULD OTHERWISE BE REQUIRED TO BE PAID
TO SUCH LENDER PURSUANT TO SECTIONS 2.17, 2.18 OR 2.19 WOULD BE MATERIALLY
REDUCED AND IF, AS DETERMINED BY SUCH LENDER IN ITS SOLE DISCRETION, THE MAKING,
ISSUING, FUNDING OR MAINTAINING OF SUCH LOANS THROUGH SUCH OTHER OFFICE OR IN
ACCORDANCE WITH SUCH OTHER MEASURES, AS THE CASE MAY BE, WOULD NOT OTHERWISE
ADVERSELY AFFECT SUCH LOANS OR THE INTERESTS OF SUCH LENDER; PROVIDED SUCH
LENDER WILL NOT BE OBLIGATED TO UTILIZE SUCH OTHER OFFICE OR TAKE OTHER MEASURES
PURSUANT TO THIS SECTION 2.20 UNLESS THE BORROWER AGREES TO PAY ALL INCREMENTAL
EXPENSES INCURRED BY SUCH LENDER AS A RESULT OF UTILIZING SUCH OTHER OFFICE OR
TAKE OTHER MEASURES AS DESCRIBED ABOVE.  A CERTIFICATE AS TO THE AMOUNT OF ANY
SUCH EXPENSES PAYABLE BY THE BORROWER PURSUANT TO THIS SECTION 2.20 (SETTING
FORTH IN REASONABLE DETAIL THE BASIS FOR REQUESTING SUCH AMOUNT) SUBMITTED BY
SUCH LENDER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


2.21         [RESERVED].


2.22         REMOVAL OR REPLACEMENT OF A LENDER.  ANYTHING CONTAINED HEREIN TO
THE CONTRARY NOTWITHSTANDING, IN THE EVENT THAT:  (A) (I) ANY LENDER (AN
“INCREASED-COST LENDER”) SHALL GIVE NOTICE TO THE BORROWER THAT SUCH LENDER IS
AN AFFECTED LENDER OR THAT SUCH LENDER IS ENTITLED TO RECEIVE PAYMENTS UNDER
SECTION  2.17, 2.18 OR 2.19, (II) THE CIRCUMSTANCES WHICH HAVE CAUSED SUCH
LENDER TO BE AN AFFECTED LENDER OR WHICH ENTITLE SUCH LENDER TO RECEIVE SUCH
PAYMENTS SHALL REMAIN IN EFFECT, AND (III) SUCH LENDER

41


--------------------------------------------------------------------------------



SHALL FAIL TO WITHDRAW SUCH NOTICE WITHIN FIVE BUSINESS DAYS AFTER THE
BORROWER’S REQUEST FOR SUCH WITHDRAWAL; OR (B) IN CONNECTION WITH ANY PROPOSED
AMENDMENT, MODIFICATION, TERMINATION, WAIVER OR CONSENT WITH RESPECT TO ANY OF
THE PROVISIONS HEREOF AS CONTEMPLATED BY SECTION 10.5(B), THE CONSENT OF
REQUISITE LENDERS SHALL HAVE BEEN OBTAINED BUT THE CONSENT OF ONE OR MORE OF
SUCH OTHER LENDERS (EACH A “NON-CONSENTING LENDER”) WHOSE CONSENT IS REQUIRED
SHALL NOT HAVE BEEN OBTAINED; THEN, WITH RESPECT TO EACH SUCH INCREASED-COST
LENDER OR NON-CONSENTING LENDER (EACH, A “TERMINATED LENDER”), THE BORROWER MAY,
BY GIVING WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AND ANY TERMINATED LENDER
OF ITS ELECTION TO DO SO, ELECT TO CAUSE SUCH TERMINATED LENDER (AND SUCH
TERMINATED LENDER HEREBY IRREVOCABLY AGREES) TO ASSIGN ITS OUTSTANDING LOANS, IF
ANY, IN FULL TO ONE OR MORE ELIGIBLE ASSIGNEES (EACH, A “REPLACEMENT LENDER”) IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 10.6 AND SUCH TERMINATED LENDER SHALL
PAY ANY FEES PAYABLE THEREUNDER IN CONNECTION WITH SUCH ASSIGNMENT; PROVIDED (1)
ON THE DATE OF SUCH ASSIGNMENT, THE REPLACEMENT LENDER SHALL PAY TO TERMINATED
LENDER AN AMOUNT EQUAL TO THE PRINCIPAL OF, AND ALL ACCRUED INTEREST ON, ALL
OUTSTANDING LOANS OF THE TERMINATED LENDER; (2) ON THE DATE OF SUCH ASSIGNMENT,
THE BORROWER SHALL PAY ANY AMOUNTS PAYABLE TO SUCH TERMINATED LENDER PURSUANT TO
SECTION 2.17, 2.18 OR 2.19, OR OTHERWISE AS IF IT WERE A PREPAYMENT; (3) TO THE
EXTENT AN ASSIGNMENT TO SUCH REPLACEMENT LENDER WOULD REQUIRE THE CONSENT OF THE
ADMINISTRATIVE AGENT UNDER SECTION 10.6, SUCH REPLACEMENT LENDER SHALL BE
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT; AND (4) IN THE EVENT SUCH
TERMINATED LENDER IS A NON-CONSENTING LENDER, EACH REPLACEMENT LENDER SHALL
CONSENT, AT THE TIME OF SUCH ASSIGNMENT, TO EACH MATTER IN RESPECT OF WHICH SUCH
TERMINATED LENDER WAS A NON-CONSENTING LENDER.  UPON THE PREPAYMENT OF ALL
AMOUNTS OWING TO ANY TERMINATED LENDER AND THE TERMINATION OF SUCH TERMINATED
LENDER’S TERM LOAN COMMITMENTS, SUCH TERMINATED LENDER SHALL NO LONGER
CONSTITUTE A “LENDER” FOR PURPOSES HEREOF; PROVIDED ANY RIGHTS OF SUCH
TERMINATED LENDER TO INDEMNIFICATION HEREUNDER SHALL SURVIVE AS TO SUCH
TERMINATED LENDER.  EACH LENDER AGREES THAT, IF IT BECOMES A TERMINATED LENDER
AND ITS RIGHTS AND CLAIMS ARE ASSIGNED HEREUNDER TO A REPLACEMENT LENDER
PURSUANT TO THIS SECTION 2.22, IT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AGREEMENT TO EVIDENCE SUCH ASSIGNMENT,
TOGETHER WITH ANY NOTE (IF SUCH LOANS ARE EVIDENCED BY A NOTE) EVIDENCING THE
LOANS SUBJECT TO SUCH ASSIGNMENT AGREEMENT; PROVIDED, HOWEVER, THAT THE FAILURE
OF ANY TERMINATED LENDER TO EXECUTE AN ASSIGNMENT AGREEMENT SHALL NOT RENDER
SUCH ASSIGNMENT INVALID.


2.23         EXCHANGE NOTES.


(A)           SUBJECT TO SATISFACTION OF THE PROVISIONS OF THIS SECTION 2.23 AND
IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER HEREIN SET
FORTH, ON AND AFTER THE INITIAL MATURITY DATE, EACH LENDER WILL HAVE THE OPTION
TO NOTIFY (AN “EXCHANGE NOTICE”) THE ADMINISTRATIVE AGENT IN WRITING OF ITS
REQUEST FOR SENIOR SUBORDINATED EXCHANGE NOTES (INDIVIDUALLY, AN “EXCHANGE NOTE”
AND COLLECTIVELY, THE “EXCHANGE NOTES”) IN EXCHANGE FOR LOANS BORROWED
HEREUNDER.  EACH LENDER’S EXCHANGE NOTICE SHALL INDICATE THE AGGREGATE PRINCIPAL
AMOUNT OF LOANS THAT SUCH LENDER DESIRES TO EXCHANGE FOR EXCHANGE NOTES PURSUANT
TO THIS SECTION 2.23, WHICH SHALL BE IN A MINIMUM AMOUNT OF $2,000 (AND INTEGRAL
MULTIPLES OF $1,000 IN EXCESS THEREOF) AND, IF SUCH LENDER HOLDS EXTENDED NOTES,
BE ACCOMPANIED BY THE EXTENDED NOTES TO BE EXCHANGED FOR EXCHANGE NOTES.  LOANS
DELIVERED TO THE BORROWER IN EXCHANGE FOR EXCHANGE NOTES SHALL BE CANCELED BY
THE BORROWER, AND THE CORRESPONDING AMOUNT OF THE LOAN DEEMED REPAID AND THE
EXCHANGE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE TERMS
OF THE EXCHANGE NOTE INDENTURE.  IT IS UNDERSTOOD AND AGREED THAT THE LOANS
EXCHANGED FOR EXCHANGE NOTES CONSTITUTE THE SAME INDEBTEDNESS AS SUCH EXCHANGE
NOTES AND THAT NO NOVATION SHALL BE EFFECTED BY ANY SUCH EXCHANGE.


(B)           NOTWITHSTANDING THE FOREGOING, SUCH LENDER’S LOANS SHALL ONLY BE
EXCHANGED FOR EXCHANGE NOTES HEREUNDER UPON THE OCCURRENCE OF AN EXCHANGE
TRIGGER EVENT, NOTICE OF WHICH SHALL BE PROVIDED TO THE BORROWER AND ALL SUCH
LENDERS BY THE ADMINISTRATIVE AGENT.  THEREAFTER, THE BORROWER SHALL A SET A
DATE (THE “EXCHANGE DATE”) FOR THE EXCHANGE OF LOANS FOR EXCHANGE NOTES, WHICH
DATE SHALL BE NO

42


--------------------------------------------------------------------------------



LESS THAN TEN BUSINESS DAYS AND NO MORE THAN TWENTY BUSINESS DAYS AFTER SUCH
EXCHANGE TRIGGER EVENT; PROVIDED THAT SUCH EXCHANGE DATE SHALL NOT OCCUR PRIOR
TO THE INITIAL MATURITY DATE.  BORROWER SHALL NOT BE OBLIGATED TO ESTABLISH MORE
THAN ONE EXCHANGE DATE NOR EFFECT THE EXCHANGE OF ANY LOANS FOR EXCHANGE NOTES
ON MORE THAN ONE OCCASION.


(C)           ON SUCH EXCHANGE DATE, THE BORROWER SHALL EXECUTE AND DELIVER, OR
CAUSE THE EXCHANGE NOTE TRUSTEE TO EXECUTE AND DELIVER, TO EACH LENDER THAT
EXCHANGES LOANS, AN EXCHANGE NOTE IN THE PRINCIPAL AMOUNT EQUAL TO 100% OF THE
AGGREGATE PRINCIPAL AMOUNT (INCLUDING ANY ACCRUED AND UNPAID INTEREST NOT
REQUIRED TO BE PAID IN CASH) OF SUCH LOAN (OR PORTION THEREOF) FOR WHICH EACH
SUCH EXCHANGE NOTE IS BEING EXCHANGED.  THE EXCHANGE NOTES SHALL BE GOVERNED BY
THE EXCHANGE NOTE INDENTURE.  UPON ISSUANCE OF THE EXCHANGE NOTES, ANY NOTES
DELIVERED HEREUNDER SHALL BE CANCELED BY BORROWER AND THE CORRESPONDING AMOUNT
OF THE LOANS DEEMED REPAID.  IF A DEFAULT (BUT NOT AN EVENT OF DEFAULT) SHALL
HAVE OCCURRED AND BE CONTINUING ON THE DATE OF SUCH EXCHANGE, ANY NOTICES GIVEN
OR CURE PERIODS COMMENCED WHILE ANY SUCH LOAN WAS OUTSTANDING SHALL BE DEEMED
GIVEN OR COMMENCED (AS OF THE ACTUAL DATES THEREOF) FOR ALL PURPOSES WITH
RESPECT TO THE EXCHANGE NOTES (WITH THE SAME EFFECT AS IF THE EXCHANGE NOTES HAD
BEEN OUTSTANDING AS OF THE ACTUAL DATES THEREOF).


(D)           EACH LENDER (OTHER THAN CNAI OR JPMCB OR THEIR RESPECTIVE
AFFILIATES) THAT EXCHANGES EXTENDED TERM LOANS FOR EXCHANGE NOTES SHALL HAVE THE
RIGHT TO FIX THE INTEREST RATE ON ITS EXCHANGE NOTE (EACH SUCH EXCHANGE NOTE
BEING A “FIXED RATE EXCHANGE NOTE”) AT A RATE NOT HIGHER THAN THE THEN
APPLICABLE INTEREST RATE ON SUCH EXTENDED TERM LOAN.  NOTWITHSTANDING THE
PRECEDING SENTENCE, UPON THE WRITTEN REPRESENTATION OF A LENDER, CERTIFIED TO BY
AN AUTHORIZED OFFICER, TRANSFERRING AN EXCHANGE NOTE THAT AN INTEREST RATE
HIGHER THAN THE THEN APPLICABLE INTEREST RATE ON SUCH EXTENDED TERM LOAN (SUCH
HIGHER RATE, THE “TRANSFER RATE”) IS NECESSARY IN ORDER TO PERMIT SUCH LENDER TO
TRANSFER SUCH EXCHANGE NOTE TO A THIRD PARTY AND RECEIVE GROSS CONSIDERATION
EQUAL TO THE PRINCIPAL AMOUNT THEREOF PLUS ALL ACCRUED AND UNPAID INTEREST TO
THE DATE OF SUCH TRANSFER, THEN SUCH INTEREST RATE ON THE FIXED RATE EXCHANGE
NOTE SHALL BE FIXED AT A RATE NOT HIGHER THAN THE TRANSFER RATE; PROVIDED THAT
SUCH TRANSFER RATE SHALL NOT EXCEED A RATE OF 11.25% PER ANNUM.


(E)           THE BORROWER SHALL, AS PROMPTLY AS PRACTICABLE AFTER BEING
REQUESTED TO DO SO BY THE LENDERS PURSUANT TO THE TERMS OF THIS AGREEMENT AND
FOLLOWING THE DATE OF THE EXCHANGE TRIGGER EVENT, (I) SELECT A BANK OR TRUST
COMPANY REASONABLY ACCEPTABLE TO THE LENDERS TO ACT AS EXCHANGE NOTE TRUSTEE,
(II) ENTER INTO THE EXCHANGE NOTE REGISTRATION RIGHTS AGREEMENT AND THE EXCHANGE
NOTE INDENTURE, AND (III) CAUSE COUNSEL TO THE BORROWER TO DELIVER TO THE
ADMINISTRATIVE AGENT AN EXECUTED LEGAL OPINION IN FORM AND SUBSTANCE CUSTOMARY
FOR A TRANSACTION OF THAT TYPE TO BE MUTUALLY AGREED UPON BY THE BORROWER AND
THE ADMINISTRATIVE AGENT (INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO DUE
AUTHORIZATION, EXECUTION AND DELIVERY; VALIDITY; AND ENFORCEABILITY OF THE
EXCHANGE DOCUMENTS AND THE EXCHANGE AND REGISTRATION RIGHTS AGREEMENT REFERRED
TO IN CLAUSE (II) ABOVE).  THE EXCHANGE NOTE TRUSTEE SHALL AT ALL TIMES BE A
CORPORATION ORGANIZED AND DOING BUSINESS UNDER THE LAWS OF THE UNITED STATES OR
THE STATE OF NEW YORK, IN GOOD STANDING AND HAVING ITS PRINCIPAL OFFICES IN THE
BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK, WHICH IS AUTHORIZED UNDER SUCH
LAWS TO EXERCISE CORPORATE TRUST POWERS AND IS SUBJECT TO SUPERVISION OR
EXAMINATION BY FEDERAL OR STATE AUTHORITY AND WHICH HAS A COMBINED CAPITAL AND
SURPLUS OF NOT LESS THAN $500,000,000.


SECTION 3.                                      CONDITIONS PRECEDENT


3.1           CLOSING DATE.  THE OBLIGATION OF EACH LENDER TO MAKE A CREDIT
EXTENSION ON THE CLOSING DATE IS SUBJECT TO THE SATISFACTION, OR WAIVER IN
ACCORDANCE WITH SECTION 10.5, OF THE FOLLOWING CONDITIONS ON OR BEFORE THE
CLOSING DATE:

43


--------------------------------------------------------------------------------


(a)                                  Credit Documents.  The Administrative Agent
shall have received sufficient copies of each Credit Document originally
executed and delivered by each applicable Credit Party for each Lender.

(b)                                 Organizational Documents; Incumbency.  The
Administrative Agent shall have received (i) copies of the Organizational
Documents of each Credit Party, and, to the extent applicable, certified as of a
recent date by the appropriate governmental official; (ii) signature and
incumbency certificates of the officers of such Person executing the Credit
Documents to which it is a party; (iii) resolutions of the Board of Directors or
similar governing body of each Credit Party approving and authorizing the
execution, delivery and performance of this Agreement and the other Credit
Documents and the Related Agreements to which it is a party or by which it or
its assets may be bound as of the Closing Date, certified as of the Closing Date
by its secretary or an assistant secretary as being in full force and effect
without modification or amendment; and (iv) a “long-form” good standing
certificate from the applicable Governmental Authority of each Credit Party’s
jurisdiction of incorporation, organization or formation, each dated a recent
date prior to the Closing Date.

(c)                                  Organizational and Capital Structure.  The
organizational structure and capital structure of the Borrower and its
Subsidiaries, both before and after giving effect to the Purchase, shall be as
set forth on Schedule 4.2.

(d)                                 Consummation of the Acquisition.  The
Purchase shall be consummated concurrently with the occurrence of the Closing
Date in accordance with the Acquisition Agreement, without amendment,
modification or waiver thereof which is adverse to the Lenders in any material
respect (including, without limitation, the Material Adverse Change (as defined
in the Acquisition Agreement) condition set forth in the Acquisition Agreement)
without the prior consent of the Joint Lead Arrangers, all as certified in the
Closing Date Certificate.

(e)                                  Revolving Credit Facility.  The
Administrative Agent shall have received reasonably satisfactory evidence that,
concurrently with the occurrence of the Closing Date, the “Closing Date” (under
and as defined in the Revolving Credit Agreement) shall have occurred and the
Borrower shall have received commitments under the Revolving Credit Agreement of
not less than $300,000,000.

(f)                                    Term Loan Facility.  The Administrative
Agent shall have received reasonably satisfactory evidence that, concurrently
with the occurrence of the Closing Date, the “Closing Date” (under and as
defined in the Term Loan Agreement) shall have occurred and the Borrower shall
have received gross cash proceeds from the extensions of credit under the Term
Loan Agreement of not less than $880,000,000.

(g)                                 Refinancing; Indebtedness.

(I)                                     THE REFINANCING SHALL HAVE BEEN
CONSUMMATED TO THE SATISFACTION OF THE ADMINISTRATIVE AGENT; THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A “PAY-OFF” LETTER IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT WITH RESPECT TO ALL DEBT BEING
REFINANCED IN THE REFINANCING.

(II)                                  AFTER GIVING EFFECT TO THE TRANSACTIONS,
NONE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL HAVE OUTSTANDING ANY
INDEBTEDNESS OR PREFERRED STOCK OTHER THAN (I) THE LOANS AND CREDIT EXTENSIONS
HEREUNDER, (II) THE REVOLVING LOANS, (III) THE TERM LOANS, THE INDEBTEDNESS
DESCRIBED

44


--------------------------------------------------------------------------------


IN SECTIONS 6.1(B) THROUGH 6.1(H) OR LISTED ON SCHEDULE 6.1 AND
(IV) INDEBTEDNESS OWED TO THE BORROWER OR ANY GUARANTOR.

(h)                                 [Reserved].

(i)                                     [Reserved].

(j)                                     Pro Forma Financial Statements.  Lenders
shall have received from the Borrower (i) the Historical Financial Statements
and (ii) pro forma consolidated balance sheets of the Borrower and its
Subsidiaries as at the Closing Date, and reflecting the consummation of the
Transactions, which pro forma financial statements shall be in form and
substance satisfactory to the Administrative Agent, together with a certificate
of the Borrower to the effect that such statements accurately present the
estimated pro forma financial position of the Borrower and its Subsidiaries in
all material respects and were prepared in good faith based on management
estimates and assumptions believed to be reasonable when made.

(k)                                  [Reserved].

(l)                                     Opinions of Counsel to Credit Parties. 
The Agents and the Lenders shall have received favorable written opinions of (i)
Munger, Tolles & Olson LLP, counsel for Credit Parties, in the form of
Exhibit D, (ii) Armstrong Teasedale LLP, counsel to the Credit Parties in
Nevada, (iii) Cohen & Grisby, counsel to the Credit Parties in Pennsylvania and
(iv) Latham & Watkins, LLP, counsel to the Credit Parties in New York, in each
case, as to such other matters as the Administrative Agent may reasonably
request, dated as of the Closing Date and otherwise in form and substance
reasonably satisfactory to the Administrative Agent (and each Credit Party
hereby instructs such counsel to deliver such opinions to the Agents and
Lenders).

(m)                               Fees.  The Borrower shall have paid to the
Joint Lead Arrangers and the Facility Agent the fees payable on the Closing Date
referred to in Section 2.10 or as otherwise provided in the Fee Letter.

(n)                                 Representations and Warranties.  On the
Closing Date, the representations and warranties made by the Credit Parties in
Sections 4.1, 4.3, 4.6, 4.16, 4.17, 4.26 and 4.27 as they relate to the Credit
Parties at such time shall be true and correct in all material respects;
provided that any representation and warranty that is qualified as to
materiality or “Material Adverse Effect” shall be true and correct in all
respects.

(o)                                 Solvency Certificate.  On the Closing Date,
the Administrative shall have received a Solvency Certificate from the chief
financial officer of the Borrower demonstrating that after giving effect to the
consummation of the Transactions, the Borrower and its Subsidiaries, on a
consolidated basis, are Solvent.

(p)                                 Closing Date Certificate.  The Borrower
shall have delivered to the Administrative Agent an original executed Closing
Date Certificate, together with all attachments thereto.

(q)                                 [Reserved].

(r)                                    [Reserved].

(s)                                  [Reserved].

45


--------------------------------------------------------------------------------


(t)                                    Patriot Act Information.  Each of the
Credit Parties shall have provided the documentation and other information to
the Lenders that is required by regulatory authorities under applicable “know
your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Patriot Act.

(u)                                 Funding Notice.  The Administrative Agent
shall have received a fully executed and delivered Funding Notice.

(v)                                 No Defaults.  As of the Closing Date, no
event shall have occurred and be continuing or would result from the
consummation of the applicable Credit Extension that would constitute a Default
or an Event of Default.

Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date.


3.2                                 INITIAL MATURITY DATE.  SUBJECT TO NO
DEFAULT OR EVENT OF DEFAULT UNDER SECTION 8.1(A), (F) AND (G) WITH RESPECT TO
THE BORROWER OR ANY SUBSIDIARY AND THE CONCURRENT PAYMENT OF ANY FEES OWING
UNDER THE FEE LETTER, THE INITIAL LOANS SHALL AUTOMATICALLY BE CONVERTED INTO
EXTENDED TERM LOANS BY THE BORROWER ON THE INITIAL MATURITY DATE IN AN AGGREGATE
PRINCIPAL AMOUNT EQUAL TO THE THEN OUTSTANDING PRINCIPAL AMOUNT OF THE INITIAL
LOANS (INCLUDING ANY ACCRUED INTEREST NOT REQUIRED TO BE PAID IN CASH).


SECTION 4.                                      REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement and to make each
Credit Extension to be made thereby, each Credit Party represents and warrants
to each Lender, on the Closing Date, that the following statements are true and
correct (it being understood and agreed that the representations and warranties
made on the Closing Date are deemed to be made concurrently with the
consummation of the Transactions):


4.1                                 ORGANIZATION; REQUISITE POWER AND AUTHORITY;
QUALIFICATION.  EACH OF THE BORROWER AND ITS SUBSIDIARIES (A) IS DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
ORGANIZATION AS IDENTIFIED IN SCHEDULE 4.1, (B) HAS ALL REQUISITE POWER AND
AUTHORITY TO OWN AND OPERATE ITS PROPERTIES, TO CARRY ON ITS BUSINESS AS NOW
CONDUCTED AND AS PROPOSED TO BE CONDUCTED, TO ENTER INTO THE CREDIT DOCUMENTS TO
WHICH IT IS A PARTY AND TO CARRY OUT THE TRANSACTIONS CONTEMPLATED THEREBY, AND
(C) IS QUALIFIED TO DO BUSINESS AND IN GOOD STANDING IN EVERY JURISDICTION WHERE
ITS ASSETS ARE LOCATED AND WHEREVER ITS OWNERSHIP, OPERATION OF PROPERTIES OR
THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT IN JURISDICTIONS
WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING HAS NOT HAD, AND COULD
NOT BE REASONABLY EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


4.2                                 CAPITAL STOCK AND OWNERSHIP.  THE CAPITAL
STOCK OF EACH OF THE BORROWER AND ITS SUBSIDIARIES HAS BEEN DULY AUTHORIZED AND
VALIDLY ISSUED AND IS FULLY PAID AND NON-ASSESSABLE.  EXCEPT AS SET FORTH ON
SCHEDULE 4.2, AS OF THE DATE HEREOF, THERE IS NO EXISTING OPTION, WARRANT, CALL,
RIGHT, COMMITMENT OR OTHER AGREEMENT TO WHICH THE BORROWER OR ANY OF ITS
SUBSIDIARIES IS A PARTY REQUIRING, AND THERE IS NO MEMBERSHIP INTEREST OR OTHER
CAPITAL STOCK OF THE BORROWER OR ANY OF ITS SUBSIDIARIES OUTSTANDING WHICH UPON
CONVERSION OR EXCHANGE WOULD REQUIRE, THE ISSUANCE BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES OF ANY ADDITIONAL MEMBERSHIP INTERESTS OR OTHER CAPITAL STOCK OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES OR OTHER SECURITIES CONVERTIBLE INTO,
EXCHANGEABLE FOR OR EVIDENCING THE RIGHT TO SUBSCRIBE FOR OR PURCHASE, A
MEMBERSHIP INTEREST OR OTHER CAPITAL STOCK OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES.  SCHEDULE 4.2 CORRECTLY SETS FORTH THE OWNERSHIP INTEREST OF THE
BORROWER AND EACH OF ITS SUBSIDIARIES AS OF THE CLOSING DATE.

46


--------------------------------------------------------------------------------



4.3                                 DUE AUTHORIZATION.  THE EXECUTION, DELIVERY
AND PERFORMANCE OF THE CREDIT DOCUMENTS HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY ACTION ON THE PART OF EACH CREDIT PARTY THAT IS A PARTY THERETO.


4.4                                 NO CONFLICT.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY CREDIT PARTIES OF THE CREDIT DOCUMENTS TO WHICH THEY ARE PARTIES
AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE CREDIT DOCUMENTS DO
NOT AND WILL NOT (A) VIOLATE (I) ANY PROVISION OF ANY LAW OR ANY GOVERNMENTAL
RULE OR REGULATION APPLICABLE TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, (II)
ANY OF THE ORGANIZATIONAL DOCUMENTS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES,
OR (III) ANY ORDER, JUDGMENT OR DECREE OF ANY COURT OR OTHER AGENCY OF
GOVERNMENT BINDING ON THE BORROWER OR ANY OF ITS SUBSIDIARIES EXCEPT, IN THE
CASE OF THE FOREGOING CLAUSES (I) AND (III) TO THE EXTENT SUCH VIOLATION COULD
NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (B) CONFLICT WITH,
RESULT IN A BREACH OF OR CONSTITUTE (WITH DUE NOTICE OR LAPSE OF TIME OR BOTH) A
DEFAULT UNDER ANY CONTRACTUAL OBLIGATION OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES EXCEPT TO THE EXTENT SUCH CONFLICT, BREACH OR DEFAULT COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (C) RESULT IN OR
REQUIRE THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF THE PROPERTIES OR
ASSETS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES (OTHER THAN ANY LIENS CREATED
UNDER THE TERM LOAN CREDIT DOCUMENTS OR LIENS CREATED UNDER THE REVOLVING CREDIT
DOCUMENTS); OR (D) REQUIRE ANY APPROVAL OF STOCKHOLDERS, MEMBERS OR PARTNERS OR
ANY APPROVAL OR CONSENT OF ANY PERSON UNDER ANY CONTRACTUAL OBLIGATION OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES, EXCEPT FOR SUCH APPROVALS OR CONSENTS WHICH
WILL BE OBTAINED ON OR BEFORE THE CLOSING DATE AND DISCLOSED IN WRITING TO THE
LENDERS AND EXCEPT FOR ANY SUCH APPROVALS OR CONSENTS THE FAILURE OF WHICH TO
OBTAIN WILL NOT HAVE A MATERIAL ADVERSE EFFECT.


4.5                                 GOVERNMENTAL CONSENTS.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY THE CREDIT PARTIES OF THE CREDIT DOCUMENTS TO WHICH
THEY ARE PARTIES AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE
CREDIT DOCUMENTS DO NOT AND WILL NOT REQUIRE ANY REGISTRATION WITH, CONSENT OR
APPROVAL OF, OR NOTICE TO, OR OTHER ACTION TO, WITH OR BY, ANY GOVERNMENTAL
AUTHORITY, AS OF THE CLOSING DATE.


4.6                                 BINDING OBLIGATION.  EACH CREDIT DOCUMENT
HAS BEEN DULY EXECUTED AND DELIVERED BY EACH CREDIT PARTY THAT IS A PARTY
THERETO AND IS THE LEGALLY VALID AND BINDING OBLIGATION OF SUCH CREDIT PARTY,
ENFORCEABLE AGAINST SUCH CREDIT PARTY IN ACCORDANCE WITH ITS RESPECTIVE TERMS,
EXCEPT AS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR SIMILAR LAWS RELATING TO OR LIMITING CREDITORS’ RIGHTS GENERALLY OR BY
EQUITABLE PRINCIPLES.


4.7                                 HISTORICAL FINANCIAL STATEMENTS.  THE
HISTORICAL FINANCIAL STATEMENTS WERE PREPARED IN CONFORMITY WITH GAAP AND FAIRLY
PRESENT, IN ALL MATERIAL RESPECTS, THE FINANCIAL POSITION, ON A CONSOLIDATED
BASIS, OF THE PERSONS DESCRIBED IN SUCH FINANCIAL STATEMENTS AS AT THE
RESPECTIVE DATES THEREOF AND THE RESULTS OF OPERATIONS AND CASH FLOWS, ON A
CONSOLIDATED BASIS, OF THE ENTITIES DESCRIBED THEREIN FOR EACH OF THE PERIODS
THEN ENDED, SUBJECT, IN THE CASE OF ANY SUCH UNAUDITED FINANCIAL STATEMENTS, TO
CHANGES RESULTING FROM AUDIT AND NORMAL YEAR-END ADJUSTMENTS.  AS OF THE CLOSING
DATE, NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS ANY CONTINGENT
LIABILITY OR LIABILITY FOR TAXES, LONG-TERM LEASE OR UNUSUAL FORWARD OR
LONG-TERM COMMITMENT THAT IS NOT REFLECTED IN THE HISTORICAL FINANCIAL
STATEMENTS OR THE NOTES THERETO AND WHICH IN ANY SUCH CASE IS MATERIAL IN
RELATION TO THE BUSINESS, OPERATIONS, PROPERTIES, ASSETS, CONDITION (FINANCIAL
OR OTHERWISE) OR RESULTS OF OPERATIONS OF THE BORROWER AND ANY OF ITS
SUBSIDIARIES TAKEN AS A WHOLE.


4.8                                 PROJECTIONS.  ON AND AS OF THE CLOSING DATE,
THE PROJECTIONS OF THE BORROWER AND ITS SUBSIDIARIES FOR THE PERIOD OF FISCAL
YEAR 2008 THROUGH AND INCLUDING FISCAL YEAR 2015 (THE “PROJECTIONS”) ARE BASED
ON GOOD FAITH ESTIMATES MADE BY THE MANAGEMENT OF THE BORROWER BASED ON
ASSUMPTIONS BELIEVED TO BE REASONABLE WHEN MADE; PROVIDED, THAT IT IS UNDERSTOOD
AND AGREED THAT ACTUAL RESULTS OF THE BORROWER AND ITS SUBSIDIARIES MAY DIFFER
FROM THE RESULTS PROJECTED IN SUCH PROJECTIONS AND THAT SUCH DIFFERENCES MAY BE
MATERIAL.

47


--------------------------------------------------------------------------------



4.9                                 NO MATERIAL ADVERSE CHANGE.  SINCE JANUARY
31, 2007, NO EVENT, CIRCUMSTANCE OR CHANGE HAS OCCURRED THAT HAS CAUSED OR
EVIDENCES, OR COULD REASONABLY BE EXPECTED TO RESULT IN, EITHER IN ANY CASE OR
IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


4.10                           INSURANCE.  ALL POLICIES OF INSURANCE OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES, INCLUDING POLICIES OF LIFE, FIRE, THEFT,
PRODUCT LIABILITY, PUBLIC LIABILITY, PROPERTY DAMAGE, OTHER CASUALTY, EMPLOYEE
FIDELITY, WORKERS’ COMPENSATION AND EMPLOYEE HEALTH AND WELFARE INSURANCE, ARE
IN FULL FORCE AND EFFECT AND ARE OF A NATURE AND PROVIDE SUCH COVERAGE AS IS
SUFFICIENT AND AS IS CUSTOMARILY CARRIED BY BUSINESSES OF THE SIZE AND CHARACTER
OF SUCH PERSON.


4.11                           COMPLIANCE WITH LAWS; ADVERSE PROCEEDINGS, ETC. 
THERE ARE NO ADVERSE PROCEEDINGS, INDIVIDUALLY OR IN THE AGGREGATE, THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NEITHER THE BORROWER
NOR ANY OF ITS SUBSIDIARIES (A) IS IN VIOLATION OF ANY APPLICABLE LAWS,
STATUTES, REGULATIONS OR ORDERS (INCLUDING ENVIRONMENTAL LAWS), OR ANY
APPLICABLE RESTRICTIONS IMPOSED BY ANY GOVERNMENTAL AUTHORITY GOVERNING THE
CONDUCT OF BUSINESS OR OWNERSHIP OF PROPERTY BY THE BORROWER OR ANY SUCH
SUBSIDIARY, IN EACH CASE, THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, OR (B) IS SUBJECT TO
OR IN DEFAULT WITH RESPECT TO ANY FINAL JUDGMENTS, WRITS, INJUNCTIONS, DECREES,
RULES OR REGULATIONS OF ANY COURT OR ANY FEDERAL, STATE, MUNICIPAL OR OTHER
GOVERNMENTAL DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY OR INSTRUMENTALITY,
DOMESTIC OR FOREIGN, THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


4.12                           PAYMENT OF TAXES.  ALL MATERIAL TAX RETURNS AND
REPORTS OF THE BORROWER AND ITS SUBSIDIARIES REQUIRED TO BE FILED BY ANY OF THEM
HAVE BEEN TIMELY FILED AND THE BORROWER AND ITS SUBSIDIARIES HAVE DULY AND
TIMELY PAID, COLLECTED, WITHHELD, OR REMITTED OR CAUSED TO BE DULY AND TIMELY
PAID, COLLECTED, WITHHELD, OR REMITTED ALL MATERIAL TAXES (WHETHER OR NOT SHOWN
ON ANY TAX RETURN) DUE AND PAYABLE, COLLECTIBLE, WITHHOLDABLE OR REMITTABLE BY
IT AND ALL ASSESSMENTS RECEIVED BY IT, EXCEPT TAXES THAT ARE BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH THE BORROWER OR ANY OF ITS
SUBSIDIARIES HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES IN ACCORDANCE WITH
GAAP.


4.13                           PROPERTIES.  EACH OF THE BORROWER AND ITS
SUBSIDIARIES HAS GOOD TITLE IN FEE SIMPLE TO, OR A VALID LEASEHOLD INTEREST IN,
ALL ITS REAL PROPERTY, AND GOOD TITLE TO, OR A VALID LEASEHOLD INTEREST IN, ALL
ITS OTHER PROPERTY, EXCEPT WHERE THE FAILURE TO HAVE SUCH TITLE WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


4.14                           ENVIRONMENTAL MATTERS.  NEITHER THE BORROWER NOR
ANY OF ITS SUBSIDIARIES NOR ANY OF THEIR RESPECTIVE FACILITIES OR OPERATIONS ARE
SUBJECT TO ANY OUTSTANDING WRITTEN ORDER, CONSENT DECREE OR SETTLEMENT AGREEMENT
WITH ANY PERSON RELATING TO ANY ENVIRONMENTAL LAW, ANY ENVIRONMENTAL CLAIM, OR
ANY HAZARDOUS MATERIALS ACTIVITY THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NEITHER THE BORROWER
NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY LETTER OR REQUEST FOR INFORMATION
UNDER SECTION 104 OF THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND
LIABILITY ACT (42 U.S.C. § 9604) OR ANY COMPARABLE STATE LAW.  THERE ARE AND, TO
EACH OF THE BORROWER’S AND ITS SUBSIDIARIES’ KNOWLEDGE, HAVE BEEN, NO
CONDITIONS, OCCURRENCES, OR HAZARDOUS MATERIALS ACTIVITIES WHICH COULD
REASONABLY BE EXPECTED TO FORM THE BASIS OF AN ENVIRONMENTAL CLAIM AGAINST THE
BORROWER OR ANY OF ITS SUBSIDIARIES THAT, INDIVIDUALLY OR IN THE AGGREGATE,
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NEITHER THE
BORROWER NOR ANY OF ITS SUBSIDIARIES NOR, TO ANY CREDIT PARTY’S KNOWLEDGE, ANY
PREDECESSOR OF THE BORROWER OR ANY OF ITS SUBSIDIARIES HAS FILED ANY NOTICE
UNDER ANY ENVIRONMENTAL LAW INDICATING PAST OR PRESENT TREATMENT OF HAZARDOUS
MATERIALS AT ANY FACILITY, AND NONE OF THE BORROWER’S OR ANY OF ITS
SUBSIDIARIES’ OPERATIONS INVOLVES THE GENERATION, TRANSPORTATION, TREATMENT,
STORAGE OR DISPOSAL OF HAZARDOUS WASTE, AS DEFINED UNDER 40 C.F.R. PARTS 260-270
OR ANY STATE EQUIVALENT.  COMPLIANCE WITH ALL CURRENT OR REASONABLY FORESEEABLE
FUTURE REQUIREMENTS PURSUANT TO OR UNDER

48


--------------------------------------------------------------------------------



ENVIRONMENTAL LAWS COULD NOT BE REASONABLY EXPECTED TO HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  NO EVENT OR CONDITION HAS OCCURRED OR
IS OCCURRING WITH RESPECT TO THE BORROWER OR ANY OF ITS SUBSIDIARIES RELATING TO
ANY ENVIRONMENTAL LAW, ANY RELEASE OF HAZARDOUS MATERIALS, OR ANY HAZARDOUS
MATERIALS ACTIVITY WHICH INDIVIDUALLY OR IN THE AGGREGATE HAS, OR COULD
REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


4.15                           NO DEFAULTS.  NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES IS IN DEFAULT IN THE PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY
OF THE OBLIGATIONS, COVENANTS OR CONDITIONS CONTAINED IN ANY OF ITS CONTRACTUAL
OBLIGATIONS, AND NO CONDITION EXISTS WHICH, WITH THE GIVING OF NOTICE OR THE
LAPSE OF TIME OR BOTH, COULD CONSTITUTE SUCH A DEFAULT, EXCEPT WHERE THE
CONSEQUENCES, DIRECT OR INDIRECT, OF SUCH DEFAULT OR DEFAULTS, IF ANY, COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


4.16                           GOVERNMENTAL REGULATION.  NEITHER THE BORROWER
NOR ANY OF ITS SUBSIDIARIES IS A “REGISTERED INVESTMENT COMPANY” OR A COMPANY
“CONTROLLED” BY A “REGISTERED INVESTMENT COMPANY” OR A “PRINCIPAL UNDERWRITER”
OF A “REGISTERED INVESTMENT COMPANY” AS SUCH TERMS ARE DEFINED IN THE INVESTMENT
COMPANY ACT OF 1940.


4.17                           MARGIN STOCK.  NEITHER THE BORROWER NOR ANY OF
ITS SUBSIDIARIES IS ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT ACTIVITIES,
IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING
ANY MARGIN STOCK.  NO PART OF THE PROCEEDS OF THE LOANS MADE TO SUCH CREDIT
PARTY WILL BE USED TO PURCHASE OR CARRY ANY SUCH MARGIN STOCK OR TO EXTEND
CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING ANY SUCH MARGIN STOCK
OR FOR ANY PURPOSE THAT VIOLATES, OR IS INCONSISTENT WITH, THE PROVISIONS OF
REGULATION T, U OR X OF THE BOARD OF GOVERNORS.


4.18                           LABOR MATTERS.  NEITHER THE BORROWER NOR ANY OF
ITS SUBSIDIARIES IS ENGAGED IN ANY UNFAIR LABOR PRACTICE THAT COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THERE IS (A) NO UNFAIR LABOR
PRACTICE COMPLAINT PENDING AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR
TO THE BEST KNOWLEDGE OF THE BORROWER, THREATENED AGAINST ANY OF THEM BEFORE THE
NATIONAL LABOR RELATIONS BOARD AND NO GRIEVANCE OR ARBITRATION PROCEEDING
ARISING OUT OF OR UNDER ANY COLLECTIVE BARGAINING AGREEMENT THAT IS SO PENDING
AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES OR TO THE BEST KNOWLEDGE OF THE
BORROWER, THREATENED AGAINST ANY OF THEM, (B) NO STRIKE OR WORK STOPPAGE IN
EXISTENCE OR THREATENED INVOLVING THE BORROWER OR ANY OF ITS SUBSIDIARIES THAT
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND (C) TO THE
BEST KNOWLEDGE OF THE BORROWER, NO UNION REPRESENTATION QUESTION EXISTING WITH
RESPECT TO THE EMPLOYEES OF THE BORROWER OR ANY OF ITS SUBSIDIARIES AND, TO THE
BEST KNOWLEDGE OF THE BORROWER, NO UNION ORGANIZATION ACTIVITY THAT IS TAKING
PLACE, EXCEPT (WITH RESPECT TO ANY MATTER SPECIFIED IN CLAUSE (A), (B) OR (C)
ABOVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE) SUCH AS IS NOT REASONABLY LIKELY
TO HAVE A MATERIAL ADVERSE EFFECT.


4.19                           ERISA MATTERS.  THE BORROWER, EACH OF ITS
SUBSIDIARIES AND EACH OF THEIR RESPECTIVE ERISA AFFILIATES ARE IN COMPLIANCE
WITH ALL APPLICABLE PROVISIONS AND REQUIREMENTS OF ERISA AND THE INTERNAL
REVENUE CODE AND THE REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER WITH
RESPECT TO EACH EMPLOYEE BENEFIT PLAN, AND HAVE PERFORMED ALL THEIR OBLIGATIONS
UNDER EACH EMPLOYEE BENEFIT PLAN.  EACH EMPLOYEE BENEFIT PLAN WHICH IS INTENDED
TO QUALIFY UNDER SECTION 401(A) OF THE INTERNAL REVENUE CODE HAS RECEIVED A
FAVORABLE DETERMINATION LETTER FROM THE INTERNAL REVENUE SERVICE INDICATING THAT
SUCH EMPLOYEE BENEFIT PLAN IS SO QUALIFIED AND NOTHING HAS OCCURRED SUBSEQUENT
TO THE ISSUANCE OF SUCH DETERMINATION LETTER WHICH WOULD CAUSE SUCH EMPLOYEE
BENEFIT PLAN TO LOSE ITS QUALIFIED STATUS.  NO LIABILITY TO THE PBGC (OTHER THAN
REQUIRED PREMIUM PAYMENTS), THE INTERNAL REVENUE SERVICE, ANY EMPLOYEE BENEFIT
PLAN OR ANY TRUST ESTABLISHED UNDER TITLE IV OF ERISA HAS BEEN OR IS EXPECTED TO
BE INCURRED BY THE BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OF THEIR ERISA
AFFILIATES.  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR. 
EXCEPT TO THE EXTENT REQUIRED UNDER SECTION 4980B OF THE INTERNAL REVENUE

49


--------------------------------------------------------------------------------



CODE OR SIMILAR STATE LAWS, NO EMPLOYEE BENEFIT PLAN PROVIDES HEALTH OR WELFARE
BENEFITS (THROUGH THE PURCHASE OF INSURANCE OR OTHERWISE) FOR ANY RETIRED OR
FORMER EMPLOYEE OF THE BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OF THEIR
RESPECTIVE ERISA AFFILIATES.  THE PRESENT VALUE OF THE AGGREGATE BENEFIT
LIABILITIES UNDER EACH PENSION PLAN SPONSORED, MAINTAINED OR CONTRIBUTED TO BY
THE BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OF THEIR ERISA AFFILIATES
(DETERMINED AS OF THE END OF THE MOST RECENT PLAN YEAR ON THE BASIS OF THE
ACTUARIAL ASSUMPTIONS SPECIFIED FOR FUNDING PURPOSES IN THE MOST RECENT
ACTUARIAL VALUATION FOR SUCH PENSION PLAN), DID NOT EXCEED THE AGGREGATE CURRENT
VALUE OF THE ASSETS OF SUCH PENSION PLAN.  AS OF THE MOST RECENT VALUATION DATE
FOR EACH MULTIEMPLOYER PLAN FOR WHICH THE ACTUARIAL REPORT IS AVAILABLE, THE
POTENTIAL LIABILITY OF THE BORROWER, ITS SUBSIDIARIES AND THEIR RESPECTIVE ERISA
AFFILIATES FOR A COMPLETE WITHDRAWAL FROM SUCH MULTIEMPLOYER PLAN (WITHIN THE
MEANING OF SECTION 4203 OF ERISA), WHEN AGGREGATED WITH SUCH POTENTIAL LIABILITY
FOR A COMPLETE WITHDRAWAL FROM ALL MULTIEMPLOYER PLANS, BASED ON INFORMATION
AVAILABLE PURSUANT TO SECTION 4221(E) OF ERISA IS ZERO.  THE BORROWER, EACH OF
ITS SUBSIDIARIES AND EACH OF THEIR ERISA AFFILIATES HAVE COMPLIED WITH THE
REQUIREMENTS OF SECTION 515 OF ERISA WITH RESPECT TO EACH MULTIEMPLOYER PLAN AND
ARE NOT IN MATERIAL “DEFAULT” (AS DEFINED IN SECTION 4219(C)(5) OF ERISA) WITH
RESPECT TO PAYMENTS TO A MULTIEMPLOYER PLAN.


4.20                           SOLVENCY.  THE CREDIT PARTIES (ON A CONSOLIDATED
BASIS) ARE AND, UPON THE INCURRENCE OF ANY OBLIGATION BY THE CREDIT PARTIES ON
ANY DATE ON WHICH THIS REPRESENTATION AND WARRANTY IS MADE, WILL BE SOLVENT.


4.21                           INTELLECTUAL PROPERTY.  THE BORROWER AND ITS
SUBSIDIARIES OWN OR LICENSE OR OTHERWISE HAVE THE RIGHT TO USE ALL LICENSES,
PERMITS, PATENTS, PATENT APPLICATIONS, TRADEMARKS, TRADEMARK APPLICATIONS,
SERVICE MARKS, TRADE NAMES, COPYRIGHTS, COPYRIGHT APPLICATIONS, INTERNET DOMAIN
NAMES, FRANCHISES, AUTHORIZATIONS AND OTHER INTELLECTUAL PROPERTY RIGHTS
(INCLUDING ALL INTELLECTUAL PROPERTY) THAT ARE USED IN THE OPERATIONS OF THEIR
RESPECTIVE BUSINESSES, WITHOUT INFRINGEMENT UPON OR CONFLICT WITH THE RIGHTS OF
ANY OTHER PERSON WITH RESPECT THERETO, INCLUDING ALL TRADE NAMES ASSOCIATED WITH
ANY PRIVATE LABEL BRANDS OF THE BORROWER OR ITS SUBSIDIARIES EXCEPT, IN EACH
CASE, AS WILL NOT HAVE A MATERIAL ADVERSE EFFECT.  TO THE KNOWLEDGE OF THE
BORROWER, NO LICENSE, PERMIT, PATENT, PATENT APPLICATION, TRADEMARK, TRADEMARK
APPLICATION, SERVICE MARK, TRADE NAME, COPYRIGHT, COPYRIGHT APPLICATION,
INTERNET DOMAIN NAME, FRANCHISE, AUTHORIZATION, OTHER INTELLECTUAL PROPERTY
RIGHT (INCLUDING ALL INTELLECTUAL PROPERTY), SLOGAN OR OTHER ADVERTISING DEVICE,
PRODUCT, PROCESS, METHOD, SUBSTANCE, PART OR COMPONENT, OR OTHER MATERIAL NOW
EMPLOYED, OR NOW CONTEMPLATED TO BE EMPLOYED, BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES INFRINGES UPON OR CONFLICTS WITH ANY RIGHTS OWNED BY ANY OTHER
PERSON, NO CLAIM OR LITIGATION REGARDING ANY OF THE FOREGOING IS PENDING OR
THREATENED AND, THERE IS NO INFRINGEMENT BY THIRD PARTIES OF ANY OF THE
FOREGOING EXCEPT, IN EACH CASE, AS WILL NOT HAVE A MATERIAL ADVERSE EFFECT.


4.22                           [RESERVED].


4.23                           DISCLOSURE.  ALL INFORMATION PREPARED OR
FURNISHED BY OR ON BEHALF OF THE BORROWER IN CONNECTION WITH THIS AGREEMENT OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THEREUNDER TAKEN
AS A WHOLE, IS COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS AND DOES NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED THEREIN OR HEREIN NOT
MISLEADING IN LIGHT OF THE CIRCUMSTANCES IN WHICH THE SAME WERE MADE.  ALL
FINANCIAL PROJECTIONS, IF ANY, THAT HAVE BEEN BE PREPARED IN GOOD FAITH BASED
UPON ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME MADE AND FURNISHED TO THE
JOINT LEAD ARRANGERS, IT BEING UNDERSTOOD THAT ACTUAL RESULTS MAY VARY
MATERIALLY FROM FINANCIAL PROJECTIONS.


4.24                           USE OF PROCEEDS.  THE PROCEEDS OF THE LOANS ARE
BEING USED BY THE BORROWER (AND, TO THE EXTENT DISTRIBUTED TO THEM BY ANY
BORROWER, EACH OTHER CREDIT PARTY) SOLELY TO FINANCE THE TRANSACTIONS.


4.25                           [RESERVED].

50


--------------------------------------------------------------------------------



4.26                           PURCHASE DOCUMENTS; REPRESENTATIONS AND
WARRANTIES IN ACQUISITION AGREEMENT.  THE LENDERS HAVE BEEN FURNISHED TRUE AND
COMPLETE COPIES OF THE ACQUISITION AGREEMENT AND EACH OTHER DOCUMENT LISTED ON
SCHEDULE 4.26.  ALL REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND ITS
SUBSIDIARIES SET FORTH IN THE ACQUISITION AGREEMENT WERE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF THE TIME SUCH REPRESENTATIONS AND WARRANTIES WERE MADE
AND SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE AS
IF SUCH REPRESENTATIONS AND WARRANTIES WERE MADE ON AND AS OF SUCH DATE, UNLESS
STATED TO RELATE TO A SPECIFIC EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS
AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH
EARLIER DATE.


4.27                           ANTI-TERRORISM LAW


(A)                                  NO CREDIT PARTY AND, TO THE KNOWLEDGE OF
THE CREDIT PARTIES, NONE OF ITS AFFILIATES IS IN VIOLATION OF ANY REQUIREMENT OF
LAW RELATING TO TERRORISM OR MONEY LAUNDERING (“ANTI-TERRORISM LAWS”), INCLUDING
EXECUTIVE ORDER NO. 13224 ON TERRORIST FINANCING, EFFECTIVE SEPTEMBER 24, 2001
(THE “EXECUTIVE ORDER”), AND THE UNITING AND STRENGTHENING AMERICA BY PROVIDING
APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM ACT OF 2001,
PUBLIC LAW 107-56.


(B)                                 NO CREDIT PARTY AND TO THE KNOWLEDGE OF THE
CREDIT PARTIES, NO AFFILIATE OR BROKER OR OTHER AGENT OF ANY CREDIT PARTY ACTING
OR BENEFITING IN ANY CAPACITY IN CONNECTION WITH THE LOANS IS ANY OF THE
FOLLOWING:

(I)                                     A PERSON THAT IS LISTED IN THE ANNEX TO,
OR IS OTHERWISE SUBJECT TO THE PROVISIONS OF, THE EXECUTIVE ORDER;

(II)                                  A PERSON OWNED OR CONTROLLED BY, OR ACTING
FOR OR ON BEHALF OF, ANY PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE
SUBJECT TO THE PROVISIONS OF, THE EXECUTIVE ORDER;

(III)                               A PERSON WITH WHICH ANY LENDER IS PROHIBITED
FROM DEALING OR OTHERWISE ENGAGING IN ANY TRANSACTION BY ANY ANTI-TERRORISM LAW;

(IV)                              A PERSON THAT COMMITS, THREATENS OR CONSPIRES
TO COMMIT OR SUPPORTS “TERRORISM” AS DEFINED IN THE EXECUTIVE ORDER; OR

(V)                                 A PERSON THAT IS NAMED AS A “SPECIALLY
DESIGNATED NATIONAL AND BLOCKED PERSON” ON THE MOST CURRENT LIST PUBLISHED BY
THE U.S. TREASURY DEPARTMENT OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”) AT ITS
OFFICIAL WEBSITE OR ANY REPLACEMENT WEBSITE OR OTHER REPLACEMENT OFFICIAL
PUBLICATION OF SUCH LIST.


(C)                                  NO CREDIT PARTY AND, TO THE KNOWLEDGE OF
THE CREDIT PARTIES, NO BROKER OR OTHER AGENT OF ANY CREDIT PARTY ACTING IN ANY
CAPACITY IN CONNECTION WITH THE LOANS (I) CONDUCTS ANY BUSINESS OR ENGAGES IN
MAKING OR RECEIVING ANY CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR FOR THE
BENEFIT OF ANY PERSON DESCRIBED IN PARAGRAPH (B) ABOVE, (II) DEALS IN, OR
OTHERWISE ENGAGES IN ANY TRANSACTION RELATING TO, ANY PROPERTY OR INTERESTS IN
PROPERTY BLOCKED PURSUANT TO THE EXECUTIVE ORDER, OR (III) ENGAGES IN OR
CONSPIRES TO ENGAGE IN ANY TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE PURPOSE
OF EVADING OR AVOIDING, OR ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS SET
FORTH IN ANY ANTI-TERRORISM LAW.


SECTION 5.                                      AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that until payment in full of all
Obligations under the Credit Documents, each Credit Party shall perform, and
shall cause each of its Subsidiaries to perform, all covenants in this Section
5.

51


--------------------------------------------------------------------------------


5.1                                 Financial Statements and Other Reports.  The
Borrower will deliver to the Administrative Agent and the Lenders:

(a)                                  Quarterly Financial Statements.  Within 45
days after the end of each of the first three Fiscal Quarters of each Fiscal
Year (or such earlier date on which the Borrower is required to file a Form 10-Q
under the Exchange Act), the consolidated balance sheets of the Borrower and its
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated
statements of income, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries for such Fiscal Quarter and for the period from the beginning
of the then current Fiscal Year to the end of such Fiscal Quarter, setting forth
in each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year, all in reasonable detail, together with a
Financial Officer Certification and a Narrative Report with respect thereto (it
being understood that the information required by clause (a) may be furnished in
the form of a Form 10-Q);

(b)                                 Annual Financial Statements.  Within 90 days
after the end of each Fiscal Year (or such earlier date on which the Borrower is
required to file a Form 10-K under the Exchange Act), (i) the consolidated
balance sheets of the Borrower and its Subsidiaries as at the end of such Fiscal
Year and the related consolidated statements of income, stockholders’ equity and
cash flows of the Borrower and its Subsidiaries for such Fiscal Year, setting
forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto; and (ii) with respect
to such consolidated financial statements a report thereon of the Borrower’s
Accountants and (which report shall be unqualified as to going concern and scope
of audit, and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of the
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards) (it being
understood that the information required by clause (b) may be furnished in the
form of a Form 10-K);

(c)                                  [Reserved];

(d)                                 Statements of Reconciliation After Change in
Accounting Principles.  If, as a result of any change in accounting principles
and policies from those used in the preparation of the Historical Financial
Statements, the consolidated financial statements of the Borrower and its
Subsidiaries delivered pursuant to Section 5.1(a) or 5.1(b) will differ in any
material respect from the consolidated financial statements that would have been
delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then, together with the first delivery of
such financial statements after such change, one or more statements of
reconciliation for all such prior financial statements in form and substance
satisfactory to the Administrative Agent;

(e)                                  Notice of Default.  Promptly upon any
Authorized Officer of the Borrower obtaining knowledge (i) of any condition or
event that constitutes a Default or an Event of Default or that notice has been
given to the Borrower with respect thereto; (ii) that any Person has given any
notice to the Borrower or any of its Subsidiaries or taken any other action with
respect to any event or condition set forth in Section 8.1(b); or (iii) of the
occurrence of any event or change that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect, a certificate

52


--------------------------------------------------------------------------------


of its Authorized Officer specifying the nature and period of existence of such
Material Adverse Effect or Default or Event of Default and what action the
Borrower has taken, is taking and proposes to take with respect thereto;

(f)                                    Notice of Litigation.  Promptly upon any
Authorized Officer of the Borrower obtaining knowledge of (i) the institution
of, or non-frivolous threat of, any Adverse Proceeding not previously disclosed
in writing by the Borrower to Lenders, or (ii) any material development in any
Adverse Proceeding that, in the case of either clause (i) or (ii), if adversely
determined could be reasonably expected to have a Material Adverse Effect, or
seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby,
written notice thereof together with such other information as may be reasonably
available to the Borrower to enable Lenders and their counsel to evaluate such
matters;

(g)                                 ERISA.  (i) Promptly upon becoming aware of
the occurrence of or forthcoming occurrence of any ERISA Event, a written notice
specifying the nature thereof, what action the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates has taken, is taking or proposes to
take with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) with reasonable promptness, copies of (1) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (2) all
notices received by the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event; and (3) copies of such other documents or governmental reports or
filings relating to any Employee Benefit Plan as the Administrative Agent shall
reasonably request;

(h)                                 Financial Plan.  As soon as practicable and
in any event no later than sixty days after the end of each Fiscal Year, a
consolidated plan and financial forecast for such Fiscal Year as approved by the
board of directors of the Borrower (such approval to occur within thirty days
after the end of such Fiscal Year) and each Fiscal Year (or portion thereof)
thereafter through the Term Loan Maturity Date (a “Financial Plan”), including
(i) a forecasted consolidated balance sheet and forecasted consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for
each such Fiscal Year, together with pro forma Compliance Certificates for each
such Fiscal Year and an explanation of the assumptions on which such forecasts
are based, (ii) forecasted consolidated statements of income and cash flows of
the Borrower and its Subsidiaries for each month of each such Fiscal Year and
(iii) forecasts demonstrating adequate liquidity through the Term Loan Maturity
Date without giving effect to any additional debt or equity offerings not
reflected in the Projections, together, in each case, with an explanation of the
assumptions on which such forecasts are based all in form and substance
reasonably satisfactory to the Administrative Agent;

(i)                                     Insurance Report.  As soon as
practicable and in any event by the last day of each Fiscal Year, a report in
form and substance satisfactory to the Administrative Agent outlining all
material insurance coverage maintained as of the date of such report by the
Borrower and its Subsidiaries and all material insurance coverage planned to be
maintained by the Borrower and its Subsidiaries in the immediately succeeding
Fiscal Year;

(j)                                     [Reserved];

53


--------------------------------------------------------------------------------


(k)                                  Notice Regarding Yucaipa Management
Agreement.  Promptly, and in any event within ten Business Days, the Yucaipa
Management Agreement is terminated or amended in a manner that is materially
adverse to the Borrower or such Subsidiary, as the case may be;

(l)                                     Environmental Reports and Audits.

(I)                                     AS SOON AS PRACTICABLE FOLLOWING RECEIPT
THEREOF, COPIES OF ALL ENVIRONMENTAL AUDITS, INVESTIGATIONS, ANALYSES AND
REPORTS OF ANY KIND OR CHARACTER, WHETHER PREPARED BY PERSONNEL OF THE BORROWER
OR ANY OF ITS SUBSIDIARIES OR BY INDEPENDENT CONSULTANTS, GOVERNMENTAL
AUTHORITIES OR ANY OTHER PERSONS, WITH RESPECT TO SIGNIFICANT ENVIRONMENTAL
MATTERS WITH RESPECT TO ANY MATERIAL ENVIRONMENTAL CLAIMS;

(II)                                  PROMPTLY UPON THE OCCURRENCE THEREOF,
WRITTEN NOTICE DESCRIBING IN REASONABLE DETAIL (1) ANY RELEASE REQUIRED TO BE
REPORTED TO ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL OR REGULATORY AGENCY UNDER
ANY APPLICABLE ENVIRONMENTAL LAWS, (2) ANY REMEDIAL ACTION TAKEN BY THE BORROWER
OR ANY OTHER PERSON IN RESPONSE TO (A) ANY HAZARDOUS MATERIALS ACTIVITIES THE
EXISTENCE OF WHICH HAS A REASONABLE POSSIBILITY OF RESULTING IN ONE OR MORE
ENVIRONMENTAL CLAIMS HAVING, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT, OR (B) ANY ENVIRONMENTAL CLAIMS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE A REASONABLE POSSIBILITY OF RESULTING IN A MATERIAL ADVERSE
EFFECT, AND (3) ANY CREDIT PARTY’S DISCOVERY OF ANY OCCURRENCE OR CONDITION ON
ANY REAL PROPERTY ADJOINING OR IN THE VICINITY OF ANY FACILITY THAT ARE
REASONABLY LIKELY TO CAUSE SUCH FACILITY OR ANY PART THEREOF TO BE SUBJECT TO
ANY MATERIAL RESTRICTIONS ON THE OWNERSHIP, OCCUPANCY, TRANSFERABILITY OR USE
THEREOF UNDER ANY ENVIRONMENTAL LAWS;

(III)                               AS SOON AS PRACTICABLE FOLLOWING THE SENDING
OR RECEIPT THEREOF BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, A COPY OF ANY AND
ALL WRITTEN COMMUNICATIONS WITH RESPECT TO (1) ANY ENVIRONMENTAL CLAIMS THAT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A REASONABLE POSSIBILITY OF GIVING RISE
TO A MATERIAL ADVERSE EFFECT, (2) ANY RELEASE REQUIRED TO BE REPORTED TO ANY
FEDERAL, STATE OR LOCAL GOVERNMENTAL OR REGULATORY AGENCY, AND (3) ANY REQUEST
FOR INFORMATION FROM ANY GOVERNMENTAL AGENCY THAT SUGGESTS SUCH AGENCY IS
INVESTIGATING WHETHER THE BORROWER OR ANY OF ITS SUBSIDIARIES MAY BE POTENTIALLY
RESPONSIBLE FOR ANY HAZARDOUS MATERIALS ACTIVITY;

(IV)                              PROMPT WRITTEN NOTICE DESCRIBING IN REASONABLE
DETAIL (A) ANY PROPOSED ACQUISITION OF STOCK, ASSETS, OR PROPERTY BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES THAT COULD REASONABLY BE EXPECTED TO (I)
EXPOSE THE BORROWER OR ANY OF ITS SUBSIDIARIES TO, OR RESULT IN, ENVIRONMENTAL
CLAIMS THAT COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT OR (II) AFFECT THE ABILITY OF THE BORROWER
OR ANY OF ITS SUBSIDIARIES TO MAINTAIN IN FULL FORCE AND EFFECT ALL MATERIAL
GOVERNMENTAL AUTHORIZATIONS REQUIRED UNDER ANY ENVIRONMENTAL LAWS FOR THEIR
RESPECTIVE OPERATIONS AND (B) ANY PROPOSED ACTION TO BE TAKEN BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES TO MODIFY CURRENT OPERATIONS IN A MANNER THAT COULD
REASONABLY BE EXPECTED TO SUBJECT THE BORROWER OR ANY OF ITS SUBSIDIARIES TO ANY
ADDITIONAL MATERIAL OBLIGATIONS OR REQUIREMENTS UNDER ANY ENVIRONMENTAL LAWS;

(V)                                 WITH REASONABLE PROMPTNESS, SUCH OTHER
DOCUMENTS AND INFORMATION AS FROM TIME TO TIME MAY BE REASONABLY REQUESTED BY
THE ADMINISTRATIVE AGENT IN RELATION TO ANY MATTERS DISCLOSED PURSUANT TO THIS
SECTION 5.1(L);

(m)                               [Reserved];

(n)                                 [Reserved];

54


--------------------------------------------------------------------------------


(o)                                 [Reserved];

(p)                                 [Reserved];

(q)                                 Other Information.  (i) Promptly upon their
becoming available, copies of (A) all financial statements, reports, notices and
proxy statements sent or made available generally by the Borrower to its
security holders acting in such capacity or by any Subsidiary of the Borrower to
its security holders other than the Borrower or another Subsidiary of the
Borrower, (B) all regular and periodic reports and all registration statements
and prospectuses, if any, filed by the Borrower or any of its Subsidiaries with
any securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority, (C) all press releases and other
statements made available generally by the Borrower or any of its Subsidiaries
to the public concerning material developments in the business of the Borrower
or any of its Subsidiaries, and (D) to the extent not otherwise delivered to the
Administrative Agent or the Lenders pursuant to this Agreement or the other
Credit Documents, copies of all financial statements, reports and notices
delivered to (1) the Revolving Credit Facility Administrative Agent, the
Revolving Credit Facility Collateral Agent or any other Revolving Credit
Facility Secured Party pursuant to the Revolving Credit Documents and (2) the
Term Loan Administrative Agent, the Term Loan Collateral Agent or any other Term
Loan Secured Party pursuant to the Term Loan Credit Documents and (ii) such
other information and data with respect to the Borrower or any of its
Subsidiaries as from time to time may be reasonably requested by the
Administrative Agent or any Lender; and

(r)                                    Certification of Public Information.  For
so long as the Borrower or any of its Subsidiaries are subject to the reporting
requirements of the Securities Act or the Exchange Act, concurrently with the
delivery of any document or notice required to be delivered pursuant to this
Section 5.1, the Borrower shall indicate in writing whether such document or
notice contains Nonpublic Information.  For so long as the Borrower or any of
its Subsidiaries are subject to the reporting requirements of the Securities Act
or the Exchange Act, any document or notice required to be delivered pursuant to
this Section 5.1 shall be deemed to contain Nonpublic Information unless the
Borrower specifies otherwise.  The Borrower and each Lender acknowledge that
certain of the Lenders may be “public-side” Lenders (Lenders that do not wish to
receive material non-public information with respect to the Borrower, its
Subsidiaries or their securities) and, if documents or notices required to be
delivered pursuant to this Section 5.1 or otherwise are being distributed
through the Platform, any document or notice which contains Nonpublic
Information (or is deemed to contain Nonpublic Information) shall not be posted
on that portion of the Platform designated for such public side Lenders.


5.2                                 EXISTENCE.  EXCEPT AS OTHERWISE PERMITTED
UNDER SECTION 6.8, EACH CREDIT PARTY WILL, AND WILL CAUSE EACH OF ITS
SUBSIDIARIES TO, AT ALL TIMES PRESERVE AND KEEP IN FULL FORCE AND EFFECT ITS
EXISTENCE AND ALL RIGHTS AND FRANCHISES, LICENSES AND PERMITS MATERIAL TO ITS
BUSINESS; PROVIDED, NO CREDIT PARTY OR ANY OF ITS SUBSIDIARIES SHALL BE REQUIRED
TO PRESERVE ANY SUCH EXISTENCE, RIGHT OR FRANCHISE, LICENSES AND PERMITS IF SUCH
PERSON’S BOARD OF DIRECTORS (OR SIMILAR GOVERNING BODY) SHALL DETERMINE THAT THE
PRESERVATION THEREOF IS NO LONGER DESIRABLE IN THE CONDUCT OF THE BUSINESS OF
SUCH PERSON, AND THAT THE LOSS THEREOF IS NOT DISADVANTAGEOUS IN ANY MATERIAL
RESPECT TO SUCH PERSON OR TO LENDERS.


5.3                                 PAYMENT OF TAXES AND CLAIMS.  EACH CREDIT
PARTY WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, PAY ALL MATERIAL TAXES
IMPOSED UPON IT OR ANY OF ITS PROPERTIES OR ASSETS OR IN RESPECT OF ANY OF ITS
INCOME, BUSINESSES OR FRANCHISES BEFORE ANY PENALTY OR

55


--------------------------------------------------------------------------------



FINE ACCRUES THEREON, AND ALL CLAIMS (INCLUDING CLAIMS FOR LABOR, SERVICES,
MATERIALS AND SUPPLIES) FOR SUMS THAT HAVE BECOME DUE AND PAYABLE AND THAT BY
LAW HAVE OR MAY BECOME A LIEN UPON ANY OF ITS PROPERTIES OR ASSETS, PRIOR TO THE
TIME WHEN ANY PENALTY OR FINE SHALL BE INCURRED WITH RESPECT THERETO; PROVIDED,
NO SUCH TAX OR CLAIM NEED BE PAID IF IT IS BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS PROMPTLY INSTITUTED AND DILIGENTLY CONDUCTED, SO LONG AS
(A) ADEQUATE RESERVE OR OTHER APPROPRIATE PROVISION, AS SHALL BE REQUIRED IN
CONFORMITY WITH GAAP SHALL HAVE BEEN MADE THEREFOR, AND (B) IN THE CASE OF A TAX
OR CLAIM WHICH HAS OR MAY BECOME A LIEN AGAINST ANY OF THE COLLATERAL, SUCH
CONTEST PROCEEDINGS CONCLUSIVELY OPERATE TO STAY THE SALE OF ANY PORTION OF THE
COLLATERAL TO SATISFY SUCH TAX OR CLAIM.  NO CREDIT PARTY WILL, NOR WILL IT
PERMIT ANY OF ITS SUBSIDIARIES TO, FILE OR CONSENT TO THE FILING OF ANY
CONSOLIDATED INCOME TAX RETURN WITH ANY PERSON (OTHER THAN THE BORROWER OR ANY
OF ITS SUBSIDIARIES).


5.4                                 MAINTENANCE OF PROPERTIES.  EACH CREDIT
PARTY WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, MAINTAIN OR CAUSE TO BE
MAINTAINED IN GOOD REPAIR, WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR
EXCEPTED, ALL MATERIAL PROPERTIES USED OR USEFUL IN THE BUSINESS OF THE BORROWER
AND ITS SUBSIDIARIES AND FROM TIME TO TIME WILL MAKE OR CAUSE TO BE MADE ALL
APPROPRIATE REPAIRS, RENEWALS AND REPLACEMENTS THEREOF.


5.5                                 INSURANCE.  THE BORROWER WILL MAINTAIN OR
CAUSE TO BE MAINTAINED, WITH FINANCIALLY SOUND AND REPUTABLE INSURERS, SUCH
PUBLIC LIABILITY INSURANCE, THIRD PARTY PROPERTY DAMAGE INSURANCE, BUSINESS
INTERRUPTION INSURANCE AND CASUALTY INSURANCE WITH RESPECT TO LIABILITIES,
LOSSES OR DAMAGE IN RESPECT OF THE ASSETS, PROPERTIES AND BUSINESSES OF THE
BORROWER AND ITS SUBSIDIARIES AS MAY CUSTOMARILY BE CARRIED OR MAINTAINED UNDER
SIMILAR CIRCUMSTANCES BY PERSONS OF ESTABLISHED REPUTATION ENGAGED IN SIMILAR
BUSINESSES, IN EACH CASE IN SUCH AMOUNTS (GIVING EFFECT TO SELF-INSURANCE), WITH
SUCH DEDUCTIBLES, COVERING SUCH RISKS AND OTHERWISE ON SUCH TERMS AND CONDITIONS
AS SHALL BE CUSTOMARY FOR SUCH PERSONS.


5.6                                 INSPECTIONS.  EACH CREDIT PARTY WILL, AND
WILL CAUSE EACH OF ITS SUBSIDIARIES TO, PERMIT ANY AUTHORIZED REPRESENTATIVES
DESIGNATED BY ANY AGENT OR ANY LENDER, OR ANY AGENTS OR REPRESENTATIVES THEREOF,
TO VISIT AND INSPECT ANY OF THE PROPERTIES OF ANY CREDIT PARTY AND ANY OF ITS
SUBSIDIARIES, TO (A) INSPECT, COPY AND TAKE EXTRACTS FROM ITS AND THEIR
FINANCIAL AND ACCOUNTING RECORDS AND (B) DISCUSS ITS AND THEIR AFFAIRS, FINANCES
AND ACCOUNTS WITH ITS AND THEIR RESPECTIVE OFFICERS AND DIRECTORS, ALL UPON
REASONABLE NOTICE (EXCEPT THAT DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, NO
SUCH NOTICE SHALL BE REQUIRED) AND AT SUCH REASONABLE TIMES DURING NORMAL
BUSINESS HOURS AND AS OFTEN AS MAY REASONABLY BE REQUESTED.  THE BORROWER SHALL
AUTHORIZE ITS CERTIFIED PUBLIC ACCOUNTANTS (INCLUDING THE BORROWER’S
ACCOUNTANTS), AND SHALL CAUSE THE CERTIFIED PUBLIC ACCOUNTANTS OF ANY OTHER
SUBSIDIARY OF THE BORROWER, IF ANY, TO DISCLOSE TO THE AGENTS OR ANY LENDER ANY
AND ALL FINANCIAL STATEMENTS AND OTHER INFORMATION OF ANY KIND, AS ANY SUCH
AGENT OR ANY LENDER REASONABLY REQUESTS AND THAT SUCH ACCOUNTANTS MAY HAVE WITH
RESPECT TO THE BUSINESS, FINANCIAL CONDITION, RESULTS OF OPERATIONS OR OTHER
AFFAIRS OF THE BORROWER OR ANY OTHER SUBSIDIARY OF THE BORROWER.


5.7                                 LENDERS’ MEETINGS.  THE BORROWER WILL, UPON
THE REQUEST OF THE ADMINISTRATIVE AGENT OR THE REQUISITE LENDERS, PARTICIPATE IN
A MEETING OF THE ADMINISTRATIVE AGENT AND THE LENDERS ONCE DURING EACH FISCAL
YEAR TO BE HELD AT THE BORROWER’S CORPORATE OFFICES (OR AT SUCH OTHER LOCATION
AS MAY BE AGREED TO BY THE BORROWER AND THE ADMINISTRATIVE AGENT) AT SUCH TIME
AS MAY BE AGREED TO BY THE BORROWER AND THE ADMINISTRATIVE AGENT.


5.8                                 COMPLIANCE WITH LAWS

.  Each Credit Party will comply, and shall cause each of its Subsidiaries to
comply, with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including all Environmental Laws, ERISA
and tax laws), noncompliance with which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.


5.9                                 [RESERVED].

56


--------------------------------------------------------------------------------



5.10                           ENVIRONMENTAL MATTERS; HAZARDOUS ACTIVITIES,
ETC.  EACH CREDIT PARTY SHALL PROMPTLY TAKE, AND SHALL CAUSE EACH OF ITS
SUBSIDIARIES PROMPTLY TO TAKE, ANY AND ALL ACTIONS NECESSARY TO (I) CURE ANY
MATERIAL VIOLATION OF APPLICABLE ENVIRONMENTAL LAWS BY SUCH CREDIT PARTY OR ITS
SUBSIDIARIES AND (II) MAKE AN APPROPRIATE RESPONSE TO ANY MATERIAL ENVIRONMENTAL
CLAIM AGAINST SUCH CREDIT PARTY OR ANY OF ITS SUBSIDIARIES AND DISCHARGE ANY
OBLIGATIONS IT MAY HAVE TO ANY PERSON THEREUNDER.


5.11                           SUBSIDIARIES.  IN THE EVENT THAT ANY PERSON
BECOMES A DOMESTIC SUBSIDIARY OF THE BORROWER, THE BORROWER SHALL (A) PROMPTLY
(WITHIN 30 DAYS OR SUCH LATER DATE AS THE ADMINISTRATIVE AGENT MAY AGREE IN ITS
SOLE DISCRETION), CAUSE SUCH DOMESTIC SUBSIDIARY (OTHER THAN ANY IMMATERIAL
SUBSIDIARY) TO BECOME A GUARANTOR HEREUNDER, AND (B) TAKE ALL SUCH ACTIONS AND
EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, ENVIRONMENTAL
REPORTS AND ALL SUCH DOCUMENTS, INSTRUMENTS, AGREEMENTS, AND CERTIFICATES AS ARE
SIMILAR TO THOSE DESCRIBED IN SECTION 3.1(B).  IN THE EVENT THAT ANY PERSON
BECOMES A FOREIGN SUBSIDIARY OF THE BORROWER, AND THE OWNERSHIP INTERESTS OF
SUCH FOREIGN SUBSIDIARY ARE OWNED BY ANY BORROWER OR BY ANY GUARANTOR, THE
BORROWER SHALL, OR SHALL CAUSE SUCH GUARANTOR TO, DELIVER, ALL SUCH DOCUMENTS,
INSTRUMENTS, AGREEMENTS, AND CERTIFICATES AS ARE SIMILAR TO THOSE DESCRIBED IN
SECTION 3.1(B).  WITH RESPECT TO EACH SUCH SUBSIDIARY, THE BORROWER SHALL
PROMPTLY (WITHIN 30 DAYS OR SUCH LATER DATE AS THE ADMINISTRATIVE AGENT MAY
AGREE IN ITS SOLE DISCRETION) SEND TO THE ADMINISTRATIVE AGENT WRITTEN NOTICE
SETTING FORTH WITH RESPECT TO SUCH PERSON (I) THE DATE ON WHICH SUCH PERSON
BECAME A SUBSIDIARY OF THE BORROWER, AND (II) ALL OF THE DATA REQUIRED TO BE SET
FORTH IN SCHEDULES 4.1 AND 4.2 WITH RESPECT TO ALL SUBSIDIARIES OF THE BORROWER;
PROVIDED, SUCH WRITTEN NOTICE SHALL BE DEEMED TO SUPPLEMENT SCHEDULES 4.1 AND
4.2 FOR ALL PURPOSES HEREOF.


5.12                           [RESERVED].


5.13                           FURTHER ASSURANCES.  AT ANY TIME OR FROM TIME TO
TIME UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, EACH CREDIT PARTY WILL, AT
ITS EXPENSE, PROMPTLY EXECUTE, ACKNOWLEDGE AND DELIVER SUCH FURTHER DOCUMENTS
AND DO SUCH OTHER ACTS AND THINGS AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST IN ORDER TO EFFECT FULLY THE PURPOSES OF THE CREDIT DOCUMENTS.


5.14                           BOOKS.  EACH CREDIT PARTY SHALL KEEP PROPER BOOKS
IN WHICH FULL AND CORRECT ENTRIES SHALL BE MADE IN CONFORMITY WITH GAAP OF ALL
FINANCIAL TRANSACTIONS AND THE ASSETS AND BUSINESS OF THE BORROWER AND EACH
SUBSIDIARY.


5.15                           SECURITIES DEMAND; COOPERATION IN FINANCING. THE
BORROWER AND EACH CREDIT PARTY AGREE THAT, UPON NOTICE BY CITIGROUP (A
“PROPOSAL”), AT ANY TIME AND FROM TIME TO TIME FOLLOWING THE DATE THAT IS 180
DAYS AFTER THE CLOSING DATE THE BORROWER WILL ISSUE AND SELL IN A RULE 144A
OFFERING WITH REGISTRATION RIGHTS (OR, IF AGREED BY THE BORROWER, A REGISTERED
OFFERING) SUCH AGGREGATE PRINCIPAL AMOUNT OF SENIOR AND/OR SENIOR SUBORDINATED
DEBT SECURITIES (WITH SENIOR AND/OR SENIOR SUBORDINATED GUARANTEES FROM ALL
SUBSIDIARIES THAT GUARANTEE THE SENIOR CREDIT FACILITIES) (THE “TAKE OUT
SECURITIES”) AS WILL GENERATE GROSS PROCEEDS SUFFICIENT TO REPLACE (IN WHOLE OR
IN PART AS DETERMINED BY CGMI IN ITS SOLE DISCRETION) THE COMMITMENTS IN RESPECT
OF, OR REFINANCE (IN WHOLE OR IN PART AS DETERMINED BY CGMI IN ITS SOLE
DISCRETION), ANY LOANS UNDER THIS AGREEMENT, IN EACH CASE UPON SUCH TERMS AND
CONDITIONS AS MAY BE SPECIFIED BY CGMI IN THE PROPOSAL; PROVIDED, HOWEVER, THAT
(I) SUCH TAKE OUT SECURITIES WILL NOT MATURE ANY EARLIER THAN SIX MONTHS AFTER
THE FINAL MATURITY OF THE SENIOR CREDIT FACILITIES AND WILL CONTAIN SUCH TERMS,
INCLUDING REGISTRATION RIGHTS (IN THE EVENT OF A PRIVATE PLACEMENT OR RULE 144A
OFFERING), COVENANTS, EVENTS OF DEFAULT, SUBORDINATION PROVISIONS, FLOATING OR
FIXED INTEREST RATE, YIELD AND REDEMPTION PRICES AND DATES AND CONDITIONS AS ARE
CUSTOMARY FOR SIMILAR FINANCINGS AS DETERMINED, IN CONSULTATION WITH YOU, BY
CGMI IN ITS SOLE DISCRETION; PROVIDED, HOWEVER, THAT, WITHOUT BORROWER’S
CONSENT, THE WEIGHTED AVERAGE YIELD PER ANNUM THEREON SHALL NOT EXCEED THE
INTEREST RATE SET FORTH ON SCHEDULE 1.1(A) AND (II) ALL OTHER ARRANGEMENTS WITH
RESPECT TO SUCH TAKE OUT SECURITIES SHALL BE SATISFACTORY IN ALL RESPECTS TO
CGMI IN LIGHT OF

57


--------------------------------------------------------------------------------



THEN PREVAILING MARKET CONDITIONS AND THE FINANCIAL CONDITION AND PROSPECTS OF
THE BORROWER AND ITS SUBSIDIARIES AT THE DATE OF SALE.

In addition, the Borrower covenants and agrees to use its commercially
reasonable efforts to refinance the Loans.


SECTION 6.                                      NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, until payment in full of all
Obligations, such Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 6.


6.1                                 INDEBTEDNESS.  NO CREDIT PARTY SHALL, NOR
SHALL IT PERMIT ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, CREATE,
INCUR, ASSUME OR GUARANTY, OR OTHERWISE BECOME OR REMAIN DIRECTLY OR INDIRECTLY
LIABLE WITH RESPECT TO ANY INDEBTEDNESS, EXCEPT:

(a)                                  the Obligations;

(b)                                 Indebtedness of (i) any Credit Party to any
other Credit Party, (ii) any non-Credit Party to a Credit Party subject to
Section 6.6(f)(iv) or (iii) any Credit Party to a non-Credit Party; provided, in
the case of (ii) all such Indebtedness shall be unsecured and subordinated in
right of payment to the payment in full of the Obligations pursuant to the terms
of any applicable promissory notes or an intercompany subordination agreement
that in any such case, is reasonably satisfactory to the Administrative Agent;

(c)                                  Indebtedness incurred by a Credit Party
arising from agreements providing for indemnification, adjustment of purchase
price, earn-out obligations or similar obligations, or from guaranties or
letters of credit, surety bonds or performance bonds securing the performance of
the Borrower or any such Subsidiary pursuant to such agreements, in connection
with Permitted Acquisitions or permitted dispositions of any business, assets or
Subsidiary of the Borrower or any of its Subsidiaries;

(d)                                 Indebtedness which may be deemed to exist
pursuant to any guaranties (including in connection with operating lease
obligations), performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business;

(e)                                  Indebtedness in respect of netting
services, overdraft protections and otherwise in connection with deposit
accounts;

(f)                                    guaranties in the ordinary course of
business of the obligations of suppliers, customers, franchisees and licensees
of the Borrower and its Subsidiaries;

(g)                                 guaranties by (i) any Credit Party of
Indebtedness of another Credit Party, (ii) any non-Credit Party of Indebtedness
of a Credit Party or (iii) a Credit Party of Indebtedness of a non-Credit Party
subject to Section 6.6(f)(iv), in each case, with respect to Indebtedness
otherwise permitted to be incurred pursuant to this Section 6.1;

(h)                                 Indebtedness existing on the Closing Date
and described in Schedule 6.1, but not any extensions, renewals or replacements
of such Indebtedness except any Permitted Refinancing thereof;

58


--------------------------------------------------------------------------------


(i)                                     purchase money Indebtedness and
Indebtedness with respect to Capital Leases, in each case, incurred by the
Borrower or any Subsidiary to finance the acquisition of fixed assets, in an
aggregate amount not to exceed $40,000,000 at any time outstanding; provided,
that any such Indebtedness shall be secured only by the assets acquired in
connection with the incurrence of such Indebtedness;

(j)                                     Indebtedness under (x) the Revolving
Credit Agreement in an aggregate principal amount not to exceed the sum of
$300,000,000 plus any Protective Advances (as defined in the Revolving Credit
Agreement)) not to exceed 5% of the borrowing base in effect from time to time
and any Permitted Refinancings thereof and (y) (i) the Term Loan Agreement in an
aggregate principal amount not to exceed (x) prior to the Initial Maturity Date,
$880,000,000 at any one time outstanding and (y) thereafter, the sum of (A)
$880,000,000, less any prepayments of Term Loans with the proceeds of
Indebtedness permitted under Section 6.1(m) of the Term Loan Agreement and (B)
so long as the Senior Secured Leverage Ratio does not exceed the New Term Loan
Incurrence Level on a pro forma basis after giving effect to the incurrence
thereof, the aggregate principal amount of any New Term Loans issued pursuant
thereto in an amount not to exceed $200,000,000 and any Permitted Refinancings;

(k)                                  Indebtedness in respect of Swap Contracts
permitted or required by this Agreement and not entered into for speculative
purposes;

(l)                                     Acquired Indebtedness, in an aggregate
principal amount not to exceed $30,000,000 at any time outstanding, together
with refinancings and extensions of any such Indebtedness if the terms and
conditions thereof are not materially less favorable  to the obligor thereon or
to the Lenders than the Indebtedness being refinanced or extended, and the
average life to maturity thereof is greater than or equal to that of the
Indebtedness being refinanced or extended; provided, such Indebtedness shall not
(A) be secured by any assets other than pursuant to Liens permitted by Section
6.2(o) or (B) be incurred, created or assumed if any Default or Event of Default
has occurred and is continuing or would result therefrom;

(m)                               following the Initial Maturity Date, any
Credit Party may incur additional Indebtedness; provided that (A) immediately
prior to and after giving effect to such incurrence of Indebtedness no Default
has occurred and is continuing and (B) the Borrower shall be in compliance with
the Incurrence Test after giving effect to such incurrence of Indebtedness;

(n)                                 [Reserved]; and

(o)                                 other Indebtedness of the Borrower and its
Subsidiaries, in an aggregate principal amount not to exceed at any time
$25,000,000.


6.2                                 LIENS

.  No Credit Party shall, nor shall it permit any of its Subsidiaries directly
or indirectly, to create, incur, assume or permit to exist any Lien on or with
respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of the Borrower or any of
its Subsidiaries, whether now owned or hereafter acquired, or any income or
profits therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income or profits under the UCC of any State or
under any similar recording or notice statute, except:

(a)                                  Liens securing Senior Indebtedness
(including, without limitation, the Senior Credit Facilities);

59


--------------------------------------------------------------------------------


(b)                                 Liens for Taxes if obligations with respect
to such Taxes are not yet over due or are being contested in good faith by
appropriate actions for which reserves have been established if required by
GAAP, which proceedings (or orders entered in connection with such proceedings)
have the effect of preventing the forfeiture or sale of the property subject to
such Lien;

(c)                                  statutory Liens of landlords, banks (and
rights of set-off), of carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens imposed by law (other than any such Lien imposed
pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or by
ERISA), in each case incurred in the ordinary course of business (i) for amounts
not yet overdue or (ii) for amounts that are overdue and that (in the case of
any such amounts overdue for a period in excess of ten (10) Business days) are
not yet overdue or are being contested in good faith by appropriate proceedings,
so long as such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made for any such contested amounts, which
proceedings (or orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the property subject to such
Lien;

(d)                                 Liens incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness);

(e)                                  easements, rights-of-way, restrictions
(including, without limitation, zoning or any other similar law or right)
encroachments, and other minor defects or irregularities in title, in each case
which do not and will not (i) secured Indebtedness, (ii) individually or in the
aggregate interfere in any material respect with the ordinary conduct of the
business of the Borrower or any of its Subsidiaries;

(f)                                    any interest or title of a lessor or
sublessor under any lease of real estate permitted under the Credit Documents;

(g)                                 Liens solely on any cash earnest money
deposits made by the Borrower or any of its respective Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder;

(h)                                 purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property entered into in the ordinary course of business;

(i)                                     Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

(j)                                     licenses of patents, trademarks and
other intellectual property rights granted by the Borrower or any of its
Subsidiaries in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of the business of the Borrower and
its Subsidiaries;

(k)                                  Liens described in Schedule 6.2 or
permitted by Section 6.2(k) of the Term Loan Agreement (whether or not such Term
Loan Credit Agreement is in existence);

60


--------------------------------------------------------------------------------


(l)                                     Liens securing Indebtedness permitted
pursuant to Section 6.1(i); provided, any such Lien shall encumber only the
asset acquired with the proceeds of  such Indebtedness;

(m)                               Liens securing Indebtedness in respect of Cash
Management Obligations and Obligations under Hedge Agreements permitted to be
secured under and in accordance with the Term Loan Credit Documents and the
Revolving Credit Documents, as the case may be;

(n)                                 Liens securing Acquired Indebtedness
permitted under Section 6.1(l); provided that such Lien is as described in the
proviso to the definition of “Acquired Indebtedness”;

(o)                                 Liens permitted by Section 6.2(o) of the
Term Loan Agreement (whether or not such Term Loan Credit Agreement is in
existence); and

(p)                                 other Liens on assets securing Indebtedness
in an aggregate amount not to exceed $15,000,000 at any time outstanding.


6.3                                 [RESERVED].


6.4                                 RESTRICTED JUNIOR PAYMENTS.  NO CREDIT PARTY
SHALL, NOR SHALL IT PERMIT ANY OF ITS SUBSIDIARIES OR AFFILIATES THROUGH ANY
MANNER OR MEANS OR THROUGH ANY OTHER PERSON TO, DIRECTLY OR INDIRECTLY, DECLARE,
ORDER, PAY, MAKE OR SET APART, OR AGREE TO DECLARE, ORDER, PAY, MAKE OR SET
APART, ANY SUM FOR ANY RESTRICTED JUNIOR PAYMENT EXCEPT THAT:

(a)                                  Restricted Junior Payments by any
Subsidiary of the Borrower to any Borrower, any Guarantor or wholly owned
subsidiary of the Borrower;

(b)                                 dividends and distributions declared and
paid on the common Capital Stock of the Borrower and payable only in common
Capital Stock of the Borrower;

(c)                                  so long as no Default or Event of Default
has occurred and is continuing, the Borrower may purchase the Borrower’s Capital
Stock from present or former employees, directors, officers or members of
management (or the estate, family members, spouse or former spouse of any of the
foregoing) upon the death, disability or termination of employment of such
Person; provided, that the aggregate amount of Restricted Junior Payments
permitted pursuant to this clause (d) shall not exceed $5,000,000 in any Fiscal
Year; and

(d)                                 Restricted Junior Payments constituting
(x) any payments made pursuant to the exercise of the Automotive.com Put/Call
Option or the closing of the share purchase pursuant thereto or (y) the purchase
of minority interests in non-wholly owned Subsidiaries pursuant to customary put
arrangements, drag-along provisions or rights of first refusal contained in
shareholder agreements; provided that either (i) immediately following such
purchase, such Subsidiary becomes a Guarantor and the Borrower and such
Subsidiary complies with the requirements of Section 5.11 or (ii) the amount of
such Restricted Junior Payment under this clause (d) is permitted to be made as
an Investment pursuant to Section 6.6(f)(iv).


6.5                                 RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS. 
EXCEPT AS PROVIDED HEREIN, NO CREDIT PARTY SHALL, NOR SHALL IT PERMIT ANY OF ITS
SUBSIDIARIES TO, CREATE OR OTHERWISE CAUSE OR SUFFER TO EXIST OR BECOME
EFFECTIVE ANY CONSENSUAL ENCUMBRANCE OR RESTRICTION OF ANY KIND ON THE ABILITY
OF ANY SUBSIDIARY OF THE BORROWER TO (A) PAY DIVIDENDS OR MAKE ANY OTHER
DISTRIBUTIONS ON ANY OF SUCH SUBSIDIARY’S CAPITAL STOCK OWNED BY THE BORROWER OR
ANY SUBSIDIARY OF THE BORROWER, (B) REPAY OR PREPAY ANY INDEBTEDNESS OWED BY
SUCH SUBSIDIARY TO THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER, (C) MAKE
LOANS OR ADVANCES TO THE

61


--------------------------------------------------------------------------------



BORROWER OR ANY SUBSIDIARY OF THE BORROWER, OR (D) TRANSFER ANY OF ITS PROPERTY
OR ASSETS TO THE BORROWER OR ANY OTHER SUBSIDIARY OF THE BORROWER OTHER THAN
RESTRICTIONS (I) IN AGREEMENTS EVIDENCING INDEBTEDNESS PERMITTED BY SECTION
6.1(I) THAT IMPOSE RESTRICTIONS ON THE PROPERTY SO ACQUIRED, (II) BY REASON OF
CUSTOMARY PROVISIONS RESTRICTING ASSIGNMENTS, SUBLETTING OR OTHER TRANSFERS
CONTAINED IN LEASES, LICENSES, JOINT VENTURE AGREEMENTS AND SIMILAR AGREEMENTS
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS, (III) THAT ARE OR WERE CREATED
BY VIRTUE OF ANY TRANSFER OF, AGREEMENT TO TRANSFER OR OPTION OR RIGHT WITH
RESPECT TO ANY PROPERTY, ASSETS OR CAPITAL STOCK NOT OTHERWISE PROHIBITED UNDER
THIS AGREEMENT, (IV) OF VENDORS IN THE ORDINARY COURSE AND (V) IN THE REVOLVING
CREDIT AGREEMENT AND THE TERM LOAN AGREEMENT, IN EACH CASE AS IN EFFECT ON THE
DATE HEREOF AND ANY PERMANENT FINANCING.


6.6                                 INVESTMENTS.  NO CREDIT PARTY SHALL, NOR
SHALL IT PERMIT ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, MAKE OR OWN
ANY INVESTMENT IN ANY PERSON, INCLUDING WITHOUT LIMITATION ANY JOINT VENTURE,
EXCEPT:

(a)                                  Investments in Cash and Cash Equivalents;

(b)                                 equity Investments owned as of the Closing
Date in any Subsidiary and other Investments outstanding on the Closing Date, in
each case, as described in Schedule 6.6;

(c)                                  Investments (i) in any Securities received
in satisfaction or partial satisfaction of the obligations of financially
troubled account debtors and (ii) deposits, prepayments and other credits to
suppliers made in the ordinary course of business consistent with the past
practices of the Borrower and its Subsidiaries;

(d)                                 intercompany loans to the extent permitted
under Section 6.1(b);

(e)                                  loans and advances to employees of the
Borrower and its Subsidiaries made in the ordinary course of business as
presently conducted (other than any loans or advances that would be in violation
of Section 402 of the Sarbanes-Oxley Act) in an aggregate principal amount not
to exceed $2,500,000 in the aggregate at any time;

(f)                                    Investments made after the Closing Date
by (i) any Credit Party in another Credit Party; (ii) any Credit Party in
connection with Permitted Acquisitions permitted pursuant to Section 6.8(e);
(iii) any non-Credit Party in any Credit Party; or (iv) any Credit Party in a
non-Credit Party; provided, that the aggregate outstanding amount of all
Investments permitted pursuant to this clause (iv) shall not exceed $10,000,000
at any time;

(g)                                 Investments permitted pursuant to Section
6.1(f);

(h)                                 Permitted Acquisitions permitted by Section
6.8(e);

(i)                                     Investments in connection with Swap
Contracts permitted under this Agreement;

(j)                                     other Investments in an aggregate amount
not to exceed at any time $20,000,000;

(k)                                  prepaid royalties to content providers in
the ordinary course of business, to the extent such amounts may be characterized
as Investments; and

(l)                                     payments to Automotive.com pursuant to
the Automotive.com Stock Purchase Agreement and any Automotive.com Earn-Out
Obligation, to the extent such payments may be deemed Investments after giving
effect to the Automotive.com Put/Call Option.

62


--------------------------------------------------------------------------------



6.7                                 [RESERVED].


6.8                                 FUNDAMENTAL CHANGES; DISPOSITION OF ASSETS;
ACQUISITIONS.  NO CREDIT PARTY SHALL, NOR SHALL IT PERMIT ANY OF ITS
SUBSIDIARIES TO, ENTER INTO ANY TRANSACTION OF MERGER OR CONSOLIDATION, OR
LIQUIDATE, WIND-UP OR DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION OR
DISSOLUTION), OR CONVEY, SELL, LEASE OR SUB-LEASE (AS LESSOR OR SUBLESSOR),
EXCHANGE, TRANSFER OR OTHERWISE DISPOSE OF, IN ONE TRANSACTION OR A SERIES OF
TRANSACTIONS, ALL OR ANY PART OF ITS BUSINESS, ASSETS OR PROPERTY OF ANY KIND
WHATSOEVER, WHETHER REAL, PERSONAL OR MIXED AND WHETHER TANGIBLE OR INTANGIBLE,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR ACQUIRE BY PURCHASE OR OTHERWISE
(OTHER THAN PURCHASES OR OTHER ACQUISITIONS OF INVENTORY, MATERIALS AND
EQUIPMENT AND CAPITAL EXPENDITURES IN THE ORDINARY COURSE OF BUSINESS) THE
BUSINESS, PROPERTY OR FIXED ASSETS OF, OR STOCK OR OTHER EVIDENCE OF BENEFICIAL
OWNERSHIP OF, ANY PERSON OR ANY DIVISION OR LINE OF BUSINESS OR OTHER BUSINESS
UNIT OF ANY PERSON, EXCEPT:

(a)                                  any Subsidiary (i) may be merged with or
into any Borrower or any Guarantor or any other wholly owned Subsidiary, (ii)
may be liquidated, wound up or dissolved, or all or any part of its business,
property or assets may be conveyed, sold, leased, transferred or otherwise
disposed of, in one transaction or a series of transactions, to any Borrower or
any Guarantor, (iii) may be converted from one form of business organization to
another form of business organization or (iv) that is a Foreign Subsidiary may
engage with another Foreign Subsidiary  in any transaction described in clause
(i) or (ii) above; provided, in the case of such a merger (other than in the
case of a merger between Immaterial Subsidiaries and/or Foreign Subsidiaries),
the Borrower or such Guarantor, as applicable shall be the continuing or
surviving Person; provided further, that in the case of any such transaction
pursuant to clause (iii) above where the surviving corporation is a Credit Party
organized in a state other than Delaware such surviving Person shall deliver a
certificate of an Authorized Officer and, if requested by the Administrative
Agent, a legal opinion affirming the validity of its Guarantee supporting the
Obligations;

(b)                                 sales or other dispositions of assets that
do not constitute Asset Sales;

(c)                                  Asset Sales, the proceeds of which (valued
at the principal amount thereof in the case of non-Cash proceeds consisting of
notes or other debt Securities and valued at fair market value in the case of
other non-Cash proceeds) when aggregated with the proceeds of all other Asset
Sales made within the same Fiscal Year, are less than $20,000,000; provided (x)
the consideration received for such assets shall be in an amount at least equal
to the fair market value thereof (determined in good faith by the management of
the Borrower) and (y) no less than 75% thereof shall be paid in Cash;

(d)                                 disposals of obsolete, worn out or surplus
property, restrictive or custom items, defective goods or goods returned or
rejected by customers (except as may be repackaged or otherwise prepared for
sale), in each case, in the ordinary course of business;

(e)                                  Permitted Acquisitions, the Acquisition
Consideration for which constitutes less than (x) prior to the Initial Maturity
Date, $50,000,000 in the aggregate and (y) thereafter, $100,000,000 in the
aggregate in any Fiscal Year; provided (x) following the Initial Maturity Date,
not more than $25,000,000 of Acquisition Consideration in the aggregate in any
Fiscal Year shall be permitted to be used to acquire Persons that, once
acquired, would constitute non-Credit Parties and (y) the Credit Parties shall
have complied with the requirements of Section 5.11 within 30 days after the
consummation of such Permitted Acquisition;

(f)                                    other Investments made in accordance with
Section 6.6; and

63


--------------------------------------------------------------------------------


(g)                                 Permitted Asset Swaps.


6.9                                 DISPOSAL OF SUBSIDIARY INTERESTS.  EXCEPT
FOR ANY SALE OF ALL OF ITS INTERESTS IN THE CAPITAL STOCK OF ANY OF ITS
SUBSIDIARIES IN COMPLIANCE WITH THE PROVISIONS OF SECTION 6.8, NO CREDIT PARTY
SHALL, NOR SHALL IT PERMIT ANY OF ITS SUBSIDIARIES TO, (A) DIRECTLY OR
INDIRECTLY SELL, ASSIGN, PLEDGE OR OTHERWISE ENCUMBER OR DISPOSE OF ANY CAPITAL
STOCK OF ANY OF ITS SUBSIDIARIES, EXCEPT TO QUALIFY DIRECTORS IF REQUIRED BY
APPLICABLE LAW; OR (B) PERMIT ANY OF ITS SUBSIDIARIES DIRECTLY OR INDIRECTLY TO
SELL, ASSIGN, PLEDGE OR OTHERWISE ENCUMBER OR DISPOSE OF ANY CAPITAL STOCK OF
ANY OF ITS SUBSIDIARIES, EXCEPT TO ANOTHER CREDIT PARTY (SUBJECT TO THE
RESTRICTIONS ON SUCH DISPOSITION OTHERWISE IMPOSED HEREUNDER), OR TO QUALIFY
DIRECTORS IF REQUIRED BY APPLICABLE LAW; IN EACH CASE, EXCEPT FOR PLEDGES OF
SUCH CAPITAL STOCK AS ARE CONTEMPLATED BY THE TRANSACTIONS RELATING TO THE
SENIOR CREDIT FACILITIES.


6.10                           SALES AND LEASE-BACKS.  NO CREDIT PARTY SHALL,
NOR SHALL IT PERMIT ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, BECOME
LIABLE AS LESSEE OR AS A GUARANTOR OR OTHER SURETY WITH RESPECT TO ANY LEASE OF
ANY PROPERTY (WHETHER REAL, PERSONAL OR MIXED), WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, WHICH SUCH CREDIT PARTY (A) HAS SOLD OR TRANSFERRED OR IS TO SELL OR
TO TRANSFER TO ANY OTHER PERSON (OTHER THAN THE BORROWER OR ANY OF ITS
SUBSIDIARIES), OR (B) INTENDS TO USE FOR SUBSTANTIALLY THE SAME PURPOSE AS ANY
OTHER PROPERTY WHICH HAS BEEN OR IS TO BE SOLD OR TRANSFERRED BY SUCH CREDIT
PARTY TO ANY PERSON (OTHER THAN THE BORROWER OR ANY OF ITS SUBSIDIARIES) IN
CONNECTION WITH SUCH LEASE (EACH SUCH TRANSACTION A “SALE AND LEASEBACK
TRANSACTION”), IN EACH CASE, UNLESS SUCH TRANSACTION OR ARRANGEMENT COMPLIES
WITH SECTIONS 6.1, 6.2 AND 6.8.


6.11                           TRANSACTIONS WITH SHAREHOLDERS AND AFFILIATES. 
NO CREDIT PARTY SHALL, NOR SHALL IT PERMIT ANY OF ITS SUBSIDIARIES TO, DIRECTLY
OR INDIRECTLY, ENTER INTO OR PERMIT TO EXIST ANY TRANSACTION (INCLUDING THE
PURCHASE, SALE, LEASE OR EXCHANGE OF ANY PROPERTY OR THE RENDERING OF ANY
SERVICE) WITH ANY SHAREHOLDER OWNING MORE THAN 5% OF THE COMMON STOCK OF THE
BORROWER, AFFILIATE OF THE BORROWER OR SUCH SUBSIDIARIES ON TERMS THAT ARE LESS
FAVORABLE TO THE BORROWER OR THAT SUBSIDIARY, AS THE CASE MAY BE, THAN THOSE
THAT MIGHT BE OBTAINED AT THE TIME FROM A PERSON WHO IS NOT SUCH A SHAREHOLDER
OR AFFILIATE; PROVIDED, THAT THE FOREGOING RESTRICTION SHALL NOT APPLY TO
(A) ANY TRANSACTION BETWEEN THE BORROWER AND ANY GUARANTOR OR BETWEEN
GUARANTORS; (B) ANY TRANSACTION BETWEEN SUBSIDIARIES THAT ARE NOT GUARANTORS,
(C) ANY TRANSACTION PERMITTED BY SECTION 6.8(A), (D) REASONABLE OR CUSTOMARY
INDEMNIFICATION AND COMPENSATION ARRANGEMENTS FOR MEMBERS OF THE BOARD OF
DIRECTORS (OR SIMILAR GOVERNING BODY), OFFICERS AND OTHER EMPLOYEES OF THE
BORROWER AND ITS SUBSIDIARIES, INCLUDING, WITHOUT LIMITATION,
TRANSACTION-SPECIFIC DIRECTOR FEES AND RETIREMENT, HEALTH, STOCK OPTION AND
OTHER BENEFIT PLANS AND ARRANGEMENTS, PROVIDED THAT IN THE CASE OF THE OFFICERS
AND DIRECTORS, A MAJORITY OF THE DISINTERESTED DIRECTORS OR A COMMITTEE OF THE
BOARD OF DIRECTORS COMPOSED ENTIRELY OF DISINTERESTED DIRECTORS SHALL APPROVE
SUCH TRANSACTION; (E) MANAGEMENT, CONSULTING, MONITORING, TRANSACTION AND
ADVISORY FEES AND RELATED EXPENSES PAYABLE TO YUCAIPA OR ONE OF ITS AFFILIATES
IN AN AGGREGATE AMOUNT IN ANY FISCAL YEAR NOT IN EXCESS OF THE SUM OF (I)
$1,000,000 IN RESPECT OF ANNUAL MANAGEMENT FEES, PLUS (II) ANY DEFERRED FEES (TO
THE EXTENT SUCH FEES WERE WITHIN SUCH AMOUNT IN CLAUSE (I) ABOVE ORIGINALLY),
PLUS (III) 1.0% OF THE VALUE OF TRANSACTIONS WITH RESPECT TO WHICH YUCAIPA OR
ITS AFFILIATES PROVIDES ANY TRANSACTION, ADVISORY OR OTHER SERVICES, PLUS (IV)
THE AMOUNT OF ALL REASONABLE OUT-OF-POCKET EXPENSES RELATED THERETO AND UNPAID
AMOUNTS ACCRUED FOR PRIOR PERIODS, AND (F) TRANSACTIONS IN THE ORDINARY COURSE
OF BUSINESS CONSISTENT WITH PAST PRACTICES WITH AUTOMOTIVE.COM.


6.12                           LIMITATION ON LAYERING.  THE BORROWER WILL NOT
INCUR ANY INDEBTEDNESS THAT IS EXPRESSLY SUBORDINATED IN RIGHT OF PAYMENT TO ANY
SENIOR INDEBTEDNESS OF THE BORROWER, UNLESS SUCH INDEBTEDNESS SO INCURRED RANKS
PARI PASSU IN RIGHT OF PAYMENT WITH, OR IS SUBORDINATED IN RIGHT OF PAYMENT TO,
THE BORROWER’S INDEBTEDNESS UNDER THE SENIOR CREDIT FACILITIES.  THE BORROWER
WILL NOT PERMIT ANY SUBSIDIARY GUARANTOR TO INCUR ANY INDEBTEDNESS THAT IS
EXPRESSLY SUBORDINATED IN RIGHT OF PAYMENT TO ANY SENIOR INDEBTEDNESS OF SUCH
SUBSIDIARY GUARANTOR, UNLESS SUCH INDEBTEDNESS SO INCURRED RANKS PARI PASSU IN
RIGHT

64


--------------------------------------------------------------------------------



OF PAYMENT WITH SUCH SUBSIDIARY GUARANTOR’S SUBSIDIARY GUARANTEE, OR IS
SUBORDINATED IN RIGHT OF PAYMENT TO SUCH SUBSIDIARY GUARANTEE. INDEBTEDNESS THAT
IS UNSECURED OR SECURED BY A JUNIOR LIEN IS NOT DEEMED TO BE SUBORDINATE OR
JUNIOR TO SECURED INDEBTEDNESS MERELY BECAUSE IT IS UNSECURED OR SECURED BY A
JUNIOR LIEN, AND INDEBTEDNESS THAT IS NOT GUARANTEED BY A PARTICULAR PERSON IS
NOT DEEMED TO BE SUBORDINATE OR JUNIOR TO INDEBTEDNESS THAT IS SO GUARANTEED
MERELY BECAUSE IT IS NOT SO GUARANTEED.


6.13                           LIMITATION ON ISSUANCE OF SUBSIDIARY CAPITAL
STOCK.  WITH RESPECT ANY SUBSIDIARY, ISSUE ANY CAPITAL STOCK (INCLUDING BY WAY
OF SALES OF TREASURY STOCK) OR ANY OPTIONS OR WARRANTS TO PURCHASE, OR
SECURITIES CONVERTIBLE INTO, ANY CAPITAL STOCK, EXCEPT (I) FOR STOCK SPLITS,
STOCK DIVIDENDS AND ADDITIONAL ISSUANCES OF QUALIFIED CAPITAL STOCK WHICH DO NOT
DECREASE THE PERCENTAGE OWNERSHIP OF SUCH BORROWER OR ANY SUBSIDIARIES IN ANY
CLASS OF THE QUALIFIED CAPITAL STOCK OF SUCH SUBSIDIARY AND (II) SUBSIDIARIES OF
THE BORROWER FORMED AFTER THE CLOSING DATE IN ACCORDANCE WITH SECTION 6.14 MAY
ISSUE QUALIFIED CAPITAL STOCK TO THE BORROWER OR GUARANTOR WHICH IS TO OWN SUCH
QUALIFIED CAPITAL STOCK.


6.14                           PREPAYMENTS OF OTHER INDEBTEDNESS; MODIFICATIONS
OF ORGANIZATIONAL DOCUMENTS AND OTHER DOCUMENTS, ETC.  DIRECTLY OR INDIRECTLY:

(a)                                  amend or modify, or permit the amendment or
modification of, any provision of any Transaction Document or any document
governing any Material Indebtedness (other than any Senior Credit Facility or
related documents, which may be amended or modified from time to time) in any
manner that is adverse in any material respect to the interests of the Lenders;
and

(b)                                 terminate, amend or modify any of its
Organizational Documents; provided that the Borrower may issue such Capital
Stock, so long as such issuance is not prohibited by Section 6.13 or any other
provision of this Agreement, and may amend or modify its Organizational
Documents to authorize any such Capital Stock.


6.15                           ACCOUNTING CHANGES; FISCAL YEAR.  EXCEPT AS
DISCLOSED TO THE LENDERS AND THE ADMINISTRATIVE AGENT OR AS OTHERWISE APPROVED
BY THE ADMINISTRATIVE AGENT, NO CREDIT PARTY SHALL, NOR SHALL IT PERMIT ANY OF
ITS SUBSIDIARIES TO CHANGE ITS (A) ACCOUNTING TREATMENT AND REPORTING PRACTICES
OR TAX REPORTING TREATMENT, EXCEPT AS REQUIRED BY GAAP OR ANY APPLICABLE
REQUIREMENTS OF LAW OR (B) FISCAL YEAR-END FROM JANUARY 31.


SECTION 7.                                      GUARANTY


7.1                                 GUARANTY OF THE OBLIGATIONS.  SUBJECT TO THE
PROVISIONS OF SECTION 7.2 AND SECTION 12, TO INDUCE THE LENDERS TO MAKE THE
LOANS, EACH GUARANTOR HEREBY ABSOLUTELY, IRREVOCABLY AND UNCONDITIONALLY
GUARANTEES TO THE ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF THE LENDERS
AND EACH AGENT, JOINTLY WITH THE OTHER GUARANTORS AND SEVERALLY, AS PRIMARY
OBLIGOR AND NOT MERELY AS SURETY, THE DUE AND PUNCTUAL PAYMENT IN FULL WHEN DUE
OF ALL OBLIGATIONS, WHETHER AT STATED MATURITY, BY REQUIRED PREPAYMENT,
DECLARATION, ACCELERATION, DEMAND OR OTHERWISE (INCLUDING AMOUNTS THAT WOULD
BECOME DUE BUT FOR THE OPERATION OF THE AUTOMATIC STAY UNDER SECTION 362(A) OF
THE BANKRUPTCY CODE, 11 U.S.C. § 362(A)), WHETHER OR NOT FROM TIME TO TIME
REDUCED OR EXTINGUISHED OR HEREAFTER INCREASED OR INCURRED, WHETHER OR NOT
RECOVERY MAY BE OR HEREAFTER MAY BECOME BARRED BY ANY STATUTE OF LIMITATIONS,
WHETHER OR NOT ENFORCEABLE AS AGAINST THE BORROWER, WHETHER NOW OR HEREAFTER
EXISTING, AND WHETHER DUE OR TO BECOME DUE, INCLUDING PRINCIPAL, INTEREST
(INCLUDING INTEREST AT THE CONTRACT RATE APPLICABLE UPON DEFAULT ACCRUED OR
ACCRUING AFTER THE COMMENCEMENT OF ANY PROCEEDING UNDER THE BANKRUPTCY CODE, OR
ANY APPLICABLE PROVISIONS OF COMPARABLE STATE OR FOREIGN LAW, WHETHER OR NOT
SUCH INTEREST IS AN ALLOWED CLAIM IN SUCH PROCEEDING), FEES AND COSTS OF
COLLECTION (COLLECTIVELY, THE “GUARANTEED OBLIGATIONS”).  THIS GUARANTY
CONSTITUTES A GUARANTY OF PAYMENT AND NOT OF COLLECTION.

65


--------------------------------------------------------------------------------



7.2                                 LIMITATION OF GUARANTY.  ANY TERM OR
PROVISION OF THIS SECTION 7, SECTION 12 OR ANY OTHER CREDIT DOCUMENT TO THE
CONTRARY NOTWITHSTANDING, THE MAXIMUM AGGREGATE AMOUNT OF THE GUARANTEED
OBLIGATIONS FOR WHICH ANY GUARANTOR SHALL BE LIABLE SHALL NOT EXCEED THE MAXIMUM
AMOUNT FOR WHICH SUCH GUARANTOR CAN BE LIABLE WITHOUT RENDERING THIS SECTION 7,
SECTION 12 OR ANY OTHER CREDIT DOCUMENT, AS IT RELATES TO SUCH GUARANTOR,
SUBJECT TO AVOIDANCE UNDER APPLICABLE LAW RELATING TO FRAUDULENT CONVEYANCE OR
FRAUDULENT TRANSFER (INCLUDING SECTION 548 OF THE BANKRUPTCY CODE OR ANY
APPLICABLE PROVISIONS OF COMPARABLE STATE LAW) (COLLECTIVELY, THE “FRAUDULENT
TRANSFER LAWS”), IN EACH CASE AFTER GIVING EFFECT (A) TO ALL OTHER LIABILITIES
OF SUCH GUARANTOR, CONTINGENT OR OTHERWISE, THAT ARE RELEVANT UNDER SUCH
FRAUDULENT TRANSFER LAWS (SPECIFICALLY EXCLUDING, HOWEVER, ANY LIABILITIES OF
SUCH GUARANTOR IN RESPECT OF INTERCOMPANY INDEBTEDNESS TO THE BORROWER TO THE
EXTENT THAT SUCH INDEBTEDNESS WOULD BE DISCHARGED IN AN AMOUNT EQUAL TO THE
AMOUNT PAID BY SUCH GUARANTOR HEREUNDER) AND (B) TO THE VALUE AS ASSETS OF SUCH
GUARANTOR (AS DETERMINED UNDER THE APPLICABLE PROVISIONS OF SUCH FRAUDULENT
TRANSFER LAWS) OF ANY RIGHTS TO SUBROGATION, CONTRIBUTION, REIMBURSEMENT,
INDEMNITY OR SIMILAR RIGHTS HELD BY SUCH GUARANTOR PURSUANT TO (I) APPLICABLE
LAW, (II) THIS SECTION 7.2(B), (III) SECTION 12 OR (IV) ANY OTHER CONTRACTUAL
OBLIGATIONS PROVIDING FOR AN EQUITABLE ALLOCATION AMONG SUCH GUARANTOR AND OTHER
SUBSIDIARIES OR AFFILIATES OF THE BORROWER OF OBLIGATIONS ARISING UNDER THIS
SECTION 7.2 OR SECTION 12 OR OTHER GUARANTIES OF THE OBLIGATIONS OF THE BORROWER
BY SUCH PARTIES.


7.3                                 CONTRIBUTION.  TO THE EXTENT THAT ANY
GUARANTOR SHALL BE REQUIRED HEREUNDER TO PAY A PORTION OF THE GUARANTEED
OBLIGATIONS EXCEEDING THE GREATER OF (A) THE AMOUNT OF THE ECONOMIC BENEFIT
ACTUALLY RECEIVED BY SUCH GUARANTOR FROM THE LOANS AND THE OTHER FINANCIAL
ACCOMMODATIONS PROVIDED TO THE BORROWER UNDER THE CREDIT DOCUMENTS AND (B) THE
AMOUNT SUCH GUARANTOR WOULD OTHERWISE HAVE PAID IF SUCH GUARANTOR HAD PAID THE
AGGREGATE AMOUNT OF THE GUARANTEED OBLIGATIONS (EXCLUDING THE AMOUNT THEREOF
REPAID BY THE BORROWER) IN THE SAME PROPORTION AS SUCH GUARANTOR’S NET WORTH AT
THE DATE ENFORCEMENT IS SOUGHT HEREUNDER BEARS TO THE AGGREGATE NET WORTH OF ALL
THE GUARANTORS AT THE DATE ENFORCEMENT IS SOUGHT HEREUNDER, THEN SUCH GUARANTOR
SHALL BE REIMBURSED BY SUCH OTHER GUARANTORS FOR THE AMOUNT OF SUCH EXCESS, PRO
RATA, BASED ON THE RESPECTIVE NET WORTH OF SUCH OTHER GUARANTORS AT THE DATE
ENFORCEMENT HEREUNDER IS SOUGHT.


7.4                                 LIABILITY OF GUARANTORS ABSOLUTE.  EACH
GUARANTOR AGREES THAT ITS OBLIGATIONS HEREUNDER ARE IRREVOCABLE, ABSOLUTE,
INDEPENDENT AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHICH CONSTITUTES A LEGAL OR EQUITABLE DISCHARGE OF A GUARANTOR OR SURETY OTHER
THAN PAYMENT IN FULL OF THE GUARANTEED OBLIGATIONS.  IN FURTHERANCE OF THE
FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, EACH GUARANTOR AGREES AS
FOLLOWS:

(a)                                  this Guaranty is a guaranty of payment when
due and not of collectability.  This Guaranty is a primary obligation of each
Guarantor and not merely a contract of surety;

(b)                                 the Administrative Agent may enforce this
Guaranty upon the occurrence of an Event of Default notwithstanding the
existence of any dispute between the Borrower and any Lender or Agent, as the
case may be, with respect to the existence of such Event of Default;

(c)                                  the obligations of each Guarantor hereunder
are independent of the obligations of the Borrower and the obligations of any
other guarantor (including any other Guarantor) of the obligations of the
Borrower, and a separate action or actions may be brought and prosecuted against
such Guarantor whether or not any action is brought against the Borrower or any
of such other guarantors and whether or not the Borrower is joined in any such
action or actions;

(d)                                 payment by any Guarantor of a portion, but
not all, of the Guaranteed Obligations shall in no way limit, affect, modify or
abridge any Guarantor’s liability for any portion of the Guaranteed Obligations
which has not been paid and without limiting the generality of the

66


--------------------------------------------------------------------------------


foregoing, if any Lender or Agent, as the case may be, is awarded a judgment in
any suit brought to enforce any Guarantor’s covenant to pay a portion of the
Guaranteed Obligations, such judgment shall not be deemed to release such
Guarantor from its covenant to pay the portion of the Guaranteed Obligations
that is not the subject of such suit, and such judgment shall not, except to the
extent satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the Guaranteed Obligations;

(e)                                  any Lender or Agent, as applicable, upon
such terms as it deems appropriate, without notice or demand and without
affecting the validity or enforceability hereof or giving rise to any reduction,
limitation, impairment, discharge or termination of any Guarantor’s liability
hereunder, from time to time may (i) renew, extend, accelerate, increase the
rate of interest on, or otherwise change the time, place, manner or terms of
payment of the Guaranteed Obligations; (ii) settle, compromise, release or
discharge, or accept or refuse any offer of performance with respect to, or
substitutions for, the Guaranteed Obligations or any agreement relating thereto
and/or subordinate the payment of the same to the payment of any other
obligations; (iii) request and accept other guaranties of the Guaranteed
Obligations and take and hold security for the payment hereof or the Guaranteed
Obligations; (iv) release, surrender, exchange, substitute, compromise, settle,
rescind, waive, alter, subordinate or modify, with or without consideration, any
security for payment of the Guaranteed Obligations, any other guaranties of the
Guaranteed Obligations, or any other obligation of any Person (including any
other Guarantor) with respect to the Guaranteed Obligations; (v) enforce and
apply any security now or hereafter held by or for the benefit of such Lender or
Agent, as the case may be, in respect hereof or the Guaranteed Obligations and
direct the order or manner of sale thereof, or exercise any other right or
remedy that such Lender or Agent, as the case may be, may have against any such
security, in each case as such Lender or Agent, as the case may be, in its
discretion may determine consistent with the applicable Credit Document or the
applicable Related Obligation Document and any applicable security agreement,
including foreclosure on any such security pursuant to one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable, and even though such action operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Guarantor
against the Borrower or any security for the Guaranteed Obligations; and
(vi) exercise any other rights available to it under the Credit Documents or any
Related Obligation Documents; and

(f)                                    this Guaranty and the obligations of
Guarantors hereunder shall be valid and enforceable and shall not be subject to
any reduction, limitation, impairment, discharge or termination for any reason
(other than payment in full of the Guaranteed Obligations), including the
occurrence of any of the following, whether or not any Guarantor shall have had
notice or knowledge of any of them:  (i) any failure or omission to assert or
enforce or agreement or election not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Credit Documents or any Related Obligation Documents, at law,
in equity or otherwise) with respect to the Guaranteed Obligations or any
agreement relating thereto, or with respect to any other guaranty of or security
for the payment of the Guaranteed Obligations; (ii) any rescission, waiver,
amendment or modification of, or any consent to departure from, any of the terms
or provisions (including provisions relating to Events of Default) hereof, any
of the other Credit Documents, any of the Related Obligation Documents or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Credit Document, such Related
Obligation Document or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be

67


--------------------------------------------------------------------------------


illegal, invalid or unenforceable in any respect; (iv) the application of
payments received from any source (other than payments received pursuant to the
other Credit Documents or any of the Related Obligation Documents or from the
proceeds of any security for the Guaranteed Obligations, except to the extent
such security also serves as collateral for Indebtedness other than the
Guaranteed Obligations) to the payment of Indebtedness other than the Guaranteed
Obligations, even though any Lender or Agent, as the case may be, might have
elected to apply such payment to any part or all of the Guaranteed Obligations;
(v) any Lender’s or Agent’s consent to the change, reorganization or termination
of the corporate structure or existence of the Borrower or any of its
Subsidiaries and to any corresponding restructuring of the Guaranteed
Obligations; (vi) any failure to perfect or continue perfection of, or any
failure of priority of, a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which the Borrower may allege or assert against any Lender or Agent, as the case
may be, in respect of the Guaranteed Obligations, including failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury; and (viii) any other act or
thing or omission, or delay to do any other act or thing, which may or might in
any manner or to any extent vary the risk of any Guarantor as an obligor in
respect of the Guaranteed Obligations.


7.5                                 WAIVERS BY GUARANTORS.  EACH GUARANTOR
HEREBY WAIVES TO THE FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE LAW, FOR THE
BENEFIT OF THE LENDERS AND EACH AGENT:  (A) ANY RIGHT TO REQUIRE ANY LENDER OR
AGENT, AS THE CASE MAY BE, AS A CONDITION OF PAYMENT OR PERFORMANCE BY SUCH
GUARANTOR, TO (I) PROCEED AGAINST THE BORROWER, ANY OTHER GUARANTOR (INCLUDING
ANY OTHER GUARANTOR) OF THE GUARANTEED OBLIGATIONS OR ANY OTHER PERSON, (II)
PROCEED AGAINST OR EXHAUST ANY SECURITY HELD FROM THE BORROWER, ANY SUCH OTHER
GUARANTOR OR ANY OTHER PERSON, (III) PROCEED AGAINST OR HAVE RESORT TO ANY
BALANCE OF ANY DEPOSIT ACCOUNT OR CREDIT ON THE BOOKS OF ANY LENDER OR AGENT, AS
THE CASE MAY BE, IN FAVOR OF THE BORROWER OR ANY OTHER PERSON, OR (IV) PURSUE
ANY OTHER REMEDY IN THE POWER OF ANY LENDER OR AGENT, AS THE CASE MAY BE,
WHATSOEVER; (B) ANY DEFENSE ARISING BY REASON OF THE INCAPACITY, LACK OF
AUTHORITY OR ANY DISABILITY OR OTHER DEFENSE OF THE BORROWER OR ANY OTHER
GUARANTOR INCLUDING ANY DEFENSE BASED ON OR ARISING OUT OF THE LACK OF VALIDITY
OR THE UNENFORCEABILITY OF THE GUARANTEED OBLIGATIONS OR ANY AGREEMENT OR
INSTRUMENT RELATING THERETO OR BY REASON OF THE CESSATION OF THE LIABILITY OF
THE BORROWER OR ANY OTHER GUARANTOR FROM ANY CAUSE OTHER THAN PAYMENT IN FULL OF
THE GUARANTEED OBLIGATIONS; (C) ANY DEFENSE BASED UPON ANY STATUTE OR RULE OF
LAW WHICH PROVIDES THAT THE OBLIGATION OF A SURETY MUST BE NEITHER LARGER IN
AMOUNT NOR IN OTHER RESPECTS MORE BURDENSOME THAN THAT OF THE PRINCIPAL; (D) ANY
DEFENSE BASED UPON ANY LENDER’S OR AGENT’S, AS THE CASE MAY BE, ERRORS OR
OMISSIONS IN THE ADMINISTRATION OF THE GUARANTEED OBLIGATIONS, EXCEPT BEHAVIOR
BY SUCH LENDER OR AGENT, AS THE CASE MAY BE, WHICH AMOUNTS TO GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT; (E) (I) ANY PRINCIPLES OR PROVISIONS OF LAW, STATUTORY OR
OTHERWISE, WHICH ARE OR MIGHT BE IN CONFLICT WITH THE TERMS HEREOF AND ANY LEGAL
OR EQUITABLE DISCHARGE OF SUCH GUARANTOR’S OBLIGATIONS HEREUNDER, (II) THE
BENEFIT OF ANY STATUTE OF LIMITATIONS AFFECTING SUCH GUARANTOR’S LIABILITY
HEREUNDER OR THE ENFORCEMENT HEREOF, (III) ANY RIGHTS TO SET-OFFS, RECOUPMENTS
AND COUNTERCLAIMS, AND (IV) PROMPTNESS, DILIGENCE AND ANY REQUIREMENT THAT ANY
LENDER OR AGENT, AS THE CASE MAY BE, PROTECT, SECURE, PERFECT OR INSURE ANY
SECURITY INTEREST OR LIEN OR ANY PROPERTY SUBJECT THERETO; (F) NOTICES, DEMANDS,
PRESENTMENTS, PROTESTS, NOTICES OF PROTEST, NOTICES OF DISHONOR AND NOTICES OF
ANY ACTION OR INACTION, INCLUDING ACCEPTANCE HEREOF, NOTICES OF DEFAULT
HEREUNDER, THE OTHER CREDIT DOCUMENTS, THE RELATED OBLIGATION DOCUMENTS OR ANY
AGREEMENT OR INSTRUMENT RELATED THERETO, NOTICES OF ANY RENEWAL, EXTENSION OR
MODIFICATION OF THE GUARANTEED OBLIGATIONS OR ANY AGREEMENT RELATED THERETO,
NOTICES OF ANY EXTENSION OF CREDIT TO THE BORROWER AND NOTICES OF ANY OF THE
MATTERS REFERRED TO IN SECTION 7.4 OR SECTION 12 AND ANY RIGHT TO CONSENT TO ANY
THEREOF; AND (G) ANY DEFENSES OR BENEFITS THAT MAY BE DERIVED FROM OR AFFORDED
BY LAW WHICH LIMIT THE LIABILITY OF OR EXONERATE GUARANTORS OR SURETIES, OR
WHICH MAY CONFLICT WITH THE TERMS HEREOF.

68


--------------------------------------------------------------------------------



7.6                                 GUARANTORS’ RIGHTS OF SUBROGATION,
CONTRIBUTION, ETC.  UNTIL THE GUARANTEED OBLIGATIONS SHALL HAVE BEEN PAID IN
FULL, EACH GUARANTOR HEREBY WAIVES ANY CLAIM, RIGHT OR REMEDY, DIRECT OR
INDIRECT, THAT SUCH GUARANTOR NOW HAS OR MAY HEREAFTER HAVE AGAINST THE BORROWER
OR ANY OTHER GUARANTOR OR ANY OF ITS ASSETS IN CONNECTION WITH THIS GUARANTY OR
THE PERFORMANCE BY SUCH GUARANTOR OF ITS OBLIGATIONS HEREUNDER, IN EACH CASE
WHETHER SUCH CLAIM, RIGHT OR REMEDY ARISES IN EQUITY, UNDER CONTRACT, BY
STATUTE, UNDER COMMON LAW OR OTHERWISE AND INCLUDING WITHOUT LIMITATION (A) ANY
RIGHT OF SUBROGATION, REIMBURSEMENT OR INDEMNIFICATION THAT SUCH GUARANTOR NOW
HAS OR MAY HEREAFTER HAVE AGAINST THE BORROWER WITH RESPECT TO THE GUARANTEED
OBLIGATIONS, (B) ANY RIGHT TO ENFORCE, OR TO PARTICIPATE IN, ANY CLAIM, RIGHT OR
REMEDY THAT ANY LENDER OR AGENT, AS THE CASE MAY BE, NOW HAS OR MAY HEREAFTER
HAVE AGAINST THE BORROWER, AND (C) ANY BENEFIT OF, AND ANY RIGHT TO PARTICIPATE
IN, ANY COLLATERAL OR SECURITY NOW OR HEREAFTER HELD BY ANY LENDER OR AGENT, AS
THE CASE MAY BE.  IN ADDITION, UNTIL THE GUARANTEED OBLIGATIONS SHALL HAVE BEEN
PAID IN FULL, EACH GUARANTOR SHALL WITHHOLD EXERCISE OF ANY RIGHT OF
CONTRIBUTION SUCH GUARANTOR MAY HAVE AGAINST ANY OTHER GUARANTOR (INCLUDING ANY
OTHER GUARANTOR) OF THE GUARANTEED OBLIGATIONS, INCLUDING, WITHOUT LIMITATION,
ANY SUCH RIGHT OF CONTRIBUTION AS CONTEMPLATED BY SECTION 7.3.  EACH GUARANTOR
FURTHER AGREES THAT, TO THE EXTENT THE WAIVER OR AGREEMENT TO WITHHOLD THE
EXERCISE OF ITS RIGHTS OF SUBROGATION, REIMBURSEMENT, INDEMNIFICATION AND
CONTRIBUTION AS SET FORTH HEREIN IS FOUND BY A COURT OF COMPETENT JURISDICTION
TO BE VOID OR VOIDABLE FOR ANY REASON, ANY RIGHTS OF SUBROGATION, REIMBURSEMENT
OR INDEMNIFICATION SUCH GUARANTOR MAY HAVE AGAINST THE BORROWER OR AGAINST ANY
COLLATERAL OR SECURITY, AND ANY RIGHTS OF CONTRIBUTION SUCH GUARANTOR MAY HAVE
AGAINST ANY SUCH OTHER GUARANTOR, SHALL BE JUNIOR AND SUBORDINATE TO ANY RIGHTS
ANY LENDER OR AGENT, AS THE CASE MAY BE, MAY HAVE AGAINST THE BORROWER, TO ALL
RIGHT, TITLE AND INTEREST ANY LENDER OR AGENT, AS THE CASE MAY BE, MAY HAVE IN
ANY SUCH COLLATERAL OR SECURITY, AND TO ANY RIGHT ANY LENDER OR AGENT, AS THE
CASE MAY BE, MAY HAVE AGAINST SUCH OTHER GUARANTOR (INCLUDING ANY GUARANTOR). 
IF ANY AMOUNT SHALL BE PAID TO ANY GUARANTOR ON ACCOUNT OF ANY SUCH SUBROGATION,
REIMBURSEMENT, INDEMNIFICATION OR CONTRIBUTION RIGHTS AT ANY TIME WHEN ALL
GUARANTEED OBLIGATIONS SHALL NOT HAVE BEEN PAID IN FULL, SUCH AMOUNT SHALL BE
HELD IN TRUST FOR THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS AND EACH
AGENT AND SHALL FORTHWITH BE PAID OVER TO THE ADMINISTRATIVE AGENT FOR THE
BENEFIT OF THE LENDERS AND EACH AGENT TO BE CREDITED AND APPLIED AGAINST THE
GUARANTEED OBLIGATIONS, WHETHER MATURED OR UNMATURED, IN ACCORDANCE WITH THE
TERMS HEREOF.


7.7                                 SUBORDINATION OF OTHER OBLIGATIONS.  SUBJECT
TO SECTION 11 HEREOF, ANY INDEBTEDNESS OF ANY GUARANTOR NOW OR HEREAFTER HELD BY
ANY GUARANTOR (THE “OBLIGEE GUARANTOR”) IS HEREBY SUBORDINATED IN RIGHT OF
PAYMENT TO THE GUARANTEED OBLIGATIONS, AND ANY SUCH INDEBTEDNESS COLLECTED OR
RECEIVED BY THE OBLIGEE GUARANTOR AFTER AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING SHALL BE HELD IN TRUST FOR THE ADMINISTRATIVE AGENT ON BEHALF OF THE
LENDERS AND EACH AGENT AND SHALL FORTHWITH BE PAID OVER TO THE ADMINISTRATIVE
AGENT FOR THE BENEFIT OF THE LENDERS AND EACH AGENT TO BE CREDITED AND APPLIED
AGAINST THE GUARANTEED OBLIGATIONS BUT WITHOUT AFFECTING, IMPAIRING OR LIMITING
IN ANY MANNER THE LIABILITY OF THE OBLIGEE GUARANTOR UNDER ANY OTHER PROVISION
HEREOF.


7.8                                 CONTINUING GUARANTY.  TO THE FULLEST EXTENT
PERMITTED UNDER APPLICABLE LAW, THIS GUARANTY IS A CONTINUING GUARANTY AND SHALL
REMAIN IN EFFECT UNTIL ALL OF THE GUARANTEED OBLIGATIONS SHALL HAVE BEEN PAID IN
FULL.  TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, EACH GUARANTOR
HEREBY IRREVOCABLY WAIVES ANY RIGHT TO REVOKE THIS GUARANTY AS TO FUTURE
TRANSACTIONS GIVING RISE TO ANY GUARANTEED OBLIGATIONS.


7.9                                 AUTHORITY OF GUARANTORS.  IT IS NOT
NECESSARY FOR ANY LENDER OR AGENT, AS THE CASE MAY BE, TO INQUIRE INTO THE
CAPACITY OR POWERS OF ANY GUARANTOR OR THE OFFICERS, DIRECTORS OR ANY AGENTS
ACTING OR PURPORTING TO ACT ON BEHALF OF ANY OF THEM.


7.10                           FINANCIAL CONDITION OF THE BORROWER.  ANY CREDIT
EXTENSION MAY BE MADE TO THE BORROWER OR CONTINUED FROM TIME TO TIME, AND ANY
RELATED OBLIGATION DOCUMENTS MAY BE ENTERED INTO FROM

69


--------------------------------------------------------------------------------



TIME TO TIME, IN EACH CASE WITHOUT NOTICE TO OR AUTHORIZATION FROM ANY GUARANTOR
REGARDLESS OF THE FINANCIAL OR OTHER CONDITION OF THE BORROWER AT THE TIME OF
ANY SUCH GRANT OR CONTINUATION OR AT THE TIME SUCH RELATED OBLIGATION DOCUMENT
IS ENTERED INTO, AS THE CASE MAY BE.  NO LENDER OR AGENT, AS THE CASE MAY BE,
SHALL HAVE ANY OBLIGATION TO DISCLOSE OR DISCUSS WITH ANY GUARANTOR ITS
ASSESSMENT, OR ANY GUARANTOR’S ASSESSMENT, OF THE FINANCIAL CONDITION OF THE
BORROWER.  EACH GUARANTOR HAS ADEQUATE MEANS TO OBTAIN INFORMATION FROM THE
BORROWER ON A CONTINUING BASIS CONCERNING THE FINANCIAL CONDITION OF THE
BORROWER AND ITS ABILITY TO PERFORM ITS OBLIGATIONS UNDER THE CREDIT DOCUMENTS
AND THE RELATED OBLIGATION DOCUMENTS, AND EACH GUARANTOR ASSUMES THE
RESPONSIBILITY FOR BEING AND KEEPING INFORMED OF THE FINANCIAL CONDITION OF THE
BORROWER AND OF ALL CIRCUMSTANCES BEARING UPON THE RISK OF NONPAYMENT OF THE
GUARANTEED OBLIGATIONS.  EACH GUARANTOR HEREBY WAIVES AND RELINQUISHES ANY DUTY
ON THE PART OF ANY LENDER OR AGENT, AS THE CASE MAY BE, TO DISCLOSE ANY MATTER,
FACT OR THING RELATING TO THE BUSINESS, OPERATIONS OR CONDITIONS OF THE BORROWER
NOW KNOWN OR HEREAFTER KNOWN BY ANY LENDER OR AGENT, AS THE CASE MAY BE.  IN THE
EVENT ANY LENDER OR AGENT, AS THE CASE MAY BE, IN ITS SOLE DISCRETION,
UNDERTAKES AT ANY TIME OR FROM TIME TO TIME TO PROVIDE ANY SUCH INFORMATION TO
ANY GUARANTOR, SUCH LENDER OR AGENT, AS THE CASE MAY BE, SHALL BE UNDER NO
OBLIGATION (A) TO UNDERTAKE ANY INVESTIGATION NOT A PART OF ITS REGULAR BUSINESS
ROUTINE, (B) TO DISCLOSE ANY INFORMATION THAT SUCH LENDER OR AGENT, AS THE CASE
MAY BE, PURSUANT TO ACCEPTED OR REASONABLE COMMERCIAL FINANCE OR BANKING
PRACTICES, WISHES TO MAINTAIN CONFIDENTIAL OR (C) TO MAKE ANY OTHER OR FUTURE
DISCLOSURES OF SUCH INFORMATION OR ANY OTHER INFORMATION TO ANY GUARANTOR.


7.11                           DEFAULT, REMEDIES.  THE OBLIGATIONS OF EACH
GUARANTOR HEREUNDER ARE INDEPENDENT OF AND SEPARATE FROM GUARANTEED
OBLIGATIONS.  IF ANY OBLIGATION OF THE BORROWER IS NOT PAID WHEN DUE, OR UPON
ANY EVENT OF DEFAULT HEREUNDER OR UPON ANY DEFAULT BY THE BORROWER AS PROVIDED
IN ANY OTHER CREDIT DOCUMENT OR RELATED OBLIGATION DOCUMENT, THE ADMINISTRATIVE
AGENT MAY, AT ITS SOLE ELECTION, PROCEED DIRECTLY AND AT ONCE, WITHOUT NOTICE,
AGAINST ANY GUARANTOR TO COLLECT AND RECOVER THE FULL AMOUNT OR ANY PORTION OF
THE OBLIGATIONS OF THE BORROWER THEN DUE, WITHOUT FIRST PROCEEDING AGAINST THE
BORROWER OR ANY OTHER GUARANTOR (INCLUDING THE GUARANTORS) OF THE GUARANTEED
OBLIGATIONS OR JOINING THE BORROWER OR ANY OTHER GUARANTOR (INCLUDING THE
GUARANTORS) IN ANY PROCEEDING AGAINST ANY GUARANTOR.  AT ANY TIME AFTER MATURITY
OF THE GUARANTEED OBLIGATIONS, THE ADMINISTRATIVE AGENT MAY (UNLESS THE
GUARANTEED OBLIGATIONS HAVE BEEN PAID IN FULL), WITHOUT NOTICE TO ANY GUARANTOR,
APPROPRIATE AND APPLY TOWARD THE PAYMENT OF THE GUARANTEED OBLIGATIONS (A) ANY
INDEBTEDNESS DUE OR TO BECOME DUE FROM ANY LENDER OR AGENT, AS THE CASE MAY BE,
TO SUCH GUARANTOR AND (B) ANY MONEYS, CREDITS OR OTHER PROPERTY BELONGING TO
SUCH GUARANTOR AT ANY TIME HELD BY OR COMING INTO THE POSSESSION OF ANY LENDER
OR AGENT, AS THE CASE MAY BE, OR ANY OF ITS RESPECTIVE AFFILIATES.


7.12                           BANKRUPTCY, ETC.


(A)                                  SO LONG AS ANY GUARANTEED OBLIGATIONS
REMAIN OUTSTANDING, NO GUARANTOR SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT ACTING PURSUANT TO THE INSTRUCTIONS OF REQUISITE LENDERS,
COMMENCE OR JOIN WITH ANY OTHER PERSON IN COMMENCING ANY BANKRUPTCY,
REORGANIZATION OR INSOLVENCY CASE OR PROCEEDING OF OR AGAINST THE BORROWER OR
ANY OTHER GUARANTOR.  THE OBLIGATIONS OF GUARANTORS HEREUNDER SHALL NOT BE
REDUCED, LIMITED, IMPAIRED, DISCHARGED, DEFERRED, SUSPENDED OR TERMINATED BY ANY
CASE OR PROCEEDING, VOLUNTARY OR INVOLUNTARY, INVOLVING THE BANKRUPTCY,
INSOLVENCY, RECEIVERSHIP, REORGANIZATION, LIQUIDATION OR ARRANGEMENT OF THE
BORROWER OR ANY OTHER GUARANTOR OR BY ANY DEFENSE WHICH THE BORROWER OR ANY
OTHER GUARANTOR MAY HAVE BY REASON OF THE ORDER, DECREE OR DECISION OF ANY COURT
OR ADMINISTRATIVE BODY RESULTING FROM ANY SUCH PROCEEDING.


(B)                                 EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT
ANY INTEREST ON ANY PORTION OF THE GUARANTEED OBLIGATIONS WHICH ACCRUES AFTER
THE COMMENCEMENT OF ANY CASE OR PROCEEDING REFERRED TO IN CLAUSE (A) ABOVE (OR,
IF INTEREST ON ANY PORTION OF THE GUARANTEED OBLIGATIONS CEASES TO ACCRUE BY
OPERATION OF LAW BY REASON OF THE COMMENCEMENT OF SUCH CASE OR PROCEEDING, SUCH
INTEREST AS WOULD HAVE ACCRUED

70


--------------------------------------------------------------------------------



ON SUCH PORTION OF THE GUARANTEED OBLIGATIONS IF SUCH CASE OR PROCEEDING HAD NOT
BEEN COMMENCED) SHALL BE INCLUDED IN THE GUARANTEED OBLIGATIONS BECAUSE IT IS
THE INTENTION OF GUARANTORS AND THE LENDERS AND EACH AGENT THAT THE GUARANTEED
OBLIGATIONS WHICH ARE GUARANTEED BY GUARANTORS PURSUANT HERETO SHOULD BE
DETERMINED WITHOUT REGARD TO ANY RULE OF LAW OR ORDER WHICH MAY RELIEVE THE
BORROWER OF ANY PORTION OF SUCH GUARANTEED OBLIGATIONS.  GUARANTORS WILL PERMIT
ANY TRUSTEE IN BANKRUPTCY, RECEIVER, DEBTOR IN POSSESSION, ASSIGNEE FOR THE
BENEFIT OF CREDITORS OR SIMILAR PERSON TO PAY THE ADMINISTRATIVE AGENT, OR ALLOW
THE CLAIM OF THE ADMINISTRATIVE AGENT IN RESPECT OF, ANY SUCH INTEREST ACCRUING
AFTER THE DATE ON WHICH SUCH CASE OR PROCEEDING IS COMMENCED.


(C)                                  IN THE EVENT THAT ALL OR ANY PORTION OF THE
GUARANTEED OBLIGATIONS ARE PAID BY THE BORROWER, THE OBLIGATIONS OF GUARANTORS
HEREUNDER SHALL CONTINUE AND REMAIN IN FULL FORCE AND EFFECT OR BE REINSTATED,
AS THE CASE MAY BE, IN THE EVENT THAT ALL OR ANY PART OF SUCH PAYMENT OR
PAYMENTS ARE RESCINDED OR RECOVERED DIRECTLY OR INDIRECTLY FROM ANY LENDER OR
AGENT, AS THE CASE MAY BE, AS A PREFERENCE, FRAUDULENT TRANSFER OR OTHERWISE,
AND ANY SUCH PAYMENTS WHICH ARE SO RESCINDED OR RECOVERED SHALL CONSTITUTE
GUARANTEED OBLIGATIONS FOR ALL PURPOSES HEREUNDER.


7.13                           WAIVER OF JUDICIAL BOND.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE GUARANTOR WAIVES THE REQUIREMENT TO POST ANY
BOND THAT OTHERWISE MAY BE REQUIRED OF ANY LENDER OR AGENT, AS THE CASE MAY BE,
IN CONNECTION WITH ANY JUDICIAL PROCEEDING TO ENFORCE SUCH LENDER’S OR AGENT’S,
AS THE CASE MAY BE, RIGHTS TO PAYMENT HEREUNDER OR IN CONNECTION WITH ANY OTHER
LEGAL OR EQUITABLE ACTION OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH, OR
RELATED TO THIS GUARANTY AND THE CREDIT DOCUMENTS OR RELATED OBLIGATION
DOCUMENTS TO WHICH IT IS A PARTY.


7.14                           DISCHARGE OF GUARANTY UPON SALE OF GUARANTOR.  IF
THE CAPITAL STOCK OF ANY GUARANTOR OR ANY OF ITS SUCCESSORS IN INTEREST
HEREUNDER SHALL BE SOLD OR OTHERWISE DISPOSED OF (INCLUDING BY MERGER OR
CONSOLIDATION) IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF AND SUCH
GUARANTOR SHALL NO LONGER BE A SUBSIDIARY OF THE BORROWER, THE GUARANTY OF SUCH
GUARANTOR OR SUCH SUCCESSOR IN INTEREST, AS THE CASE MAY BE, HEREUNDER SHALL
AUTOMATICALLY BE DISCHARGED AND RELEASED WITHOUT ANY FURTHER ACTION BY ANY
LENDER OR AGENT, AS THE CASE MAY BE, OR ANY OTHER PERSON EFFECTIVE AS OF THE
TIME OF SUCH SALE OR OTHER DISPOSITION.


SECTION 8.                                      EVENTS OF DEFAULT


8.1                                 EVENTS OF DEFAULT.  IF ANY ONE OR MORE OF
THE FOLLOWING CONDITIONS OR EVENTS SHALL OCCUR:

(a)                                  Failure to Make Payments When Due.  Failure
by the Borrower to pay (i) when due any installment of principal of any Loan,
whether at stated maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment or otherwise or (ii) any interest on any Loan or any fee
or any other amount due hereunder within five Business Days after the date due
(and in each case, whether or not prohibited by Section 11 or 12); or

(b)                                 Default in Other Agreements.  (i) Failure of
the Borrower or any Subsidiary to pay when due (after any applicable grace
periods) any principal of or interest on or any other amount payable in respect
of one or more items of Indebtedness for borrowed money (other than Indebtedness
referred to in Section 8.1(a)) in an individual principal amount of $10,000,000
or more or with an aggregate principal amount of $20,000,000 or more, in each
case beyond the grace period, if any, provided therefor; (ii) breach or default
by the Borrower or any Subsidiary with respect to any other term of (A) one or
more items of Indebtedness for borrowed money in the individual or aggregate
principal amounts referred to in clause (i) above or (B) any loan agreement,
mortgage, indenture or other agreement relating to such item(s) of Indebtedness,
in each case beyond the grace period, if any, provided therefor, if the effect
of such breach or default

71


--------------------------------------------------------------------------------


is to cause, or to permit the holder or holders of that Indebtedness (or a
trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; (iii) an “Event of Default” as defined in the Revolving Credit Agreement
shall occur; (iv) an “Event of Default” as defined in the Term Loan Credit
Agreement shall occur; or (v) any event of default or termination event under
any Swap Contract to which the Borrower or any Subsidiary is a party which
results in the termination or unwinding of such Swap Contract and the Swap
Termination Value owed by such Person in respect of such Swap Contract exceeds
$10,000,000 individually or $20,000,000 in the aggregate for all such Swap
Contracts; or

(c)                                  Breach of Certain Covenants.  Failure of
any to perform or comply with any term or condition contained in Section 2.5,
Section 2.23, clauses (e) or (h) of Section 5.1, Section 5.2, Section 5.15, or
Section 6; or

(d)                                 Breach of Representations, etc.  Any
representation, warranty, certification or other statement made or deemed made
by any Credit Party in any Credit Document or certificate given by any Credit
Party in connection herewith or therewith shall be false in any material respect
as of the date made or deemed made; or

(e)                                  Other Defaults Under Credit Documents.  Any
of the Borrower or the Subsidiaries shall default in the performance of or
compliance with any term contained herein or any of the other Credit Documents,
other than any such term referred to in any other Section of this Section 8.1,
and such default shall not have been remedied or waived within thirty (30) days
after the earlier of (i) an officer of the Borrower or the Subsidiaries becoming
aware of such default or (ii) receipt by the Borrower of notice from any
Facility Agent or any Lender of such default; or

(f)                                    Involuntary Bankruptcy; Appointment of
Receiver, etc.  (i) A court of competent jurisdiction shall enter a decree or
order for relief in respect of the Borrower or any Subsidiaries in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against the Borrower or any of the Subsidiaries under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over the Borrower or
Subsidiaries, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of the Borrower or any of the Subsidiaries
for all or a substantial part of its property; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of the Borrower or any of the Subsidiaries, and any such event
described in this clause (ii) shall continue for sixty days without having been
dismissed, bonded or discharged; or

(g)                                 Voluntary Bankruptcy; Appointment of
Receiver, etc.  (i) The Borrower or any of the Subsidiaries shall have an order
for relief entered with respect to it or shall commence a voluntary case under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or the Borrower or any of its
respective Subsidiaries shall make any assignment for the benefit of creditors;
or (ii) the Borrower or any of the Subsidiaries shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the board of directors (or similar governing body) of the
Borrower or any of its respective Subsidiaries

72


--------------------------------------------------------------------------------


(or any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to herein or in Section 8.1(f); or

(h)                                 Judgments and Attachments.  Any judgment,
writ, order or warrant of attachment or similar process (i) involving, in the
case of any monetary judgment, in any individual case an amount in excess of
$10,000,000 or in the aggregate at any time an amount in excess of $20,000,000
or (ii) that, in any other case, could reasonably be expected to have a Material
Adverse Effect, in each case, to the extent not adequately covered by insurance
as to which a solvent and unaffiliated insurance company has acknowledged
coverage, shall be entered or filed against the Borrower or any Subsidiaries or
any of their respective assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of sixty (60) days (or in any event later than
five (5) days prior to the date of any proposed sale thereunder); or

(i)                                     Employee Benefit Plans.  (i) There shall
occur one or more ERISA Events which individually or in the aggregate results in
or might reasonably be expected to result in liability of the Borrower or any of
its respective Subsidiaries in excess of $10,000,000 during the term hereof; or
(ii) there exists any fact or circumstance that reasonably could be expected to
result in the imposition of a Lien or security interest on any assets of the
Borrower or its Subsidiaries.

(j)                                     Environmental Matters.  One or more of
the Borrower and the Subsidiaries shall have entered into one or more consent or
settlement decrees or agreements or similar arrangements with a Governmental
Authority or one or more judgments, orders, decrees or similar actions shall
have been entered against one or more of the Borrower and the Subsidiaries based
on or arising from the violation of or pursuant to any Environmental Law, or the
generation, storage, transportation, treatment, disposal or Release of any
Hazardous Material and, in connection with all the foregoing, the Borrower or
any Subsidiary of the Borrower is likely to incur liabilities, costs and
expenses in excess of $10,000,000 individually and $15,000,000 in the aggregate,
that were not reflected in the Projections or the financial statements or
Projections delivered pursuant to Section 3.1(i) prior to the date hereof; or

(k)                                  Guaranties and Other Credit Documents.  At
any time after the execution and delivery thereof:

(i)                                     any of the Guaranty of any Guarantor
(other than any Guarantor that would constitute an Immaterial Subsidiary) for
any reason, other than the satisfaction in full of all Obligations, shall cease
to be in full force and effect (other than in accordance with its terms) or
shall be declared to be null and void or any such Guarantor shall repudiate its
obligations thereunder;

(ii)                                  this Agreement ceases to be in full force
and effect (other than by reason of the satisfaction in full of the Obligations
in accordance with the terms hereof) or shall be declared null and void, for any
reason other than the failure of the Lenders or any Agent to take any action
within its control;

(iii)                               [Reserved]; or

73


--------------------------------------------------------------------------------


(iv)                              any Credit Party shall contest the validity or
enforceability of any Credit Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Credit Document to which it is a party;

(l)                                     [Reserved];

THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g) with respect to a Borrower, automatically, and (2) upon the
occurrence of any other Event of Default, at the election of the Administrative
Agent or at the request of (or with the consent of) Requisite Lenders, upon
notice to the Borrower by the Administrative Agent, each of the following shall
immediately become due and payable, in each case without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by each Credit Party:  (I) the unpaid principal amount of and accrued
interest on the Loans and (II) all other Obligations;


8.2                                 [RESERVED].


8.3                                 RESCISSION.  IF AT ANY TIME AFTER THE
ACCELERATION OF THE MATURITY OF THE LOANS, THE BORROWER SHALL PAY ALL ARREARS OF
INTEREST AND ALL PAYMENTS ON ACCOUNT OF PRINCIPAL OF THE LOANS THAT SHALL HAVE
BECOME DUE OTHERWISE THAN BY ACCELERATION (WITH INTEREST ON PRINCIPAL AND, TO
THE EXTENT PERMITTED BY LAW, ON OVERDUE INTEREST, AT THE RATES SPECIFIED HEREIN)
AND ALL EVENTS OF DEFAULT AND DEFAULTS (OTHER THAN NON-PAYMENT OF PRINCIPAL OF
AND ACCRUED INTEREST ON THE LOANS DUE AND PAYABLE SOLELY BY VIRTUE OF
ACCELERATION) SHALL BE REMEDIED OR WAIVED PURSUANT TO SECTION 10.5, THEN UPON
THE WRITTEN CONSENT OF THE REQUISITE LENDERS AND WRITTEN NOTICE TO THE BORROWER,
THE ACCELERATION AND THEIR CONSEQUENCES MAY BE RESCINDED AND ANNULLED; PROVIDED,
HOWEVER, THAT SUCH ACTION SHALL NOT AFFECT ANY SUBSEQUENT EVENT OF DEFAULT OR
DEFAULT OR IMPAIR ANY RIGHT OR REMEDY CONSEQUENT THEREON.  THE PROVISIONS OF THE
PRECEDING SENTENCE ARE INTENDED MERELY TO BIND THE LENDERS TO A DECISION THAT
MAY BE MADE AT THE ELECTION OF THE REQUISITE LENDERS, AND SUCH PROVISIONS ARE
NOT INTENDED TO BENEFIT THE BORROWER AND DO NOT GIVE THE BORROWER THE RIGHT TO
REQUIRE THE LENDERS TO RESCIND OR ANNUL ANY ACCELERATION HEREUNDER, EVEN IF THE
CONDITIONS SET FORTH HEREIN ARE MET.


SECTION 9.                                      AGENTS


9.1                                 APPOINTMENT OF AGENTS; AUTHORIZATION.

 (a)                               JPMCB is hereby appointed Syndication Agent
hereunder, and each Lender hereby authorizes JPMCB to act as Syndication Agent
in accordance with the terms hereof and the other Credit Documents.  CNAI is
hereby appointed Administrative Agent hereunder and under the other Credit
Documents and each Lender hereby authorizes CNAI to act as the Administrative
Agent in accordance with the terms hereof and the other Credit Documents.  Each
Facility Agent hereby agrees to act in its respective capacity as such upon the
express conditions contained herein and the other Credit Documents, as
applicable.  The provisions of this Section 9 are solely for the benefit of the
Facility Agent, the Lenders and no Credit Party or any of their Subsidiaries or
Affiliates shall have any rights as a third party beneficiary of any of the
provisions thereof.  In performing its functions and duties hereunder, each
Facility Agent shall act solely as an agent of the Lenders and does not assume
and shall not be deemed to have assumed any obligation towards or relationship
of agency or trust with or for the Borrower or any of its Subsidiaries or
Affiliates.  None of the Joint Lead Arrangers shall have any obligations or
duties whatsoever under this Agreement or the other Credit Documents and shall
incur no liability hereunder or thereunder in such capacity.


(B)                                 [RESERVED].

74


--------------------------------------------------------------------------------



9.2                                 POWERS AND DUTIES.  EACH LENDER IRREVOCABLY
AUTHORIZES EACH AGENT TO TAKE SUCH ACTION ON SUCH PERSON’S BEHALF AND TO
EXERCISE SUCH POWERS, RIGHTS AND REMEDIES HEREUNDER AND UNDER THE OTHER CREDIT
DOCUMENTS AS ARE SPECIFICALLY DELEGATED OR GRANTED TO SUCH FACILITY AGENT BY THE
TERMS HEREOF AND THEREOF, TOGETHER WITH SUCH POWERS, RIGHTS AND REMEDIES AS ARE
REASONABLY INCIDENTAL THERETO.  EACH FACILITY AGENT SHALL HAVE ONLY THOSE DUTIES
AND RESPONSIBILITIES THAT ARE EXPRESSLY SPECIFIED HEREIN AND THE OTHER CREDIT
DOCUMENTS.  EACH FACILITY AGENT MAY EXERCISE SUCH POWERS, RIGHTS AND REMEDIES
AND PERFORM SUCH DUTIES BY OR THROUGH ITS AGENTS OR EMPLOYEES.  NO FACILITY
AGENT SHALL HAVE, BY REASON HEREOF OR ANY OF THE OTHER CREDIT DOCUMENTS, A
FIDUCIARY RELATIONSHIP IN RESPECT OF ANY LENDER; AND NOTHING HEREIN OR ANY OF
THE OTHER CREDIT DOCUMENTS, EXPRESSED OR IMPLIED, IS INTENDED TO OR SHALL BE SO
CONSTRUED AS TO IMPOSE UPON ANY FACILITY AGENT ANY OBLIGATIONS IN RESPECT HEREOF
OR ANY OF THE OTHER CREDIT DOCUMENTS EXCEPT AS EXPRESSLY SET FORTH HEREIN OR
THEREIN.


9.3                                 GENERAL IMMUNITY.


(A)                                  NO RESPONSIBILITY FOR CERTAIN MATTERS.  NO
FACILITY AGENT SHALL BE RESPONSIBLE TO ANY LENDER FOR ANY REPRESENTATIONS,
WARRANTIES, RECITALS OR STATEMENTS MADE HEREIN OR THEREIN OR MADE IN ANY WRITTEN
OR ORAL STATEMENTS OR IN ANY FINANCIAL OR OTHER STATEMENTS, INSTRUMENTS, REPORTS
OR CERTIFICATES OR ANY OTHER DOCUMENTS FURNISHED OR MADE BY ANY FACILITY AGENT
TO THE LENDERS OR BY OR ON BEHALF OF ANY CREDIT PARTY, IN CONNECTION WITH THE
CREDIT DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY OR FOR THE FINANCIAL
CONDITION OR BUSINESS AFFAIRS OF ANY CREDIT PARTY OR ANY OTHER PERSON LIABLE FOR
THE PAYMENT OF ANY OBLIGATIONS, NOR SHALL ANY FACILITY AGENT BE REQUIRED TO
ASCERTAIN OR INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS,
CONDITIONS, PROVISIONS, COVENANTS OR AGREEMENTS CONTAINED IN ANY OF THE CREDIT
DOCUMENTS OR AS TO THE USE OF THE PROCEEDS OF THE LOANS OR AS TO THE FINANCIAL
CONDITION OF ANY CREDIT PARTY OR AS TO THE EXISTENCE OR POSSIBLE EXISTENCE OF
ANY EVENT OF DEFAULT OR DEFAULT OR TO MAKE ANY DISCLOSURES WITH RESPECT TO THE
FOREGOING.  ANYTHING CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, THE
ADMINISTRATIVE AGENT SHALL NOT HAVE ANY LIABILITY ARISING FROM CONFIRMATIONS OF
THE AMOUNT OF OUTSTANDING LOANS OR THE COMPONENT AMOUNTS THEREOF.


(B)                                 EXCULPATORY PROVISIONS.  NO FACILITY AGENT
NOR ANY OF ITS OFFICERS, PARTNERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE
LIABLE TO LENDERS FOR ANY ACTION TAKEN OR OMITTED BY SUCH FACILITY AGENT UNDER
OR IN CONNECTION WITH ANY OF THE CREDIT DOCUMENTS EXCEPT TO THE EXTENT CAUSED BY
SUCH FACILITY AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  AS TO ANY MATTERS
NOT EXPRESSLY PROVIDED FOR BY THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
(INCLUDING ENFORCEMENT OR COLLECTION), THE FACILITY AGENT SHALL NOT BE REQUIRED
TO EXERCISE ANY DISCRETION OR TAKE ANY ACTION, BUT SHALL BE REQUIRED TO ACT OR
TO REFRAIN FROM ACTING (AND SHALL BE FULLY PROTECTED IN SO ACTING OR REFRAINING
FROM ACTING) UPON THE INSTRUCTIONS OF THE REQUISITE LENDERS, AND SUCH
INSTRUCTIONS SHALL BE BINDING UPON ALL LENDERS; PROVIDED, HOWEVER, THAT NO
FACILITY AGENT SHALL BE REQUIRED TO TAKE ANY ACTION THAT (I) SUCH FACILITY AGENT
IN GOOD FAITH BELIEVES EXPOSES IT TO PERSONAL LIABILITY UNLESS SUCH FACILITY
AGENT RECEIVES AN INDEMNIFICATION SATISFACTORY TO IT FROM THE LENDERS WITH
RESPECT TO SUCH ACTION OR (II) IS CONTRARY TO THIS AGREEMENT OR APPLICABLE LAW. 
EACH FACILITY AGENT AGREES TO GIVE TO EACH LENDER PROMPT NOTICE OF EACH NOTICE
GIVEN TO IT BY ANY CREDIT PARTY PURSUANT TO THE TERMS OF THIS AGREEMENT OR THE
OTHER CREDIT DOCUMENTS.  WITHOUT PREJUDICE TO THE GENERALITY OF THE FOREGOING,
(I) EACH FACILITY AGENT SHALL BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED
IN RELYING, UPON ANY COMMUNICATION, INSTRUMENT OR DOCUMENT BELIEVED BY IT TO BE
GENUINE AND CORRECT AND TO HAVE BEEN SIGNED OR SENT BY THE PROPER PERSON OR
PERSONS, INCLUDING THE REGISTER, AND SHALL BE ENTITLED TO RELY AND SHALL BE
PROTECTED IN RELYING ON OPINIONS, JUDGMENTS AND ADVICE (IN GOOD FAITH) OF
ATTORNEYS (WHO MAY BE ATTORNEYS FOR THE BORROWER AND ITS SUBSIDIARIES),
ACCOUNTANTS, EXPERTS AND OTHER PROFESSIONAL ADVISORS SELECTED BY IT; (II) NONE
OF THE LENDERS SHALL HAVE ANY RIGHT OF ACTION WHATSOEVER AGAINST ANY FACILITY
AGENT AS A RESULT OF SUCH FACILITY AGENT ACTING OR (WHERE SO INSTRUCTED)
REFRAINING FROM ACTING HEREUNDER OR ANY OF THE OTHER CREDIT DOCUMENTS IN
ACCORDANCE WITH THE INSTRUCTIONS OF REQUISITE LENDERS (OR SUCH OTHER LENDERS AS
MAY BE REQUIRED TO GIVE SUCH INSTRUCTIONS UNDER SECTION 10.5); (III) THE
ADMINISTRATIVE

75


--------------------------------------------------------------------------------



AGENT MAY TREAT THE PAYEE OF ANY NOTE AS ITS HOLDER UNTIL SUCH NOTE HAS BEEN
ASSIGNED IN ACCORDANCE WITH SECTION 10.6; AND (IV) NO FACILITY AGENT MAKES ANY
WARRANTY OR REPRESENTATION TO ANY LENDER IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENTS.


(C)                                  DELEGATION OF DUTIES.  EACH FACILITY AGENT
MAY PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS UNDER
THIS AGREEMENT OR UNDER ANY OTHER CREDIT DOCUMENT BY OR THROUGH ANY ONE OR MORE
SUB-AGENTS APPOINTED BY SUCH FACILITY AGENT. EACH FACILITY AGENT AND ANY SUCH
SUB-AGENT MAY PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND
POWERS BY OR THROUGH THEIR RESPECTIVE AFFILIATES. THE EXCULPATORY,
INDEMNIFICATION AND OTHER PROVISIONS OF THIS SECTION 9.3 AND OF SECTION 9.6
SHALL APPLY TO ANY THE AFFILIATES OF THE FACILITY AGENT AND SHALL APPLY TO THEIR
RESPECTIVE ACTIVITIES IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN AS WELL AS ACTIVITIES AS THE APPLICABLE FACILITY
AGENT.  ALL OF THE RIGHTS, BENEFITS, AND PRIVILEGES (INCLUDING THE EXCULPATORY
AND INDEMNIFICATION PROVISIONS) OF THIS SECTION 9.3 AND OF SECTION 9.6 SHALL
APPLY TO ANY SUCH SUB-AGENT AND TO THE AFFILIATES OF ANY SUCH SUB-AGENT, AND
SHALL APPLY TO THEIR RESPECTIVE ACTIVITIES AS SUB-AGENT AS IF SUCH SUB-AGENT AND
AFFILIATES WERE NAMED HEREIN.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
WITH RESPECT TO EACH SUB-AGENT APPOINTED BY A FACILITY AGENT, (I) SUCH SUB-AGENT
SHALL BE A THIRD PARTY BENEFICIARY UNDER THIS AGREEMENT WITH RESPECT TO ALL SUCH
RIGHTS, BENEFITS AND PRIVILEGES (INCLUDING EXCULPATORY RIGHTS AND RIGHTS TO
INDEMNIFICATION) AND SHALL HAVE ALL OF THE RIGHTS AND BENEFITS OF A THIRD PARTY
BENEFICIARY, INCLUDING AN INDEPENDENT RIGHT OF ACTION TO ENFORCE SUCH RIGHTS,
BENEFITS AND PRIVILEGES (INCLUDING EXCULPATORY RIGHTS AND RIGHTS TO
INDEMNIFICATION) DIRECTLY, WITHOUT THE CONSENT OR JOINDER OF ANY OTHER PERSON,
AGAINST ANY OR ALL OF THE CREDIT PARTIES, THE LENDERS, (II) SUCH RIGHTS,
BENEFITS AND PRIVILEGES (INCLUDING EXCULPATORY RIGHTS AND RIGHTS TO
INDEMNIFICATION) SHALL NOT BE MODIFIED OR AMENDED WITHOUT THE CONSENT OF SUCH
SUB-AGENT, AND (III) SUCH SUB-AGENT SHALL ONLY HAVE OBLIGATIONS TO THE
APPLICABLE FACILITY AGENT AND NOT TO ANY CREDIT PARTY, LENDER, OTHER FACILITY
AGENT OR ANY OTHER PERSON AND NO CREDIT PARTY, LENDER , OTHER FACILITY AGENT OR
ANY OTHER PERSON SHALL HAVE ANY RIGHTS, DIRECTLY OR INDIRECTLY, AS A THIRD PARTY
BENEFICIARY OR OTHERWISE, AGAINST SUCH SUB-AGENT.


9.4                                 FACILITY AGENT ENTITLED TO ACT AS LENDERS. 
THE AGENCY HEREBY CREATED SHALL IN NO WAY IMPAIR OR AFFECT ANY OF THE RIGHTS AND
POWERS OF, OR IMPOSE ANY DUTIES OR OBLIGATIONS UPON, ANY FACILITY AGENT IN ITS
INDIVIDUAL CAPACITY AS A LENDER HEREUNDER.  WITH RESPECT TO ITS PARTICIPATION IN
THE LOANS, EACH FACILITY AGENT SHALL HAVE THE SAME RIGHTS AND POWERS HEREUNDER
AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS IF IT WERE NOT PERFORMING THE
DUTIES AND FUNCTIONS DELEGATED TO IT HEREUNDER, AND THE TERM “LENDERS,”
“REQUISITE LENDERS” AND SIMILAR TERMS SHALL, UNLESS THE CONTEXT CLEARLY
OTHERWISE INDICATES, INCLUDE EACH FACILITY AGENT IN ITS INDIVIDUAL CAPACITY AS A
LENDER OR AS ONE OF THE REQUISITE LENDERS.  ANY FACILITY AGENT AND ITS
AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, OWN SECURITIES OF, AND
GENERALLY ENGAGE IN ANY KIND OF BANKING, TRUST, FINANCIAL ADVISORY OR OTHER
BUSINESS WITH ANY CREDIT PARTY AS IF IT WERE NOT PERFORMING THE DUTIES SPECIFIED
HEREIN, AND MAY ACCEPT FEES AND OTHER CONSIDERATION FROM THE BORROWER OR ANY
SUBSIDIARY FOR SERVICES IN CONNECTION HEREWITH AND OTHERWISE WITHOUT HAVING TO
ACCOUNT FOR THE SAME TO LENDERS, OR THE OTHER FACILITY AGENT.


9.5                                 REPRESENTATIONS, WARRANTIES AND
ACKNOWLEDGMENT BY LENDERS.


(A)                                  EACH LENDER REPRESENTS AND WARRANTS THAT IT
HAS MADE ITS OWN INDEPENDENT INVESTIGATION OF THE FINANCIAL CONDITION AND
AFFAIRS OF THE BORROWER AND ITS SUBSIDIARIES IN CONNECTION WITH CREDIT
EXTENSIONS HEREUNDER AND THAT IT HAS MADE AND SHALL CONTINUE TO MAKE ITS OWN
INDEPENDENT APPRAISAL, WITHOUT RELIANCE UPON ANY FACILITY AGENT, ANY OTHER
LENDER, OF THE CREDITWORTHINESS OF THE BORROWER AND ITS SUBSIDIARIES.  NO
FACILITY AGENT SHALL HAVE ANY DUTY OR RESPONSIBILITY, EITHER INITIALLY OR ON A
CONTINUING BASIS, TO MAKE ANY SUCH INVESTIGATION OR ANY SUCH APPRAISAL ON BEHALF
OF THE LENDERS OR TO PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER INFORMATION
WITH RESPECT THERETO, WHETHER COMING INTO ITS POSSESSION BEFORE THE

76


--------------------------------------------------------------------------------



MAKING OF THE LOANS OR AT ANY TIME OR TIMES THEREAFTER, AND NO FACILITY AGENT
SHALL HAVE ANY RESPONSIBILITY WITH RESPECT TO THE ACCURACY OF OR THE
COMPLETENESS OF ANY INFORMATION PROVIDED TO THE LENDERS.


(B)                                 EACH LENDER, BY DELIVERING ITS SIGNATURE
PAGE TO THIS AGREEMENT OR AN ASSIGNMENT AND FUNDING ITS LOANS ON THE CLOSING
DATE, SHALL BE DEEMED TO HAVE ACKNOWLEDGED RECEIPT OF, AND CONSENTED TO AND
APPROVED, EACH CREDIT DOCUMENT AND EACH OTHER DOCUMENT REQUIRED TO BE APPROVED
BY ANY FACILITY AGENT, THE REQUISITE LENDERS, THE LENDERS, AS APPLICABLE ON THE
CLOSING DATE.


9.6                                 RIGHT TO INDEMNITY.  EACH LENDER, IN
PROPORTION TO ITS PRO RATA SHARE, SEVERALLY AGREES TO INDEMNIFY EACH FACILITY
AGENT AND EACH OF ITS AFFILIATES (TO THE EXTENT NOT REIMBURSED BY THE BORROWER
OR ANY OTHER CREDIT PARTY AND WITHOUT LIMITING THE OBLIGATION OF THE BORROWER TO
DO SO), AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND
ADVISORS, TO THE EXTENT THAT SUCH AGENT SHALL NOT HAVE BEEN REIMBURSED BY ANY
CREDIT PARTY, FOR AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES (INCLUDING FEES
AND DISBURSEMENTS OF FINANCIAL AND LEGAL ADVISORS) OR DISBURSEMENTS OF ANY KIND
OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST
SUCH AGENT OR ANY OF ITS AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND
ADVISORS IN EXERCISING ITS POWERS, RIGHTS AND REMEDIES OR PERFORMING ITS DUTIES
HEREUNDER OR UNDER THE OTHER CREDIT DOCUMENTS OR OTHERWISE IN ITS CAPACITY AS
SUCH FACILITY AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR
THE OTHER CREDIT DOCUMENTS; PROVIDED, NO LENDER SHALL BE LIABLE FOR ANY PORTION
OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM SUCH FACILITY
AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  IF ANY INDEMNITY FURNISHED TO
ANY FACILITY AGENT FOR ANY PURPOSE SHALL, IN THE OPINION OF SUCH FACILITY AGENT,
BE INSUFFICIENT OR BECOME IMPAIRED, SUCH AGENT MAY CALL FOR ADDITIONAL INDEMNITY
AND CEASE, OR NOT COMMENCE, TO DO THE ACTS INDEMNIFIED AGAINST UNTIL SUCH
ADDITIONAL INDEMNITY IS FURNISHED; PROVIDED, IN NO EVENT SHALL THIS SENTENCE
REQUIRE ANY LENDER TO INDEMNIFY ANY FACILITY AGENT AGAINST ANY LIABILITY,
OBLIGATION, LOSS, DAMAGE, PENALTY, ACTION, JUDGMENT, SUIT, COST, EXPENSE OR
DISBURSEMENT IN EXCESS OF SUCH LENDER’S PRO RATA SHARE THEREOF; AND PROVIDED
FURTHER, THIS SENTENCE SHALL NOT BE DEEMED TO REQUIRE ANY LENDER TO INDEMNIFY
ANY FACILITY AGENT AGAINST ANY LIABILITY, OBLIGATION, LOSS, DAMAGE, PENALTY,
ACTION, JUDGMENT, SUIT, COST, EXPENSE OR DISBURSEMENT DESCRIBED IN THE PROVISO
IN THE IMMEDIATELY PRECEDING SENTENCE.  WITHOUT LIMITING THE FOREGOING, EACH
LENDER AGREES TO REIMBURSE THE FACILITY AGENT PROMPTLY UPON DEMAND FOR ITS
RATABLE SHARE OF ANY OUT-OF-POCKET EXPENSES (INCLUDING FEES, EXPENSES AND
DISBURSEMENTS OF FINANCIAL AND LEGAL ADVISORS) INCURRED BY THE FACILITY AGENT IN
CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF ITS RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS, TO THE
EXTENT THAT THE FACILITY AGENT ARE NOT REIMBURSED FOR SUCH EXPENSES BY THE
BORROWER OR ANOTHER CREDIT PARTY.


9.7                                 SUCCESSOR FACILITY AGENT.


(A)                                  THE ADMINISTRATIVE AGENT MAY RESIGN AT ANY
TIME BY GIVING 30 DAYS’ PRIOR WRITTEN NOTICE THEREOF TO OTHER FACILITY AGENT,
THE LENDERS AND THE BORROWER, AND SUCH AGENT MAY BE REMOVED AT ANY TIME WITH OR
WITHOUT CAUSE BY AN INSTRUMENT OR CONCURRENT INSTRUMENTS IN WRITING DELIVERED TO
THE BORROWER AND THE FACILITY AGENT AND SIGNED BY REQUISITE LENDERS.

(I)                                     UPON ANY SUCH NOTICE OF RESIGNATION OR
ANY SUCH REMOVAL, THE REQUISITE LENDERS SHALL HAVE THE RIGHT, UPON 5 BUSINESS
DAYS’ NOTICE TO THE BORROWER, TO APPOINT A SUCCESSOR ADMINISTRATIVE AGENT.  IF
NO SUCH SUCCESSOR AGENT SHALL HAVE BEEN SO APPOINTED BY THE REQUISITE LENDERS,
AND SHALL HAVE ACCEPTED SUCH APPOINTMENT, WITHIN 30 DAYS AFTER THE RETIRING
AGENT’S GIVING OF NOTICE OF RESIGNATION, THEN THE RETIRING AGENT MAY, ON BEHALF
OF THE LENDERS, APPOINT AN APPLICABLE SUCCESSOR AGENT SELECTED FROM AMONG THE
LENDERS.

77


--------------------------------------------------------------------------------


(II)                                  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS
ADMINISTRATIVE AGENT HEREUNDER BY A SUCCESSOR AGENT, THAT SUCCESSOR AGENT SHALL
THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES
AND DUTIES OF THE RETIRING OR REMOVED AGENT AND THE RETIRING OR REMOVED AGENT
SHALL PROMPTLY (A) TRANSFER TO SUCH SUCCESSOR ADMINISTRATIVE AGENT ALL SUMS HELD
BY IT UNDER THE CREDIT DOCUMENTS, TOGETHER WITH ALL RECORDS AND OTHER DOCUMENTS
NECESSARY OR APPROPRIATE IN CONNECTION WITH THE PERFORMANCE OF THE DUTIES OF THE
SUCCESSOR ADMINISTRATIVE AGENT UNDER THE CREDIT DOCUMENTS AND (B) TAKE SUCH
OTHER ACTIONS, AS MAY BE NECESSARY OR APPROPRIATE IN CONNECTION THEREWITH,
WHEREUPON SUCH RETIRING OR REMOVED ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM
ITS DUTIES AND OBLIGATIONS HEREUNDER.

(III)                               AFTER ANY RETIRING OR REMOVED AGENT’S
RESIGNATION OR REMOVAL HEREUNDER AS SUCH AGENT, THE PROVISIONS OF THIS SECTION 9
SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT
WHILE IT WAS AN AGENT HEREUNDER.  ANY RESIGNATION OR REMOVAL OF CNAI OR ITS
SUCCESSOR AS ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION SHALL ALSO CONSTITUTE
THE RESIGNATION OR REMOVAL OF CNAI OR ITS SUCCESSOR AS ADMINISTRATIVE AGENT AND
ANY SUCCESSOR ADMINISTRATIVE AGENT APPOINTED PURSUANT TO THIS SECTION SHALL,
UPON ITS ACCEPTANCE OF SUCH APPOINTMENT, BECOME THE SUCCESSOR ADMINISTRATIVE
AGENT FOR ALL PURPOSES HEREUNDER.


(B)                                 THE SYNDICATION AGENT MAY RESIGN AS
SYNDICATION AGENT UPON 30 DAYS’ NOTICE TO THE OTHER FACILITY AGENT AND THE
LENDERS; PROVIDED THAT UPON THE EFFECTIVENESS OF SUCH RESIGNATION, EACH
REFERENCE IN THIS AGREEMENT TO THE SYNDICATION AGENT SHALL BE DEEMED TO BE A
REFERENCE TO THE ADMINISTRATIVE AGENT.


9.8                                 GUARANTY.


(A)                                  AGENTS UNDER GUARANTY.

(i)                                Each Lender hereby further authorizes the
Administrative Agent on behalf of and for the benefit of the Lenders and each
Agent, to be the agent for and representative of Lenders with respect to the
Guaranty.

(ii)                             Each Lender agrees that any action taken by the
Administrative Agent or the Requisite Lenders (or, where required by the express
terms of this Agreement, a greater proportion of the Lenders) in accordance with
the provisions of this Agreement or of the other Credit Documents, and the
exercise by the Administrative Agent or the Requisite Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.  Without limiting the generality
of the foregoing, the Administrative Agent shall have the sole and exclusive
right and authority to act as the disbursing and collecting agent for the
Lenders with respect to all payments and collections arising in connection with
the Term Loan Facility.

(iii)                          [Reserved].


(B)                                 CERTAIN RELEASES.  EACH OF THE LENDERS
HEREBY DIRECTS, IN ACCORDANCE WITH THE TERMS HEREOF, THE ADMINISTRATIVE AGENT,
AT ITS OPTION AND IN ITS DISCRETION, TO RELEASE ANY GUARANTOR FROM ITS
OBLIGATIONS UNDER THE GUARANTY IF SUCH PERSON CEASES TO BE A SUBSIDIARY AS A
RESULT OF A TRANSACTION PERMITTED HEREUNDER.


(C)                                  RIGHT TO ENFORCE GUARANTY.  ANYTHING
CONTAINED IN ANY OF THE CREDIT DOCUMENTS TO THE CONTRARY NOTWITHSTANDING, THE
BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER HEREBY AGREE THAT NO LENDER SHALL
HAVE ANY RIGHT INDIVIDUALLY TO ENFORCE THE GUARANTY, IT BEING UNDERSTOOD AND
AGREED THAT ALL

78


--------------------------------------------------------------------------------



POWERS, RIGHTS AND REMEDIES HEREUNDER MAY BE EXERCISED SOLELY BY ADMINISTRATIVE
AGENT, ON BEHALF OF LENDERS IN ACCORDANCE WITH THE TERMS HEREOF.


(D)                                 [RESERVED].


9.9                                 APPROVED ELECTRONIC COMMUNICATIONS.


(A)                                  EACH OF THE LENDERS,  THE BORROWER AND EACH
GUARANTOR AGREES THAT THE AGENTS MAY, BUT SHALL NOT BE OBLIGATED TO, MAKE THE
APPROVED ELECTRONIC COMMUNICATIONS AVAILABLE TO THE LENDERS BY POSTING SUCH
APPROVED ELECTRONIC COMMUNICATIONS ON INTRALINKS™ OR A SUBSTANTIALLY SIMILAR
ELECTRONIC PLATFORM CHOSEN BY THE FACILITY AGENT TO BE THEIR ELECTRONIC
TRANSMISSION SYSTEM (THE “PLATFORM”).


(B)                                 ALTHOUGH THE PLATFORM AND ITS PRIMARY WEB
PORTAL ARE SECURED WITH GENERALLY-APPLICABLE SECURITY PROCEDURES AND POLICIES
IMPLEMENTED OR MODIFIED BY THE FACILITY AGENT FROM TIME TO TIME (INCLUDING, AS
OF THE CLOSING DATE, A DUAL FIREWALL AND A USER ID/PASSWORD AUTHORIZATION
SYSTEM) AND THE PLATFORM IS SECURED THROUGH A SINGLE-USER-PER-DEAL AUTHORIZATION
METHOD WHEREBY EACH USER MAY ACCESS THE PLATFORM ONLY ON A DEAL-BY-DEAL BASIS,
EACH OF THE LENDERS, THE BORROWER AND EACH GUARANTOR AGREES THAT THE
DISTRIBUTION OF MATERIAL THROUGH AN ELECTRONIC MEDIUM IS NOT NECESSARILY SECURE
AND THAT THERE ARE CONFIDENTIALITY AND OTHER RISKS ASSOCIATED WITH SUCH
DISTRIBUTION.  IN CONSIDERATION FOR THE CONVENIENCE AND OTHER BENEFITS AFFORDED
BY SUCH DISTRIBUTION AND FOR THE OTHER CONSIDERATION PROVIDED HEREUNDER, THE
RECEIPT AND SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, LENDERS, THE BORROWER
AND EACH GUARANTOR HEREBY APPROVES DISTRIBUTION OF THE APPROVED ELECTRONIC
COMMUNICATIONS THROUGH THE PLATFORM AND UNDERSTANDS AND ASSUMES, AND THE
BORROWER SHALL CAUSE EACH GUARANTOR TO UNDERSTAND AND ASSUME, THE RISKS OF SUCH
DISTRIBUTION.


(C)                                  THE PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE.”  NONE OF THE AGENTS OR
ANY OF THEIR RESPECTIVE AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (THE “AGENT
AFFILIATES”) WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY
FOR ERRORS OR OMISSIONS IN THE PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT AFFILIATES IN CONNECTION
WITH THE PLATFORM OR THE APPROVED ELECTRONIC COMMUNICATIONS.


(D)                                 EACH OF THE LENDERS, THE BORROWER AND EACH
GUARANTOR AGREES THAT EACH AGENT MAY, BUT (EXCEPT AS MAY BE REQUIRED BY
APPLICABLE LAW) SHALL NOT BE OBLIGATED TO, STORE THE APPROVED ELECTRONIC
COMMUNICATIONS ON THE PLATFORM IN ACCORDANCE WITH SUCH AGENT’S
GENERALLY-APPLICABLE DOCUMENT RETENTION PROCEDURES AND POLICIES.


9.10                           [RESERVED].


9.11                           WITHHOLDING TAXES.  TO THE EXTENT REQUIRED BY ANY
APPLICABLE LAW, THE ADMINISTRATIVE AGENT MAY WITHHOLD FROM ANY PAYMENT TO ANY
LENDER AN AMOUNT EQUIVALENT TO ANY APPLICABLE WITHHOLDING TAX AND IN NO EVENT
SHALL SUCH AGENT BE REQUIRED TO BE RESPONSIBLE FOR ANY ADDITIONAL AMOUNT WITH
RESPECT TO SUCH WITHHOLDING.  IF THE INTERNAL REVENUE SERVICE OR ANY OTHER
AUTHORITY OF THE UNITED STATES OR OTHER JURISDICTION ASSERTS A CLAIM THAT THE
ADMINISTRATIVE AGENT DID NOT PROPERLY WITHHOLD TAX FROM AMOUNTS PAID TO OR FOR
THE ACCOUNT OF ANY LENDER FOR ANY REASON (INCLUDING, WITHOUT LIMITATION, BECAUSE

79


--------------------------------------------------------------------------------



THE APPROPRIATE FORM WAS NOT DELIVERED OR NOT PROPERLY EXECUTED, OR BECAUSE SUCH
LENDER FAILED TO NOTIFY THE ADMINISTRATIVE AGENT OF A CHANGE IN CIRCUMSTANCES
THAT RENDERED THE EXEMPTION FROM, OR REDUCTION OF, WITHHOLDING TAX INEFFECTIVE),
SUCH LENDER SHALL INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT (TO THE
EXTENT THAT THE ADMINISTRATIVE AGENT HAS NOT ALREADY BEEN REIMBURSED BY THE
BORROWER AND WITHOUT LIMITING THE OBLIGATION OF ANY BORROWER TO DO SO) FOR ALL
AMOUNTS PAID, DIRECTLY OR INDIRECTLY, BY THE ADMINISTRATIVE AGENT AS TAX OR
OTHERWISE, INCLUDING ANY INTEREST, ADDITIONS TO TAX OR PENALTIES APPLICABLE
THERETO, TOGETHER WITH ALL EXPENSES INCURRED, INCLUDING LEGAL EXPENSES AND ANY
OTHER OUT-OF-POCKET EXPENSES.


SECTION 10.                               MISCELLANEOUS


10.1                           NOTICES.


(A)                                  NOTICES GENERALLY.  ANY NOTICE OR OTHER
COMMUNICATION HEREIN REQUIRED OR PERMITTED TO BE GIVEN TO A CREDIT PARTY, ANY
AGENT, OR  ANY LENDER, SHALL BE SENT TO SUCH PERSON’S ADDRESS AS SET FORTH ON
APPENDIX B OR IN THE OTHER RELEVANT CREDIT DOCUMENT, AND IN THE CASE OF ANY
LENDER, AS MAY BE OTHERWISE INDICATED TO ADMINISTRATIVE AGENT IN WRITING. 
EXCEPT AS OTHERWISE SET FORTH IN PARAGRAPH (B) BELOW, EACH NOTICE HEREUNDER
SHALL BE IN WRITING AND MAY BE PERSONALLY SERVED, TELEXED, SENT BY
TELEFACSIMILE, UNITED STATES MAIL OR COURIER SERVICE OR ELECTRONIC MAIL AND
SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED IN PERSON OR BY COURIER
SERVICE AND SIGNED FOR AGAINST RECEIPT THEREOF, UPON RECEIPT OF TELEFACSIMILE,
TELEX OR ELECTRONIC MAIL, OR THREE BUSINESS DAYS AFTER DEPOSITING IT IN THE
UNITED STATES MAIL WITH POSTAGE PREPAID AND PROPERLY ADDRESSED.


(B)                                 ELECTRONIC COMMUNICATIONS.  NOTWITHSTANDING
CLAUSE (A) ABOVE (UNLESS THE ADMINISTRATIVE AGENT REQUESTS THAT THE PROVISIONS
OF CLAUSE (A) ABOVE BE FOLLOWED) AND ANY OTHER PROVISION IN THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT PROVIDING FOR THE DELIVERY OF ANY APPROVED ELECTRONIC
COMMUNICATION BY ANY OTHER MEANS THE CREDIT PARTIES SHALL DELIVER ALL APPROVED
ELECTRONIC COMMUNICATIONS TO THE ADMINISTRATIVE AGENT OR OTHER APPLICABLE
FACILITY AGENT BY PROPERLY TRANSMITTING SUCH APPROVED ELECTRONIC COMMUNICATIONS
IN AN ELECTRONIC/SOFT MEDIUM IN A FORMAT ACCEPTABLE TO THE ADMINISTRATIVE AGENT
TO OPLOANSWEBADMIN@CITIGROUP.COM OR SUCH OTHER ELECTRONIC MAIL ADDRESS (OR
SIMILAR MEANS OF ELECTRONIC DELIVERY) AS THE ADMINISTRATIVE AGENT MAY NOTIFY THE
BORROWER.  NOTHING IN THIS CLAUSE (B) SHALL PREJUDICE THE RIGHT OF ANY FACILITY
AGENT OR ANY LENDER TO DELIVER ANY APPROVED ELECTRONIC COMMUNICATION TO ANY
CREDIT PARTY IN ANY MANNER AUTHORIZED IN THIS AGREEMENT OR TO REQUEST THAT THE
BORROWER EFFECT DELIVERY IN SUCH MANNER.  NOTICES AND OTHER COMMUNICATIONS
DELIVERED BY POSTING TO A PLATFORM, AN INTERNET WEBSITE OR A SIMILAR
TELECOMMUNICATION DEVICE REQUIRING THAT A USER HAVE PRIOR ACCESS TO SUCH
PLATFORM, WEBSITE OR OTHER DEVICE (TO THE EXTENT PERMITTED BY SECTION 9.9 TO BE
DELIVERED THEREUNDER) SHALL BE EFFECTIVE WHEN SUCH NOTICE OR OTHER COMMUNICATION
SHALL HAVE BEEN MADE GENERALLY AVAILABLE ON SUCH PLATFORM, INTERNET WEBSITE OR
SIMILAR DEVICE TO THE CLASS OF PERSON BEING NOTIFIED (REGARDLESS OF WHETHER ANY
SUCH PERSON MUST ACCOMPLISH, AND WHETHER OR NOT ANY SUCH PERSON SHALL HAVE
ACCOMPLISHED, ANY ACTION PRIOR TO OBTAINING ACCESS TO SUCH ITEMS, INCLUDING
REGISTRATION, DISCLOSURE OF CONTACT INFORMATION, COMPLIANCE WITH A STANDARD USER
AGREEMENT OR UNDERTAKING A DUTY OF CONFIDENTIALITY) AND SUCH PERSON HAS BEEN
NOTIFIED THAT SUCH COMMUNICATION HAS BEEN POSTED TO THE PLATFORM.


10.2                           EXPENSES.


(A)                                  FROM AND AFTER THE CLOSING DATE, THE
BORROWER AGREES UPON DEMAND TO PAY, OR REIMBURSE EACH FACILITY AGENT FOR, ALL OF
EACH FACILITY AGENT’S REASONABLE OUT-OF-POCKET AUDIT, LEGAL, APPRAISAL,
VALUATION, FILING, DOCUMENT DUPLICATION AND REPRODUCTION AND INVESTIGATION
EXPENSES AND FOR ALL OTHER REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF EVERY
TYPE AND NATURE (INCLUDING THE REASONABLE FEES, EXPENSES AND DISBURSEMENTS OF
(X) ONE PRIMARY COUNSEL TO THE FACILITY AGENT AND (Y) NOT MORE THAN ONE COUNSEL
TO THE FACILITY AGENT IN EACH APPROPRIATE JURISDICTION OR SPECIALTY (AS
REASONABLY DETERMINED BY

80


--------------------------------------------------------------------------------



THE ADMINISTRATIVE AGENT), INTERNAL PER DIEM FIELD EXAMINATION COSTS, THE
REASONABLE FEES AND EXPENSES OF APPRAISERS, AUDITORS, INSURANCE ADVISORS,
ENVIRONMENTAL ADVISORS, ACCOUNTANTS, AND CONSULTANTS ADVISING THE FACILITY
AGENT, REASONABLE EXPENSES INCURRED IN CONNECTION WITH DUE DILIGENCE AND TRAVEL,
COURIER, REPRODUCTION, PRINTING AND DELIVERY EXPENSES) INCURRED BY ANY FACILITY
AGENT IN CONNECTION WITH ANY OF THE FOLLOWING:  (I) THE ADMINISTRATIVE AGENT’S
AUDIT AND INVESTIGATION OF THE BORROWER AND THE SUBSIDIARIES IN CONNECTION WITH
THE PREPARATION, NEGOTIATION OR EXECUTION OF ANY CREDIT DOCUMENT OR THE
ADMINISTRATIVE AGENT’S PERIODIC AUDITS OF THE BORROWER OR ANY OF THE
SUBSIDIARIES, AS THE CASE MAY BE, (II) THE PREPARATION, NEGOTIATION, EXECUTION
OR INTERPRETATION OF THIS AGREEMENT, ANY CREDIT DOCUMENT, OR THE MAKING OF THE
CREDIT EXTENSIONS HEREUNDER, (III) THE ONGOING ADMINISTRATION OF THIS AGREEMENT
AND THE CREDIT EXTENSIONS, INCLUDING CONSULTATION WITH ATTORNEYS IN CONNECTION
THEREWITH AND WITH RESPECT TO THE RIGHTS AND RESPONSIBILITIES OF THE FACILITY
AGENT HEREUNDER AND UNDER THE OTHER CREDIT DOCUMENTS, (IV) THE PROTECTION,
COLLECTION OR ENFORCEMENT OF ANY OBLIGATION OR THE ENFORCEMENT OF ANY CREDIT
DOCUMENT, (V) THE COMMENCEMENT, DEFENSE OR INTERVENTION IN ANY COURT PROCEEDING
RELATING IN ANY WAY TO THE OBLIGATIONS, ANY CREDIT PARTY, ANY OF THE
SUBSIDIARIES, THE PURCHASE, THE RELATED AGREEMENTS, THE RELATED OBLIGATION
DOCUMENTS, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, (VI) THE RESPONSE TO,
AND PREPARATION FOR, ANY SUBPOENA OR REQUEST FOR DOCUMENT PRODUCTION WITH WHICH
ANY FACILITY AGENT IS SERVED OR DEPOSITION OR OTHER PROCEEDING IN WHICH ANY
FACILITY AGENT IS CALLED TO TESTIFY, IN EACH CASE, RELATING IN ANY WAY TO THE
OBLIGATIONS, ANY CREDIT PARTY, ANY OF THE SUBSIDIARIES, THE PURCHASE, THE
RELATED AGREEMENTS, THE RELATED OBLIGATION DOCUMENTS, THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT OR (VII) ANY AMENDMENT, CONSENT, WAIVER, ASSIGNMENT,
RESTATEMENT, OR SUPPLEMENT TO ANY CREDIT DOCUMENT OR THE PREPARATION,
NEGOTIATION AND EXECUTION OF THE SAME.


(B)                                 THE BORROWER FURTHER AGREES TO PAY OR
REIMBURSE EACH FACILITY AGENT AND EACH OF THE LENDERS UPON DEMAND FOR ALL
OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES
(INCLUDING COSTS OF SETTLEMENT) (WHICH SHALL BE LIMITED TO THE REASONABLE
ATTORNEYS’ FEES OF (X) CAHILL GORDON & REINDEL LLP, COUNSEL TO THE FACILITY
AGENT, (Y) ONE PRIMARY COUNSEL TO THE LENDERS, (Z) SPECIAL COUNSEL TO THE
FACILITY AGENT, THE LENDERS IN EACH APPROPRIATE JURISDICTION OR SPECIALTY (AS
REASONABLY DETERMINED BY THE ADMINISTRATIVE AGENT), THE INTERESTS OF ANY LENDER,
OR ANY GROUP OF LENDERS (OTHER THAN ALL THE LENDERS) ARE DISTINCTLY OR
DISPROPORTIONATELY AFFECTED, ONE ADDITIONAL COUNSEL FOR EACH SUCH LENDER OR
GROUP OF LENDERS), INCURRED BY THE FACILITY AGENT, SUCH LENDERS IN CONNECTION
WITH ANY OF THE FOLLOWING:  (I) IN ENFORCING ANY CREDIT DOCUMENT OR OBLIGATION
OR EXERCISING OR ENFORCING ANY OTHER RIGHT OR REMEDY AVAILABLE BY REASON OF AN
EVENT OF DEFAULT, (II) IN CONNECTION WITH ANY REFINANCING OR RESTRUCTURING OF
THE CREDIT ARRANGEMENTS PROVIDED HEREUNDER IN THE NATURE OF A “WORK-OUT” OR IN
ANY INSOLVENCY OR BANKRUPTCY PROCEEDING, (III) IN COMMENCING, DEFENDING OR
INTERVENING IN ANY LITIGATION OR IN FILING A PETITION, COMPLAINT, ANSWER, MOTION
OR OTHER PLEADINGS IN ANY LEGAL PROCEEDING RELATING TO THE OBLIGATIONS, ANY
CREDIT PARTY, ANY OF THE SUBSIDIARIES AND RELATED TO OR ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER CREDIT DOCUMENT, ANY RELATED
AGREEMENT OR ANY RELATED OBLIGATION DOCUMENT OR (IV) IN TAKING ANY OTHER ACTION
IN OR WITH RESPECT TO ANY SUIT OR PROCEEDING (BANKRUPTCY OR OTHERWISE) DESCRIBED
IN CLAUSE (I), (II) OR (III) ABOVE.


10.3                           INDEMNITY.


(A)                                  IN ADDITION TO THE PAYMENT OF EXPENSES
PURSUANT TO SECTION 10.2, WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE CONSUMMATED, EACH CREDIT PARTY AGREES TO DEFEND (SUBJECT TO
INDEMNITEES’ SELECTION OF COUNSEL), INDEMNIFY, PAY AND HOLD HARMLESS, EACH
FACILITY AGENT, AND EACH LENDER AND THE OFFICERS, PARTNERS, DIRECTORS, TRUSTEES,
EMPLOYEES, AGENTS, SUB-AGENTS AND AFFILIATES OF EACH FACILITY AGENT AND EACH
LENDER (EACH, AN “INDEMNITEE”), FROM AND AGAINST ANY AND ALL INDEMNIFIED
LIABILITIES; PROVIDED, NO CREDIT PARTY SHALL HAVE ANY OBLIGATION TO ANY
INDEMNITEE HEREUNDER WITH RESPECT TO ANY INDEMNIFIED LIABILITIES TO THE EXTENT A
COURT OF COMPETENT JURISDICTION THAT SUCH INDEMNIFIED LIABILITIES HAVE BEEN
INCURRED BY REASON OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY SUCH
INDEMNITEE, OR A BREACH IN

81


--------------------------------------------------------------------------------



BAD FAITH BY SUCH INDEMNITEE OF ITS OBLIGATIONS UNDER THE CREDIT DOCUMENTS.  TO
THE EXTENT THAT THE UNDERTAKINGS TO DEFEND, INDEMNIFY, PAY AND HOLD HARMLESS SET
FORTH IN THIS SECTION 10.3 MAY BE UNENFORCEABLE IN WHOLE OR IN PART BECAUSE THEY
ARE VIOLATIVE OF ANY LAW OR PUBLIC POLICY, THE APPLICABLE CREDIT PARTY SHALL
CONTRIBUTE THE MAXIMUM PORTION THAT IT IS PERMITTED TO PAY AND SATISFY UNDER
APPLICABLE LAW TO THE PAYMENT AND SATISFACTION OF ALL INDEMNIFIED LIABILITIES
INCURRED BY INDEMNITEES OR ANY OF THEM.


(B)                                 TO THE EXTENT PERMITTED BY APPLICABLE LAW,
NO CREDIT PARTY SHALL ASSERT, AND EACH CREDIT PARTY HEREBY WAIVES, ANY CLAIM
AGAINST EACH LENDER AND EACH FACILITY AGENT, AND EACH OF THEIR RESPECTIVE
AFFILIATES, DIRECTORS, EMPLOYEES, ATTORNEYS, AGENTS OR SUB-AGENTS, ON ANY THEORY
OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(INCLUDING, WITHOUT LIMITATION, ANY LOSS OF PROFITS, BUSINESS OR ANTICIPATED
SAVINGS) (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) (WHETHER OR NOT THE CLAIM
THEREFOR IS BASED ON CONTRACT, TORT OR DUTY IMPOSED BY ANY APPLICABLE LEGAL
REQUIREMENT) ARISING OUT OF, IN CONNECTION WITH, ARISING OUT OF, AS A RESULT OF,
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR ANY CREDIT DOCUMENT OR ANY AGREEMENT
OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY OR REFERRED TO HEREIN OR THEREIN,
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR THE USE OF THE
PROCEEDS THEREOF OR ANY ACT OR OMISSION OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND THE BORROWER AND EACH OTHER CREDIT PARTY HEREBY WAIVES, RELEASES
AND AGREES NOT TO SUE UPON ANY SUCH CLAIM OR ANY SUCH DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.


(C)                                  EACH CREDIT PARTY AGREES THAT ANY
INDEMNIFICATION OR OTHER PROTECTION PROVIDED TO ANY INDEMNITEE PURSUANT TO THIS
AGREEMENT (INCLUDING PURSUANT TO THIS SECTION 10.3) OR ANY OTHER CREDIT DOCUMENT
SHALL (I) SURVIVE PAYMENT IN FULL OF THE OBLIGATIONS AND (II) INURE TO THE
BENEFIT OF ANY PERSON THAT WAS AT ANY TIME AN INDEMNITEE UNDER THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT.


(D)                                 IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE
ANY LIABILITY TO ANY CREDIT PARTY, LENDER, OR ANY OTHER PERSON FOR DAMAGES OF
ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING
OUT OF ANY CREDIT PARTY OR ANY AGENT AFFILIATE’S TRANSMISSION OF APPROVED
ELECTRONIC COMMUNICATIONS THROUGH THE INTERNET OR ANY USE OF THE PLATFORM,
EXCEPT TO THE EXTENT SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FORM SUCH AGENT AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


10.4                           SET-OFF.  IN ADDITION TO ANY RIGHTS NOW OR
HEREAFTER GRANTED UNDER APPLICABLE LAW AND NOT BY WAY OF LIMITATION OF ANY SUCH
RIGHTS, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT EACH LENDER, AND EACH
FACILITY AGENT IS HEREBY AUTHORIZED BY EACH CREDIT PARTY AT ANY TIME OR FROM
TIME TO TIME SUBJECT TO THE CONSENT OF ADMINISTRATIVE AGENT (SUCH CONSENT NOT TO
BE UNREASONABLY WITHHELD OR DELAYED), WITHOUT NOTICE TO ANY CREDIT PARTY OR TO
ANY OTHER PERSON (OTHER THAN ADMINISTRATIVE AGENT), ANY SUCH NOTICE BEING HEREBY
EXPRESSLY WAIVED, TO SET OFF AND TO APPROPRIATE AND TO APPLY ANY AND ALL
DEPOSITS (GENERAL OR SPECIAL, INCLUDING INDEBTEDNESS EVIDENCED BY CERTIFICATES
OF DEPOSIT, WHETHER MATURED OR UNMATURED, BUT NOT INCLUDING TRUST ACCOUNTS) AND
ANY OTHER INDEBTEDNESS AT ANY TIME HELD OR OWING BY SUCH LENDER OR FACILITY
AGENT TO OR FOR THE CREDIT OR THE ACCOUNT OF ANY CREDIT PARTY AGAINST AND ON
ACCOUNT OF THE OBLIGATIONS AND LIABILITIES OF ANY CREDIT PARTY TO SUCH PERSON
HEREUNDER, AND PARTICIPATIONS THEREIN AND UNDER THE OTHER CREDIT DOCUMENTS,
INCLUDING ALL CLAIMS OF ANY NATURE OR DESCRIPTION ARISING OUT OF OR CONNECTED
HERETO, AND PARTICIPATIONS THEREIN OR WITH ANY OTHER CREDIT DOCUMENT,
IRRESPECTIVE OF WHETHER OR NOT (A) SUCH PERSON SHALL HAVE MADE ANY DEMAND
HEREUNDER OR (B) THE PRINCIPAL OF OR THE INTEREST ON THE LOANS OR ANY OTHER
AMOUNTS DUE HEREUNDER SHALL HAVE BECOME DUE AND PAYABLE PURSUANT TO SECTION 2
AND ALTHOUGH SUCH OBLIGATIONS AND LIABILITIES, OR ANY OF THEM, MAY BE CONTINGENT
OR UNMATURED.

82


--------------------------------------------------------------------------------



10.5                           AMENDMENTS AND WAIVERS.


(A)                                  REQUISITE LENDERS’ CONSENT.  SUBJECT TO
SECTIONS 10.5(B) AND 10.5(C), NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER
OF ANY PROVISION OF THIS AGREEMENT OR CONSENT TO ANY DEPARTURE BY ANY CREDIT
PARTY THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE WITHOUT THE WRITTEN CONCURRENCE
OF THE REQUISITE LENDERS; PROVIDED, THAT THE ADMINISTRATIVE AGENT MAY, WITH THE
CONSENT OF THE BORROWER ONLY, AMEND, MODIFY OR SUPPLEMENT THIS AGREEMENT TO CURE
ANY AMBIGUITY, OMISSION, DEFECT OR INCONSISTENCY, SO LONG AS SUCH AMENDMENT,
MODIFICATION OR SUPPLEMENT DOES NOT ADVERSELY AFFECT THE RIGHTS OF ANY LENDER.


(B)                                 AFFECTED LENDERS’ CONSENT.  WITHOUT THE
WRITTEN CONSENT OF EACH LENDER THAT WOULD BE AFFECTED THEREBY, NO AMENDMENT,
MODIFICATION, TERMINATION, OR CONSENT SHALL BE EFFECTIVE IF THE EFFECT THEREOF
WOULD:

(I)                                     EXTEND THE SCHEDULED FINAL MATURITY OF
ANY LOAN OR NOTE;

(II)                                  WAIVE, REDUCE OR POSTPONE ANY SCHEDULED
REPAYMENT (BUT NOT PREPAYMENT);

(III)                               [RESERVED];

(IV)                              REDUCE THE RATE OF INTEREST ON ANY LOAN (OTHER
THAN ANY WAIVER OF ANY INCREASE IN THE INTEREST RATE APPLICABLE TO ANY LOAN
PURSUANT TO SECTION 2.8) OR ANY FEE OR ANY PREMIUM PAYABLE HEREUNDER;

(V)                                 EXTEND THE TIME FOR PAYMENT OF ANY SUCH
INTEREST OR FEES;

(VI)                              REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN;

(VII)                           AMEND SECTION 2.15;

(VIII)                        AMEND THE DEFINITION OF “REQUISITE LENDERS,” OR
“PRO RATA SHARE”;

(IX)                                [RESERVED];

(X)                                   CONSENT TO THE ASSIGNMENT OR TRANSFER BY
ANY CREDIT PARTY OF ANY OF ITS RIGHTS AND OBLIGATIONS UNDER ANY CREDIT DOCUMENT;
OR

(XI)                                ALTER THE ORDER OF PRIORITY OF APPLICATION
OF PROCEEDS SET FORTH IN SECTION 2.15(I).


(C)                                  OTHER CONSENTS.  NO AMENDMENT,
MODIFICATION, TERMINATION OR WAIVER OF ANY PROVISION OF THE CREDIT DOCUMENTS, OR
CONSENT TO ANY DEPARTURE BY ANY CREDIT PARTY THEREFROM, SHALL AMEND, MODIFY,
TERMINATE OR WAIVE ANY PROVISION OF SECTION 9 AS THE SAME APPLIES TO ANY
FACILITY AGENT, OR ANY OTHER PROVISION HEREOF AS THE SAME APPLIES TO THE RIGHTS
OR OBLIGATIONS OF ANY FACILITY AGENT, IN EACH CASE WITHOUT THE CONSENT OF SUCH
FACILITY AGENT IN ADDITION TO THE CONSENT OF REQUISITE LENDERS AND THE
ADMINISTRATIVE AGENT.


(D)                                 EXECUTION OF AMENDMENTS, ETC. 
ADMINISTRATIVE AGENT MAY, BUT SHALL HAVE NO OBLIGATION TO, WITH THE CONCURRENCE
OF ANY LENDER, EXECUTE AMENDMENTS, MODIFICATIONS, WAIVERS OR CONSENTS ON BEHALF
OF SUCH  LENDER.  ANY WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC
INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH IT WAS GIVEN.  NO NOTICE TO OR
DEMAND ON ANY CREDIT PARTY IN ANY CASE SHALL ENTITLE ANY CREDIT PARTY TO ANY
OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.  ANY
AMENDMENT, MODIFICATION, TERMINATION, WAIVER OR CONSENT EFFECTED IN ACCORDANCE
WITH THIS SECTION 10.5

83


--------------------------------------------------------------------------------



SHALL BE BINDING UPON EACH LENDER AT THE TIME OUTSTANDING, EACH FUTURE LENDER
AND, IF SIGNED BY A CREDIT PARTY, ON SUCH CREDIT PARTY.


10.6                           SUCCESSORS AND ASSIGNS; PARTICIPATIONS.


(A)                                  GENERALLY.  THIS AGREEMENT SHALL BE BINDING
UPON THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND SHALL
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THE SUCCESSORS AND ASSIGNS OF
LENDERS.  NO CREDIT PARTY’S RIGHTS OR OBLIGATIONS HEREUNDER NOR ANY INTEREST
THEREIN MAY BE ASSIGNED OR DELEGATED BY ANY CREDIT PARTY WITHOUT THE PRIOR
WRITTEN CONSENT OF ALL LENDERS.  NOTHING IN THIS AGREEMENT, EXPRESSED OR
IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES
HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY AND, TO THE
EXTENT EXPRESSLY CONTEMPLATED HEREBY, AFFILIATES OF EACH OF THE AGENTS AND
LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF
THIS AGREEMENT.


(B)                                 REGISTER.  THE BORROWER, ADMINISTRATIVE
AGENT AND LENDERS SHALL DEEM AND TREAT THE PERSONS LISTED AS LENDERS IN THE
REGISTER AS THE HOLDERS AND OWNERS OF THE CORRESPONDING TERM LOAN COMMITMENTS
AND LOANS LISTED THEREIN FOR ALL PURPOSES HEREOF, AND NO ASSIGNMENT OR TRANSFER
OF ANY SUCH LOAN SHALL BE EFFECTIVE, IN EACH CASE, UNLESS AND UNTIL RECORDED IN
THE REGISTER FOLLOWING RECEIPT OF AN ASSIGNMENT AGREEMENT EFFECTING THE
ASSIGNMENT OR TRANSFER THEREOF AS PROVIDED IN SECTION 10.6(D), TOGETHER WITH ANY
NOTE (IF THE ASSIGNING LENDER’S LOANS ARE EVIDENCED BY A NOTE) SUBJECT TO SUCH
ASSIGNMENT.  EACH ASSIGNMENT SHALL BE RECORDED IN THE REGISTER ON THE BUSINESS
DAY THE ASSIGNMENT AGREEMENT IS RECEIVED BY THE ADMINISTRATIVE AGENT, IF
RECEIVED BY 12:00 NOON NEW YORK CITY TIME, AND ON THE FOLLOWING BUSINESS DAY IF
RECEIVED AFTER SUCH TIME, PROMPT NOTICE THEREOF SHALL BE PROVIDED TO THE
BORROWER AND A COPY OF SUCH ASSIGNMENT AGREEMENT SHALL BE MAINTAINED.  THE DATE
OF SUCH RECORDATION OF A TRANSFER SHALL BE REFERRED TO HEREIN AS THE “ASSIGNMENT
EFFECTIVE DATE.”  ANY REQUEST, AUTHORITY OR CONSENT OF ANY PERSON WHO, AT THE
TIME OF MAKING SUCH REQUEST OR GIVING SUCH AUTHORITY OR CONSENT, IS LISTED IN
THE REGISTER AS A LENDER SHALL BE CONCLUSIVE AND BINDING ON ANY SUBSEQUENT
HOLDER, ASSIGNEE OR TRANSFEREE OF THE CORRESPONDING LOANS.


(C)                                  RIGHT TO ASSIGN.  EACH LENDER SHALL HAVE
THE RIGHT AT ANY TIME TO SELL, ASSIGN OR TRANSFER ALL OR A PORTION OF ITS RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ALL OR A
PORTION OF ITS LOANS OWING TO IT OR OTHER OBLIGATIONS:

(I)                                     TO ANY PERSON MEETING THE CRITERIA OF
CLAUSE (I) OF THE DEFINITION OF THE TERM OF “ELIGIBLE ASSIGNEE” UPON THE GIVING
OF NOTICE TO THE BORROWER AND ADMINISTRATIVE AGENT; AND

(II)                                  TO ANY PERSON MEETING THE CRITERIA OF
CLAUSE (II) OF THE DEFINITION OF THE TERM OF “ELIGIBLE ASSIGNEE” UPON GIVING OF
NOTICE TO THE BORROWER AND ADMINISTRATIVE AGENT AND (EXCEPT IN THE CASE OF
ASSIGNMENTS MADE BY OR TO ANY FACILITY AGENT OR THEIR RESPECTIVE AFFILIATES),
CONSENTED TO BY THE ADMINISTRATIVE AGENT (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED); PROVIDED THAT, UNTIL THE INITIAL MATURITY DATE, THE
CONSENT OF THE BORROWER (NOT TO BE UNREASONABLY WITHHELD OR DELAYED) SHALL BE
REQUIRED WITH RESPECT TO ANY ASSIGNMENT THAT WOULD RESULT IN THE FACILITY AGENT
COLLECTIVELY HOLDING LESS THAN 50.1% OF THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF THE LOANS; PROVIDED, FURTHER, EACH SUCH ASSIGNMENT PURSUANT TO THIS
SECTION 10.6(C)(II) SHALL BE IN AN AGGREGATE AMOUNT OF NOT LESS THAN $5,000,000
OR INTEGRAL MULTIPLES OF $1,000,000 IN EXCESS THEREOF (OR SUCH LESSER AMOUNT AS
MAY BE AGREED TO BY THE BORROWER AND ADMINISTRATIVE AGENT OR AS SHALL CONSTITUTE
THE AGGREGATE AMOUNT OF THE LOANS OF THE ASSIGNING LENDER).


(D)                                 MECHANICS.  ASSIGNMENTS AND ASSUMPTIONS OF
LOANS SHALL ONLY BE EFFECTED BY MANUAL EXECUTION AND DELIVERY TO THE
ADMINISTRATIVE AGENT OF AN ASSIGNMENT AGREEMENT.  ASSIGNMENTS MADE PURSUANT TO
THE FOREGOING PROVISION SHALL BE EFFECTIVE AS OF THE ASSIGNMENT EFFECTIVE DATE. 
IN CONNECTION

84


--------------------------------------------------------------------------------



WITH ALL ASSIGNMENTS THERE SHALL BE DELIVERED TO ADMINISTRATIVE AGENT SUCH
FORMS, CERTIFICATES OR OTHER EVIDENCE, IF ANY, WITH RESPECT TO UNITED STATES
FEDERAL INCOME TAX WITHHOLDING MATTERS AS THE ASSIGNEE UNDER SUCH ASSIGNMENT
AGREEMENT MAY BE REQUIRED TO DELIVER PURSUANT TO SECTION 2.19(C).  ON AND AFTER
THE APPLICABLE ASSIGNMENT EFFECTIVE DATE, THE APPLICABLE ASSIGNEE SHALL BE
ENTITLED TO RECEIVE ALL INTEREST PAID OR PAYABLE WITH RESPECT TO THE ASSIGNED
LOAN, WHETHER SUCH INTEREST ACCRUED BEFORE OR AFTER THE APPLICABLE ASSIGNMENT
EFFECTIVE DATE.


(E)                                  REPRESENTATIONS AND WARRANTIES OF
ASSIGNEE.  EACH LENDER, UPON EXECUTION AND DELIVERY HEREOF OR UPON SUCCEEDING TO
AN INTEREST IN THE LOANS REPRESENTS AND WARRANTS AS OF THE CLOSING DATE OR AS OF
THE ASSIGNMENT EFFECTIVE DATE THAT (I) IT IS AN ELIGIBLE ASSIGNEE; (II) IT HAS
EXPERIENCE AND EXPERTISE IN THE MAKING OF OR INVESTING IN LOANS SUCH AS THE
APPLICABLE LOANS, AS THE CASE MAY BE; AND (III) IT WILL MAKE OR INVEST IN ITS
TERM LOAN COMMITMENTS FOR ITS OWN ACCOUNT IN THE ORDINARY COURSE OF ITS BUSINESS
AND WITHOUT A VIEW TO DISTRIBUTION OF SUCH LOANS WITHIN THE MEANING OF THE
SECURITIES ACT OR THE EXCHANGE ACT OR OTHER FEDERAL SECURITIES LAWS (IT BEING
UNDERSTOOD THAT, SUBJECT TO THE PROVISIONS OF THIS SECTION 10.6, THE DISPOSITION
OF SUCH LOANS OR ANY INTERESTS THEREIN SHALL AT ALL TIMES REMAIN WITHIN ITS
EXCLUSIVE CONTROL).


(F)                                    EFFECT OF ASSIGNMENT.  ON AND AFTER THE
APPLICABLE ASSIGNMENT EFFECTIVE DATE, UPON THE RECORDING OF SUCH ASSIGNMENT
AGREEMENT IN THE REGISTER AND THE RECEIPT BY THE ADMINISTRATIVE AGENT FROM THE
ASSIGNEE OF AN ASSIGNMENT FEE IN THE AMOUNT OF $3,500, (I) THE ASSIGNEE
THEREUNDER SHALL BECOME A PARTY HERETO AND, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS UNDER THE CREDIT DOCUMENTS HAVE BEEN ASSIGNED TO SUCH ASSIGNEE
PURSUANT TO SUCH ASSIGNMENT AGREEMENT, HAVE THE RIGHTS AND OBLIGATIONS OF A
LENDER (II) THE NOTES (IF ANY) CORRESPONDING TO THE LOANS ASSIGNED THEREBY SHALL
BE TRANSFERRED TO SUCH ASSIGNEE BY NOTATION IN THE REGISTER AND (III) THE
ASSIGNOR THEREUNDER SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT HAVE BEEN ASSIGNED BY IT PURSUANT TO SUCH ASSIGNMENT AND ASSUMPTION,
RELINQUISH ITS RIGHTS (EXCEPT FOR THOSE SURVIVING THE PAYMENT IN FULL OF THE
OBLIGATIONS) AND BE RELEASED FROM ITS OBLIGATIONS UNDER THE CREDIT DOCUMENTS,
OTHER THAN THOSE RELATING TO EVENTS OR CIRCUMSTANCES OCCURRING PRIOR TO SUCH
ASSIGNMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OR THE
REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THE
CREDIT DOCUMENTS, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO) RELINQUISH ITS
RIGHTS (EXCEPT FOR THOSE SURVIVING THE PAYMENT IN FULL OF THE OBLIGATIONS) AND
BE RELEASED FROM ITS OBLIGATIONS UNDER THE CREDIT DOCUMENTS, OTHER THAN THOSE
RELATING TO EVENTS OR CIRCUMSTANCES OCCURRING PRIOR TO SUCH ASSIGNMENT (AND, IN
THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OR THE REMAINING PORTION
OF AN ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THE CREDIT DOCUMENTS, SUCH
LENDER SHALL CEASE TO BE A PARTY HERETO).


(G)                                 PARTICIPATIONS.  EACH LENDER SHALL HAVE THE
RIGHT AT ANY TIME TO SELL ONE OR MORE PARTICIPATIONS TO ANY PERSON (OTHER THAN
THE BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OF THEIR AFFILIATES) IN ALL OR ANY
PART OF ITS LOANS OR IN ANY OTHER OBLIGATION.  THE HOLDER OF ANY SUCH
PARTICIPATION, OTHER THAN AN AFFILIATE OF THE LENDER GRANTING SUCH
PARTICIPATION, SHALL NOT BE ENTITLED TO REQUIRE SUCH LENDER TO TAKE OR OMIT TO
TAKE ANY ACTION HEREUNDER EXCEPT WITH RESPECT TO ANY AMENDMENT, MODIFICATION OR
WAIVER THAT WOULD (I) EXTEND THE FINAL SCHEDULED MATURITY OF ANY LOAN OR NOTE IN
WHICH SUCH PARTICIPANT IS PARTICIPATING, OR REDUCE THE RATE OR EXTEND THE TIME
OF PAYMENT OF INTEREST OR FEES THEREON (EXCEPT IN CONNECTION WITH A WAIVER OF
APPLICABILITY OF ANY POST-DEFAULT INCREASE IN INTEREST RATES) OR REDUCE THE
PRINCIPAL AMOUNT THEREOF, OR INCREASE THE AMOUNT OF THE PARTICIPANT’S
PARTICIPATION OVER THE AMOUNT THEREOF THEN IN EFFECT (IT BEING UNDERSTOOD THAT A
WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT SHALL NOT CONSTITUTE A CHANGE IN THE
TERMS OF SUCH PARTICIPATION, AND THAT AN INCREASE IN ANY LOAN SHALL BE PERMITTED
WITHOUT THE CONSENT OF ANY PARTICIPANT IF THE PARTICIPANT’S PARTICIPATION IS NOT
INCREASED AS A RESULT THEREOF) OR (II) CONSENT TO THE ASSIGNMENT OR TRANSFER BY
ANY CREDIT PARTY OF ANY OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT. EACH
LENDER THAT SELLS A PARTICIPATION SHALL, ACTING SOLELY FOR THIS PURPOSE AS A
NON-FIDUCIARY AGENT OF BORROWER, MAINTAIN A REGISTER ON WHICH IT ENTERS THE NAME
AND ADDRESS OF EACH PARTICIPANT AND THE PRINCIPAL AMOUNTS OF EACH

85


--------------------------------------------------------------------------------



PARTICIPANT’S INTEREST IN THE LOANS HELD BY IT (THE “PARTICIPANT REGISTER”). 
THE ENTRIES IN THE PARTICIPANT REGISTER SHALL BE CONCLUSIVE, ABSENT MANIFEST
ERROR, AND SUCH LENDER SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE
PARTICIPANT REGISTER AS THE OWNER OF SUCH LOAN OR OTHER OBLIGATION HEREUNDER AS
THE OWNER THEREOF FOR ALL PURPOSES OF THIS AGREEMENT NOTWITHSTANDING ANY NOTICE
TO THE CONTRARY.


(H)                                 PARTICIPANT’S RIGHT.   THE BORROWER AGREES
THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.17, 2.18
AND 2.19 (SUBJECT TO THE REQUIREMENTS AND LIMITATIONS OF THOSE SECTIONS) TO THE
SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT
PURSUANT TO CLAUSE (C) OF THIS SECTION; PROVIDED, A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 2.18 OR 2.19 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT EXCEPT TO THE EXTENT THAT THE ENTITLEMENT
TO ANY GREATER PAYMENT RESULTS FROM ANY CHANGE IN LAW AFTER THE PARTICIPANT
BECOMES A PARTICIPANT.


(I)                                     CERTAIN OTHER ASSIGNMENTS.  IN ADDITION
TO ANY OTHER ASSIGNMENT PERMITTED PURSUANT TO THIS SECTION 10.6, ANY LENDER MAY
ASSIGN AND/OR PLEDGE ALL OR ANY PORTION OF ITS LOANS, THE OTHER OBLIGATIONS OWED
BY OR TO SUCH LENDER, AND ITS NOTES, IF ANY, TO SECURE OBLIGATIONS OF SUCH
LENDER INCLUDING, WITHOUT LIMITATION, ANY FEDERAL RESERVE BANK AS COLLATERAL
SECURITY PURSUANT TO REGULATION A OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM AND ANY OPERATING CIRCULAR ISSUED BY SUCH FEDERAL RESERVE BANK;
PROVIDED, NO LENDER, AS BETWEEN THE BORROWER AND SUCH LENDER, SHALL BE RELIEVED
OF ANY OF ITS OBLIGATIONS HEREUNDER AS A RESULT OF ANY SUCH ASSIGNMENT AND
PLEDGE, AND PROVIDED FURTHER, IN NO EVENT SHALL THE APPLICABLE FEDERAL RESERVE
BANK, PLEDGEE OR TRUSTEE BE CONSIDERED TO BE A “LENDER” OR BE ENTITLED TO
REQUIRE THE ASSIGNING LENDER TO TAKE OR OMIT TO TAKE ANY ACTION HEREUNDER.  TO
THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE
BENEFITS OF SECTION 10.4 AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT
AGREES TO BE SUBJECT TO SECTION 2.16 AS THOUGH IT WERE A LENDER.


10.7                           INDEPENDENCE OF COVENANTS.  ALL COVENANTS
HEREUNDER SHALL BE GIVEN INDEPENDENT EFFECT SO THAT IF A PARTICULAR ACTION OR
CONDITION IS NOT PERMITTED BY ANY OF SUCH COVENANTS, THE FACT THAT IT WOULD BE
PERMITTED BY AN EXCEPTION TO, OR WOULD OTHERWISE BE WITHIN THE LIMITATIONS OF,
ANOTHER COVENANT SHALL NOT AVOID THE OCCURRENCE OF A DEFAULT OR AN EVENT OF
DEFAULT IF SUCH ACTION IS TAKEN OR CONDITION EXISTS.


10.8                           SURVIVAL OF REPRESENTATIONS, WARRANTIES AND
AGREEMENTS.  ALL REPRESENTATIONS, WARRANTIES AND AGREEMENTS MADE HEREIN SHALL
SURVIVE THE EXECUTION AND DELIVERY HEREOF AND THE MAKING OF ANY CREDIT
EXTENSION.  NOTWITHSTANDING ANYTHING HEREIN OR IMPLIED BY LAW TO THE CONTRARY,
THE AGREEMENTS OF EACH CREDIT PARTY SET FORTH IN SECTIONS 2.17, 2.18, 2.19,
10.2, 10.3 AND 10.4 AND THE AGREEMENTS OF LENDERS SET FORTH IN SECTIONS 2.16,
9.3(B) AND 9.6 SHALL SURVIVE THE PAYMENT OF THE LOANS AND THE TERMINATION
HEREOF.


10.9                           NO WAIVER; REMEDIES CUMULATIVE.  NO FAILURE OR
DELAY ON THE PART OF ANY FACILITY AGENT OR ANY LENDER IN THE EXERCISE OF ANY
POWER, RIGHT OR PRIVILEGE HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT SHALL
IMPAIR SUCH POWER, RIGHT OR PRIVILEGE OR BE CONSTRUED TO BE A WAIVER OF ANY
DEFAULT OR ACQUIESCENCE THEREIN, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
SUCH POWER, RIGHT OR PRIVILEGE PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR OF
ANY OTHER POWER, RIGHT OR PRIVILEGE.  THE RIGHTS, POWERS AND REMEDIES GIVEN TO
EACH FACILITY AGENT AND EACH LENDER HEREBY ARE CUMULATIVE AND SHALL BE IN
ADDITION TO AND INDEPENDENT OF ALL RIGHTS, POWERS AND REMEDIES EXISTING BY
VIRTUE OF ANY STATUTE OR RULE OF LAW OR IN ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY OF THE RELATED OBLIGATION DOCUMENTS.  ANY FORBEARANCE OR FAILURE TO
EXERCISE, AND ANY DELAY IN EXERCISING, ANY RIGHT, POWER OR REMEDY HEREUNDER
SHALL NOT IMPAIR ANY SUCH RIGHT, POWER OR REMEDY OR BE CONSTRUED TO BE A WAIVER
THEREOF, NOR SHALL IT PRECLUDE THE FURTHER EXERCISE OF ANY SUCH RIGHT, POWER OR
REMEDY.


10.10                     MARSHALLING; PAYMENTS SET ASIDE.  NEITHER ANY FACILITY
AGENT NOR ANY LENDER SHALL BE UNDER ANY OBLIGATION TO MARSHAL ANY ASSETS IN
FAVOR OF ANY CREDIT PARTY OR ANY OTHER PERSON OR AGAINST OR

86


--------------------------------------------------------------------------------



IN PAYMENT OF ANY OR ALL OF THE OBLIGATIONS.  TO THE EXTENT THAT ANY CREDIT
PARTY MAKES A PAYMENT OR PAYMENTS TO ANY FACILITY AGENT OR ANY LENDER (OR TO THE
ADMINISTRATIVE AGENT, ON BEHALF OF ANY SUCH PERSON), OR ANY FACILITY AGENT OR
LENDER EXERCISES THEIR RIGHTS OF SETOFF, AND SUCH PAYMENT OR PAYMENTS OR THE
PROCEEDS OF SUCH ENFORCEMENT OR SETOFF OR ANY PART THEREOF ARE SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE AND/OR
REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PARTY UNDER ANY
BANKRUPTCY LAW, ANY OTHER STATE OR FEDERAL LAW, COMMON LAW OR ANY EQUITABLE
CAUSE, THEN, TO THE EXTENT OF SUCH RECOVERY, THE OBLIGATION OR PART THEREOF
ORIGINALLY INTENDED TO BE SATISFIED, AND ALL RIGHTS AND REMEDIES THEREFOR OR
RELATED THERETO, SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF
SUCH PAYMENT OR PAYMENTS HAD NOT BEEN MADE OR SUCH SETOFF HAD NOT OCCURRED.


10.11                     SEVERABILITY.  IN CASE ANY PROVISION IN OR OBLIGATION
HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT SHALL BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY JURISDICTION, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS OR OBLIGATIONS, OR OF SUCH PROVISION OR OBLIGATION IN
ANY OTHER JURISDICTION, SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.


10.12                     OBLIGATIONS SEVERAL; INDEPENDENT NATURE OF LENDERS’
RIGHTS.  THE OBLIGATIONS OF THE LENDERS HEREUNDER ARE SEVERAL AND NO LENDER
SHALL BE RESPONSIBLE FOR THE OBLIGATIONS OR LOANS OF ANY OTHER LENDER
HEREUNDER.  NOTHING CONTAINED HEREIN OR IN ANY OTHER CREDIT DOCUMENT, AND NO
ACTION TAKEN BY LENDERS PURSUANT HERETO OR THERETO, SHALL BE DEEMED TO
CONSTITUTE LENDERS AS A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR ANY
OTHER KIND OF ENTITY. THE AMOUNTS PAYABLE AT ANY TIME HEREUNDER TO EACH LENDER
SHALL BE A SEPARATE AND INDEPENDENT DEBT, AND EACH LENDER SHALL BE ENTITLED TO
PROTECT AND ENFORCE ITS RIGHTS ARISING OUT HEREOF AND IT SHALL NOT BE NECESSARY
FOR ANY OTHER LENDER TO BE JOINED AS AN ADDITIONAL PARTY IN ANY PROCEEDING FOR
SUCH PURPOSE.


10.13                     HEADINGS.  SECTION HEADINGS HEREIN ARE INCLUDED HEREIN
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART HEREOF FOR ANY
OTHER PURPOSE OR BE GIVEN ANY SUBSTANTIVE EFFECT.


10.14                     GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.


10.15                     CONSENT TO JURISDICTION; SERVICE OF PROCESS.  ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE
CITY OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE EACH CREDIT
PARTY AND EACH OTHER PARTY HERETO HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO
THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. 
BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY AGREES THAT (I)
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1, (II) SERVICE AS
PROVIDED IN ACCORDANCE WITH THE PRECEDING CLAUSE (I) IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT AND (III) THE FACILITY AGENT AND THE LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION.


10.16                     WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO
HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR

87


--------------------------------------------------------------------------------



CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT
DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. 
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS
AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. 
EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


10.17                     CONFIDENTIALITY.  EACH LENDER SHALL HOLD ALL
NON-PUBLIC INFORMATION REGARDING THE BORROWER AND ITS SUBSIDIARIES AND THEIR
BUSINESSES IDENTIFIED AS SUCH BY THE BORROWER AND OBTAINED BY SUCH LENDER
PURSUANT TO THE REQUIREMENTS HEREOF  IN ACCORDANCE WITH SUCH LENDER’S CUSTOMARY
PROCEDURES FOR HANDLING CONFIDENTIAL INFORMATION OF SUCH NATURE, IT BEING
UNDERSTOOD AND AGREED BY EACH CREDIT PARTY THAT, IN ANY EVENT, A LENDER MAY MAKE
(I) DISCLOSURES OF SUCH INFORMATION TO AFFILIATES OF SUCH LENDER AND TO THEIR
AGENTS AND ADVISORS (AND TO OTHER PERSONS AUTHORIZED BY A LENDER OR AGENT TO
ORGANIZE, PRESENT OR DISSEMINATE SUCH INFORMATION IN CONNECTION WITH DISCLOSURES
OTHERWISE MADE IN ACCORDANCE WITH THIS SECTION 10.17), (II) DISCLOSURES OF SUCH
INFORMATION REASONABLY REQUIRED BY ANY BONA FIDE OR POTENTIAL ASSIGNEE,
TRANSFEREE OR PARTICIPANT IN CONNECTION WITH THE CONTEMPLATED ASSIGNMENT,
TRANSFER OR PARTICIPATION BY SUCH LENDER OF ANY LOANS OR ANY PARTICIPATIONS
THEREIN OR BY ANY DIRECT OR INDIRECT CONTRACTUAL COUNTERPARTIES (OR THE
PROFESSIONAL ADVISORS THERETO) IN RELATED OBLIGATION DOCUMENTS (PROVIDED, SUCH
COUNTERPARTIES AND ADVISORS ARE ADVISED OF AND AGREE TO BE BOUND BY THE
PROVISIONS OF THIS SECTION 10.17), (III) DISCLOSURE TO ANY RATING AGENCY WHEN
REQUIRED BY IT, PROVIDED THAT, PRIOR TO ANY DISCLOSURE, SUCH RATING AGENCY SHALL
UNDERTAKE IN WRITING TO PRESERVE THE CONFIDENTIALITY OF ANY CONFIDENTIAL
INFORMATION RELATING TO THE CREDIT PARTIES RECEIVED BY IT FROM ANY OF THE
FACILITY AGENT OR ANY LENDER, AND (IV) DISCLOSURES REQUIRED OR REQUESTED BY ANY
GOVERNMENTAL AGENCY OR REPRESENTATIVE THEREOF OR BY THE NAIC OR PURSUANT TO
LEGAL OR JUDICIAL PROCESS; PROVIDED, UNLESS SPECIFICALLY PROHIBITED BY
APPLICABLE LAW OR COURT ORDER, EACH LENDER SHALL MAKE REASONABLE EFFORTS TO
NOTIFY THE BORROWER OF ANY REQUEST BY ANY GOVERNMENTAL AGENCY OR REPRESENTATIVE
THEREOF (OTHER THAN ANY SUCH REQUEST IN CONNECTION WITH ANY EXAMINATION OF THE
FINANCIAL CONDITION OR OTHER ROUTINE EXAMINATION OF SUCH LENDER BY SUCH
GOVERNMENTAL AGENCY) FOR DISCLOSURE OF ANY SUCH NON-PUBLIC INFORMATION PRIOR TO
DISCLOSURE OF SUCH INFORMATION.


10.18                     ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH ALL
OF THE OTHER CREDIT DOCUMENTS AND ALL CERTIFICATES AND DOCUMENTS DELIVERED
HEREUNDER OR THEREUNDER, EMBODIES THE ENTIRE AGREEMENT OF THE PARTIES AND
SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT
MATTER HEREOF. 

88


--------------------------------------------------------------------------------



IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER
CREDIT DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL GOVERN.


10.19                     COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE
DEEMED AN ORIGINAL, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE
AND THE SAME INSTRUMENT.  SIGNATURE PAGES MAY BE DETACHED FROM MULTIPLE SEPARATE
COUNTERPARTS AND ATTACHED TO A SINGLE COUNTERPART SO THAT ALL SIGNATURE PAGES
ARE ATTACHED TO THE SAME DOCUMENT.  DELIVERY OF AN EXECUTED SIGNATURE PAGE OF
THIS AGREEMENT BY FACSIMILE TRANSMISSION, ELECTRONIC MAIL OR BY POSTING ON THE
PLATFORM SHALL BE AS EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART
HEREOF.  A SET OF THE COPIES OF THIS AGREEMENT SIGNED BY ALL PARTIES SHALL BE
LODGED WITH THE BORROWER AND THE ADMINISTRATIVE AGENT.


10.20                     EFFECTIVENESS.  THIS AGREEMENT SHALL BECOME EFFECTIVE
UPON THE EXECUTION OF A COUNTERPART HEREOF BY EACH OF THE PARTIES HERETO AND
RECEIPT BY THE BORROWER AND ADMINISTRATIVE AGENT OF WRITTEN OR TELEPHONIC
NOTIFICATION OF SUCH EXECUTION AND AUTHORIZATION OF DELIVERY THEREOF.


10.21                     PATRIOT ACT.  EACH LENDER AND ADMINISTRATIVE AGENT
(FOR ITSELF AND NOT ON BEHALF OF ANY LENDER) HEREBY NOTIFIES THE BORROWER THAT
PURSUANT TO THE REQUIREMENTS OF THE PATRIOT ACT, IT IS REQUIRED TO OBTAIN,
VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE BORROWER, WHICH INFORMATION
INCLUDES THE NAME AND ADDRESS OF THE BORROWER AND OTHER INFORMATION THAT WILL
ALLOW SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY THE
BORROWER IN ACCORDANCE WITH THE PATRIOT ACT.


10.22                     ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS
“EXECUTION,” “SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT
AGREEMENT SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF
RECORDS IN ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT,
VALIDITY OR ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A
PAPER-BASED RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS
PROVIDED FOR IN ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES
IN GLOBAL AND NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES
AND RECORDS ACT, OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC
TRANSACTIONS ACT.


10.23                     REINSTATEMENT.  THIS AGREEMENT SHALL CONTINUE TO BE
EFFECTIVE, OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME PAYMENT, OR ANY
PART THEREOF, OF ANY OF THE OBLIGATIONS IS RESCINDED OR MUST OTHERWISE BE
RESTORED OR RETURNED BY THE ADMINISTRATIVE AGENT, LENDER OR ANY OTHER AGENT UPON
THE INSOLVENCY, BANKRUPTCY, DISSOLUTION, LIQUIDATION OR REORGANIZATION OF THE
BORROWER OR ANY SUBSIDIARY, OR UPON OR AS A RESULT OF THE APPOINTMENT OF A
RECEIVER, INTERVENOR OR CONSERVATOR OF, OR TRUSTEE OR SIMILAR OFFICER FOR, ANY
BORROWER OR ANY SUBSTANTIAL PART OF ITS PROPERTY, OR OTHERWISE, ALL AS THOUGH
SUCH PAYMENTS HAD NOT BEEN MADE.


SECTION 11.                               SUBORDINATION


11.1                           OBLIGATIONS SUBORDINATED TO SENIOR INDEBTEDNESS
OF THE BORROWER.  THE LENDERS COVENANT AND AGREE THAT PAYMENTS OF THE
OBLIGATIONS BY THE BORROWER SHALL BE SUBORDINATED IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 11 TO THE PRIOR PAYMENT IN FULL, IN CASH OR CASH
EQUIVALENTS, OF ALL AMOUNTS PAYABLE IN RESPECT OF SENIOR INDEBTEDNESS OF THE
BORROWER, WHETHER NOW OUTSTANDING OR HEREAFTER CREATED (INCLUDING ANY INTEREST
ACCRUING SUBSEQUENT TO AN EVENT SPECIFIED IN SECTION 8.1(F) OR (G) WHETHER OR
NOT SUCH INTEREST IS AN ALLOWED CLAIM AGAINST THE BORROWER), THAT THE
SUBORDINATION IS FOR THE BENEFIT OF THE HOLDERS OF SENIOR INDEBTEDNESS OF THE
BORROWER, AND THAT EACH HOLDER OF SENIOR INDEBTEDNESS OF THE BORROWER WHETHER
NOW OUTSTANDING OR HEREAFTER CREATED, INCURRED, ASSUMED OR GUARANTEED SHALL BE
DEEMED TO HAVE ACQUIRED SENIOR INDEBTEDNESS OF THE BORROWER IN RELIANCE UPON THE
COVENANTS AND PROVISIONS CONTAINED IN THIS AGREEMENT.

89


--------------------------------------------------------------------------------



11.2                           PRIORITY AND PAYMENT OVER OF PROCEEDS IN CERTAIN
EVENTS.


(A)                                  SUBORDINATION ON DISSOLUTION, LIQUIDATION
OR REORGANIZATION OF THE BORROWER.  UPON ANY PAYMENT OR DISTRIBUTION OF ASSETS
OR SECURITIES OF THE BORROWER OF ANY KIND OR CHARACTER, WHETHER IN CASH,
PROPERTY OR SECURITIES, UPON ANY DISSOLUTION OR WINDING UP OR TOTAL OR PARTIAL
LIQUIDATION OR REORGANIZATION OF THE BORROWER, WHETHER VOLUNTARY OR INVOLUNTARY
OR IN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR OTHER PROCEEDINGS, ALL SENIOR
INDEBTEDNESS OF THE BORROWER (INCLUDING ANY INTEREST ACCRUING SUBSEQUENT TO AN
EVENT SPECIFIED IN SECTION 8.1(F) OR (G) WHETHER OR NOT SUCH INTEREST IS AN
ALLOWED CLAIM ENFORCEABLE AGAINST THE BORROWER) SHALL FIRST BE PAID IN FULL IN
CASH OR CASH EQUIVALENTS, BEFORE THE LENDERS SHALL BE ENTITLED TO RECEIVE ANY
PAYMENT BY THE BORROWER OF ANY OBLIGATIONS AND UPON ANY SUCH DISSOLUTION OR
WINDING UP OR LIQUIDATION OR REORGANIZATION, ANY PAYMENT OR DISTRIBUTION OF
ASSETS OR SECURITIES OF THE BORROWER OF ANY KIND OR CHARACTER, WHETHER IN CASH,
PROPERTY OR SECURITIES, TO WHICH THE LENDERS WOULD BE ENTITLED EXCEPT FOR THE
PROVISIONS OF THIS SECTION 11 SHALL BE MADE BY THE BORROWER OR BY ANY RECEIVER,
TRUSTEE IN BANKRUPTCY, LIQUIDATING TRUSTEE, AGENT OR OTHER PERSON MAKING SUCH
PAYMENT OR DISTRIBUTION, DIRECTLY TO THE HOLDERS OF THE SENIOR INDEBTEDNESS OF
THE BORROWER OR THEIR REPRESENTATIVES TO THE EXTENT NECESSARY TO PAY ALL OF THE
SENIOR INDEBTEDNESS OF THE BORROWER TO THE HOLDERS OF SUCH SENIOR INDEBTEDNESS
OF THE BORROWER.


(B)                                 SUBORDINATION ON DEFAULT ON DESIGNATED
SENIOR INDEBTEDNESS.  UPON THE MATURITY OF ANY DESIGNATED SENIOR INDEBTEDNESS OF
THE BORROWER BECOMING DUE AND PAYABLE WHETHER BY MATURITY, LAPSE OF TIME,
ACCELERATION OR OTHERWISE, ALL DESIGNATED SENIOR INDEBTEDNESS OF THE BORROWER
THEN DUE AND PAYABLE SHALL FIRST BE PAID IN FULL IN CASH OR CASH EQUIVALENTS,
BEFORE ANY PAYMENT IS MADE BY THE BORROWER OR ANY PERSON ACTING ON BEHALF OF THE
BORROWER WITH RESPECT TO THE OBLIGATIONS.  NO DIRECT OR INDIRECT PAYMENT BY THE
BORROWER OR ANY PERSON ACTING ON BEHALF OF THE BORROWER OF ANY OBLIGATIONS
WHETHER PURSUANT TO THE TERMS OF THE LOANS OR UPON MATURITY, ACCELERATION OR
OTHERWISE SHALL BE MADE, IF AT THE TIME OF SUCH PAYMENT, THERE EXISTS A DEFAULT
(AS DEFINED IN THE DOCUMENT GOVERNING ANY DESIGNATED SENIOR INDEBTEDNESS OF THE
BORROWER) IN THE PAYMENT OF ALL OR ANY PORTION OF ANY DESIGNATED SENIOR
INDEBTEDNESS OF THE BORROWER AND SUCH DEFAULT SHALL NOT HAVE BEEN CURED OR
WAIVED OR THE BENEFITS OF THIS SENTENCE WAIVED BY OR ON BEHALF OF THE HOLDERS OF
SUCH DESIGNATED SENIOR INDEBTEDNESS.  IN ADDITION, DURING THE CONTINUATION OF
ANY OTHER EVENT OF DEFAULT WITH RESPECT TO ANY DESIGNATED SENIOR INDEBTEDNESS OF
THE BORROWER PURSUANT TO WHICH THE MATURITY THEREOF MAY BE ACCELERATED, UPON THE
EARLIER OF (I) THE RECEIPT BY THE AGENT OF WRITTEN NOTICE FROM THE AGENT OR
REPRESENTATIVE OF THE HOLDERS OF SUCH DESIGNATED SENIOR INDEBTEDNESS OR (II) 
THE DATE OF ACCELERATION OF THE LOANS, NO PAYMENT MAY BE MADE BY THE BORROWER
UPON OR IN RESPECT OF THE OBLIGATIONS, FOR A PERIOD (“PAYMENT BLOCKAGE PERIOD”)
COMMENCING ON THE DATE OF RECEIPT OF SUCH NOTICE OR THE DATE OF SUCH
ACCELERATION AND ENDING ON THE EARLIER TO OCCUR OF 179 DAYS AFTER RECEIPT OF
SUCH NOTICE (UNLESS SUCH PAYMENT BLOCKAGE PERIOD SHALL BE TERMINATED BY WRITTEN
NOTICE TO THE AGENT FROM SUCH AGENT) OR THE DATE OF SUCH ACCELERATION. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (X) IN NO EVENT WILL A PAYMENT
BLOCKAGE PERIOD OR SUCCESSIVE PAYMENT BLOCKAGE PERIODS WITH RESPECT TO THE SAME
PAYMENT ON THE OBLIGATIONS EXTEND BEYOND 179 DAYS FROM THE DATE THE PAYMENT ON
THE OBLIGATIONS WAS DUE AND (Y) THERE MUST BE 180 CONSECUTIVE DAYS IN ANY
365-DAY PERIOD DURING WHICH NO PAYMENT BLOCKAGE PERIOD IS IN EFFECT.  FOR ALL
PURPOSES OF THIS SECTION 11.2(B), NO EVENT OF DEFAULT WHICH EXISTED OR WAS
CONTINUING ON THE DATE OF THE COMMENCEMENT OF ANY PAYMENT BLOCKAGE PERIOD WITH
RESPECT TO THE DESIGNATED SENIOR INDEBTEDNESS OF THE BORROWER INITIATING SUCH
PAYMENT BLOCKAGE PERIOD SHALL BE, OR BE MADE, THE BASIS FOR THE COMMENCEMENT OF
A SECOND PAYMENT BLOCKAGE PERIOD BY THE HOLDERS OR BY THE AGENT OR OTHER
REPRESENTATIVE OF SUCH DESIGNATED SENIOR INDEBTEDNESS WHETHER OR NOT WITHIN A
PERIOD OF 365 CONSECUTIVE DAYS, UNLESS SUCH EVENT OF DEFAULT SHALL HAVE BEEN
CURED OR WAIVED FOR A PERIOD OF NOT LESS THAN 90 CONSECUTIVE DAYS.


(C)                                  RIGHTS AND OBLIGATIONS OF THE LENDERS.  IN
THE EVENT THAT, NOTWITHSTANDING THE FOREGOING PROVISIONS PROHIBITING SUCH
PAYMENT OR DISTRIBUTION, THE AGENT OR ANY LENDER SHALL HAVE RECEIVED ANY

90


--------------------------------------------------------------------------------



PAYMENT OR DISTRIBUTION ON ACCOUNT OF ANY OBLIGATION AT A TIME WHEN SUCH PAYMENT
IS PROHIBITED BY THIS SECTION 11.2, THEN AND IN SUCH EVENT SUCH PAYMENT OR
DISTRIBUTION SHALL BE RECEIVED AND HELD IN TRUST FOR THE HOLDERS OF THE SENIOR
INDEBTEDNESS OF THE BORROWER AND SHALL BE PAID OVER OR DELIVERED TO THE HOLDERS
OF THE SENIOR INDEBTEDNESS OF THE BORROWER REMAINING UNPAID TO THE EXTENT
NECESSARY TO PAY IN FULL IN CASH OR CASH EQUIVALENTS ALL SENIOR INDEBTEDNESS OF
THE BORROWER IN ACCORDANCE WITH THEIR TERMS AFTER GIVING EFFECT TO ANY
CONCURRENT PAYMENT OR DISTRIBUTION TO THE HOLDERS OF SUCH SENIOR INDEBTEDNESS OF
THE BORROWER.

If payment of the Obligations is accelerated because of an Event of Default, the
Borrower shall promptly notify the agent or other representatives for Senior
Indebtedness of the Borrower of the acceleration.

Upon any payment or distribution of cash, Cash Equivalents, assets or securities
referred to in this Section 11, the Lenders (notwithstanding any other provision
of this Agreement) shall be entitled to rely upon any order or decree of a court
of competent jurisdiction in which such dissolution, winding up, liquidation or
reorganization proceedings are pending, and upon a certificate of the receiver,
trustee in bankruptcy, liquidating trustee, agent or other Person making any
such payment or distribution, delivered to the Lenders for the purpose of
ascertaining the Persons entitled to participate in such distribution, the
holders of Senior Indebtedness of the Borrower, the amount thereof or payable
thereon, the amount or amounts paid or distributed thereon and all other facts
pertinent thereto or to this Section 11.

The Borrower shall give written notice to each of the Lenders of any default or
event of default under any Senior Indebtedness of the Borrower or under any
agreement pursuant to which Senior Indebtedness of the Borrower may have been
issued, and, in the event of any such event of default, shall provide to the
Agent the names and address of the trustees or other representatives of holders
of such Senior Indebtedness of the Borrower, other than as specifically set
forth in this Section 11.

With respect to the holders and owners of Senior Indebtedness of the Borrower,
each Lender undertakes to perform only such obligations on the part of such
Lender as are specifically set forth in this Section 11, and no implied
covenants or obligations with respect to the holders or owners of Senior
Indebtedness of the Borrower shall be read into this Agreement against the
Lenders.  The Lenders shall not be deemed to owe any fiduciary duty to the
holders or owners of Senior Indebtedness of the Borrower or to the agent under
the Senior Credit Facilities or any other representative of the holders of the
Senior Indebtedness of the Borrower.


11.3                           PAYMENTS MAY BE PAID PRIOR TO DISSOLUTION. 
NOTHING CONTAINED IN THIS SECTION 11 OR ELSEWHERE IN THIS AGREEMENT SHALL
PREVENT OR DELAY (I) THE BORROWER, EXCEPT UNDER THE CONDITIONS DESCRIBED IN
SECTION 11.2, FROM MAKING PAYMENTS AT ANY TIME FOR THE PURPOSE OF PAYING
OBLIGATIONS, OR FROM DEPOSITING WITH THE AGENT ANY MONEYS FOR SUCH PAYMENTS, OR
(II) SUBJECT TO SECTION 11.2, THE APPLICATION BY THE AGENT OF ANY MONEYS
DEPOSITED WITH IT FOR THE PURPOSE OF PAYING OBLIGATIONS.


11.4                           RIGHTS OF HOLDERS OF SENIOR INDEBTEDNESS OF THE
BORROWER NOT TO BE IMPAIRED.  NO RIGHT OF ANY PRESENT OR FUTURE HOLDER OF ANY
SENIOR INDEBTEDNESS OF THE BORROWER TO ENFORCE SUBORDINATION AS PROVIDED IN THIS
SECTION 11 SHALL AT ANY TIME IN ANY WAY BE PREJUDICED OR IMPAIRED BY ANY ACT OR
FAILURE TO ACT BY ANY SUCH HOLDER, OR BY ANY NONCOMPLIANCE BY THE BORROWER WITH
THE TERMS AND PROVISIONS AND COVENANTS HEREIN, REGARDLESS OF ANY KNOWLEDGE
THEREOF ANY SUCH HOLDER MAY HAVE OR OTHERWISE BE  CHARGED WITH.  WITHOUT IN ANY
WAY LIMITING THE GENERALITY OF THE FOREGOING SECTION, SUCH HOLDERS OF SENIOR
INDEBTEDNESS OF THE BORROWER MAY, AT ANY TIME AND FROM TIME TO TIME WITHOUT
IMPAIRING OR RELEASING THE SUBORDINATION PROVIDED IN THIS SECTION 11 OR THE
OBLIGATIONS OF THE LENDERS HEREUNDER TO THE HOLDERS OF SENIOR INDEBTEDNESS OF
THE BORROWER, DO ANY ONE OR MORE OF THE FOLLOWING:  (I) CHANGE THE MANNER,
PLACE, TERMS OR TIME OF PAYMENT OF, OR RENEW OR ALTER, SENIOR INDEBTEDNESS OF
THE BORROWER OR OTHERWISE AMEND

91


--------------------------------------------------------------------------------



OR SUPPLEMENT IN ANY MANNER SENIOR INDEBTEDNESS OF THE BORROWER OR ANY
INSTRUMENT EVIDENCING THE SAME OR ANY AGREEMENT UNDER WHICH ANY SENIOR
INDEBTEDNESS OF THE BORROWER IS OUTSTANDING; (II) SELL, EXCHANGE, RELEASE, OR
OTHERWISE DEAL WITH ANY PROPERTY PLEDGED, MORTGAGED, OR OTHERWISE SECURING
SENIOR INDEBTEDNESS OF THE BORROWER OR FAIL TO PERFECT OR DELAY IN THE
PERFECTION OF THE SECURITY INTEREST IN SUCH PROPERTY; (III) RELEASE ANY PERSON
LIABLE IN ANY MANNER FOR THE COLLECTION OF SENIOR INDEBTEDNESS OF THE BORROWER;
AND (IV) EXERCISE OR REFRAIN FROM EXERCISING ANY RIGHTS AGAINST THE BORROWER AND
ANY OTHER PERSON.  EACH LENDER BY MAKING A LOAN HEREUNDER AND PURCHASING OR
ACCEPTING A NOTE WAIVES ANY AND ALL NOTICE OF THE CREATION, MODIFICATION,
RENEWAL, EXTENSION OR ACCRUAL OF ANY SENIOR INDEBTEDNESS OF THE BORROWER AND
NOTICE OF OR PROOF OF RELIANCE BY ANY HOLDER OR OWNER OF SENIOR INDEBTEDNESS OF
THE BORROWER UPON THIS SECTION 11 AND THE SENIOR INDEBTEDNESS OF THE BORROWER
SHALL CONCLUSIVELY BE DEEMED TO HAVE BEEN CREATED, CONTRACTED OR INCURRED IN
RELIANCE UPON THIS SECTION 11, AND ALL DEALINGS BETWEEN THE BORROWER AND THE
HOLDERS AND OWNERS OF THE SENIOR INDEBTEDNESS OF THE BORROWER SHALL BE DEEMED TO
HAVE BEEN CONSUMMATED IN RELIANCE UPON THIS SECTION 11.

The provisions of this Section 11 are intended to be for the benefit of, and
shall be enforceable directly by, the holders of the Senior Indebtedness of the
Borrower.


11.5                           SUBROGATION.  UPON THE PAYMENT IN FULL IN
ACCORDANCE WITH THE TERMS OF SECTION 11.2 OF ALL AMOUNTS PAYABLE UNDER OR IN
RESPECT OF THE SENIOR INDEBTEDNESS OF THE BORROWER, THE LENDERS SHALL BE
SUBROGATED TO THE RIGHTS OF THE HOLDERS OF SUCH SENIOR INDEBTEDNESS OF THE
BORROWER TO RECEIVE PAYMENTS OR DISTRIBUTIONS OF ASSETS OF BORROWER MADE ON SUCH
SENIOR INDEBTEDNESS OF THE BORROWER UNTIL THE OBLIGATIONS SHALL BE PAID IN FULL
IN CASH OR CASH EQUIVALENTS; AND FOR PURPOSES OF SUCH SUBROGATION NO PAYMENTS OR
DISTRIBUTIONS TO HOLDERS OF SUCH SENIOR INDEBTEDNESS OF THE BORROWER OF ANY
CASH, PROPERTY OR SECURITIES TO WHICH THE LENDERS WOULD BE ENTITLED EXCEPT FOR
THE PROVISIONS OF THIS SECTION 11, AND NO PAYMENT OVER PURSUANT TO THE
PROVISIONS OF THIS SECTION 11 TO HOLDERS OF SUCH SENIOR INDEBTEDNESS OF THE
BORROWER BY THE LENDERS, SHALL, AS BETWEEN THE BORROWER, ITS CREDITORS OTHER
THAN HOLDERS OF SUCH SENIOR INDEBTEDNESS OF THE BORROWER AND THE LENDERS, BE
DEEMED TO BE A PAYMENT BY THE BORROWER TO OR ON ACCOUNT OF SUCH SENIOR
INDEBTEDNESS OF THE BORROWER, IT BEING UNDERSTOOD THAT THE PROVISIONS OF THIS
SECTION 11 ARE SOLELY FOR THE PURPOSE OF DEFINING THE RELATIVE RIGHTS OF THE
HOLDERS OF SUCH SENIOR INDEBTEDNESS OF THE BORROWER, ON THE ONE HAND, AND THE
LENDERS, ON THE OTHER HAND.  A RELEASE OF ANY CLAIM BY ANY HOLDER OF SENIOR
INDEBTEDNESS OF THE BORROWER SHALL NOT LIMIT THE LENDERS’ RIGHTS OF SUBROGATION
UNDER THIS SECTION 11.5.

If any payment or distribution to which the Lenders would otherwise have been
entitled but for the provisions of this Section 11 shall have been applied,
pursuant to the provisions of this Section 11, to the payment of all amounts
payable under the Senior Indebtedness of the Borrower, then and in such case,
the Lenders shall be entitled to receive from the holders of such Senior
Indebtedness of the Borrower at the time outstanding the full amount of any such
payments or distributions received by such holders of Senior Indebtedness of the
Borrower in excess of the amount sufficient to pay all Senior Indebtedness of
the Borrower payable under or in respect of the Senior Indebtedness of the
Borrower in full in cash or Cash Equivalents in accordance with the terms of 
Section 11.2.


11.6                           OBLIGATIONS OF THE BORROWER UNCONDITIONAL. 
NOTHING CONTAINED IN THIS SECTION 11 OR ELSEWHERE IN THIS AGREEMENT IS INTENDED
TO OR SHALL IMPAIR AS BETWEEN THE BORROWER AND THE LENDERS THE OBLIGATIONS OF
THE BORROWER, WHICH ARE ABSOLUTE AND UNCONDITIONAL, TO PAY TO THE LENDERS THE
OBLIGATIONS AS AND WHEN THE SAME SHALL BECOME DUE AND PAYABLE IN ACCORDANCE WITH
THEIR TERMS, OR IS INTENDED TO OR SHALL AFFECT THE RELATIVE RIGHTS OF THE
LENDERS AND CREDITORS OF THE BORROWER OTHER THAN THE HOLDERS OF THE SENIOR
INDEBTEDNESS OF THE BORROWER, NOR SHALL ANYTHING HEREIN OR THEREIN PREVENT THE
LENDERS FROM EXERCISING ALL REMEDIES OTHERWISE PERMITTED BY APPLICABLE LAW UPON
DEFAULT UNDER THIS AGREEMENT, SUBJECT TO THE RIGHTS, IF ANY, UNDER THIS
SECTION 11 OF THE HOLDERS OF SUCH SENIOR INDEBTEDNESS OF THE BORROWER IN RESPECT
OF CASH, PROPERTY OR SECURITIES OF THE BORROWER RECEIVED UPON THE EXERCISE OF
ANY SUCH REMEDY.

92


--------------------------------------------------------------------------------


The failure to make a payment on account of Obligations by reason of any
provision of this Section 11 shall not prevent the occurrence of an Event of
Default under Section 8.


11.7                           LENDERS AUTHORIZE AGENT TO EFFECTUATE
SUBORDINATION.  EACH LENDER HEREBY AUTHORIZES AND EXPRESSLY DIRECTS THE AGENT ON
ITS BEHALF TO TAKE SUCH ACTION AS MAY BE NECESSARY OR APPROPRIATE TO EFFECTUATE
THE SUBORDINATION PROVIDED IN THIS SECTION 11 AND APPOINTS THE AGENT ITS
ATTORNEY IN FACT FOR SUCH PURPOSE, INCLUDING, WITHOUT LIMITATION, IN THE EVENT
OF ANY DISSOLUTION, WINDING UP, LIQUIDATION OR REORGANIZATION OF THE BORROWER
(WHETHER IN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP, REORGANIZATION OR SIMILAR
PROCEEDINGS OR UPON AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR ANY OTHER
SIMILAR REMEDY OR OTHERWISE) TENDING TOWARDS LIQUIDATION OF THE BUSINESS AND
ASSETS OF THE BORROWER, THE IMMEDIATE FILING OF A CLAIM FOR THE UNPAID BALANCE
OF THE OBLIGATIONS IN THE FORM REQUIRED IN SAID PROCEEDINGS AND CAUSING SAID
CLAIM TO BE APPROVED.  IF THE AGENT DOES NOT FILE A PROPER CLAIM OR PROOF OF
DEBT IN THE FORM REQUIRED IN SUCH PROCEEDING PRIOR TO 30 DAYS BEFORE THE
EXPIRATION OF THE TIME TO FILE SUCH CLAIM OR CLAIMS, THEN THE HOLDERS OF THE
SENIOR INDEBTEDNESS OF THE BORROWER ARE HEREBY AUTHORIZED TO HAVE THE RIGHT TO
FILE AND ARE HEREBY AUTHORIZED TO FILE AN APPROPRIATE CLAIM FOR AND ON BEHALF OF
THE LENDERS.  IN THE EVENT OF ANY SUCH PROCEEDING, UNTIL THE SENIOR INDEBTEDNESS
OF THE BORROWER IS PAID IN FULL IN CASH OR CASH EQUIVALENTS, WITHOUT THE CONSENT
OF THE HOLDERS OF A MAJORITY IN PRINCIPAL AMOUNT OUTSTANDING OF SENIOR
INDEBTEDNESS OF THE BORROWER, NO LENDER SHALL WAIVE, SETTLE OR COMPROMISE ANY
SUCH CLAIM OR CLAIMS RELATING TO THE OBLIGATIONS THAT SUCH LENDER NOW OR
HEREAFTER MAY HAVE AGAINST THE BORROWER.


SECTION 12.                               SUBORDINATION OF GUARANTEE OBLIGATIONS


12.1                           GUARANTEE OBLIGATIONS SUBORDINATED TO GUARANTEE
SENIOR INDEBTEDNESS.  THE LENDERS COVENANT AND AGREE THAT PAYMENTS OF THE
OBLIGATIONS BY A GUARANTOR IN RESPECT OF ITS GUARANTEE (COLLECTIVELY, AS TO ANY
GUARANTOR, ITS “GUARANTEE OBLIGATIONS”) SHALL BE SUBORDINATED IN ACCORDANCE WITH
THE PROVISIONS OF THIS SECTION 12 TO THE PRIOR PAYMENT IN FULL, IN CASH OR CASH
EQUIVALENTS, OF ALL AMOUNTS PAYABLE IN RESPECT OF GUARANTOR SENIOR INDEBTEDNESS
OF SUCH GUARANTOR WHETHER NOW OUTSTANDING OR HEREAFTER CREATED (INCLUDING ANY
INTEREST ACCRUING SUBSEQUENT TO AN EVENT SPECIFIED IN SECTION 8.1(F) OR (G)
WHETHER OR NOT SUCH INTEREST IS AN ALLOWED CLAIM AGAINST SUCH GUARANTOR), THAT
THE SUBORDINATION IS FOR THE BENEFIT OF THE HOLDERS OF GUARANTOR SENIOR
INDEBTEDNESS, AND THAT EACH HOLDER OF GUARANTOR SENIOR INDEBTEDNESS WHETHER NOW
OUTSTANDING OR HEREAFTER CREATED, INCURRED, ASSUMED OR GUARANTEED SHALL BE
DEEMED TO HAVE ACQUIRED GUARANTOR SENIOR INDEBTEDNESS IN RELIANCE UPON THE
COVENANTS AND PROVISIONS CONTAINED IN THIS AGREEMENT.


12.2                           PRIORITY AND PAYMENT OVER OF PROCEEDS IN CERTAIN
EVENTS.


(A)                                  SUBORDINATION OF GUARANTEE OBLIGATIONS ON
DISSOLUTION, LIQUIDATION OR REORGANIZATION OF SUCH GUARANTOR.  UPON ANY PAYMENT
OR DISTRIBUTION OF ASSETS OR SECURITIES OF ANY GUARANTOR OF ANY KIND OR
CHARACTER, WHETHER IN CASH, PROPERTY OR SECURITIES, UPON ANY DISSOLUTION OR
WINDING UP OR TOTAL OR PARTIAL LIQUIDATION OR REORGANIZATION OF SUCH GUARANTOR,
WHETHER VOLUNTARY OR INVOLUNTARY OR IN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR
OTHER PROCEEDINGS (OTHER THAN A LIQUIDATION OR DISSOLUTION OF SUCH GUARANTOR
INTO THE BORROWER OR ANOTHER GUARANTOR), ALL GUARANTOR SENIOR INDEBTEDNESS OF
SUCH GUARANTOR (INCLUDING ANY INTEREST ACCRUING SUBSEQUENT TO AN EVENT SPECIFIED
IN SECTION 8.1(F) OR (G) WHETHER OR NOT SUCH INTEREST IS AN ALLOWED CLAIM
ENFORCEABLE AGAINST SUCH GUARANTOR) SHALL FIRST BE PAID IN FULL IN CASH OR CASH
EQUIVALENTS, BEFORE THE LENDERS SHALL BE ENTITLED TO RECEIVE ANY PAYMENT WITH
RESPECT TO ANY GUARANTEE OBLIGATIONS OF SUCH GUARANTOR AND UPON ANY SUCH
DISSOLUTION OR WINDING UP OR LIQUIDATION OR REORGANIZATION, ANY PAYMENT OR
DISTRIBUTION OF ASSETS OR SECURITIES OF SUCH GUARANTOR OF ANY KIND OR CHARACTER,
WHETHER  IN CASH, PROPERTY OR SECURITIES, TO WHICH THE LENDERS WOULD BE ENTITLED
EXCEPT FOR THE PROVISIONS OF THIS SECTION 12 SHALL BE MADE BY SUCH GUARANTOR OR
BY ANY RECEIVER, TRUSTEE IN BANKRUPTCY, LIQUIDATING TRUSTEE, AGENT OR OTHER
PERSON MAKING SUCH PAYMENT OR DISTRIBUTION, DIRECTLY TO THE HOLDERS OF THE
GUARANTOR SENIOR

93


--------------------------------------------------------------------------------



INDEBTEDNESS OF SUCH GUARANTOR OR THEIR REPRESENTATIVES TO THE EXTENT NECESSARY
TO PAY ALL OF THE GUARANTOR SENIOR INDEBTEDNESS OF SUCH GUARANTOR TO THE HOLDERS
OF SUCH GUARANTOR SENIOR INDEBTEDNESS.


(B)                                 SUBORDINATION OF GUARANTEE OBLIGATIONS ON
DEFAULT ON DESIGNATED SENIOR INDEBTEDNESS.  UPON ANY DESIGNATED SENIOR
INDEBTEDNESS OF A GUARANTOR BECOMING DUE AND PAYABLE WHETHER BY MATURITY, LAPSE
OF TIME, ACCELERATION OR OTHERWISE, ALL DESIGNATED SENIOR INDEBTEDNESS OF SUCH
GUARANTOR THEN DUE AND PAYABLE SHALL FIRST BE PAID IN FULL IN CASH OR CASH
EQUIVALENTS, BEFORE ANY PAYMENT IS MADE BY SUCH GUARANTOR OR ANY PERSON ACTING
ON BEHALF OF SUCH GUARANTOR WITH RESPECT TO THE GUARANTEE OBLIGATIONS OF SUCH
GUARANTOR.  NO DIRECT OR INDIRECT PAYMENT BY ANY GUARANTOR OR ANY PERSON ACTING
ON BEHALF OF SUCH GUARANTOR OF ANY GUARANTEE OBLIGATIONS OF SUCH GUARANTOR
WHETHER PURSUANT TO THE TERMS OF THE LOANS OR UPON MATURITY, ACCELERATION OR
OTHERWISE SHALL BE MADE, IF AT THE TIME OF SUCH PAYMENT, THERE EXISTS A DEFAULT
(AS DEFINED IN THE DOCUMENT GOVERNING ANY DESIGNATED SENIOR INDEBTEDNESS OF SUCH
GUARANTOR) IN THE PAYMENT OF ALL OR ANY PORTION OF ANY DESIGNATED SENIOR
INDEBTEDNESS OF SUCH GUARANTOR AND SUCH DEFAULT SHALL NOT HAVE BEEN CURED OR
WAIVED OR THE BENEFITS OF THIS SENTENCE WAIVED BY OR ON BEHALF OF THE HOLDERS OF
SUCH DESIGNATED SENIOR INDEBTEDNESS.  IN ADDITION, DURING THE CONTINUATION OF
ANY OTHER EVENT OF DEFAULT WITH RESPECT TO ANY DESIGNATED SENIOR INDEBTEDNESS OF
SUCH GUARANTOR PURSUANT TO WHICH THE MATURITY THEREOF MAY BE ACCELERATED, UPON
THE EARLIER OF (I) RECEIPT BY THE AGENT OF WRITTEN NOTICE FROM THE AGENT OR
REPRESENTATIVE OF THE HOLDERS OF SUCH DESIGNATED SENIOR INDEBTEDNESS OR (II) 
THE DATE OF ACCELERATION OF THE LOANS, NO SUCH PAYMENT MAY BE MADE BY SUCH
GUARANTOR UNDER ITS GUARANTEE FOR A PERIOD (“GUARANTOR PAYMENT BLOCKAGE PERIOD”)
COMMENCING ON THE DATE OF RECEIPT OF SUCH NOTICE OR THE DATE OF THE ACCELERATION
REFERRED TO IN CLAUSE (II) ABOVE, AS THE CASE MAY BE, AND ENDING ON THE EARLIER
TO OCCUR OF 179 DAYS AFTER RECEIPT OF SUCH WRITTEN NOTICE BY THE AGENT (UNLESS
SUCH GUARANTOR PAYMENT BLOCKAGE PERIOD SHALL BE TERMINATED BY WRITTEN NOTICE TO
THE AGENT FROM SUCH AGENT) OR THE DATE OF THE ACCELERATION OF THE LOANS, AS THE
CASE MAY BE (PROVIDED SUCH GUARANTOR SENIOR INDEBTEDNESS SHALL THERETOFORE NOT
HAVE BEEN ACCELERATED).  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (X) IN
NO EVENT WILL A GUARANTOR PAYMENT BLOCKAGE PERIOD OR SUCCESSIVE GUARANTOR
PAYMENT BLOCKAGE PERIODS WITH RESPECT TO THE SAME PAYMENT ON SUCH GUARANTEE
EXTEND BEYOND 179 DAYS FROM THE DATE THE PAYMENT ON SUCH GUARANTEE WAS DUE AND
(Y) THERE MUST BE 180 CONSECUTIVE DAYS IN ANY 365-DAY PERIOD DURING WHICH NO
GUARANTOR PAYMENT BLOCKAGE PERIOD IS IN EFFECT.  FOR ALL PURPOSES OF THIS
SECTION 12.2(B), NO EVENT OF DEFAULT WHICH EXISTED OR WAS CONTINUING ON THE DATE
OF THE COMMENCEMENT OF ANY GUARANTOR PAYMENT BLOCKAGE PERIOD WITH RESPECT TO THE
DESIGNATED SENIOR INDEBTEDNESS INITIATING SUCH GUARANTOR PAYMENT BLOCKAGE PERIOD
SHALL BE, OR BE MADE, THE BASIS FOR THE COMMENCEMENT OF A SECOND GUARANTOR
PAYMENT BLOCKAGE PERIOD BY THE HOLDERS OR BY THE AGENT OR OTHER REPRESENTATIVE
OF SUCH DESIGNATED SENIOR INDEBTEDNESS WHETHER OR NOT WITHIN A PERIOD OF 365
CONSECUTIVE DAYS, UNLESS SUCH EVENT OF DEFAULT SHALL HAVE BEEN CURED OR WAIVED
FOR A PERIOD OF NOT LESS THAN 90 CONSECUTIVE DAYS.


(C)                                  RIGHTS AND OBLIGATIONS OF THE LENDERS.  IN
THE EVENT THAT, NOTWITHSTANDING THE FOREGOING PROVISIONS PROHIBITING SUCH
PAYMENT OR DISTRIBUTION, THE AGENT OR ANY LENDER SHALL HAVE RECEIVED ANY PAYMENT
OR DISTRIBUTION ON ACCOUNT OF ANY GUARANTEE OBLIGATION WITH RESPECT TO THE LOANS
AT A TIME WHEN SUCH PAYMENT IS PROHIBITED BY THIS SECTION 12.2, THEN AND IN SUCH
EVENT SUCH PAYMENT OR DISTRIBUTION SHALL BE RECEIVED AND HELD IN TRUST FOR THE
HOLDERS OF THE GUARANTOR SENIOR INDEBTEDNESS AND SHALL BE PAID OVER OR DELIVERED
TO THE HOLDERS OF THE GUARANTOR SENIOR INDEBTEDNESS REMAINING UNPAID TO THE
EXTENT NECESSARY TO PAY IN FULL IN CASH OR CASH EQUIVALENTS ALL GUARANTOR SENIOR
INDEBTEDNESS IN ACCORDANCE WITH THEIR TERMS AFTER GIVING EFFECT TO ANY
CONCURRENT PAYMENT OR DISTRIBUTION TO THE HOLDERS OF SUCH GUARANTOR SENIOR
INDEBTEDNESS.

Nothing contained in this Section 12 will limit the right of the Lenders to take
any action to accelerate the maturity of the Loans pursuant to Section 8 or to
pursue any rights or remedies hereunder or otherwise.

94


--------------------------------------------------------------------------------


Upon any payment or distribution of cash, Cash Equivalents, assets or securities
referred to in this Section 12, the Lenders (notwithstanding any other provision
of this Agreement) shall be entitled to rely upon any order or decree of a court
of competent jurisdiction in which such dissolution, winding up, liquidation or
reorganization proceedings are pending, and upon a certificate of the receiver,
trustee in bankruptcy, liquidating trustee, agent or other Person making any
such payment or distribution, delivered to the Lender for the purpose of
ascertaining the Persons entitled to participate in such distribution, the
holders of Guarantor Senior Indebtedness, the amount thereof or payable thereon,
the amount or amounts paid or distributed thereon and all other facts pertinent
thereto or to this Section 12.

The Guarantors shall give written notice to each of the Lenders of any default
or event of default under any Guarantor Senior Indebtedness or under any
agreement pursuant to which Guarantor Senior Indebtedness may have been issued,
and, in the event of any such event of default, shall provide to the Agent the
names and address of the trustees or other representatives of holders of such
Guarantor Senior Indebtedness.

With respect to the holders and owners of Guarantor Senior Indebtedness, each
Lender undertakes to perform only such obligations on the part of such Lender as
are specifically set forth in this Section 12, and no implied covenants or
obligations with respect to the holders or owners of Guarantor Senior
Indebtedness shall be read into this Agreement against the Lenders.  The Lenders
shall not be deemed to owe any fiduciary duty to the holders or owners of
Guarantor Senior Indebtedness or to the agent under the Senior Credit Facilities
or any other representative of the holders of the Guarantor Senior Indebtedness,
other than those specifically set forth in this Section 12.


12.3                           PAYMENTS MAY BE PAID PRIOR TO DISSOLUTION. 
NOTHING CONTAINED IN THIS SECTION 12 OR ELSEWHERE IN THIS AGREEMENT SHALL
PREVENT OR DELAY (I) GUARANTORS, EXCEPT UNDER THE CONDITIONS DESCRIBED IN
SECTION 12.2, FROM MAKING PAYMENTS AT ANY TIME FOR THE PURPOSE OF PAYING
GUARANTEE OBLIGATIONS, OR FROM DEPOSITING WITH THE AGENT ANY MONEYS FOR SUCH
PAYMENTS, OR (II) SUBJECT TO SECTION 12.2, THE APPLICATION BY THE AGENT OF ANY
MONEYS DEPOSITED WITH IT FOR THE PURPOSE OF PAYING GUARANTEE OBLIGATIONS.


12.4                           RIGHTS OF HOLDERS OF GUARANTOR SENIOR
INDEBTEDNESS NOT TO BE IMPAIRED.  NO RIGHT OF ANY PRESENT OR FUTURE HOLDER OF
ANY GUARANTOR SENIOR INDEBTEDNESS TO ENFORCE SUBORDINATION AS PROVIDED IN THIS
SECTION 12 SHALL AT ANY TIME IN ANY WAY BE PREJUDICED OR IMPAIRED BY ANY ACT OR
FAILURE TO ACT BY ANY SUCH HOLDER, OR BY ANY NONCOMPLIANCE BY THE GUARANTORS
WITH THE TERMS AND PROVISIONS AND COVENANTS HEREIN, REGARDLESS OF ANY KNOWLEDGE
THEREOF ANY SUCH HOLDER MAY HAVE OR OTHERWISE BE CHARGED WITH.  WITHOUT IN ANY
WAY LIMITING THE GENERALITY OF THE FOREGOING SECTION, SUCH HOLDERS OF GUARANTOR
SENIOR INDEBTEDNESS MAY, AT ANY TIME AND FROM TIME TO TIME WITHOUT IMPAIRING OR
RELEASING THE SUBORDINATION PROVIDED IN THIS SECTION 12 OR THE OBLIGATIONS OF
THE LENDERS HEREUNDER TO THE HOLDERS OF GUARANTOR SENIOR INDEBTEDNESS, DO ANY
ONE OR MORE OF THE FOLLOWING:  (I) CHANGE THE MANNER, PLACE, TERMS OR TIME OF
PAYMENT OF, OR RENEW OR ALTER, GUARANTOR SENIOR INDEBTEDNESS OR OTHERWISE AMEND
OR SUPPLEMENT IN ANY MANNER GUARANTOR SENIOR INDEBTEDNESS OR ANY INSTRUMENT
EVIDENCING THE SAME OR ANY AGREEMENT UNDER WHICH ANY GUARANTOR SENIOR
INDEBTEDNESS IS OUTSTANDING; (II) SELL, EXCHANGE, RELEASE, OR OTHERWISE DEAL
WITH ANY PROPERTY PLEDGED, MORTGAGED, OR OTHERWISE SECURING GUARANTOR SENIOR
INDEBTEDNESS OR FAIL TO PERFECT OR DELAY IN THE PERFECTION OF THE SECURITY
INTEREST IN SUCH PROPERTY; (III) RELEASE ANY PERSON LIABLE IN ANY MANNER FOR THE
COLLECTION OF GUARANTOR SENIOR INDEBTEDNESS; AND (IV) EXERCISE OR REFRAIN FROM
EXERCISING ANY RIGHTS AGAINST THE GUARANTORS AND ANY OTHER PERSON.  EACH LENDER
BY MAKING A LOAN AND PURCHASING OR ACCEPTING A NOTE WAIVES ANY AND ALL NOTICE OF
THE CREATION, MODIFICATION, RENEWAL, EXTENSION OR ACCRUAL OF ANY GUARANTOR
SENIOR INDEBTEDNESS AND NOTICE OF OR PROOF OF RELIANCE BY ANY HOLDER OR OWNER OF
GUARANTOR SENIOR INDEBTEDNESS UPON THIS SECTION 12 AND THE GUARANTOR SENIOR
INDEBTEDNESS SHALL CONCLUSIVELY BE DEEMED TO HAVE BEEN CREATED, CONTRACTED OR
INCURRED IN RELIANCE UPON THIS SECTION 12, AND ALL DEALINGS

95


--------------------------------------------------------------------------------



BETWEEN THE GUARANTORS AND THE HOLDERS AND OWNERS OF THE GUARANTOR SENIOR
INDEBTEDNESS SHALL BE DEEMED TO HAVE BEEN CONSUMMATED IN RELIANCE UPON THIS
SECTION 12.

The provisions of this Section 12 are intended to be for the benefit of, and
shall be enforceable directly by, the holders of the Guarantor Senior
Indebtedness.


12.5                           SUBROGATION.  UPON THE PAYMENT IN FULL IN
ACCORDANCE WITH THE TERMS OF SECTION 12.2 OF ALL AMOUNTS PAYABLE UNDER OR IN
RESPECT OF THE GUARANTOR SENIOR INDEBTEDNESS, THE LENDERS SHALL BE SUBROGATED TO
THE RIGHTS OF THE HOLDERS OF SUCH GUARANTOR SENIOR INDEBTEDNESS TO RECEIVE
PAYMENTS OR DISTRIBUTIONS OF ASSETS OF THE GUARANTORS MADE ON SUCH GUARANTOR
SENIOR INDEBTEDNESS UNTIL THE GUARANTEE OBLIGATIONS SHALL BE PAID IN FULL IN
CASH OR CASH EQUIVALENTS IN A MANNER SATISFACTORY TO THE HOLDERS OF SUCH
GUARANTOR SENIOR INDEBTEDNESS IN ACCORDANCE WITH THE TERMS OF SECTION 12.2; AND
FOR PURPOSES OF SUCH SUBROGATION NO PAYMENTS OR DISTRIBUTIONS TO HOLDERS OF SUCH
GUARANTOR SENIOR INDEBTEDNESS OF ANY CASH, PROPERTY OR SECURITIES TO WHICH THE
LENDERS WOULD BE ENTITLED EXCEPT FOR THE PROVISIONS OF THIS SECTION 12, AND NO
PAYMENT OVER PURSUANT TO THE PROVISIONS OF THIS SECTION 12 TO HOLDERS OF SUCH
GUARANTOR SENIOR INDEBTEDNESS BY THE LENDERS, SHALL, AS BETWEEN SUCH GUARANTOR,
ITS CREDITORS OTHER THAN HOLDERS OF SUCH GUARANTOR SENIOR INDEBTEDNESS AND THE
LENDERS, BE DEEMED TO BE A PAYMENT BY SUCH GUARANTOR TO OR ON ACCOUNT OF SUCH
GUARANTOR SENIOR INDEBTEDNESS, IT BEING UNDERSTOOD THAT THE PROVISIONS OF THIS
SECTION 12 ARE SOLELY FOR THE PURPOSE OF DEFINING THE RELATIVE RIGHTS OF THE
HOLDERS OF SUCH GUARANTOR SENIOR INDEBTEDNESS, ON THE ONE HAND, AND THE LENDERS,
ON THE OTHER HAND.  A RELEASE OF ANY CLAIM BY ANY HOLDER OF GUARANTOR SENIOR
INDEBTEDNESS SHALL NOT LIMIT THE LENDERS’ RIGHTS OF SUBROGATION UNDER THIS
SECTION 12.5.

If any payment or distribution to which the Lenders would otherwise have been
entitled but for the provisions of this Section 12 shall have been applied,
pursuant to the provisions of this Section 12, to the payment of all amounts
payable under the Guarantor Senior Indebtedness, then and in such case, the
Lenders shall be entitled to receive from the holders of such Guarantor Senior
Indebtedness at the time outstanding the full amount of any payments or
distributions received by such holders of Guarantor Senior Indebtedness in
excess of the amount sufficient to pay all Guarantor Senior Indebtedness payable
under or in respect of the Guarantor Senior Indebtedness in full in cash or Cash
Equivalents in accordance with the terms of Section 12.2.


12.6                           OBLIGATIONS OF THE GUARANTORS UNCONDITIONAL. 
NOTHING CONTAINED IN THIS SECTION 12 OR ELSEWHERE IN THIS AGREEMENT OR IN THE
GUARANTEES IS INTENDED TO OR SHALL IMPAIR AS BETWEEN THE GUARANTORS AND THE
LENDERS THE OBLIGATIONS OF THE GUARANTORS, WHICH ARE ABSOLUTE AND UNCONDITIONAL,
TO PAY TO THE LENDERS THE GUARANTEE OBLIGATIONS AS AND WHEN THE SAME SHALL
BECOME DUE AND PAYABLE IN ACCORDANCE WITH THEIR TERMS, OR IS INTENDED TO OR
SHALL AFFECT THE RELATIVE RIGHTS OF THE LENDERS AND CREDITORS OF THE GUARANTORS
OTHER THAN THE HOLDERS OF THE GUARANTOR SENIOR INDEBTEDNESS, NOR SHALL ANYTHING
HEREIN OR THEREIN PREVENT THE LENDERS FROM EXERCISING ALL REMEDIES OTHERWISE
PERMITTED BY APPLICABLE LAW UPON DEFAULT UNDER THIS AGREEMENT, SUBJECT TO THE
RIGHTS, IF ANY, UNDER THIS SECTION 12 OF THE HOLDERS OF SUCH GUARANTOR SENIOR
INDEBTEDNESS IN RESPECT OF CASH, PROPERTY OR SECURITIES OF THE GUARANTORS
RECEIVED UPON THE EXERCISE OF ANY SUCH REMEDY.

The failure to make a payment on account of Guarantee Obligations by reason of
any provision of this Section 12 shall not prevent the occurrence of an Event of
Default under Section 8.


12.7                           LENDERS AUTHORIZE AGENT TO EFFECTUATE
SUBORDINATION.  EACH LENDER HEREBY AUTHORIZES AND EXPRESSLY DIRECTS THE AGENT ON
ITS BEHALF TO TAKE SUCH ACTION AS MAY BE NECESSARY OR APPROPRIATE TO EFFECTUATE
THE SUBORDINATION PROVIDED IN THIS SECTION 12 AND APPOINTS THE AGENT ITS
ATTORNEY IN FACT FOR SUCH PURPOSE, INCLUDING, WITHOUT LIMITATION, IN THE EVENT
OF ANY DISSOLUTION, WINDING UP, LIQUIDATION OR REORGANIZATION OF ANY GUARANTOR
(WHETHER IN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP, REORGANIZATION OR SIMILAR
PROCEEDINGS OR UPON AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR ANY OTHER
SIMILAR REMEDY OR OTHERWISE)

96


--------------------------------------------------------------------------------



TENDING TOWARDS LIQUIDATION OF THE BUSINESS AND ASSETS OF ANY GUARANTOR, THE
IMMEDIATE FILING OF A CLAIM FOR THE UNPAID BALANCE OF THE GUARANTEE OBLIGATIONS
IN THE FORM REQUIRED IN SAID PROCEEDINGS AND CAUSING SAID CLAIM TO BE APPROVED. 
IF THE AGENT DOES NOT FILE A PROPER CLAIM OR PROOF OF DEBT IN THE FORM REQUIRED
IN SUCH PROCEEDING PRIOR TO 30 DAYS BEFORE THE EXPIRATION OF THE TIME TO FILE
SUCH CLAIM OR CLAIMS, THEN THE HOLDERS OF THE GUARANTOR SENIOR INDEBTEDNESS ARE
HEREBY AUTHORIZED TO HAVE THE RIGHT TO FILE AND ARE HEREBY AUTHORIZED TO FILE AN
APPROPRIATE CLAIM FOR AND ON BEHALF OF THE LENDERS.  IN THE EVENT OF ANY SUCH
PROCEEDING, UNTIL THE GUARANTOR SENIOR INDEBTEDNESS IS PAID IN FULL IN CASH OR
CASH EQUIVALENTS, WITHOUT THE CONSENT OF THE HOLDERS OF A MAJORITY IN PRINCIPAL
AMOUNT OUTSTANDING OF GUARANTOR SENIOR INDEBTEDNESS, NO LENDER SHALL WAIVE,
SETTLE OR COMPROMISE ANY SUCH CLAIM OR CLAIMS RELATING TO THE OBLIGATIONS THAT
SUCH LENDER NOW OR HEREAFTER MAY HAVE AGAINST THE GUARANTORS.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

97


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

SOURCE INTERLINK COMPANIES, INC., as the
Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Each of the Guarantors], as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1


--------------------------------------------------------------------------------


 

CITICORP NORTH AMERICA, INC., as

 

Administrative Agent and Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-2


--------------------------------------------------------------------------------


JPMORGAN CHASE BANK, N.A., as

 

Syndication Agent and Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-1


--------------------------------------------------------------------------------